        Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 1 of 446




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.J., et al.,                                        )
                                                     )
                               Plaintiffs,           )
                                                     )
        - against -                                  )
                                                         Civ. No. 1:18-cv-1901 (EGS)
                                                     )
The District of Columbia, et al.,                    )
                                                     )
                               Defendants.           )
                                                     )

                DECLARATION OF BRUCE J. KAMRADT IN SUPPORT OF
                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

        I, Bruce Kamradt, of full age, hereby certify as follows:

    1. I am over 18 years of age and competent to testify regarding the matters described herein.

    2. From 1995 to 2015, I was the director of Wraparound Milwaukee, a component of the

        Milwaukee County, Wisconsin, Department of Health and Human Services, which

        provides intensive community-based “wraparound” services to more than one thousand

        children with complex mental health service needs each year.

    3. Wraparound Milwaukee provides flexible, individualized, comprehensive, community-

        based services based on the concept that these services should be “wrapped around” what

        a child and family need, versus fitting these children into traditional categorical services.

        Services are coordinated through a team of formal (professional) and informal (including

        the child, family, and others who can support the child) participants who develop and

        support the child’s service plan and create the most effective continuum of services

        designed to support the child in a safe and integrated way in the community. Under this

        model, the providers working with the child and family do “whatever it takes” to support

        the child. It is the parent, however, who leads the treatment team. Some children,
   Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 2 of 446




   including many children with serious emotional disturbance, need this comprehensive

   level of support.

4. Based on my experience with Wraparound Milwaukee, many children with serious

   emotional disorders who have been placed in residential treatment centers and psychiatric

   hospitals, or who are at risk of such placement, can be returned to or maintained in their

   homes or other community settings if they and their caretakers are provided with

   coordinated, individualized services in the community. Providing intensive community-

   based “wraparound” services to these children and their caretakers produces much better

   outcomes in terms of the child’s development and stability in the community.

5. I have reviewed the Complaint filed in the above-captioned matter. The Complaint

   describes a set of “intensive community-based services,” including intensive care

   coordination, intensive behavior support services, and mobile crisis services. I am

   familiar with these services from my work in Milwaukee, as they are all provided by

   Wraparound Milwaukee and its network of community-based providers. I agree with the

   Complaint that these services are “critical and effective” services that any system serving

   children with mental health disabilities and their families should be able to provide as

   needed, along with other services provided by Wraparound Milwaukee such as

   family/parent support services. I would not consider a program to be providing intensive

   community-based services, under the “wraparound” model, if it lacked these three

   components or if any of the components were not implemented effectively.

                                         Qualifications

6. I currently consult with a number of states on their systems serving children with mental

   health needs and their families, including helping them create effective “wraparound”



                                            2
       Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 3 of 446




       service approaches and design and implement mobile crisis response services. States and

       territories that I have recently worked with or am currently working with include

       Michigan, Hawaii, New Mexico, Guam, the Northern Mariana Islands, Minnesota,

       Maryland, New Hampshire, and Maine.

    7. I retired from Wraparound Milwaukee in July 2015. Both in 2015 and in 2020, the last

       year for which the agency has compiled data, Wraparound Milwaukee provided services

       to approximately 1,100 Medicaid-eligible children per day. Approximately 90 percent of

       Wraparound Milwaukee’s children live in the city of Milwaukee, a city of about 600,000

       residents.

    8. In 2020, approximately 62 percent of the children served by Wraparound Milwaukee

       were court-involved at the time of their enrollment, either through the delinquency

       system or through the child welfare system,1 because such a high number of these

       system-involved children have significant behavior support needs. About 38 percent of

       Wraparound Milwaukee enrollees were non-court involved.

    9. During my time as director, Wraparound Milwaukee had an annual budget of $50 million

       and employed over 45 Milwaukee County managers and staff and 120 contracted

       intensive care coordinators.

    10. Wraparound Milwaukee has been identified repeatedly as a national model for how to

       provide services to children with serious emotional or psychological disorders. In 2002

       the federal Substance Abuse Mental Health Services Administration’s (SAMHSA’s)

       Center for Mental Health Services (CMHS) selected Wraparound Milwaukee to serve as


1
  See Wraparound Milwaukee, 2020 Wraparound Milwaukee System of Care Year End Report 7
(last visited Jul. 7, 2021) [hereinafter 2020 Year End Report], available at
http://wraparoundmke.com/wp-content/uploads/2013/09/2020-Annual-Report-2.pdf.

                                               3
       Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 4 of 446




       one of two national host-learning centers for the more than 60 children’s mental health

       programs funded by SAMHSA throughout the United States, including the District of

       Columbia’s program. In its report to Congress in 2001, the National Coalition for

       Juvenile Justice recognized Wraparound Milwaukee as one of two model programs

       serving youth in the juvenile justice system with serious mental health needs. In April

       2001, the U.S. Department of Justice’s Office of Juvenile Justice Delinquency Prevention

       (OJJDP) asked Wraparound Milwaukee to serve as one of three programs featured in a

       national teleconference concerning mental health issues and juvenile justice.

       Wraparound Milwaukee was also identified in 2003 by the President’s New Freedom

       Commission on Mental Health as an exemplary program in children’s mental health, and

       was selected in 2009 by the Kennedy School of Government at Harvard University as one

       of the six “Innovation in American Government Award” winners.2

    11. In 2013, SAMHSA and the federal Center for Medicaid & CHIP Services cited

       Wraparound Milwaukee as an example of a state or local “Intensive Care

       Coordination/Wraparound Service Planning/Facilitation” program in an informational

       bulletin “intended to assist states to design a [Medicaid] benefit that will meet the needs

       of children, youth, and young adults with significant mental health conditions.”3



2
  See Harvard Kennedy School Ash Center for Democratic Government and Innovation, 2009
Innovations in American Government Award Winners Announced (Sept. 15, 2009), available at
https://ash.harvard.edu/news/2009-innovations-american-government-award-winners-
announced; Harvard Kennedy School Ash Center for Democratic Government and Innovation,
Wraparound Milwaukee Wins Innovations Award (Sept. 15, 2009), available at
https://ash.harvard.edu/news/wraparound-milwaukee-wins-innovations-award.
3
  Cindy Mann & Pamela S. Hyde, Joint CMCS and SAMHSA Informational Bulletin: Coverage
of Behavioral Health Services for Children, Youth, and Young Adults with Significant Mental
Health Conditions, Substance Abuse and Mental Health Servs. Admin. (SAMHSA) and Center
for Medicaid and CHIP Services (CMCS), at 1, 3-4 (2013), available at
                                                 4
      Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 5 of 446




   12. Before serving as director of Wraparound Milwaukee, from 1986 through 1995 I was the

       administrator of Milwaukee County’s Child and Adolescent Treatment Center (CATC), a

       psychiatric hospital for children and youth. Before that, I served for four years, from

       1982 to 1986, as the Juvenile Court Administrator for Waukesha County, Wisconsin,

       where I was responsible for the administration of all juvenile court services, including

       operation of the 32-bed children’s detention center. From 1978 through 1982, I was a

       senior social work supervisor for Waukesha County, supervising a staff of 30 child

       protective services workers. From 1976 through 1978, I was an adult services and adult

       protective services supervisor for Waukesha County. Before that, I was director of social

       work services at Deaconess Hospital in Milwaukee.

   13. I received my bachelor’s degree from the University of Wisconsin Oshkosh in 1970 and

       my master’s degree in social work from the University of Wisconsin Milwaukee in 1973.

   14. I have authored or co-authored numerous articles, publications, and presentations in the

       area of children’s mental health, including:

       a. “Curbing Violence in Juvenile Offenders with Serious Emotional and Mental Health

          Needs: The Effective Utilization of Wraparound Approaches in an American Urban

          Setting,” co-authored with Mary Jo Meyers, Int’l J. of Adolescent Med. & Health

          (Nov. 1999).

       b. “Wraparound Milwaukee: Aiding Youth with Mental Health Needs,” Juvenile

          Justice Journal, vol. VIII, no. 1 (Apr. 2000).




https://www.medicaid.gov/sites/default/files/federal-policy-guidance/downloads/CIB-05-07-
2013.pdf.

                                                5
    Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 6 of 446




    c. “Expenditures and Sustainability in Systems of Care,” co-authored with E. Michael

        Foster, Christopher Kelsch, Todd Sosna, and Zejier Yang, J. of Emotional &

        Behavioral Disorders, vol. 9, no. 1 (2001).

    d. “Services for High-Risk Juvenile Populations in Systems of Care,” co-authored with

        Stephen Gilbertson, M.S., and Margaret Jefferson, in The System of Care Handbook:

        Transforming Mental Health Services for Children, Youth, and Families,” Beth Stroul

        & Gary Blau, Ph.D., eds. (2009).

15. I am being compensated for my work for this matter at the rate of $150 per hour. For

    work that entails traveling, I will be compensated at a rate of $150 per hour, not to exceed

    $1,200 per day, plus out-of-pocket expenses. This is my standard rate for my consulting

    work, in both litigation and non-litigation matters.

16. My curriculum vitae is attached as Exhibit A to this Declaration. In preparing this

    declaration, I have reviewed the documents cited herein. I have also reviewed the

    declaration of Robert Friedman, Ph.D. that was prepared for purposes of this litigation. I

    am familiar with the studies Dr. Friedman describes in his declaration, and I agree with

    his conclusions.

17. I began working with Plaintiffs’ counsel on this case in 2019. I began working with other

    experts engaged by Plaintiffs to develop guidelines for conducting case reviews of a

    sample of District youth with serious emotional disturbance, to assess whether they

    needed ICBS and were at risk of institutionalization. We applied a definition based on

    the standard understanding of which intensive community-based services are needed by

    children and youth with serious emotional disturbance, which is consistent with the

    description of ICBS in Plaintiffs’ Complaint. We identified risk factors for children who



                                              6
   Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 7 of 446




   may need ICBS. We also developed questions for use in reviewing records for each child

   to be studied, and for use in interviews with the child, their parents or caregivers, and

   others who know the child and family. I had planned to work with Plaintiffs in

   conducting these case reviews, but my family circumstances changed and I was no longer

   able to participate in this aspect of the litigation.

                      Wraparound Milwaukee: Enrollees and Outcomes

18. In its current structure, Wraparound Milwaukee is a program operated by the Milwaukee

   County Department of Health and Human Services Behavioral Health Division.

   Wraparound Milwaukee is organized as a Managed Care Organization (MCO) entity

   under Wisconsin’s Medicaid agency as a specialized managed care entity to serve

   children with serious emotional and mental health needs and their families. Not every

   Wraparound Milwaukee enrollee is also Medicaid-enrolled, however. Wraparound

   Milwaukee also receives funding from Milwaukee County’s child welfare and

   delinquency agencies to support children involved in these systems.

19. Wraparound Milwaukee contracts with a network of approximately 106 organizations to

   provide community-based services on a fee-for-service model, including nine agencies

   that provide intensive “wraparound” care coordination. These nine agencies provide the

   capacity needed to serve the program’s average daily census of 1,120 children and their

   families.

20. Wraparound Milwaukee began in 1995 with a federal grant from CMHS as a pilot

   program to test the effectiveness of the wraparound approach and address Milwaukee

   County’s problem with over-utilization of institutional care. The Wraparound

   Milwaukee pilot served children who had been placed in residential treatment centers



                                               7
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 8 of 446




         (RTCs).4 The project targeted 25 adolescents for whom there was no imminent discharge

         plan to demonstrate whether services provided under a wraparound approach, including

         “care coordination, access to crisis team, family advocates, and access to a provider

         network to deliver whatever services the youth [and] family needed[,] could be effective

         with an already institutionalized population of youth.”5 17 of the 25 children in the

         program were returned home within 90 days of enrollment, after they received intensive

         care coordination and appropriate individualized services.6

      21. Today, the majority of children enrolled in Wraparound Milwaukee children are enrolled

         in Wisconsin Medicaid or BadgerCare Plus, Wisconsin’s health care program for low-

         income residents. They must live in Milwaukee County; be between zero and 20 years

         old; have a severe emotional disturbance; “have a behavioral or emotional challenge that

         puts the youth at immediate risk of being placed out of home” in a residential treatment


4
    An RTC is:
         A licensed 24-hour facility (although not licensed as a hospital), which offers
         mental health treatment. The types of treatment vary widely; the major categories
         are psychoanalytic, psychoeducational, behavioral management, group therapies,
         medication management, and peer-cultural. Settings range from structured ones,
         resembling psychiatric hospitals, to those that are more like group homes or
         halfway houses. While formerly for long-term treatment (e.g., a year or more),
         RTCs under managed care are now serving more seriously disturbed youth for as
         briefly as 1 month for intensive evaluation and stabilization.
U.S. Dep’t of Health & Human Servs., U.S. Pub. Health Serv., Mental Health: A Report of the
Surgeon General 170 (1999), available at
https://collections.nlm.nih.gov/ext/document/101584932X120/PDF/101584932X120.pdf.
5
 Bruce Kamradt & Sheila A. Pires, Utilizing a Care Management Entity (CME) to Improve
Quality and Cost of Care for Populations of Youth with Complex, Multisystem Needs 26
(PowerPoint presentation dated Jan. 24, 2011) [hereinafter CME Presentation], available at
https://omh.ny.gov/omhweb/childservice/mrt/cme_presentation.pdf; see also Wraparound
Milwaukee, Background and History (last visited Jul. 7, 2021), available at
http://wraparoundmke.com/.
6
    CME Presentation, supra note 5, at 27.

                                                  8
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 9 of 446




         center, psychiatric hospital, or correctional facility; be involved with at least two child-

         and-family serving systems, including child welfare, juvenile justice, mental health, or

         special education; and not reside in a psychiatric hospital or nursing home facility at the

         time of enrollment.7

      22. Wraparound Milwaukee serves a diverse group of children and families. 58 percent of

         enrollees are male children, and 42 percent are female children.8 The average age of

         enrollees is 14.7 years old. The program serves diverse racial and ethnic communities:

         In 2020, 63 percent of enrollees were African-American, 16 percent were Caucasian, 14

         percent were Hispanic/Latino, five percent were biracial, one percent were Asian, one

         percent were Native American; and less than one percent were “other” or did not list a

         race or ethnicity.

      23. Within the first 14 days after a child enrolls in Wraparound Milwaukee, an intensive care

         coordinator will meet with the child and family to identify their strengths, needs, and

         resources. Within the first month after the child enrolls, the care coordinator will

         schedule and convene a “child and family team” meeting to discuss the

         strengths/needs/resources inventory and begin the process of empowering the family and

         team to develop a plan of care. This process includes putting together a safety plan for

         helping to manage crisis situations, identifying family or natural supports for the child,

         and authorizing those services, including nontraditional services like mentoring and arts




7
 See Wisconsin Dep’t of Health Servs., Wraparound Milwaukee (Mar. 28, 2019), available at
https://www.dhs.wisconsin.gov/medicaid/wam.htm.
8
    See 2020 Year End Report, supra note Error! Bookmark not defined., at 5-6.

                                                   9
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 10 of 446




          or music classes that will help the child meet identified needs.9 Services and supports are

          provided in the child’s natural environment, including home, school, and community.

      24. Throughout this process, a key to care planning is the intensive care coordinator that is

          assigned to the family to: facilitate the monthly child-and-family team meetings; help the

          family identify and put in place services and supports to meet their needs; coordinate with

          other child-serving systems, such as juvenile justice, child welfare, and special education;

          and help the family navigate the legal system, if needed.

      25. The child and family team may authorize any services from the array of services

          available through Wraparound Milwaukee.10 Among the most highly-utilized services,

          because children and families need and want them, have been services provided in the

          home and other community settings, such as family/parent support services, life skills

          training, respite, intensive in-home and outpatient therapy, and other positive behavior

          support services for the child, such as mentoring.11 Almost all enrollees receive at least

          the three services identified in the Complaint: intensive care coordination, intensive

          behavior support services, and mobile crisis services. Wraparound Milwaukee’s contract

          with Medicaid states that any service deemed needed by the child-and-family team is

          considered necessary for purposes of Medicaid coverage and reimbursement, and does

          not have to be reviewed by a psychiatrist or psychologist.



9
 Wraparound Milwaukee, Family/Youth: Welcome to Wraparound Milwaukee! (last visited Jul.
7, 2021), available at http://wraparoundmke.com/test-document-forms-page/; Wraparound
Milwaukee, 2018 Quality Assurance/Quality Improvement Annual Report 9 (last visited Jul. 15,
2021) [hereinafter 2018 Quality Report], available at http://wraparoundmke.com/wp-
content/uploads/2013/09/2018QAQIAnnualReport.pdf.
10
     See 2020 Year End Report at 10.
11
     Id.; 2018 Quality Report at 7, 10.

                                                   10
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 11 of 446




      26. In 2018, 42 percent of the children and families participating in Wraparound Milwaukee

          utilized flexible discretionary funds, which are often utilized to assist the family in

          meeting a need that may not be connected to a specific provider-related network service,

          such as support with rent or security deposits, recreation, groceries, household supplies,

          and clothing.12 There will be many supports in the child’s care plan that are informal, but

          that are needed so that the family can support the child. If the child needs clothing to

          apply for a job, or a bed to sleep in, or textbooks for school, “flex funds” support these

          immediate needs and permit the child to live in the community. The team may also pay

          for activities that meet the child’s needs, such as music lessons or tutoring. Most of the

          time, families do not use a lot of these dollars, but it is important that they are available

          when the family needs them to meet these critical needs.

      27. Wraparound Milwaukee also provides mobile crisis services through its Children’s

          Mobile Crisis Team (CMC).13 Every child enrolled in Wraparound Milwaukee has

          access to the CMC, and CMC members may sit on the child’s child and family team to

          provide input into the child’s plan. The vast majority of children utilizing this service are

          seen face-to-face, in community settings such as home or school. The CMC focuses on

          preventing hospitalization whenever possible. If needed, they follow the child to the

          hospital and help facilitate the transfer of the child from the psychiatric hospital back

          home. They also help families create or refine realistic, sustainable safety plans to use on

          their own in subsequent crises.




12
     2018 Quality Report at 8.
13
     Id. at 19.

                                                    11
       Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 12 of 446




     28. Wraparound Milwaukee enrollees generally have positive outcomes following

        participation in the program. Wraparound Milwaukee measures outcomes that were

        identified by stakeholders as important metrics to track, to understand whether the

        program is working to support children and families. A key metric continues to be

        whether youth “achieve permanence,” which is a critical federal and state goal for

        children and youth served in the child welfare and juvenile justice systems. Permanency

        is considered achieved if the child lives at home with a parent or relative, is in a

        subsidized guardianship, has been adopted, or lives independently. It is not achieved if

        the child lives with a foster family, is in a group home, or is in a residential placement. In

        2018, 79 percent of children completing Wraparound Milwaukee’s program for court-

        involved children achieved permanence, by returning to a permanent living situation,

        rather than staying in an out-of-home placement.14 Although we do not have long-term

        data beyond two years on children involved in the child welfare system, it is my

        understanding that only a small percentage of these children as adults require further

        placement in RTCs or psychiatric hospitals.

     29. Other child and adult life outcomes also improve when children receive services from

        Wraparound Milwaukee following the wraparound model. Follow-up data on children in

        the juvenile justice system indicates that recidivism rates for children in Wraparound

        Milwaukee decrease while receiving services and remain reduced through one- and three-

        year follow-ups. In 2020, five-year follow-up data indicated a reduction in recidivism




14
  2020 Year-End Report at 11-12; see also 2018 Quality Report at 4 (in 2018, 89.5% of youth
served achieved permanency).

                                                  12
           Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 13 of 446




           (reoffending) rates of 11 percent over the time period measured, compared to children

           who were not enrolled in Wraparound Milwaukee.15

      30. Given that school issues are identified as a concern by the vast majority of families

           enrolling in Wraparound Milwaukee, the program emphasizes school attendance and

           engagement. In 2018, children receiving intensive services delivered under the

           wraparound model attended school approximately 87 percent of the time.16

      31. Wraparound Milwaukee constantly evaluates the clinical outcomes of children in the

           program, using two nationally accepted and tested research instruments recommended by

           the federal government: the Child Behavior Checklist, which is scored by the parent or

           primary caregiver, and the Youth Self-Report, which is scored by children 11 years of

           age and older. Used at the time of enrollment and every six months afterward, these

           instruments measure the child’s everyday functioning or, more appropriately, the level of

           the child’s “dysfunction” or need for clinical intervention compared to a control group of

           typically-functioning children. For children enrolled in Wraparound Milwaukee, their

           level of dysfunction, which is in the range of a very high degree of dysfunction and

           impairment at intake, significantly decreases during their enrollment in the program.17

      32. Since I began my work as Wraparound Milwaukee’s director, the program has also

           dramatically reduced the number of days of psychiatric hospital care for children who

           have been placed in RTCs. In the 1995-1996 fiscal year, before Wraparound

           Milwaukee’s wraparound programs were established, Milwaukee children in RTCs



15
     2018 Year-End Report at 12.
16
     Id.
17
     Id. at 11-12; 2018 Quality Report at 3.

                                                   13
           Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 14 of 446




           required a total of 5,000 days of psychiatric hospital care, and 375 placements in

           residential treatment.18 Wraparound Milwaukee was able to reduce the number of annual

           days of psychiatric hospitalization for this population to under 200 by 2012, and the

           number of residential placements to 90 by 2008.19 By 2018, only 86 of the children in

           Wraparound Milwaukee’s wraparound programs (an average of 1,139 children per day)

           experienced inpatient psychiatric hospitalization.20 As the former administrator of a

           psychiatric hospital, I know that psychiatric hospitals are both far more restrictive and far

           more expensive than wraparound services. The placement of children in a psychiatric

           hospital also is often unnecessary, as demonstrated by our experience with Wraparound

           Milwaukee. Even necessary psychiatric hospitalization is prolonged by the failure to

           timely provide children with an array of services like those of Wraparound Milwaukee.

                Providing Intensive Community-Based Services in the District of Columbia

      33. Attached to my declaration as Exhibit B is Defendants’ Fourth Supplemental Responses

           to Plaintiffs’ First Set of Interrogatories. I have reviewed this document, which the

           Defendants to this litigation provided to the Plaintiffs on November 22, 2019. The

           document provides information about Medicaid-eligible children under the age of 21 in

           the District of Columbia with serious emotional disturbance. The information that




18
   See Harvard Kennedy School of Government, Ash Center for Democratic Governance and
Innovation, Government Innovators Network, Wraparound Milwaukee, available at
https://www.innovations.harvard.edu/wraparound-milwaukee (last visited Jul. 7, 2021).
19
     Id.
20
     2018 Quality Report at 10.

                                                    14
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 15 of 446




   Defendants provided indicates that between September 1, 2016 and September 27, 2019,

   out of a total population of 5,500 children with serious emotional disturbance:

          98 children were placed in a psychiatric residential treatment facility (PRTF);

          202 children had more than one psychiatric hospital admission;

          98 children utilized the District’s Child & Adolescent Mobile Psychiatric Service

           (ChAMPS) on more than one occasion;

          1,225 children received one of three services (either “High Fidelity Wraparound,”

           “Community-Based Intervention,” or “Assertive Community Treatment”)

           provided by the District of Columbia’s Department of Behavioral Health (DBH);

          401 children were placed in a facility while under the custody of the District of

           Columbia Department of Youth Rehabilitation Services (DYRS); and

          490 children experienced more than one non-PRTF out-of-home placement while

           under the custody of the District of Columbia Child and Family Services Agency

           (CFSA).

34. I believe that many of these children would be eligible for Wraparound Milwaukee if

   they lived in Milwaukee County. It is my understanding that many of the children are

   involved in more than one District agency’s programs, including DBH, DYRS, or CFSA.

   Further, based on my experience with Wraparound Milwaukee, many children involved

   with the mental health, child welfare, and juvenile justice systems have also received

   special education from their public schools.

35. There is no reason to think that the District of Columbia children with serious emotional

   disturbance would not, like Milwaukee children, avoid residential placements, psychiatric

   hospitalizations, or other out-of-home placements (in group homes or in foster homes, for


                                            15
       Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 16 of 446




        example) and reduce time spent in these placements if they received the intensive

        community-based services described in Plaintiffs’ Complaint, which are all services

        provided by Wraparound Milwaukee.

     36. The number of residential and other out-of-home placements and hospitalizations taking

        place in the District suggests to me that the District is not providing the intensive

        community-based services described in Plaintiffs’ Complaint to all of the District

        children who need them.

     37. Based on the data described above, the fact that Washington, D.C.’s population was

        about 700,000 in 2019, and my experience serving children with serious emotional

        disturbance in a city of a similar size and socioeconomic strata, I would expect that there

        are at least 1,000 children in the District who need intensive community-based services

        provided under a wraparound model.21

                                             CBI Is Not ICBS

     38. I have been asked by Plaintiffs to provide opinions about the District of Columbia’s

        “community-based intervention” or “CBI” services. Plaintiffs provided me with several

        documents produced by Defendants in October 2019 that describe their CBI services. I

        reviewed these documents in March 2020.22 They appear to date from 2010.

     39. According to the documents I reviewed, the District of Columbia Department of

        Behavioral Health (DBH) has defined CBI as “time-limited, intensive mental health


21
   There are approximately 100,000 children eligible for Medicaid services in the District of
Columbia. See, e.g., U.S. Dep’t of Health & Human Servs., Centers for Medicare & Medicaid
Services, Federal Fiscal Year (FFY) 2019 Statistical Enrollment Data System (SEDS) Reporting
2 (last visited Jul. 7, 2021), available at https://www.medicaid.gov/chip/downloads/fy-2019-
childrens-enrollment-report.pdf.
22
 A list of the documents that I reviewed, other than those cited herein, is attached to this
Declaration as Exhibit C.

                                                  16
       Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 17 of 446




        intervention services delivered to children, youth, and their family and intended to

        prevent utilization of an out-of-home therapeutic resource by the consumer.” DBH states

        that CBI is delivered in a family setting so that the consumer can function in a family

        environment.

     40. I am familiar with the term “CBI,” as other jurisdictions provide services with the same

        name to children with serious emotional disturbance.

     41. The documents indicate that since 2010 there have been four levels of CBI in the District

        of Columbia. The documents state that all levels of CBI are intended to serve children

        with an Axis I or Axis II mental health diagnosis, as identified in the Diagnostic and

        Statistical Manual, 4th Edition (DSM-IV), the standard classification of mental disorders

        used by mental health professionals in the United States.23

     42. The District’s four levels of CBI may be summarized as follows:

                   Level I is “multi-systemic treatment” (MST), an evidence-based practice
                    recognized by the federal Substance Abuse and Mental Health Service
                    Administration (SAMHSA), intended for children aged 10 to 17 with serious
                    emotional disturbance (SED) who have externalizing (aggressive or violent)
                    behaviors or a history of chronic juvenile offenses. Treatment duration in the
                    District for Level I/MST is up to six months.

                   Level II is called “intensive home and community-based services” (IHCBS)
                    and is intended for children aged 6 to 21 with a history of involvement with
                    the District of Columbia Child and Family Services Agency (CFSA), Court
                    Social Services (CSS), or the District of Columbia Department of Youth


23
   The DSM-IV grouped mental health diagnostic information into five different axes. Axis I
consisted of diagnoses of mental health and substance use disorders. Axis II included diagnoses
of personality disorders and “mental retardation,” now typically referred to as an intellectual or
developmental disability. The DSM-IV’s multi-axial system was eliminated in the DSM-V,
which was published in 2013. See, e.g., SAMHSA, DSM-5 Changes 2 2016), available at
https://www.ncbi.nlm.nih.gov/books/NBK519708/. The DSM-V maintained descriptions of
diagnoses that are generally considered to be relevant to whether a child has a serious emotional
disturbance (SED), as defined by federal and District law.


                                                 17
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 18 of 446




               Rehabilitation Services (DYRS); a history of negative involvement with
               schools for behavioral-related issues; or a history of either chronic or recurrent
               episodes of negative behavior that have or may result in out-of-home
               placement. Treatment duration in the District for Level II/IHCBS is up to six
               months.

              Level III is also called IHCBS and is intended for children aged 6 to 21 with
               behavioral problems that require short-term, intensive treatment; children
               currently dealing with trauma or violence; or children who have recently
               experienced inpatient treatment in a PRTF or hospital, or who have
               experienced another type of out-of-home placement. Treatment duration in
               the District for Level III/IHCBS is up to 90 days.

              Level IV is “functional family therapy” (FFT), also an evidence-based
               practice recognized by SAMHSA, intended for children aged 10 to 18 with a
               documented history of serious externalizing behaviors that impair functioning
               and are at risk of disruption in placement. Treatment duration in the District
               for Level IV is up to six months.

   All levels of CBI are to be delivered in the child’s home, school, and community.

43. I am very familiar with MST and FFT. FFT was available to children and families in

   Milwaukee while I was director of Wraparound Milwaukee. As I discuss below, we

   considered providing MST to children and families in Milwaukee, but decided against it.

   I am also familiar with the type of in-home supports typically available through the other

   levels of CBI, as similar types of supports are provided in Milwaukee and in other

   jurisdictions where I have consulted with behavioral health and other human service

   agencies.

44. CBI is different from the “intensive community-based services,” or ICBS, that Plaintiffs

   describe in their Complaint, which tracks the wraparound model for providing intensive

   community-based services to children with mental health disabilities that has been

   developed and implemented by jurisdictions across the country, including through

   Wraparound Milwaukee. CBI is a single service, whereas, through intensive care




                                            18
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 19 of 446




   coordination, the wraparound model coordinates a more comprehensive array of services

   individualized to the child’s needs.

45. A key difference is that ICBS, through intensive care coordination, places the child and

   family themselves at the center of service planning and implementation. The intensive

   care coordinator obtains information from the child and family about their strengths,

   needs, and resources, and then convenes a child and family team that identifies

   appropriate services and natural or informal supports, for the child and for the family

   supporting the child, that will be provided as part of an individualized care plan.

   Although the District’s CBI is intended to be provided in the home and community, the

   documents that I reviewed do not describe a robust child-and-family-team process that

   empowers the child and family to decide on what services, including non-traditional

   services such as mentoring or peer supports for the child or family, may incentivize the

   child to engage in adaptive behaviors. Nor do the documents describe a robust child-and-

   family-team process for monitoring whether those services are working and

   implementing new or additional services if they are not. The care coordination described

   by the District as a function of CBI seems more like traditional management of traditional

   clinical services, such as identifying and scheduling appointment with providers, and not

   the convening of the child and family team and development and implementation of the

   team’s individualized and flexible service plan.

46. Each of the various levels of CBI also have eligibility restrictions that make some

   children who need ICBS to avoid institutionalization ineligible for the services. Both

   MST and FFT require that a “permanent caregiver” participate in the service for its

   duration. But, in my experience, not all children have a caregiver. A caregiver may not



                                            19
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 20 of 446




   yet have been identified, or if identified may not be able to participate in the development

   of the care plan at that time. Some parents are simply not available to participate. In

   Milwaukee, sometimes we had to “build a family” of natural or informal supports, such

   as extended family members, friends of the family, and the child’s teacher, along with

   professional staff to participate in service planning and implementation, and support the

   child.

47. None of the levels of CBI are to be provided to children in long-term residential facilities,

   unless within 30 days of discharge, or to children in group homes. This is different from

   the wraparound model we implemented in Milwaukee. Under our model, child and

   family teams can be convened even when the child has been placed outside the home, to

   better support the child in an out-of-home placement and/or to provide for as smooth and

   successful a transition as possible to the community after inpatient treatment. Indeed, in

   my view, the child-and-family-team approach to service planning, facilitated through

   intensive care coordination, should begin from day one of an episode of

   institutionalization so that there is continuity of care and so that the team has adequate

   time before discharge to engage in individualized, strengths-based transition planning.

   You cannot leave it to the institution to provide treatment to the child, support the family,

   and facilitate the child’s smooth transition back to the community. That is not the

   institution’s role or competence. Intensive community-based services following the

   wraparound model provides the system this capacity.

48. Another limitation on the District’s CBI is that it is time-limited. The District appears to

   anticipate that all of the levels of CBI can be provided in six months or less. This

   includes the short-term, crisis-level intervention available in Level III, which is only



                                             20
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 21 of 446




   available for 90 days. I suspect that some levels of the service can be reauthorized as

   needed, but the strict time limit may create an expectation that the service should not be

   needed for a longer time. This is not consistent with my experience serving children with

   serious emotional disturbance at risk of institutionalization in Milwaukee. The average

   time for a child participating in ICBS in Wraparound Milwaukee has been 18 months. I

   do not recall that any aspect of our program was expected to serve children and families

   in less than a year. In my experience, the class of children described in the Complaint

   will need ICBS for over a year at least, to ensure that the service plan designed and

   implemented by the child and family team produces sustained positive outcomes,

   including avoiding institutionalization whenever possible. For CBI level III, what

   happens after 90 days if the child still needs an intensive level of support? In my view, it

   is a problem that the District’s CBI is time-limited, and that the limit is not long enough

   for many children.

49. The District of Columbia has chosen to rely on evidence-based practices such as MST

   and FFT—both levels of CBI—to provide more intensive services to some children with

   serious emotional disturbance who have received inpatient psychiatric services in an out-

   of-home placement, or whose condition or history suggests a risk of such placement.

   MST and FFT have been shown to be effective in relatively small clinical trials. But

   their criteria are exclusionary. For example, as indicated above, these services will not be

   appropriate services for children who are not within 30 days of discharge from an

   institution. If a child is in a residential placement for 18 months, the District’s MST or

   FFT would not be considered for the child because they were not within 30 days of




                                            21
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 22 of 446




   discharge. At Wraparound Milwaukee, ICBS providers are involved with the child while

   they are in the institution.

50. As Dr. Friedman’s declaration indicates, ICBS and its components have been studied in

   research trials and have been shown to be effective in helping children with mental health

   disabilities achieve positive outcomes in school, in the community, and as they transition

   to adulthood, and avoid institutionalization. In my view, this is because the wraparound

   approach is more flexible and more comprehensive than more rigid community-based

   services, and is what some children need to avoid institutionalization.

51. In general, the services described by the District in the documents I reviewed may be

   effective services for some children. They could be provided as part of ICBS, for

   children who need ICBS. But they are not a substitute for ICBS. By definition, they are

   to be delivered in a manner that is too prescriptive and not dynamic enough for some

   children. For children who do not fit the CBI model, the service may not work to

   produce good outcomes, including helping the child avoid institutionalization. The

   highly individualized nature of ICBS provided under the wraparound approach means

   that no two children’s service plans will be the same. The system must be able to provide

   services flexible enough to meet these children’s needs.

                                           Conclusion

52. In my experience, intensive community-based services delivered under a wraparound

   model, as we have done in Wraparound Milwaukee and as Plaintiffs are requesting here,

   are an essential part of a modern behavioral health system. The community-based nature

   of these services not only enables children to receive them in the least restrictive

   environment but also allows children who need psychiatric hospitalization to remain in



                                            22
       Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 23 of 446




        such settings for shorter periods of time. Because wraparound services are effective at

        helping children and their families avoid institutionalization, they are vital to the success

        of any modern behavioral health system. The District’s CBI service may help some

        children, but many others need more intensive, individualized, and flexible services

        delivered under a wraparound approach, for a longer period of time, to avoid

        institutionalization.

     53. Reports indicate that between one and two percent of Medicaid-eligible children need

        intensive community-based services such as those described in the Complaint and

        provided through programs such as Wraparound Milwaukee.24 In my opinion, it is likely

        that a similar percentage of Medicaid-eligible children in the District of Columbia need

        these intensive community-based services. The District of Columbia should provide such

        services to those children.


        I certify under penalty of perjury that the foregoing is true and correct.

        Executed this 15                       Elm Grove, Wi
                      __ day of July, 2021, in ____________________.



                                                               ________________________
                                                               Bruce J. Kamradt




24
   See, e.g., MassHealth, CBHI Service Utilization FY 2014 2 (Feb. 2014) (utilization rate of
ICBS components between 1-2% of all Medicaid-enrolled children), available at
http://rosied.org/Resources/Documents/ICC%20and%20CBHI%20Utilization.FY14.Q1%20(1).p
df; compare Wisconsin Dep’t of Human Servs., Wisconsin Medicaid 852-53 (Apr. 2020)
(approximately 110,000 children enrolled in Medicaid in Milwaukee County in 1Q 2020),
available at https://www.forwardhealth.wi.gov/WIPortal/StaticContent/Member/caseloads/481-
caseload.htm, with 2018 Quality Report, supra note 8, at 2 (average daily census of Wraparound
Milwaukee in 2018 was 1,139).

                                                  23
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 24 of 446

EXHIBIT A


                                          Resume

                                     Bruce J. Kamradt


15000 Froedtert Drive
Elm Grove, Wi. 53122
262-794-3969 or cell 414-737-3849

Recent Work—Children’s Mental Health Consultant

2018-2020—Contractor and Consultant for the Public Consulting Group(PCG)
working on the re-design of the Children’s behavioral health systems in New
Hampshire and Maine. Adapted the System of Care approach to childrens mental
health in both states and helped each to successfully apply for and receive SAMHSA
system of care grants

2019-2020—Consulting Expert retained by the Bazelon Center for Mental Health
and Disability Rights of DC to evaluate and consult on services provided to children
in District of Columbia with serious mental health needs

2019-2020—Consulting Expert for Disability Rights of Pennsylvania and performed
specific case review of youth with serious mental health issues in S.R. versus DHS
litigation

2015-2020--Consultant for the National Technical Assistance Center for Children’s
Mental Health at the U. of Maryland. Working as an expert consultant to states and
communities with Expansion/Planning Grants from the Substance Abuse and
Mental Health Services Administration. Provided technical assistance on
organization, financing, and structuring Systems of Care for Children and their
Families with mental health needs, creating effective wraparound service
approaches, designing and implementing mobile response services, managed care
and quality assurance activities.

2015-2019--Consulting work with the Alliance for Families and Safe Communities
developing health home and social determinants of health models in collaboration
with the Robert Wood Johnson Foundation, Center for Health Care Strategies and
other organizations.




                              PAST WORK EXPERIENCE
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 25 of 446

EXHIBIT A


1995 to July 2015-- Served as Director of Wraparound Milwaukee and Children’s
Mental Health for the Milwaukee County Behavioral Health Division, Department of
Health and Human Services(Retired in July 2015)



Designed, developed, implemented and managed the Wraparound Milwaukee
Program, a unique system of care for children, adolescents and young adults. With
an annual budget of over $50 million per year, Wraparound Milwaukee became the
largest publically operated Care Management Entity(CME) in the U.S. serving over
1700 families per year. It was selected by the President’s New Freedom
Commission on Mental Health as the exemplary program in Children’s Mental
Health and was selected in 2009 by The Kennedy School of Government at Harvard
University as the Best Innovation in American Government. Wraparound
Milwaukee is known for it’s strength-based, highly individualized and family
directed philosophy of care, it’s pooled funding model, use of mobile crisis teams,
care coordinators and comprehensive provider network. Wraparound Milwaukee
employed over 45 county managers and staff and 120 contracted care coordinators.

Focusing on reducing institutional care and keeping families together and achieving
and positive program outcomes, Wraparound Milwaukee reduced the utilization of
institutional care in Milwaukee county for children from 375 placements to 100
placements, reduced the need for psychiatric hospitalization days from 5000 per
year to 500, reduced detention and incarceration of delinquent youth in the state
juvenile correctional facilities, achieved improved clinical outcomes for youth,
received high family satisfaction and reduced recidivism rates of juvenile offenders.

1986 to 1995—Administrator of Child and Adolescent Treatment Center(CATC)

Responsible for administration, management and oversight of a 120 bed psychiatric
hospital for children, of outpatient and in-home treatment programs, day treatment
and case management services. As a Program Administrator for Milwaukee County
Behavioral health, CATC had over 100 staff positions with an annual operating
budget of over $12 million per year.


1982 to 1986—Juvenile Court Administrator for Waukesha County
              500 Riverview Dr., Waukesha, Wi.

Responsible for management and administration of Intake, Supervision and
Detention Services for youth. Developed a range of unique alternative services in
the community including in-home therapy, volunteer mentors, restitution,
mediation and day treatment services.
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 26 of 446

EXHIBIT A


Responsible for the operation of the Waukesha County Criminal Justice Office and
responsible for grant management of state and federal justice grants in excess of
$5million per year.

1978 to 1982—Senior Social Work Supervisor For Waukesha County
             500 Riverview Dr., Waukesha, Wi.

Responsible for the supervision of staff and program providing child protective
services, family services, court custody studies, and out of home foster care. This
included supervision of 30 social work and supprt staff with a budget of over $2
million per year.

1976 to 1978—Adult Community and Adult Protective Services Supervisor

Responsible for supervising adult community services and supervising two units of
11 social work staff providing community based services to adults with chronic,
serious mental health needs. Developed several group homes for adults in the
community to return them from hospital placements.

1973 to 1976—Director of Deaconess Hospital Social Work Services

Responsible for direct management, direct services and program development in a
hospital social work setting. Included supervision of two social workers

                                    EDUCATION

1973—University of Wisconsin-Milwaukee
     Maters Degree in Social Work(MSW)

1970—University of Wisconsin –Oshkosh
     Bachelor’s Degree, Major in History and Minor in Psychology

                            PUBLICATIONS AND ARTICLES

E. Michael Foster, Zijian Yang, Bruce kamradt in Journal of emotional and
BehavioralDisorders, “Expenditures and sustainability in systems of Care” Vol. 9,
spring 2001

Meyers, Mary Jo and Bruce Kamradt, “Curbing Violence in Juvenile Offenders with
Serious emotional and mental Health needs—the effective Utilization of
Wraparound approaches and practices in an American Urban Setting”, International
Journal of Adolescent Medicine and health, November 1999.

Bruce Kamradt, “Wraparound Milwaukee: aiding Youth with Mental Health Needs, “
Juvenile Justice journal, vol. VIII, number 1, April 2000
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 27 of 446

EXHIBIT A


Bruce Kamradt, Larry Marx, M.D. and Marilynn Benoit, M.D., “Foster children in the
child Welfare System”, chapter in the Handbook of child and Adolescent Systems of
Care edited by Andres J. Pumariega and Nancy Winters, 2003

Bruce Kamradt, MSW, Stephen Gilbertson M.S.and Margaret Jefferson, “Services for
High-Risk Juvenile Populations in systems of Care, in the System of Care Handbook,
Transforming Mental Health Services for children, Youth, and Families, edited by
Beth Stroul and Gary Blau, phD. , 2008, Brooks Publishing Co. Baltimore, MD., 2009

Bruce Kamradt, “Innovative Fiscal Practices Employed by Wraparound Milwaukee:
A 20 Year Perspective on Promoting Community-Based Services and Short-Term
Residential Interventions That Support Better Outcomes for Youth and Families, A
Building Bridges Initiative Leadership Series document, 2018

I have written numerous other articles in journals and periodicals on Wraparound
Milwaukee and systems of care.

                          AWARDS AND RECOGNITION

Invited by President Clinton and Vice President Gore to participate and present the
wraparound model at the White House Conference on Mental Health held on June
7th, 1999

Cited in the US Surgeon General’s Report on Mental health(November 1999) for
creating an outstanding and unique managed care model in childrens mental health,
Wraparound Milwaukee cited as one of best new programs in the U.S.

Recipient of the Lincoln Gains Award presented by the Milwaukee Area YMCA
honoring the work of Martin Luther King. The award was for my outstanding
leadership in building strong communities for families—January 2008

Awarded by the Center for Mental Health Services, National Gains Center with the
2008 National Impact Award for outstanding work meeting the needs of justice
involved people with mental illness and creating community based alternatives to
incarceration—2008

Wisconsin Family Based Services Association presented its 2008 “Search of
Excellence Award” to Wraparound Milwaukee for it’s strengthening and supporting
families of youth with mental illness

President Bush’s New Freedom Commission on Mental Health named Wraparound
Milwaukee as the exemplary program in children’s mental health in it’s final report
in July 2003

Harvard University-Kennedy School of Government selected Wraparound
Milwaukee as winner of the “Best Innovation in American Government Award” for
  Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 28 of 446

EXHIBIT A


2009-10. Wraparound Milwaukee was the first Wisconsin winner of the award and
the first childrens mental health program to be ever recognized by Harvard
University.

Winner of the Norman Gill Award in 2013 selected by the Public Policy Forum at
there annual award dinner for my outstanding Leadership in Government
Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 29 of 446




                                 Exhibit B
      (Original Excel spreadsheets exported to .pdf format for filing)
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 30 of 446
                                            Interrogatory 1

Unique Identifier Age as of September 30, 2019
    519623406940                               11
    819485958116                               13
    642813770400                               18
    453513506546                               15
    645575912970                               18
    925689633902                               19
    895996469025                               11
    521188329683                               19
    125300443790                               10
    352405672592                               19
    240073433724                               18
    544337705032                               19
    742613911044                               19
    435570930800                               20
     89294095566                               18
    707747679068                               16
    999101653695                               12
     70592892855                               17
    926171454101                               16
    375834658917                               18
    136560898338                               17
    970305454904                               16
    453065707560                               20
    723254304717                               17
    327740537156                               15
    882347358336                               17
    913452486933                               19
    351533333004                               10
    289135420830                               16
    693184759325                               19
    109273679606                               19
     50244855718                               20
    515146700906                               19
    207045751255                               14
    625828690187                               18
     90018627276                               19
    382815751426                               13
    859248404326                               20
    626656359354                               15
    140569784744                               18
     71114630472                               21
    790224963702                               12
    973229831538                               17
    794946129339                               16
    420390285748                               17
    492355970430                               15

                                              Page 1 of 3
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 31 of 446
                                            Interrogatory 1

Unique Identifier Age as of September 30, 2019
    596106744649                               20
    902866668023                               19
    662794754218                               17
     93598535328                               16
    996718114707                               13
     61556235916                               18
    639024695214                               18
    331818068089                               19
    509489857829                               18
    667360243699                               18
    833845084456                               17
    675293661038                               17
     31202276252                               14
    666702241948                               13
    771231607428                               16
    379067213452                               18
     98079865379                               19
    772406562126                               14
    963856045606                               18
    676260765026                               18
    853788813509                               15
    635246136522                               15
     87387964636                               18
    359689028636                               15
    843470094187                               18
    897268923418                               17
    978958433485                               17
    355734114236                               20
    734380491420                               17
    737367603340                               16
    911176963668                               13
    918464968875                               16
    788349165017                               18
    250916175662                               18
    428603921751                               20
    118997179493                               20
    473254424741                               18
    965529290478                               17
    988021682477                               16
    681087961738                               18
    959648750238                               18
    309838129818                               15
    372712530835                               16
    221071852940                               17
    738234677696                               21
    734580446843                               18

                                              Page 2 of 3
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 32 of 446
                                            Interrogatory 1

Unique Identifier Age as of September 30, 2019
    431314142622                               10
    114308307467                               15
    649597656285                               16
    418444415284                               17
    670424496602                               16
    328031076272                               16




                                              Page 3 of 3
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 33 of 446
                                            Interrogatory 2

Unique Identifier Age as of September 30, 2019
    247682739165                               19
    637771867047                               20
    547949411696                               21
    299456528062                               19
    227987222480                               11
    986923609389                               21
    658249522866                               20
    840100332089                               18
    999101653695                               12
    428097093212                               21
    294842993047                               15
    772406562126                               14
    914548459889                               21
    435570930800                               20
    627398463259                               20
    118997179493                               20
    261309443164                               19
    223149005894                               19
    833640599081                               16
    822532165713                               18
    853788813509                               15
    707747679068                               16
    545687539758                               14
    292537781081                               15
    271676098589                               14
    629815277472                               14
    168004682832                               13
    211031557160                               14
     41957559084                               12
    831410246358                               12
    167761626732                               12
    706281274421                               13
    210812389484                               21
    383777863991                               21
    835546310449                               20
    507782484642                               20
    320472309981                               20
    498303675325                               20
    362620136404                               21
    491176991953                               18
    856920513724                               18
    548608026723                               20
    499547184678                               18
    723254304717                               17
    975924781513                               17
    664970915609                               17


                                              Page 1 of 5
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 34 of 446
                                            Interrogatory 2

Unique Identifier Age as of September 30, 2019
    789011660400                               17
    852684528964                               20
    442337637042                               15
    350733379532                               16
    309838129818                               15
    931025338793                               14
    453035594176                               13
    180619265969                                6
    736269116745                               14
    645575912970                               18
    668846413805                               21
    928909757142                               21
    744603271478                               21
    271625011821                               21
    103898399093                               21
    587003549369                               20
    674120704027                               19
    480516352915                               20
    521188329683                               19
    510075341217                               19
    902866668023                               19
     89294095566                               18
    307589115253                               21
    119699988105                               17
    843470094187                               18
    610828402737                               19
    495293672893                               17
     26925188968                               15
    995223779230                               16
    114308307467                               15
    587892087451                               15
    408842855790                               15
    737367603340                               16
    567096426416                               15
    677814405728                               15
    836247691343                               14
    132451255402                               14
     35297856217                               13
    819485958116                               13
    617775577409                               13
    433463715685                               13
    276623893658                               13
    804050006347                               12
    270952167116                               12
    336955624324                               15
     73230959975                               11


                                              Page 2 of 5
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 35 of 446
                                            Interrogatory 2

Unique Identifier Age as of September 30, 2019
    534299778070                               16
    126398538299                               16
    907469574319                                9
    375834658917                               18
    127452223156                               10
    652362828447                                8
    666702241948                               13
    670424496602                               16
    648267645691                               16
     48435935774                               21
    292312113239                               17
    328937471998                               21
    184581254695                               21
    744690818594                               21
    170377170747                               21
    754257098658                               20
    227919788672                               20
    395284248701                               20
    363291319629                               20
    199822423142                               20
    313533712325                               20
    277458221316                               20
    947718220273                               20
    496262254425                               21
    463237390138                               19
    989151562094                               19
    201715819632                               19
    430445701550                               18
    698606097000                               19
    917975121140                               18
    431257158719                               18
    893467520780                               20
    153411226419                               18
    948450909904                               18
    374095391657                               18
     63084224735                               18
    689352749237                               18
    425053093315                               18
     67738364483                               18
    400879390725                               18
    899629587727                               17
    420390285748                               17
    746578052057                               17
    231985025682                               17
    199179403111                               18
    415647239153                               18


                                              Page 3 of 5
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 36 of 446
                                            Interrogatory 2

Unique Identifier Age as of September 30, 2019
    620365061155                               17
    492727100148                               17
    592066835423                               17
    545596216129                               16
    795893010123                               16
    936730353133                               17
    771231607428                               16
     14309924103                               16
    694684334889                               16
    339383457946                               16
    382840630311                               16
    235068764648                               16
    515043237953                               16
    230750035137                               16
    894414374556                               15
    305955226210                               16
     69600984021                               16
    888622147911                               15
    864063336917                               15
    565955266155                               15
    194402092227                               14
    726514974017                               15
     31202276252                               14
    392276939653                               14
    850313733728                               14
    763321468497                               14
    720413422548                               14
    135377562203                               14
    509831927955                               13
    470276009511                               13
    271930840459                               12
    450732629957                               13
    911176963668                               13
    382815751426                               13
     68632454178                               13
    514446884168                               16
    311078024242                               14
    974410979997                               12
    578401762796                               12
     97547604283                               12
     14277741320                               11
    264134714503                               11
    203046707997                               11
    898856756231                               11
    911153343000                               11
    790502693407                               17


                                              Page 4 of 5
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 37 of 446
                                            Interrogatory 2

Unique Identifier Age as of September 30, 2019
    898793279147                               15
    808621036731                               13
    919770493601                               10
    106300400620                               19
    114828496294                               10
    208153588329                                9
    120596486666                                9
      1766436269                               14
    642813770400                               18
    931538965522                               15
    492355970430                               15
    280741221868                               14
    246941981953                               18
    129018678390                               21
    620893099635                               20
    673585404956                               10
    748065707157                               10
    910714027431                               13




                                              Page 5 of 5
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 38 of 446
                                           Interrogatory 3

Unique Identifier          Age as of September 30, 2019
              914548459889                              21
              731053693095                              20
              509740852057                              19
              902866668023                              19
              698606097000                              19
              330973065613                              18
              648881842685                              19
              637083900924                              20
              715266295577                              19
              525116452727                              12
              489355470282                              18
              473254424741                              18
              931563683288                              18
              178826395972                              18
              859182275767                              18
              640330236704                              17
              388818051382                              18
              850185056613                              17
              897268923418                              17
              843470094187                              18
              723254304717                              17
              270305917725                              16
              264956123319                              17
              591138523348                              17
              357401040550                              16
              240083632172                              16
              938066734904                              16
              873924600368                              15
              600060496759                              17
              331199517628                              19
              287443983969                              18
              976863003791                              16
              509111916418                              15
              269352466925                              15
              255670679387                              15
              114308307467                              15
              790718060356                              15
              327740537156                              15
              737367603340                              16
              166873223226                              15
              960184449778                              15
              825900797186                              15
              677814405728                              15
              294842993047                              15
              419274531501                              13
              763321468497                              14

                                             Page 1 of 3
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 39 of 446
                                            Interrogatory 3

Unique Identifier           Age as of September 30, 2019
              132451255402                               14
              819485958116                               13
              486218034051                               13
              626765037713                               13
              276623893658                               13
              597455967031                               12
              420905166968                               14
              453035594176                               13
              498604650842                               17
              108939026534                               13
              514446884168                               16
              263281867497                               12
              974410979997                               12
              270952167116                               12
              474994544627                               12
              616667141494                               12
              748143276083                               12
              350131356787                               12
              232201726284                               12
              335113402613                               11
              885796332679                               11
              738952107606                               12
              895996469025                               11
              819673052440                               11
              579516354287                               11
              872710537572                               10
              709403464901                               12
              232351679464                               10
              738085829531                               11
              186207305727                               14
              114828496294                               10
              134023406140                                9
              650165037090                                9
              835079097113                               13
              224206387636                                9
              754590134488                               12
              359689028636                               15
              906284903599                               12
              986513022328                               13
              502059236403                                9
              999101653695                               12
              375834658917                               18
                10382398503                               8
              931538965522                               15
                21195132296                               8
              913965001663                               16

                                              Page 2 of 3
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 40 of 446
                                            Interrogatory 3

Unique Identifier           Age as of September 30, 2019
              666702241948                               13
              670424496602                               16
                67798629435                              10
              538025554986                                7
              985162520775                                8
              797986062616                                8




                                              Page 3 of 3
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 41 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    331807927849                               21
     37521913200                               21
    496186571893                               21
    505662297600                               21
     47829551645                               21
    163982322051                               21
    494301541008                               21
    383777863991                               21
    616733474479                               20
     85688300937                               20
    674120704027                               20
    354092182757                               20
    252591926257                               20
    859248404326                               20
    518194176033                               20
    625348465809                               20
    521188329683                               19
    537995490962                               19
    709009010675                               19
    707207527807                               19
    431155997064                               19
      6565506574                               19
    591804270443                               19
    659323470043                               18
    778931139400                               19
    931289944766                               19
    681329228767                               19
    640601342843                               19
    454485188450                               19
     82792196462                               19
    105541891934                               19
    858866963470                               18
    261383597861                               18
    174742351834                               18
    856920513724                               18
    586693000788                               18
    227168875853                               19
    466871758675                               18
    178826395972                               18
    985008162440                               19
    185736047191                               18
    952148797434                               18
    186834859284                               18
    648254006006                               18
     67738364483                               18
    400879390725                               18


                                             Page 1 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 42 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    233456418027                               18
    963856045606                               18
    161462200416                               17
    730180098084                               18
    897268923418                               17
    209405308687                               18
    843470094187                               18
    388642184152                               17
     76602055262                               18
    109642173681                               18
    862227933418                               19
    857263883044                               17
    642426503191                               17
    693421604901                               17
    686943132751                               17
     97631554631                               17
    524048417585                               17
    882347358336                               17
    781878104332                               17
     38019516989                               17
    406535073373                               17
    533090473401                               17
    536716288206                               17
    109827281028                               17
    542823649265                               16
    419835688742                               16
    539973972617                               20
    228395542702                               19
    343462027770                               19
    880850830526                               16
    498315190663                               16
    969771411256                               20
    877889416124                               18
    526403432492                               16
    981054669238                               16
    155523465554                               16
    230750035137                               16
    320141057168                               15
    999356750865                               16
    660913427669                               15
    116146591547                               16
    536144650791                               16
    551183227707                               17
    958572239131                               15
    777211018735                               15
    191917547115                               15


                                             Page 2 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 43 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    114308307467                               15
    587892087451                               15
    790718060356                               16
    688360973117                               15
    545687539758                               14
    407773563363                               15
    954771244412                               15
    108860643166                               17
    292537781081                               15
    294842993047                               15
    303673207436                               14
    437053218688                               15
    282075449956                               15
    386373706342                               17
    419274531501                               14
    259271294931                               14
    189124315134                               15
     51978188592                               15
    548624901357                               18
     34390423929                               14
    171171470625                               16
    601391159744                               14
    890343501182                               13
    751364043333                               13
    450732629957                               13
     57120925308                               13
    267250919374                               13
    831348732501                               13
     91094203336                               13
    483058672624                               13
    924488696701                               13
    514446884168                               16
     51494313428                               19
    318841616306                               17
    932129468738                               12
    382431105423                               21
    827379042668                               21
    170377170747                               21
    864146028117                               21
    718180582262                               21
     51032806305                               20
    495159427401                               21
    603007977178                               20
    902852965008                               20
    182225958064                               20
    793241395985                               20


                                             Page 3 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 44 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    881322538425                               19
    596106744649                               20
    384044928656                               20
    947718220273                               20
    261309443164                               20
    528480510474                               21
     18619835852                               20
    435496098100                               19
    247682739165                               19
    779570669765                               19
    450867722953                               19
    683800343743                               19
     14009577229                               19
    862671230856                               19
    481422777047                               19
    551645076160                               18
     46110898744                               19
    549253638159                               19
    492262898708                               18
    917975121140                               19
    891037020316                               18
    715266295577                               19
    118865899798                               18
    505634844539                               18
    594465134011                               19
    767981251594                               21
    150717310212                               18
    213583250164                               18
    128877956015                               18
    384714810823                               18
    362884459721                               18
    814980822530                               19
    133446044351                               17
    525396052062                               19
    850185056613                               17
    724276402372                               18
    978958433485                               18
     10687377775                               17
    136476710968                               17
    420390285748                               17
    529500502874                               17
    730999388142                               17
    245413558207                               17
    489746258357                               17
    662794754218                               17
    414033516038                               17


                                             Page 4 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 45 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    483916789985                               18
    986499321641                               17
    492727100148                               17
    631615841590                               17
    766686779339                               17
    136107483943                               16
    101408608771                               16
    915076428054                               17
    463996301156                               16
    330237643482                               16
      1668503975                               16
    473784155899                               16
    649164832966                               16
    258784509385                               17
    970305454904                               16
    933231375150                               16
    525913825970                               16
    979850872411                               16
    369913268076                               16
    734139927074                               15
    397875253297                               16
    717435470651                               15
    976502470196                               16
    995223779230                               16
    599924081285                               16
    462190995209                               16
     12743315200                               15
     82300926132                               15
    269352466925                               15
    544022758280                               15
    484151988982                               15
    886733993836                               15
    960396442544                               15
    707747679068                               16
    687323707011                               15
    737367603340                               16
    604533667958                               16
    310758067906                               15
    677814405728                               15
     54220998685                               14
    517983784209                               14
    931025338793                               14
    942889791422                               17
    430425081603                               14
    131730922094                               14
    876438693086                               14


                                             Page 5 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 46 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    331531105718                               14
    824052765884                               14
    168004682832                               14
    164057888633                               14
    249587125262                               14
    425199651358                               19
    450072059152                               13
    871271137554                               14
    294274414096                               14
    115111394839                               14
    685391472507                               14
     84620681631                               13
    597455967031                               13
    472207371366                               13
    848940503714                               13
     69728422477                               13
    694199488356                               13
    512632081059                               13
    659689189243                               13
     68632454178                               13
    453035594176                               13
    186039594555                               17
    848953592521                               13
    705562671510                               13
    506116731794                               21
    473868604039                               21
    803864534853                               20
    521895510854                               20
    642193936111                               20
    598472112138                               20
    758744794298                               20
    890264430033                               20
    407373107694                               20
    909632922574                               20
    850708342088                               20
    320472309981                               20
    563529631852                               19
    510075341217                               19
    902866668023                               19
     49978599907                               19
    913452486933                               19
    892153595524                               19
    965667734373                               19
    875260126719                               19
    202462470719                               20
    400196402521                               18


                                             Page 6 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 47 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    863009438321                               18
    628574735313                               18
    788190678130                               18
     93052858996                               18
    483451072818                               18
     76915749385                               17
    591731009815                               18
    681087961738                               18
    907084154388                               18
    788567566215                               17
     21537750970                               18
    925689633902                               19
    826977401426                               18
    132545615609                               18
    554920963736                               17
    237152095995                               18
     12753514114                               19
    285416059329                               17
    664970915609                               17
    730107073547                               17
    114680010879                               17
    503536206439                               17
    846198330097                               17
    959648750238                               18
    577135086329                               16
    569884449044                               16
    322754916420                               16
    359992089384                               16
    873924600368                               16
     80460023173                               16
    354303301943                               16
     49349052855                               16
    833645468501                               16
    136223478307                               16
    282138431111                               16
    668024126752                               16
    625557294407                               16
    471814501785                               20
    314986447485                               15
     79232592639                               15
    646621954929                               15
    374515159230                               15
    451113289898                               15
    643381337470                               15
    498545347480                               17
        538033434                              18


                                             Page 7 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 48 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    229195494312                               15
    453513506546                               15
    722775265446                               15
     90316805565                               15
    327740537156                               15
    282107096763                               14
    154469475223                               14
    422680941142                               17
    277187789920                               14
    165443489871                               15
    293862226556                               15
    309838129818                               15
    424882996094                               14
    178202856416                               15
      3029327842                               15
    539290124336                               15
    325878574665                               16
    207045751255                               14
    905289224305                               14
    540627123575                               14
    772406562126                               14
     36364466435                               14
    628849915988                               14
    223635094345                               14
    362600609829                               14
    358884512149                               14
    759755522833                               14
     65835726013                               13
    291596661458                               13
    918624583594                               13
    835571690386                               14
    650359423669                               13
    778130523292                               13
    312045247905                               13
    489497132362                               13
    458702510903                               13
    666932534272                               18
    651904161858                               13
    315406508891                               13
    221071852940                               17
     22720546473                               13
    323728469352                               12
    948876431189                               12
     66755040580                               12
    336955624324                               15
     52016484110                               12


                                             Page 8 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 49 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    692993600710                               12
    213025666407                               16
     97547604283                               12
    244620297219                               11
    182474115949                               12
    513555876685                               12
    300180545217                               11
    898856756231                               12
    122118454484                               11
    178915029475                               13
    703207382795                               11
    593930882213                               11
     24365945265                               11
     40463653412                               17
    547949411696                               21
    531289409628                               21
    965761200975                               20
    816849730824                               20
    490608934076                               19
    178103570910                               19
    222236985910                               19
    529291931321                               19
    573623977869                               20
    208236510032                               19
    880594865830                               19
    267763971476                               20
    426839521354                               18
    750645266730                               19
    206929640941                               19
    187478144275                               21
    648881842685                               19
    840100332089                               18
    238125812839                               21
    966864575617                               18
    317322973310                               19
    489355470282                               18
    855582940791                               21
    548608026723                               20
     62136737194                               18
    119699988105                               18
    471007380854                               18
    658240652019                               17
    412969588029                               17
    730207417501                               17
    532808869860                               17
    151408547607                               18


                                             Page 9 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 50 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    375120314945                               17
    987651272206                               17
    305659350616                               17
    573029091383                               17
    970758107943                               19
    180138826920                               17
     39790705797                               17
    810056899121                               17
    592320650161                               17
    661225384410                               17
    250412325492                               21
    270305917725                               16
    620365061155                               17
    939661491635                               17
    276097278240                               17
    590237708572                               17
    305681251132                               17
    110384129505                               17
     90831292836                               16
    280995376074                               17
    520942545739                               16
    258291956624                               17
      8015775126                               16
    240083632172                               16
    243333410585                               16
    794946129339                               17
    938066734904                               16
    623571425502                               16
    463548081212                               16
    332746728945                               16
    722328197548                               16
    694684334889                               16
    339383457946                               16
    495080087565                               16
    593334734251                               20
    131463938920                               16
     33895100018                               16
    696082563464                               15
    667860139939                               16
    534203475590                               16
    510616734397                               19
    515043237953                               16
    624242422462                               16
    920080106203                               16
    188475313685                               16
    447407698002                               16


                                             Page 10 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 51 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    976863003791                               16
    546589807397                               15
     76631191688                               14
    245337889179                               16
    985835374793                               15
    822760248475                               15
    122105882560                               15
    117187256980                               19
    823489380453                               15
    706368931433                               15
    546226863073                               15
    838077844046                               15
    148642728641                               18
    665076945753                               15
    271676098589                               15
    547815368766                               14
    130123908693                               14
    178325545592                               16
    197054936177                               21
    924656790181                               15
    287490510050                               15
    452467983800                               14
    692099532901                               14
    763321468497                               14
    378018136778                               14
    478694868497                               14
     80726990980                               14
    509684232301                               14
    333736887358                               14
    500066805864                               14
    601717748029                               13
    783469849166                               13
     16691625127                               15
    679139808137                               13
    276623893658                               13
    607091207340                               13
    635678390338                               19
    911176963668                               13
    382815751426                               13
    783799353421                               13
     57052969494                               13
    888205924951                               13
    543242901351                               13
     52251988115                               21
    268560239239                               13
    342328873157                               13


                                             Page 11 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 52 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    688246945240                               13
    940796208541                               13
    645575912970                               18
    372430527291                               21
    744603271478                               21
        821407885                              21
    146705220522                               21
    624984856521                               21
    987107057585                               21
    637771867047                               20
    593195124340                               20
    476550182550                               20
    900627572975                               20
    435570930800                               20
    578016171036                               19
    428603921751                               20
    261422044254                               20
    515146700906                               20
      4795319869                               20
    773362329590                               20
    762995610369                               19
    142556598477                               20
    404404659944                               19
    406879000090                               19
    868764942451                               19
    989151562094                               19
    296411041775                               19
    299456528062                               19
    810007126914                               19
    112689041120                               20
    865384506931                               18
    936183556419                               19
    565463740177                               20
    312735381217                               19
    330973065613                               18
     89294095566                               18
    727039371491                               18
    437069057225                               18
    636006645224                               18
    808634262443                               18
     98266653763                               18
    307589115253                               21
    695124193885                               18
    403304841092                               18
    886278190132                               18
    641655430031                               18


                                             Page 12 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 53 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    603920477259                               18
    572971307009                               18
    455475402743                               18
    379067213452                               18
    549709519628                               18
    572086663718                               18
    864177303326                               18
    853707854103                               18
    725732596930                               17
    610828402737                               19
    206146760009                               17
    552504136951                               17
    588144541061                               17
    782286736548                               17
    359898227901                               17
    973229831538                               17
    643844079527                               17
    195294182373                               17
    772891410987                               17
     51042116737                               17
    314668232256                               17
    986409462051                               17
    671003921270                               20
    231149642371                               17
    336819555768                               17
    693623984090                               17
    205956434462                               17
    451766763093                               16
     80652044658                               17
     32413368129                               16
    795893010123                               17
    771231607428                               16
    289135420830                               16
    113244871196                               16
    522064440662                               16
    507308745062                               17
    328714790908                               18
     89193902486                               16
    150052933558                               17
     32858347070                               18
    328301838287                               16
    235068764648                               16
    382533005152                               18
    835363026632                               16
    978990984140                               16
    799531715829                               16


                                             Page 13 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 54 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    442337637042                               15
    675062686520                               15
    444497918452                               15
    141278635311                               15
    527255605687                               15
    660690630629                               15
    359340265095                               15
    189847737174                               15
    160879413207                               14
    565955266155                               15
    732778461992                               15
    140844203132                               15
    347764702676                               15
    915111524014                               15
    634152184536                               14
    330249671979                               15
    147974364529                               14
     33724864495                               14
    246953122433                               14
    303711869430                               14
    656242697340                               14
    311126732878                               18
    963408458961                               14
    776067681507                               16
    202529923620                               14
    137708447473                               14
    270315682176                               13
    720413422548                               14
    135377562203                               14
    603665177061                               13
    452526639893                               13
    472392658924                               14
    146235869800                               13
    683241149729                               16
    433463715685                               13
    115270575097                               13
    585144343128                               13
    828099282379                               21
    316553994230                               21
    598457980715                               21
     82969368475                               21
    212005310325                               21
    663565239713                               20
     87628665887                               20
    355868623293                               20
    670751491874                               20


                                             Page 14 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 55 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    480516352915                               20
    698651752761                               20
    835546310449                               20
    455892913722                               20
    737811432564                               20
    214486506868                               21
    359274187293                               20
     98079865379                               19
    861538720719                               19
     90018627276                               19
    712817743753                               18
    201715819632                               19
    108848966709                               19
    816854249601                               19
    618945033578                               19
    385059159429                               19
    544337705032                               19
     81410076508                               21
    932861505511                               20
    331818068089                               19
    398612095229                               19
    514685186332                               18
    418178243292                               19
    306770094814                               18
     61560866918                               18
    800635499322                               19
    525116452727                               13
    140569784744                               18
    473254424741                               18
    428097093212                               21
    567742360089                               18
    948450909904                               18
    916975506078                               18
    223413618386                               18
    206916204751                               18
    734580446843                               18
    195962395145                               18
    719675547313                               18
    499547184678                               18
    232671522644                               17
    723254304717                               17
     95481507991                               18
    275056944357                               18
    247985515859                               17
    544106175911                               18
    975924781513                               17


                                             Page 15 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 56 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    179443839090                               17
    468626791364                               17
    202784876900                               17
    746578052057                               17
    152470717744                               17
    147172343986                               17
    402901690641                               17
    762999869308                               17
    383975573995                               17
    924173337373                               17
    264956123319                               17
    591138523348                               17
     86163634941                               17
    845846031721                               16
    693107299830                               17
    816605606497                               17
    357401040550                               17
    505966939268                               16
    918464968875                               17
    711179920338                               17
    117286431658                               16
    833640599081                               16
    570374401552                               16
    623066300351                               18
    612542719866                               16
    283165068498                               16
    175925925922                               16
     43822037077                               16
    382074923433                               16
    207803914886                               16
    208235727721                               16
    331199517628                               19
    457445449875                               16
    778274482479                               16
    611821156746                               18
     19809917557                               19
    213299956273                               16
     44650303687                               16
    981736592940                               16
    255670679387                               15
     56822638986                               15
    265975739931                               15
    253647221837                               15
    865436368094                               15
    650131422398                               15
    268218065737                               15


                                             Page 16 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 57 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    743444331803                               15
    148614517483                               15
     60854560724                               15
    350733379532                               16
     68608398116                               15
    614276635747                               15
    386414912710                               15
    383439237431                               15
    252405346024                               15
    941355430494                               14
     31202276252                               15
    842242953295                               14
    211031557160                               14
    573227078456                               19
    893699147224                               14
    383284523796                               14
    509831927955                               13
    771947949553                               14
    789873173829                               13
    109188230294                               13
    671024125382                               13
     93550358012                               13
    566356079917                               20
    975300264999                               13
     34377157239                               20
    383352036301                               13
    270952167116                               12
      1537710895                               13
    233635996578                               12
    878822446279                               11
     48401015368                               12
    701649324830                               12
    284267741388                               13
    335087386116                               12
    685015566967                               11
    580047306410                               12
    333255195215                               12
    526245181229                               12
    567101118419                               11
    203046707997                               12
    911153343000                               11
    761817010009                               11
    970285050092                               11
    509894968714                               11
    628083351361                               11
     34582875220                               15


                                             Page 17 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 58 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    800651411434                               11
    387029772339                               12
    237248735613                               12
    503650845729                               11
    794262362549                               11
    390709835287                               11
     19430067865                               13
     42002755237                               10
    126398538299                               16
    887644609850                               14
    314898757411                                9
    114828496294                               10
    985759780736                                9
    909970203839                                9
    716921717728                                9
    256931169544                                9
    278855820782                               13
    908082439056                                9
    787991562294                                9
    751087155543                               13
    722814834548                                9
    120596486666                                9
    642685703302                                9
    208746447326                               20
    137956552738                                9
    875528349018                               19
    959205664210                               18
     39683171101                                8
    602215409094                               10
    406004612058                               11
    535929430061                                7
    385527163924                               16
    334857359685                                6
    968131845803                               13
    353293147103                                9
    492355970430                               15
    611342970101                                9
    314123314486                                9
    542521159418                               14
    502246764723                               13
     98373255273                               12
    734371778432                               13
    911061288282                               12
    396789285074                               12
    748143276083                               12
    906582028096                               12


                                             Page 18 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 59 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    940817230820                               12
    317744391653                               12
    350131356787                               12
    537889104587                               12
    813847782470                               12
    968074630000                               11
    695800109160                               12
    175613208291                               13
    532494680273                               11
     73756299016                               11
    579516354287                               11
    577711078142                               11
    270489759404                               11
    911344349809                               15
    932906866974                               10
    734740451321                               11
    302672071990                               17
      6066433623                               10
    615477101699                               11
    586523257935                               10
    376718663786                               15
     73349823744                               10
     98381018312                               10
    715633634812                               18
    115925667396                               10
    134023406140                               10
    772411798953                                9
    607359697860                                9
    286568762868                                9
    224206387636                                9
    906284903599                               12
    943917417873                               15
    873716472124                                8
    722737755498                                9
    510034402139                                9
     35299617814                               10
    527775648296                                8
    588403676911                               12
    113142836892                                8
    841661394966                                8
    399461836741                                8
    949802253838                                8
    855689217735                               14
    475974459423                               12
    358920855615                                8
    513501759858                               15


                                             Page 19 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 60 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    938353217179                                8
    167761626732                               12
    694053331714                                8
    392674965036                               18
    836697356700                               15
    202991773004                                6
    660212348989                                7
    613562401670                               17
    682006658839                                8
     25767962926                                5
    337965254364                               14
    577121669230                               14
    987521868194                               12
    795649613625                               16
    245580403249                               19
    965529290478                               17
    898137482302                               12
    208216879149                               11
    193478196019                               11
    713719066100                               11
    125300443790                               11
    368849701420                               10
    134042325958                               10
    624811243092                               10
    931155260155                               14
    700090631238                               10
    384473466494                               11
    709403464901                               13
    556455850861                               11
    925719972666                               10
    279964398724                               10
    679488383085                               10
    715243690049                               18
     66910599390                               12
    297056880453                               10
    727056892462                               10
    522352603974                               10
    970510493951                               10
    454107730861                               10
    388378782845                               10
    564065748623                               20
    833636791368                               18
    622093664307                                9
    280497634915                                9
    880082767401                                9
    633387032726                                9


                                             Page 20 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 61 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    741342536985                                9
    911035628483                               10
    474940595904                                9
    534570718434                                9
    332652124732                               14
    415930530716                                9
     34262087213                               14
    264180071310                                9
    954998184906                                9
    320746594259                                9
    652362828447                                9
    642813770400                               18
    423746552516                                8
    984028316096                                8
    931538965522                               15
    634361551439                                8
    123299758939                                8
    397656560130                                8
    599962554221                                8
    385786219214                               17
    736647805543                                7
    633160937407                                7
    558550343644                               13
    926207086038                                7
    153509843701                               11
    845361403584                                6
    119021202494                               10
    532878882035                               18
    985819578165                               16
    808437576429                               18
    797986062616                                8
     81234716849                               16
    736269116745                               14
    198925315961                               16
    712431082834                               19
    334589622140                               17
    344016428732                               18
    256235231765                               17
    910714027431                               13
    221829748816                               13
    804050006347                               12
    493212240047                               12
    818603088995                               12
      5699376113                               12
    104323611178                               12
    665339450197                               12


                                             Page 21 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 62 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    886843306892                               12
    804339494931                               12
     41957559084                               12
    725141547958                               12
    528991953717                               12
    530498508146                               12
    198371655866                               12
    640191539024                               11
    740325919698                               11
    637894084509                               11
    735408688773                               11
    744345798039                               11
    519623406940                               11
    880689642803                               11
    189487547237                               13
    395829644239                               11
    545092588079                               11
    528575176620                               11
     89930059896                               10
    304781061274                               10
    593647332208                               10
     80954533109                               10
    978365376582                               10
    997985794674                               10
    932710781663                               10
    186207305727                               14
    733137157622                               11
    156288355662                               10
    966902023166                               10
    562566831505                               11
    414862887196                               10
    132832059233                               10
    985317113803                               10
    440332282540                                9
    711097653821                               14
    197432984225                                9
    662650762435                                9
    743059656464                                9
    266344592100                                9
    305888605447                                9
    742613911044                               19
    493734100133                                9
    715566951184                               19
    211090446083                               17
    645295965321                                9
    111931018118                                9


                                             Page 22 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 63 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    316944806053                                8
     81646948160                                8
    767298315078                                8
    666702241948                               13
     66308557553                                8
    666161975203                               14
     52314982774                                9
    831410246358                               12
    670424496602                               16
    132094424746                                7
    435462853143                                7
     61888441007                                7
    245452568515                                7
    412853802747                                9
    985162520775                                8
    292312113239                               17
    184956509241                               18
    501818633407                               18
    392158632815                               17
    673585404956                               10
    560118335095                               10
    805935970883                               13
    782733428657                               13
    405775305539                               13
    801516611968                               13
    182815074541                               13
    250321224915                               13
    865430921254                               12
    805661695454                               12
    379214169169                               12
    640464579520                               13
     87597505231                               12
    919498227034                               12
    653876213196                               12
    204285685069                               11
    224053175759                               11
    949328751280                               12
    277825161479                               12
    652451332032                               12
    260364869266                               11
    296777522330                               11
    638359533921                               15
    409957841230                               11
     72913704474                               11
    367900327020                               11
    139104610374                               10


                                             Page 23 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 64 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    525018574449                               11
    892085877197                               11
    919770493601                               10
    926171454101                               17
    470740067992                               10
    304470294297                               10
    379555092370                               10
     53273721158                                9
    650165037090                               10
    777818689485                                9
    399863645621                                9
    179980093698                               11
    867580468705                                9
     69165069177                                9
    359689028636                               15
    449135823385                                9
    445811837188                               10
     85381354246                                9
    486242753215                               10
     32425491621                                9
    999101653695                               12
    855667155635                                8
    947427422250                                9
    375834658917                               18
    394570866784                                8
    426876407316                                8
    659617720014                                8
    120391224102                                8
    544827866622                                8
    832594216724                                8
    536212834780                                8
    817436690823                               11
    212034895650                                8
     48005844489                               12
    576347308037                                7
    432518310115                                7
    519963842594                               13
    951146089450                               16
    427679969663                               14
    544758000665                               14
    790224963702                               12
    246941981953                               18
    816070326984                               13
    529847819605                               18
    752894202133                               18
    128022839375                               19


                                             Page 24 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 65 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    929060410676                               13
    350968154777                               13
    493862604487                               13
    591643302512                               13
    974410979997                               12
    725220834709                               12
    829382535923                               12
    616667141494                               12
    914044821130                               12
    951680324018                               12
    237752148061                               11
    327614601855                               11
    408043301855                               11
    730434676042                               19
    506505134286                               11
    852363822448                               13
    227987222480                               11
    111780217436                               11
    787778054731                               12
    615413270246                               11
    807860969942                               11
    388199162851                               11
    920974127912                               11
    955992061159                               10
    376182705805                               10
     11427393189                               17
    891096573738                               10
     72811359574                               10
    155159059053                               18
    187147954567                                9
    928662552000                                9
     66712464703                                9
    140228394019                                9
    221145433943                                9
    354656153524                               13
    517315831742                               15
    132431893206                                9
    638392268046                                9
    306108712827                               20
     21447863440                                9
    332895652081                                9
    343612154175                                8
    662549861084                                8
    154889205543                               11
     78562662974                                8
    453637159641                                8


                                             Page 25 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 66 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
    982148575123                                8
    103295915343                                8
     21195132296                                8
     26797667159                                8
    635246136522                               15
    633089335931                                9
    826343849687                               15
    435058323404                                7
    590838176940                               18
     48235454620                                7
      7577927787                                7
    617131285192                                7
    779814158464                                7
    612052840932                               12
    997186871710                                8
    204949861488                               15
    845473548326                               16
    953256777466                               16
    684382791950                                6
    448232322209                               15
     58686315110                               12
    706656241188                               11
    824021703948                                8
    509750518720                               15
    182002188723                               17
    516744280941                               16
    726893560369                               21
    339917028016                               15
    966508236233                               16
    158528906368                               13
    638762496710                               20
    333241680327                               19
    905890734823                               19
    666998080289                               18
    647708546207                               19
    316842959410                               18
    278933799025                               18
    200085129217                               18
    453232214066                               18
    205240712597                               18
    390021420732                               18
     28702890049                               18
    907697941134                               18
    862586116355                               18
    766597892981                               17
    738537113527                               17


                                             Page 26 of 27
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 67 of 446
                                            Interrogatory 4

Unique Identifier Age as of September 30, 2019
     87814551820                               17
     18671884211                               17
    850970227668                               17
    878362470250                               17
     79891028852                               17
    414869381774                               17
    258887520647                               17
    552139786330                               17
    316524078286                               16
    369710604367                               16
    263490933582                               16
    939593791468                               16
    414293429542                               17
    559259051252                               16
    305955226210                               16
    287443983969                               18
    264410045587                               16
    828188714492                               15
    709517122112                               15
    669500738229                               17
    375220526185                               16
    914042283741                               11
    596204467862                               10
    570877019117                               10
    700815799507                               16
    128097279057                               14
    788012778288                               17
    585952117381                               16
     54588559575                               16




                                             Page 27 of 27
        Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 68 of 446
                                      Interrogatory 5

Unique Identifier     Age as of September 30, 2019
      544337705032                                   19
      715266295577                                   19
       80239499026                                   20
      873924600368                                   15
      569884449044                                   16
      858149397587                                   18
      421267973456                                   16
      390021420732                                   18
      264956123319                                   17
      485826542828                                   19
      252295268352                                   19
      481422777047                                   19
       95471925613                                   18
      730180098084                                   18
      940600909266                                   15
      661225384410                                   17
      959648750238                                   18
       32413368129                                   16
      983701807440                                   16
      771231607428                                   16
      507308745062                                   17
      963660178690                                   15
      790718060356                                   15
      604533667958                                   16
      207045751255                                   14
      419274531501                                   13
      132451255402                                   14
      294274414096                                   14
      375220526185                                   16
       20504569645                                   12
      276623893658                                   13
      453035594176                                   13
      379214169169                                   12
      878822446279                                   11
      350131356787                                   12
      709403464901                                   12
       57792633334                                   10
      715633634812                                   17
      999101653695                                   12
      711097653821                                   14
      906284903599                                   12
      703207382795                                   11
      763321468497                                   14
      224206387636                                    9
      282107096763                                   14
      701649324830                                   12


                                        Page 1 of 2
        Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 69 of 446
                                      Interrogatory 5

Unique Identifier     Age as of September 30, 2019
      505966939268                                   16
       12743315200                                   15
      188475313685                                   16
      989151562094                                   19
      748143276083                                   12
      897268923418                                   17
       97361305774                                   12
      455475402743                                   18
      222236985910                                   19
      743444331803                                   15
      670424496602                                   16
      737367603340                                   16
      951161372453                                   19
      706368931433                                   15
      707747679068                                   16
       68632454178                                   13
      538025554986                                    7
      133446044351                                   17
      170377170747                                   21
       61556235916                                   18




                                        Page 2 of 2
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 70 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    712112318591                               20
    645575912970                               18
    820410127668                               21
    430952009480                               21
    535184277937                               21
    215142927699                               18
    537539297500                               21
    337771202595                               21
    372430527291                               21
    272167231549                               21
    863726877544                               21
    464257298254                               21
     47155998204                               21
     71114630472                               21
    788083631913                               21
     72356488590                               21
    495159427401                               21
        821407885                              21
    146705220522                               21
    685209590330                               21
    526908655897                               21
    521895510854                               20
    488671990340                               21
    355779483615                               21
    390838093772                               21
    217420335495                               20
    377325807409                               20
    350901938207                               20
    940707628588                               20
    642193936111                               20
    455501219005                               20
     81169974097                               20
    370894715363                               20
    902852965008                               20
    575843825274                               20
    903113086198                               21
    959619721845                               20
    939507864388                               20
    637771867047                               20
    821194379973                               20
     25597496902                               20
    565408800992                               20
      1734286082                               20
    849411022780                               20
    545845838984                               19
    653810730043                               20


                                              Page 1 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 71 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    652202636308                               18
     40624495149                               20
    422349345136                               20
    778090596096                               20
    318932316881                               20
    973711211223                               21
    900627572975                               20
    843564411553                               20
    404637885003                               20
    252591926257                               20
    578016171036                               19
    533450938544                               20
    859248404326                               20
     49548808043                               20
    407373107694                               20
    428603921751                               20
    260287307790                               20
    633161347655                               19
    600562247728                               20
    941723481725                               20
     50244855718                               20
    239287480824                               19
    681294187290                               21
    112265401573                               20
    947718220273                               20
     50790301083                               20
    312121572584                               20
    366164244882                               20
    547294966666                               19
    689378879820                               19
    886519800354                               19
    399356351420                               19
    359274187293                               19
    720989352428                               19
    513106583857                               19
    458583274605                               20
    805008909109                               20
    731396519454                               19
      5266499243                               20
    350889140904                               19
    957130837235                               19
    543879329015                               20
    178103570910                               19
     18619835852                               20
    261152188881                               19
    516649987324                               19


                                              Page 2 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 72 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    194376343021                               21
     44653666693                               19
    509740852057                               19
    255503715601                               20
    868764942451                               19
    899204641534                               19
    207303071026                               19
    945131307908                               19
    238629915397                               19
    462362423289                               19
    707207527807                               19
    111226446979                               19
    296411041775                               19
    911853608169                               19
    431155997064                               19
    141476114813                               19
    261596172239                               19
    427216199892                               19
    594857421050                               18
    389313529893                               18
    706630562296                               19
    230172020491                               18
    816854249601                               19
    142703390747                               19
    572741776972                               19
    814650976013                               18
    880594865830                               19
    293954844724                               18
    305636609116                               19
    229683509204                               19
    724784312642                               18
    443986384405                               20
    606757907014                               19
    571248155819                               19
    557149031459                               19
    456159506206                               19
     15350146692                               18
    109540549624                               19
    388048563799                               19
    881232060903                               19
     87387964636                               18
    544337705032                               19
    932861505511                               20
    109273679606                               19
    455391125035                               19
    696335837570                               19


                                              Page 3 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 73 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    481422777047                               19
    685384993761                               19
    778931139400                               19
    865384506931                               18
    312735381217                               19
    681329228767                               19
    888748710458                               19
    436799404881                               19
    647708546207                               19
    943308348742                               18
    942827379771                               18
    418178243292                               19
     82792196462                               19
    312722956442                               18
    573243487894                               18
    746666573802                               19
    366492023863                               19
    608258192711                               18
    935981637769                               18
     61560866918                               18
     36362516711                               18
    429717554911                               18
    800635499322                               18
    283089442777                               18
    937343125203                               18
    946838180045                               18
    202462470719                               19
    485028940014                               18
    262921889435                               18
    885796501714                               18
    931563683288                               18
    957062717508                               19
    883233003264                               18
    648506695707                               18
    174742351834                               18
     61556235916                               18
    833845084456                               17
    700798734418                               18
    227168875853                               19
    886465867463                               21
    551522183489                               18
    257155538191                               18
    564117132949                               18
    702792170785                               18
    178826395972                               18
    236565362773                               18


                                              Page 4 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 74 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    155036917029                               18
    164858591820                               18
    543113893617                               17
    206916204751                               18
    603920477259                               18
    101829025942                               18
    755325372217                               19
    572971307009                               18
    774998881750                               18
    676260765026                               18
     76915749385                               17
    859182275767                               18
    858524125004                               20
    186834859284                               18
    685572162590                               19
    960169304610                               18
    681087961738                               18
    693184759325                               19
    794126883054                               19
    558716917671                               18
     85849374108                               18
    907084154388                               18
    379067213452                               18
    498655908974                               17
    233456418027                               18
    549709519628                               18
    344075834074                               18
    925689633902                               19
    829801415946                               18
    524004843796                               18
    675293661038                               17
    365740176927                               18
    840922578164                               18
    463765076578                               17
    853707854103                               18
    897268923418                               17
    614648428101                               17
    440493795761                               18
    978958433485                               17
    843470094187                               18
    714436939319                               17
    179570411416                               19
    630762853023                               18
    554920963736                               17
    388642184152                               17
    275056944357                               18


                                              Page 5 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 75 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    886527481437                               17
    766597892981                               17
    543576702264                               17
    590601895746                               17
    899629587727                               17
    328495980860                               17
    136476710968                               17
    381907834850                               17
    141054256420                               18
    857263883044                               17
    420390285748                               17
    907649165443                               17
    151408547607                               17
    544106175911                               17
    947132496605                               17
    895914890290                               17
     93401976905                               17
    738537113527                               17
    987651272206                               17
     87814551820                               17
     78379425723                               17
    782286736548                               17
    959424075652                               17
    730999388142                               17
    974661222182                               17
    840379655753                               17
    524048417585                               17
    850970227668                               17
    592320650161                               17
    537616804493                               17
     38019516989                               17
    799800886680                               17
    196625240239                               18
    878362470250                               17
     51042116737                               17
    786979161104                               17
    414033516038                               17
    986409462051                               17
    730107073547                               17
    398811413161                               17
    330792640490                               17
    762999869308                               17
    403244827597                               17
    379155323086                               17
    591138523348                               17
    363974975126                               17


                                              Page 6 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 76 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    231149642371                               17
    552139786330                               17
    590237708572                               17
    766686779339                               17
    861400994408                               17
    953658281339                               16
    624553526577                               16
    998042167630                               16
    844427621386                               18
    418444415284                               17
    377554137902                               16
    505966939268                               16
    959648750238                               18
    711179920338                               17
     80652044658                               16
    520942545739                               16
    258291956624                               17
    618013715660                               16
      8015775126                               16
    240083632172                               16
     93598535328                               16
    707462326022                               17
    123692672292                               16
    918526409156                               16
    322754916420                               16
    794946129339                               16
    184389875822                               16
    833640599081                               16
    168695162595                               16
    539973972617                               20
    943202539321                               16
    228395542702                               19
    612542719866                               16
    354303301943                               16
     49349052855                               16
    692089253894                               16
    722328197548                               16
    328714790908                               18
    343462027770                               19
    285239126667                               18
    964522944747                               16
     81481901967                               16
    393180102759                               17
    328567671743                               16
    970305454904                               16
    988021682477                               16


                                              Page 7 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 77 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    175925925922                               16
    953242647906                               16
    939593791468                               16
    667860139939                               16
     30879296377                               20
    228162094126                               16
    328301838287                               16
    981054669238                               16
    499273586320                               16
    230750035137                               16
    124015163223                               20
    549989650283                               17
    421267973456                               16
    778274482479                               16
    799531715829                               16
    599924081285                               16
     65323511169                               17
     19809917557                               18
    850167194778                               16
    116146591547                               16
    546589807397                               15
    980874554246                               17
    777211018735                               15
    494845978681                               15
    626656359354                               15
    312255296071                               15
    253647221837                               15
    743444331803                               15
    771797684381                               15
    331539567715                               16
    175645286300                               19
    282107096763                               14
    422680941142                               17
    100065555471                               20
    513221573324                               15
    599377726484                               17
    271676098589                               14
    540627123575                               14
    973686324421                               14
    734380491420                               17
    776067681507                               16
    820429980206                               20
    625828690187                               18
    669500738229                               17
    834008093847                               16
    679139808137                               13


                                              Page 8 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 78 of 446
                                            Interrogatory 6

Unique Identifier Age as of September 30, 2019
    635678390338                               18
    221071852940                               17
    560986519587                               18
     18948932188                               17
    660940151504                               18
    208535111607                               18
     34582875220                               15
    346967227919                               17
    715243690049                               18
    136560898338                               17
    926171454101                               16
    551068507858                               17
    106300400620                               19
    155159059053                               18
    639024695214                               18
    328031076272                               16
    833636791368                               18
     80505607688                               19
    688977588289                               16
    211090446083                               17
    521317759772                               20
    478150322791                               17
    790674019042                               21
    392674965036                               18
    687545765978                               21
    116323052495                               17
    350677018218                               18
    701403323888                               14
    455649485559                               18
    699562386470                               19
    155043469815                               21
    895427884951                               21
    350461983286                               19




                                              Page 9 of 9
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 79 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    656992080462                                 21
    668846413805                                 21
    622912926424                                 21
    426627524396                                 21
    772972196701                                 21
    639198054392                                 21
    827379042668                                 21
    170377170747                                 21
    910347295884                                 21
    863726877544                                 21
    858292837562                                 21
    906333920037                                 21
    337365251658                                 21
    449239235581                                 21
    734234717551                                 21
    468801121912                                 21
    146705220522                                 21
    531289409628                                 21
    212005310325                                 21
    551120238170                                 20
    494301541008                                 21
    987107057585                                 21
    452840334482                                 20
    350901938207                                 20
    395284248701                                 20
    756344271245                                 20
    142442016929                                 21
     87628665887                                 20
    464071966459                                 20
    965761200975                                 20
    769984425405                                 20
     25597496902                                 20
     72632802219                                 20
    355868623293                                 20
    900627572975                                 20
    881322538425                                 19
    843564411553                                 20
    596106744649                                 20
    435570930800                                 20
    570101373164                                 20
    816849730824                                 19
    324936773314                                 21
    859248404326                                 20
      9750866336                                 20
    910297801211                                 20
    428603921751                                 20


                                             Page 1 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 80 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
     26044191805                                 20
    384044928656                                 20
    525227435644                                 19
    515146700906                                 19
    214486506868                                 20
    142556598477                                 20
     64186218691                                 19
    437938689924                                 19
    521188329683                                 19
    537995490962                                 19
    868764942451                                 19
    865134169285                                 21
    450955685439                                 18
    913452486933                                 19
    352405672592                                 19
    649624807597                                 19
    201715819632                                 19
    289294446954                                 20
    142703390747                                 19
    715957601423                                 20
     94701971903                                 19
    267763971476                                 20
    695367791549                                 19
    623797181819                                 19
    241425468699                                 19
    618945033578                                 19
    698606097000                                 19
    659323470043                                 18
    881232060903                                 19
    536372081161                                 19
    544337705032                                 19
    331818068089                                 19
    865384506931                                 18
     66753451278                                 20
    931289944766                                 19
    290097868206                                 19
    848980586440                                 19
    888748710458                                 19
     89294095566                                 18
    996873996220                                 18
    187478144275                                 20
    114216306766                                 18
    201938484890                                 21
    966864575617                                 18
    763587698231                                 18
    273950405547                                 18


                                             Page 2 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 81 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    133414938643                                 18
    428097093212                                 21
    948450909904                                 18
    261383597861                                 18
    811188806227                                 21
    839979325813                                 21
    374095391657                                 18
    916975506078                                 18
    844500225431                                 18
    700798734418                                 18
    213583250164                                 18
     52766947101                                 18
    641655430031                                 18
    734580446843                                 18
    969796162551                                 18
    755325372217                                 19
    572971307009                                 18
    227668134136                                 18
    965924383126                                 17
    831947467678                                 18
    528943641358                                 18
    788567566215                                 17
    640330236704                                 17
    640617438425                                 18
    119699988105                                 17
    233456418027                                 18
    595126641261                                 17
    896061581977                                 21
    499547184678                                 18
    619856897099                                 20
    232671522644                                 17
    133446044351                                 17
     28702890049                                 18
    656442992230                                 17
    338478783304                                 18
    614648428101                                 17
    471007380854                                 18
    568692262084                                 17
    723254304717                                 17
     76602055262                                 18
     25585299836                                 17
    871489183452                                 18
    192987484016                                 16
    109642173681                                 18
    237152095995                                 17
    457030682107                                 17


                                             Page 3 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 82 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    932435841269                                 18
    125530111197                                 17
    420390285748                                 17
    940600909266                                 15
    273039302916                                 17
    180138826920                                 17
    730999388142                                 17
    511971676030                                 17
     49210274615                                 17
     89136056178                                 17
    746578052057                                 17
    882347358336                                 17
    781878104332                                 17
    772891410987                                 17
    662794754218                                 17
    314668232256                                 17
    986409462051                                 17
    730107073547                                 17
    414869381774                                 17
    155086217521                                 17
    386713218590                                 17
    368401411162                                 19
    656536430427                                 21
    489761960921                                 17
    291919449481                                 19
    480134295524                                 17
     90831292836                                 16
    760987490770                                 17
    969283921630                                 17
    210871942440                                 16
    600787955151                                 16
      5884510003                                 16
    771231607428                                 16
     69794836021                                 16
    289135420830                                 16
    507308745062                                 17
    515531010235                                 16
    484915217611                                 16
    585378601023                                 16
    880850830526                                 16
    495080087565                                 16
    498315190663                                 16
    282138431111                                 16
    939593791468                                 16
    940696123495                                 16
    352343173862                                 16


                                             Page 4 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 83 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    649597656285                                 16
    515043237953                                 16
    331199517628                                 19
    559259051252                                 16
    188475313685                                 16
    254764055487                                 16
    793415752609                                 18
    995223779230                                 16
    999356750865                                 16
    898011636408                                 15
    213299956273                                 16
    888622147911                                 15
    447407698002                                 16
    675062686520                                 15
    976863003791                                 16
    243799964546                                 15
     12743315200                                 15
    646621954929                                 15
    920103969481                                 18
    144988279392                                 18
    598826507851                                 21
    374515159230                                 15
    603794715183                                 15
    703801589881                                 15
    312255296071                                 15
    666876374124                                 16
    874931306520                                 18
    918504666034                                 18
    790718060356                                 15
    602120127344                                 18
    993002817032                                 15
    867452951087                                 15
    549310262106                                 15
    236838854029                                 15
    736405301251                                 15
    453513506546                                 15
    650131422398                                 15
    706368931433                                 15
    707747679068                                 16
    327740537156                                 15
    252193594469                                 15
    749800715014                                 15
    545687539758                                 14
    604533667958                                 16
    485718305449                                 15
    422680941142                                 17


                                             Page 5 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 84 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    838077844046                                 15
    700827508560                                 15
    677814405728                                 15
    108860643166                                 17
    140844203132                                 15
    130550373407                                 15
    790253083590                                 15
    148642728641                                 18
      3029327842                                 15
    679134457689                                 19
     15620609287                                 14
    830175149642                                 15
     31202276252                                 14
    302179651942                                 14
    229926917344                                 14
    421773201517                                 14
    147974364529                                 14
    189124315134                                 15
    844179081658                                 14
    772406562126                                 14
    176410751966                                 13
    592512671646                                 14
    924656790181                                 15
    223635094345                                 14
    573227078456                                 19
    818981206426                                 15
    137708447473                                 13
    424274045241                                 14
    548624901357                                 18
    270315682176                                 13
    871271137554                                 14
    135377562203                                 14
    294274414096                                 14
    717177109662                                 14
     31101702262                                 17
    468556553810                                 14
    601717748029                                 13
    291596661458                                 13
    781095706291                                 13
    723450840323                                 13
    708842065982                                 13
    778130523292                                 13
    635678390338                                 18
    870461526267                                 12
    805935970883                                 13
    382815751426                                 13


                                             Page 6 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 85 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    666932534272                                 18
    383352036301                                 13
    453035594176                                 13
    243524925432                                 13
    108939026534                                 13
    204088301959                                 12
    839432685562                                 14
    250321224915                                 12
    940796208541                                 13
    493862604487                                 13
    315406508891                                 12
    311078024242                                 14
    804050006347                                 12
    493212240047                                 12
    270952167116                                 12
      1537710895                                 12
    396789285074                                 12
    792021099382                                 12
    948876431189                                 12
    512157775701                                 12
    748143276083                                 12
    940817230820                                 12
     41957559084                                 12
     87597505231                                 12
    336955624324                                 15
    653876213196                                 12
    725141547958                                 12
    310999950539                                 12
    305645852027                                 12
    199917129335                                 15
    333255195215                                 12
    186462204991                                 11
    895996469025                                 11
    366722421426                                 11
    567101118419                                 11
    237899243943                                 11
    296777522330                                 11
    300180545217                                 11
    740325919698                                 11
    939222702263                                 11
    203046707997                                 11
    408043301855                                 11
    735408688773                                 11
    730434676042                                 19
    519623406940                                 11
    677585190012                                 12


                                             Page 7 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 86 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    922330080030                                 11
    852363822448                                 13
    924383931759                                 11
    227987222480                                 11
    798719813023                                 11
    189487547237                                 13
    544302473564                                 11
    703207382795                                 11
    376841879160                                 11
    974441256828                                 20
    946101899700                                 10
    967883592457                                 14
    759945099596                                 17
    557323491461                                 11
    528575176620                                 11
    904253307686                                 11
    713719066100                                 11
    139104610374                                 10
    913118232933                                 10
     19430067865                                 13
    175482278306                                 10
    614574161645                                 10
    271534540352                                 10
    612716789178                                 10
    221279445674                                 10
    892085877197                                 10
    808621036731                                 13
     28954454712                                 10
    920414298271                                 10
    966902023166                                 10
    874187432171                                 10
    304470294297                                 10
    318051154408                                 10
    390570299882                                 10
    539559843736                                  9
    114828496294                                 10
    391458730396                                 14
    220904891483                                  9
    195668215489                                  9
    985317113803                                 10
    200410184079                                  9
    595118723622                                  9
    985462490929                                  9
    464377710812                                  9
    526480084065                                  9
    662673799630                                  9


                                             Page 8 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 87 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
     69165069177                                  9
    391301629316                                  9
    354656153524                                 13
    359689028636                                 15
    742613911044                                 19
    986513022328                                 13
    252638796928                                  9
    347768380003                                 15
    300227220776                                  9
    641896632799                                  8
    120596486666                                  9
    999101653695                                 12
     12681601575                                  9
    430508888993                                  8
    375834658917                                 18
    343612154175                                  8
    869922981072                                 10
    193196117968                                 10
    717625067438                                 14
    743329925809                                 12
    652362828447                                  8
    875528349018                                 19
    642813770400                                 18
     64693337803                                  8
    527775648296                                  8
    784447784436                                  8
    615462652695                                  8
    337170617347                                  8
    832594216724                                  8
    523206802795                                  8
     17831612387                                  8
    776750392643                                 10
    973597895342                                  8
    939521893831                                  8
    113142836892                                  8
    841661394966                                  8
      3252281809                                  8
    785640492470                                  8
     21195132296                                  8
    913965001663                                 16
     81646948160                                  8
    187127200509                                  8
     33534070959                                  8
    688706064918                                 12
    118829312790                                  8
     48005844489                                 12


                                             Page 9 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 88 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    633089335931                                  9
    666702241948                                 13
    826343849687                                 15
    230782191377                                  8
     52314982774                                  9
    303333362706                                  7
    435462853143                                  7
    882462339887                                  7
    928554458977                                  7
    576347308037                                  7
    112424907327                                  7
    498804400908                                  7
    799298566207                                  7
    694053331714                                  8
    455053209540                                  7
    981948006890                                  7
     61888441007                                  7
    858608574075                                  7
    956723226215                                  7
    425685518620                                 10
    640442363285                                  7
     79422560092                                  7
    838309501689                                  7
    507632732163                                  7
    128097279057                                 13
     87096981745                                  6
    346182385621                                  6
    676115466131                                  6
    889033673746                                  6
    334857359685                                  6
    985162520775                                  8
    775253247831                                 18
    684382791950                                  6
     92459426771                                  5
    581197727743                                  6
    492348752214                                  8
    888528034971                                 13
    706656241188                                 11
    172517349559                                  5
    217277852454                                  5
    530211649151                                  5
    109724719129                                  5
    669599886830                                  5
    307554247933                                  5
    879000833202                                 16
     97361305774                                 12


                                            Page 10 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 89 of 446
                                            Interrogatory 7

Unique Identifier Age as of September 30, 2019
    832489861564                                  8
    264109393705                                 21
    567511370670                                  5
    821605157025                                 20
    573420351639                                  4
    316053218356                                 21
    383925141015                                  4
    168319663577                                  4
    116323052495                                 17
     38988053817                                  6
    422852761775                                  4
    973150955035                                  4
    890846315255                                  5
    965529290478                                 17
    791808687520                                 15
    944967063584                                 13
    246941981953                                 18
    791522071600                                  3
     22789775405                                 15
    501818633407                                 18
    787537120184                                 21
    889328779602                                  6
    602153836565                                  2
    757970295269                                 17
    671934678533                                 18
    115902973859                                  2
    577415322689                                 13
    725536692760                                 18
    752894202133                                 18
    366655617658                                  9




                                            Page 11 of 11
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 90 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
         82559884                              14
        369337388                              10
        719986391                              14
        803570730                               9
        864929055                               9
      1153238119                               20
      1279463527                               12
      1283958090                                8
      1309718006                               15
      1310327091                               12
      1348429361                               12
      1483580099                               13
      1994873398                                3
      2019229812                               17
      2089608928                               16
      2089792398                                8
      2259199509                               17
      2457472497                               17
      2507624218                               12
      2919905355                               16
      2921601294                               15
      2952423880                                8
      2985476052                               17
      3162018025                               16
      3296221143                               21
      3323194107                               11
      3682846206                               14
      3692139874                               11
      3728828395                               16
      3748253921                               11
      3888104113                               17
      3911655399                               20
      3967737781                               14
      3986716738                               15
      4175263925                               11
      4218272867                               19
      4519409503                                7
      4617776259                               12
      4761459774                               19
      4952250517                               12
      4998896739                                8
      5018807485                                7
      5030208736                                8
      5399002697                               12
      5522549155                               19
      5541056863                               15


                                             Page 1 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 91 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
      5572996105                               14
      5580722357                                8
      5743057936                                8
      5811030048                               13
      5815593529                                9
      5818501584                               20
      5854890685                               11
      5992438182                               11
      6521274339                               21
      6526359826                                8
      6627289116                               20
      6700699221                               17
      6892673209                               13
      6962251388                               11
      7196949799                               16
      7313453596                               14
      7593024526                                6
      7631823425                               21
      7648792122                               21
      7657718849                               18
      7796482187                               14
      7912124046                               11
      7941751745                               20
      8356125564                               19
      8397263945                                7
      8441311777                               19
      8460476068                               20
      8525949907                                8
      8550677453                               12
      8763134950                               11
      8817904168                               16
      8859246508                               19
      8859534753                               11
      9094459941                               19
      9157401514                               13
      9160597348                               18
      9179463615                               13
      9241351863                               17
      9286451158                               19
      9360559755                               21
      9403602225                               21
      9410063741                               16
      9506114298                               21
      9518202399                               12
      9527686057                               17
      9746077476                                8


                                             Page 2 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 92 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
      9858469018                               18
      9948766330                               21
      9957494685                                6
     10005736263                                8
     10068581445                               10
     10140561038                               10
     10190005885                               19
     10212411178                               19
     10254147933                               18
     10415580595                                6
     10427556472                               18
     10443098383                               20
     10478828573                               10
     10495359083                                0
     10599167557                               14
     10681536054                               20
     10772103449                                7
     10780848568                                9
     10783696553                               12
     10866785893                               18
     10967453016                               20
     10986589832                                3
     11393893982                               11
     11526954832                               13
     11576198047                               18
     11716508778                                6
     11802326428                               10
     11818087200                               20
     12168627238                               19
     12327122974                               20
     12431405491                                8
     12476172305                                8
     12568046345                               13
     12607085059                               12
     12624661445                               10
     12771553832                               17
     12773965958                               14
     13013805735                               14
     13028856839                               10
     13128738857                               19
     13140783652                                9
     13390095446                                7
     13392629109                                2
     13805112343                               18
     13850656345                               12
     13912307571                               21


                                             Page 3 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 93 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     14061935719                                4
     14452328447                               10
     14512711212                               18
     14629297897                               17
     14868150938                               19
     14920567170                                7
     14946504038                               15
     14990919277                               18
     15061844613                               20
     15092520516                               18
     15288001865                               20
     15538667802                                5
     15542886228                               10
     15558328953                               16
     15584800400                               19
     16107207172                               17
     16135991559                               17
     16417460524                                7
     16439647888                                7
     16572810252                                7
     16586620369                                5
     16688909390                               11
     16805902132                               16
     16867710751                               17
     16911180233                                9
     16981207774                               11
     17047367067                                2
     17059557148                                9
     17137069264                               14
     17177200419                               14
     17313269907                               18
     17522771851                               10
     17613078011                                9
     17672852622                               14
     17699603466                               18
     17708938578                               18
     17756330324                                5
     17891473611                               13
     17962050167                               16
     18000152902                               14
     18052173787                               10
     18094105189                               20
     18160918736                               10
     18172508115                                6
     18215381084                               12
     18241439024                               11


                                             Page 4 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 94 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     18242883039                               13
     18428259073                               18
     18480153298                                8
     18594536939                               14
     18654276626                                4
     18691881103                               19
     18711354593                               21
     18727169381                               14
     18859067475                               21
     18981076786                               13
     19040052323                               17
     19095873935                               17
     19141552048                               14
     19154630145                                7
     19155429686                               16
     19223064194                               11
     19335806379                               13
     19359850334                               19
     19656051891                                6
     19744228581                                6
     20132555636                               15
     20136377784                                8
     20147568556                               16
     20297828606                               10
     20385876774                               21
     20432200758                               15
     20754480745                               14
     20992049492                               18
     21068978134                               20
     21231086469                               12
     21267537969                                9
     21376956730                               13
     21426359202                                9
     21462823275                                5
     21479129802                               18
     21704790659                               13
     21718427549                               21
     21848043903                               21
     21890550863                               12
     22055306948                               20
     22139231685                               11
     22151651803                               14
     22167459141                               10
     22245875571                                9
     22295213781                               12
     22317612089                               10


                                             Page 5 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 95 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     22328269213                               16
     22444132261                                9
     22579669963                                9
     22602317400                                7
     22788807295                               10
     22993086383                               20
     23472238809                               14
     23830726754                               18
     23835459270                               16
     23857634061                                9
     23906176456                               19
     24066383031                               21
     24071329751                               14
     24074760277                               21
     24123528984                               11
     24127116439                                8
     24153917574                               16
     24249789782                               15
     24328891200                               19
     24421142426                                7
     24596356799                                4
     24631894671                                5
     24637906824                               18
     25044997235                               11
     25429523562                               16
     25479453628                                7
     25512269245                                8
     25561631670                               12
     25571791933                                7
     25648653985                               18
     25686678955                                4
     25806856354                               11
     25892316376                               10
     25961339486                               18
     25967245934                                9
     25986618841                               20
     26016602771                               21
     26135675156                               18
     26213325573                                8
     26270642889                               21
     26369700687                               16
     26412531746                               20
     26422461973                               13
     26498283272                               20
     26581910452                               21
     26583770769                               12


                                             Page 6 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 96 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     26598067967                               13
     26655104024                               11
     26695404680                                6
     26769592905                               12
     26795099502                               10
     26919002658                               16
     27083948268                               19
     27182496632                                9
     27184330406                                8
     27224610107                                5
     27286780080                                7
     27504418059                               21
     27630060925                               13
     27698714299                               11
     27733421432                                8
     27751609696                               11
     28059923569                               21
     28067904072                               19
     28272894225                                9
     28438374880                               10
     28543765205                               19
     28555330369                               12
     28587084277                               21
     28689612183                               17
     28834763928                               21
     28870438240                                5
     28969481601                               21
     29095282792                                9
     29294284540                               20
     29610990561                               19
     29653504971                               21
     29675429701                               15
     29738703291                               12
     29769324246                               11
     29798853691                               17
     29818528346                               10
     29946191716                               15
     30269349008                                8
     30273763012                               15
     30326948981                                8
     30455886401                               13
     30574495453                               19
     30590441558                                7
     30684276964                               10
     30781487483                               13
     30816763189                               17


                                             Page 7 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 97 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     31114407364                               19
     31460686602                               15
     31612110339                               20
     31704740148                                4
     31750044801                               15
     31780944687                                8
     31796343174                               11
     32135328293                               11
     32218976893                               11
     32227005359                               11
     32272923288                               19
     32441710138                               18
     32568990269                                4
     32608202674                               14
     32677470722                               17
     32941372150                               12
     32983456754                               15
     33021453318                               10
     33070237857                                9
     33094663189                                8
     33232748059                               11
     33683745207                                8
     33700868504                                2
     33914601447                               18
     33978588430                                9
     34155683608                               18
     34183245634                               20
     34250866173                               10
     34269049314                               12
     34408881346                               16
     34724365471                               13
     34757212752                               20
     34788031613                               10
     34892244281                                4
     35174668318                               13
     35177259723                               15
     35482702794                               14
     35565697139                               15
     35683071258                               19
     35690202861                               14
     35697499773                                4
     36414957623                               16
     36415271013                               17
     36445559020                                9
     36454649194                                5
     36887359823                               19


                                             Page 8 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 98 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     36890709325                               21
     37126416824                               16
     37130303233                               21
     37198754977                               15
     37423816527                               12
     37441521901                                8
     37509363628                               14
     37515881955                               11
     37611633557                               17
     37633397634                               20
     37721438351                               20
     37785030454                                9
     37830771896                               19
     37843272574                               21
     37908663060                                9
     37932930067                               11
     37950920891                                6
     37986729778                               16
     38074308093                               14
     38278364129                                2
     38314999565                                8
     38325675316                               13
     38499476872                               20
     38515164070                                6
     38640841860                               11
     38687184472                               10
     38854192495                               16
     38968724217                               11
     39068019968                               15
     39482876677                               17
     39580772650                                9
     39597852175                                4
     39841918759                               15
     39907366056                               12
     40107727070                               13
     40113620479                                7
     40158529319                               17
     40221782886                               10
     40490597506                               18
     40563030653                                8
     40565030203                               15
     40628507753                                6
     40699419585                               19
     40700627976                               15
     40800128152                               18
     40818025378                               10


                                             Page 9 of 234
          Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 99 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     40846543406                               11
     40885346030                               16
     40899166857                               14
     41021849048                               20
     41124498957                               16
     41154134573                                7
     41159760227                               16
     41195516029                               10
     41436194462                               18
     41476309319                               14
     41516184827                                5
     41605522876                               17
     41702559238                               19
     41744882726                               10
     41893415173                               15
     41916251203                               11
     41964928640                               17
     42008450741                               18
     42024807559                               12
     42178203838                               21
     42264515089                               14
     42308773866                                9
     42476217748                                8
     42536718791                               20
     42628958842                               17
     42676459087                               10
     42770260500                               16
     42869247051                               17
     42875380276                               20
     42941245271                                7
     43029770741                               17
     43086889686                               16
     43097178007                               19
     43131606208                               12
     43141710593                               18
     43223100735                               18
     43354862856                               15
     43370535152                                9
     43454096673                               21
     43509246802                                6
     43587010375                               17
     43617361246                               14
     43658291476                               10
     43765992413                               10
     43772113065                               18
     43793343028                               13


                                            Page 10 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 100 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     43816980927                                5
     43830445057                               16
     43957088164                               13
     44177145253                               21
     44362650740                               21
     44602771777                               14
     44683099746                               15
     44736397474                               19
     44911959230                                8
     45087235536                               21
     45421756826                               10
     45540741667                                8
     45615054223                               16
     45714324828                               11
     45734899606                               11
     45761933572                               17
     45830313138                                7
     45912896305                                9
     46004340075                               18
     46079817716                               10
     46280115399                               15
     46377528015                               10
     46609395206                                7
     46764577296                               12
     46941082016                               13
     46975371916                               12
     46986809488                               10
     47065541636                               14
     47220048983                               14
     47355342213                               16
     47583062690                                6
     47693455615                                6
     47788819321                               10
     48057342902                               17
     48089992744                               16
     48092540842                                8
     48110038531                               10
     48123154812                               11
     48161556502                               12
     48477292084                               13
     48520635371                               12
     48842918151                                8
     48850048357                               20
     48955237982                               13
     49077542988                               10
     49347274495                               10


                                            Page 11 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 101 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     49505332974                               11
     49568523676                               16
     49648311013                               16
     49851890211                                5
     49922974338                               18
     49958586717                               14
     50119039161                               16
     50207285234                                5
     50283245766                               14
     50301908539                               20
     50396086672                               21
     50396916015                               17
     50400983566                               17
     50435108622                               12
     50634080568                                7
     50653861394                               13
     50919740951                               21
     50951943757                               14
     50983836899                               11
     51015359374                               15
     51048042743                               21
     51096893871                               10
     51309015161                               21
     51754477924                                7
     51809102321                               16
     51884870535                               14
     51911584126                               20
     51988833609                               17
     52007934569                               12
     52043850558                                9
     52293233133                                8
     52302040185                               11
     52422409436                                9
     52614713113                               16
     52766230914                                9
     52801429319                               16
     52878839920                               14
     53024737190                               11
     53026937439                               11
     53120177264                               18
     53178274564                               13
     53217703502                               17
     53231498252                               13
     53247257161                               17
     53510981172                               16
     53604134850                               12


                                            Page 12 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 102 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     53877743918                               19
     54021005079                               17
     54086414657                               19
     54149529922                                9
     54208173908                               20
     54263643015                               13
     54300074957                               13
     54329786475                               17
     54407295331                                8
     54475379668                               12
     54519196998                               18
     54579892222                               18
     54741121389                               17
     54892453857                               17
     54958336547                               21
     54982463855                               10
     55011399116                               19
     55114671614                                6
     55158532716                                4
     55244942222                               19
     55324728161                               14
     55460544329                               14
     55465023991                               12
     55511333075                               14
     55565205895                               15
     55767017909                                8
     55815768920                               12
     55974982240                               15
     55985003736                               12
     56082955588                               10
     56140438215                               20
     56245667887                               19
     56334605467                               11
     56348684736                                6
     56411331081                                9
     56495490511                               13
     56619362932                               18
     56669663665                               19
     56674098623                               16
     56766017833                               18
     56780098964                                4
     56798928910                               10
     56960825370                               18
     57035740026                               21
     57224625749                               12
     57288339389                               12


                                            Page 13 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 103 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     57315794313                                7
     57329801870                               21
     57330386740                               13
     57413014611                               15
     57553606601                               17
     57660301709                               13
     57728251004                               20
     57729403516                               19
     57772374739                                9
     58051049271                               10
     58190497597                                9
     58348958408                               20
     58443122105                               14
     58451323332                               21
     58486450026                                6
     58489161106                                9
     58504274143                               20
     58605916360                                8
     58667360367                               13
     58819016935                               15
     58853714289                               16
     58862900855                               11
     58979232358                                9
     59032592950                               20
     59041065192                               19
     59161862387                               12
     59174164692                               13
     59420541423                               16
     59430974564                               12
     59767615544                               19
     59770036051                               16
     59938959340                               17
     60040537296                                5
     60130678611                               19
     60171130142                               19
     60236393503                               16
     60247619199                               13
     60621349635                               16
     60642998694                               10
     60888695094                               12
     60913435212                                8
     61105546105                               17
     61126525077                                8
     61129863403                               20
     61440772406                               12
     61467126041                               12


                                            Page 14 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 104 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     61640608154                               20
     61685195688                               10
     61807379156                               16
     61857703171                               16
     62131933897                               17
     62212829042                               13
     62280876126                               11
     62308401830                               11
     62440785143                                9
     62500387925                               17
     62539638515                               19
     62548078626                                9
     62567059446                               18
     62588349946                               11
     62683808181                               12
     62729581755                               12
     62798202068                               21
     62832552038                               11
     62840375613                               11
     62914560579                               16
     62919886347                               16
     62970324449                                7
     63046181604                               19
     63117674116                               10
     63258441195                               15
     63458798949                               13
     63480587241                               15
     63531473775                               17
     63632066857                               11
     63822172612                                8
     64051691473                                9
     64238233522                               11
     64486506891                               19
     64629502159                               11
     64674077586                               21
     64677261312                               16
     64768316721                                7
     65230662965                               17
     65400356458                               18
     65430096382                               21
     65450964527                               18
     65593274807                                9
     65790152674                               19
     65899007054                                8
     65982978357                                7
     66030571268                                7


                                            Page 15 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 105 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     66138134835                               13
     66268723489                               12
     66375139666                               21
     66437865173                               19
     66494717760                               11
     66553444167                               15
     66826350553                               20
     66921199238                                8
     67243079221                               20
     67255380595                               20
     67274167700                                8
     67459429180                               12
     67574397227                               15
     67614552597                               12
     67651147521                               20
     67651427383                               11
     67656537084                               17
     67811617660                               21
     68161726030                               18
     68207133594                               19
     68227452724                               11
     68259011055                               20
     68365694522                               21
     68434979333                                8
     68453071671                               21
     68496852214                                9
     68498099255                               16
     68910481441                               14
     69143017787                               11
     69247853509                               10
     69248717777                               20
     69319123435                               18
     69451509542                               15
     69451928637                                3
     69468274280                               13
     69637058336                               17
     69679624434                               17
     69738425813                                9
     69886830203                               19
     69905571207                               18
     70131897494                               16
     70195584125                               14
     70274786591                               14
     70462369393                               14
     70648597587                               21
     70772397365                               16


                                            Page 16 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 106 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     70827967986                               18
     71133276947                               21
     71161984034                               17
     71561920956                               18
     71562309783                                8
     71643309702                               14
     71720739395                               19
     71757983916                               10
     71792594191                               17
     71800442912                                8
     71858625427                                9
     72002623264                                9
     72021160774                               10
     72148930781                               21
     72232376353                               11
     72301952668                               15
     72313215618                               11
     72465156239                                6
     72548915201                                9
     72557949495                                3
     72584889398                               13
     72701524046                               16
     72797177394                               11
     72991143015                                7
     73016996064                               19
     73145802633                               13
     73232099914                               13
     73233812616                               11
     73418449179                                5
     73475044255                                9
     73530138039                               17
     73715684039                               10
     73715751560                                6
     73717491270                               18
     73829703068                               21
     73919623194                               16
     74008514674                                7
     74011361727                               13
     74102817138                               16
     74146257748                               12
     74282560533                               18
     74409271160                               15
     74521455949                               10
     74599122664                               16
     74646776112                               19
     74744342396                               19


                                            Page 17 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 107 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     75001798140                               18
     75056107750                                9
     75256675052                               19
     75307499653                                7
     75353698375                                9
     75447201299                               13
     75503324194                                8
     75523845421                               11
     75536789408                               10
     75590214262                               21
     75615563466                               11
     75732417906                               11
     75766510832                               15
     75917630027                               21
     76023457608                               11
     76071174386                                7
     76103943902                               21
     76218505892                               10
     76243385243                               18
     76344456560                               16
     76514837834                               19
     76634876932                               18
     76652072872                                8
     76683783009                               17
     76747727151                                7
     76881172637                               19
     76907420102                                8
     76947562433                               15
     76994458715                                7
     77013360373                                7
     77030831984                               15
     77236442863                               12
     77247115354                               21
     77461093701                               16
     77571468930                               17
     77613536771                               21
     77758494336                               14
     77779317311                               15
     77894266266                               14
     77895521689                                8
     77902145255                               11
     77986867670                               10
     78072148412                                9
     78122399319                               11
     78286310695                               13
     78315117899                                8


                                            Page 18 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 108 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     78328723591                                8
     78353143800                               15
     78447202258                                4
     78451364338                               10
     78471876252                               11
     78735781405                               17
     78764147628                               21
     78954743259                               14
     78971438147                               21
     79026069995                               11
     79240441360                                4
     79269381743                               11
     79333253708                               17
     79357154705                               14
     79443285745                               17
     79463570882                               17
     79513287209                                9
     79563213084                               12
     79674563874                               17
     79738869835                                9
     79902568870                               20
     79904283900                               10
     80285470505                                5
     80320552961                               13
     80416431223                               16
     80426591486                                3
     80472748299                               12
     80487347246                               15
     80523510502                                9
     80565912221                               13
     80733603370                                8
     80768028312                                4
     80815697593                               20
     80824037586                               13
     80993878693                                9
     81040825267                               17
     81053406970                               21
     81064022650                               12
     81070240625                               15
     81145362035                               21
     81206190904                               14
     81232202743                               14
     81328143404                               12
     81348679998                               10
     81367818211                               15
     81405119078                                6


                                            Page 19 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 109 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     81425279417                               14
     81656892822                               19
     81743568686                               11
     81776397807                               12
     82018872762                               18
     82021531222                                4
     82035025155                                6
     82166732793                                7
     82208285147                               14
     82259784026                                9
     82367705220                               20
     82479733547                                7
     82498681305                               15
     82630062980                                8
     82636225542                               17
     82782400345                               16
     83037798798                               10
     83058614323                               14
     83078636827                               13
     83208032923                               15
     83252280058                               21
     83461748475                                7
     83571092265                                5
     83753691560                               11
     83808905485                               18
     83931090815                               18
     83987265399                                3
     84104435558                               16
     84388858679                                8
     84402624092                               20
     84464783820                               14
     84962992969                               21
     85060169495                               16
     85172762203                               14
     85458044469                               14
     85851627908                               19
     85890672210                               15
     85965010844                               20
     86652115494                                8
     86746842641                               20
     86753164925                               19
     86761805735                               18
     86813081097                               14
     86814524181                                6
     86873649195                               11
     86901988875                               16


                                            Page 20 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 110 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     87169583462                               14
     87359562557                               18
     87364210788                                4
     87365805213                               10
     87418619585                               18
     87493889075                                4
     87523204316                                7
     87585658342                               14
     87598363910                                3
     87769446936                               13
     88005575859                               18
     88051028591                               16
     88339895983                               19
     88514935733                               14
     88589157951                               20
     88632093319                               16
     88691079565                               14
     88733106428                               13
     88764409576                               10
     88800614742                               20
     89138212656                               13
     89163194453                               17
     89316031006                               21
     89320533485                               20
     89363640216                               16
     89474048042                               17
     89620910161                               11
     89662975674                               19
     89710409795                               11
     89745180724                               12
     90187023436                               10
     90326363263                               17
     90382505251                               20
     90449659662                               20
     90492457660                               14
     90543980287                               13
     90603647796                               12
     90763009196                               14
     90876790738                                8
     90959279841                               21
     91100148900                               21
     91241017027                               20
     91352045579                                8
     91562758709                               12
     91563755689                               19
     91651593378                               19


                                            Page 21 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 111 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     91726414903                               10
     91952952600                               18
     91971031433                               10
     91980362354                                5
     92014091133                               18
     92109615027                               20
     92123722235                                9
     92202477201                                6
     92212465635                               14
     92497502497                               13
     92597528870                               10
     92674446802                                4
     92715420338                               20
     92728462114                               17
     92762989501                                9
     92844090934                                9
     93013613529                               21
     93019136271                               14
     93127109154                               12
     93162728517                               16
     93248888428                               17
     93360697895                               15
     93415353491                               14
     93454592905                               16
     93477248724                               20
     93499844007                               14
     93585883777                                6
     93603813599                               16
     93612177807                               17
     93715820971                                9
     93871485952                               20
     93992041934                               14
     94029446177                                9
     94148196790                                9
     94160955444                               13
     94179973516                                9
     94219864856                                4
     94280925624                               11
     94339862976                               17
     94348839529                               19
     94447524797                                9
     94537169717                               21
     94645088117                                6
     94657887284                                7
     94734831292                                8
     94753170431                               21


                                            Page 22 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 112 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     94810839321                               10
     94868978064                               12
     95058102671                               19
     95064526003                               12
     95436714169                                9
     95442647159                               14
     95477040436                                7
     95918236811                                1
     95984725327                               11
     95998936378                               13
     96034655393                                8
     96354947005                               17
     96507127908                                9
     96682999794                               10
     96830233977                               20
     96953233284                                7
     97191911702                               11
     97224284009                               18
     97387837758                               18
     97413282887                                7
     97417243802                               12
     97417530184                                6
     97432240424                               13
     97617702605                               17
     97619008785                               10
     97731094853                               21
     97758804028                               16
     97826391505                               17
     97915174486                               17
     97944113006                               15
     98034471320                                7
     98182558594                               13
     98248426849                               17
     98278747452                               12
     98355158744                               20
     98403876694                               13
     98418536177                               21
     98517566500                               12
     98656334495                               13
     98680382641                               12
     98827964207                               16
     98853881052                                6
     99020954268                               12
     99166630814                                9
     99169674376                                9
     99180849316                                8


                                            Page 23 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 113 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
     99399338989                                7
     99503022665                               10
     99508842966                               20
     99762870977                               15
     99817532627                                9
     99842817570                               14
     99864936015                               18
     99924888509                                9
    100324529270                               14
    100369952666                               12
    100505691069                               13
    100722038234                                9
    100742580882                                5
    100815075031                                5
    100889496553                               19
    101038157056                               13
    101120050578                               21
    101177397697                               14
    101200056310                               13
    101435545880                               14
    101470558952                               21
    101601926658                               15
    101707336541                               18
    101824661299                               19
    101825803101                                4
    101910428658                               16
    102067702032                               18
    102122164845                               19
    102184736218                               16
    102288505576                               17
    102573896807                               18
    102629775695                               15
    102630709812                               18
    102644376971                               12
    102696117993                               13
    102705616087                                3
    102773418233                               16
    102850826506                               13
    102931629915                               12
    103129264481                               21
    103299755652                               13
    103343016982                               12
    103361925159                               12
    103434541777                               11
    103489899125                                5
    103618662853                               10


                                            Page 24 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 114 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    103719245691                               16
    103796847213                               17
    103810804945                                8
    103942395702                               13
    103959966500                               17
    103994790048                               20
    104180959102                                4
    104221993641                               19
    104253779214                               20
    104507624221                               19
    104578338613                               11
    104613884401                               15
    104799020619                               20
    104859583595                               21
    104889444591                                8
    104905251929                               11
    104948653423                                8
    104950543542                               15
    105004877833                               19
    105034678293                               19
    105183454746                               13
    105263982483                               17
    105270186954                               11
    105369650343                               21
    105477913332                               15
    105510291693                               13
    105588769124                                9
    105751712391                               14
    105876581328                               10
    106028914967                                8
    106141101153                               14
    106193634266                               11
    106224039619                               18
    106378494812                               21
    106449469043                               13
    106460789269                                8
    106478044813                               18
    106502896691                               17
    106507143521                               12
    106541910259                               15
    106716889938                               21
    106826008348                               15
    107001620395                                6
    107024992866                               13
    107061247392                               17
    107124886060                                7


                                            Page 25 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 115 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    107217015749                               11
    107370649515                               11
    107456843419                               15
    107496766890                                9
    107600673618                                5
    107759468308                               12
    107829086533                                6
    107849144428                               10
    107854798021                               15
    107857436924                               15
    107870493135                               21
    107988206720                               18
    108044662564                               13
    108073458592                               19
    108315499085                                6
    108687092136                               11
    108770442246                                5
    108788977894                               19
    109179547108                                7
    109473968908                                6
    109480174775                               17
    109520468447                               14
    109541708189                               11
    109545480511                               14
    109629203617                                7
    109689214318                               10
    109719802211                               18
    110053452249                               12
    110058678366                                7
    110069698240                               12
    110259274073                               16
    110431216709                                5
    110436084267                               16
    110445878520                               18
    110446878295                               16
    110549610626                               18
    110610822733                               11
    110747789085                               15
    110840996314                                7
    110878711618                               20
    110968363989                               20
    111044153623                                6
    111130683269                               19
    111164412979                               10
    111168195080                               19
    111188671604                               10


                                            Page 26 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 116 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    111215468083                               18
    111298114114                               12
    111313543800                               16
    111315810640                               13
    111365846876                               13
    111412136402                               20
    111523550522                               17
    111672126275                               10
    111879174184                               12
    111937405129                               12
    111949985900                               16
    111958598305                               20
    112035715074                                3
    112121675216                                2
    112173636962                               18
    112221642916                               12
    112313584477                               10
    112316356093                               19
    112422368076                               18
    112464305066                               12
    112501481135                               12
    112648276199                               21
    112659594563                               15
    112671947160                               19
    112791751099                               12
    112834972848                               18
    112965154515                               16
    112993510027                               14
    113146114682                                9
    113309827221                               15
    113317108301                               21
    113447604754                               17
    113517913089                                7
    113521555492                               21
    113524686133                               21
    113562007022                               16
    113599823376                                8
    113661044796                               15
    113664230385                                9
    113808171411                               15
    113808760007                               15
    113952301496                               20
    114073487052                                7
    114284825099                               14
    114286027902                               11
    114295374190                               21


                                            Page 27 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 117 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    114322553443                               13
    114327583981                               17
    114352734348                               12
    114365444572                                2
    114420569090                               16
    114463513305                               17
    114491871146                               13
    114491988959                               15
    114519979859                               16
    114805958753                                9
    115051996483                               15
    115100200342                               16
    115277180502                                5
    115300783942                                4
    115696163902                                9
    115916798411                               21
    116052457186                               19
    116375890149                               10
    116649377680                               10
    116695973146                               18
    116774021237                               14
    116901445723                               19
    116962484605                                7
    117019158843                               11
    117122094202                               19
    117191357128                               15
    117205019164                               16
    117243612240                               13
    117323932293                                8
    117340258378                                6
    117413207012                               12
    117506315987                               18
    117708226721                               17
    117730908617                               21
    117766328677                               17
    117864260971                               10
    117870064508                               10
    118076753392                               20
    118172571584                               16
    118176903631                               20
    118177688270                                9
    118305591456                               20
    118440667223                               10
    118490344435                                7
    118493887186                               20
    118536024876                               19


                                            Page 28 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 118 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    119099592380                               14
    119131751880                                8
    119159175605                               15
    119165471811                               10
    119257240612                               13
    119276279174                               19
    119440681823                               14
    119517847020                                8
    119646708072                               10
    119717890919                               11
    119871834349                               15
    119872221314                               19
    120190515705                               14
    120405275431                               13
    120472920649                               12
    120502364878                                8
    120700575002                               12
    120763695856                               18
    120952089374                                7
    121052477100                               19
    121068878156                               20
    121163109374                               16
    121220379659                               18
    121241981221                                7
    121306781248                                7
    121549713482                               13
    121595601608                               12
    121603958831                               14
    121624310092                               17
    121979533752                                3
    122050354780                               14
    122090609336                               11
    122137088386                               15
    122221696714                               16
    122416754776                               13
    122557827795                               10
    122833498811                                9
    123023964057                               21
    123121619282                               12
    123151782958                               18
    123197652923                                4
    123208420409                               12
    123233732825                               11
    123251449375                               15
    123305528017                               16
    123372677772                               10


                                            Page 29 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 119 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    123497297114                               10
    123538523505                               11
    123607181536                               17
    123647782544                               10
    123779174464                               14
    123848304676                               18
    123875744699                               10
    123925632390                               12
    123960509955                               19
    123990223336                               20
    124011728971                                8
    124022094125                                6
    124050331360                                8
    124543787970                               18
    124590597640                               15
    124687796517                               13
    124700236658                                8
    124704397342                               13
    124831493071                               13
    124944702315                                9
    125061736501                               14
    125096917211                               12
    125190089981                               13
    125413746632                                9
    125431792404                               18
    125438007119                                6
    125520603790                               19
    125836315624                               17
    126213866811                               12
    126264901425                               14
    126370060317                               21
    126439388901                               12
    126537679754                               19
    126578985773                                7
    126639620460                               12
    126731265861                               20
    126772632882                               20
    126779988002                                5
    126990020800                               16
    127017301567                               13
    127408860777                               12
    127610495840                               20
    127699064151                               12
    127734028329                               12
    127843783763                               15
    127848438979                               13


                                            Page 30 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 120 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    127990364623                               13
    127992307362                               17
    128047885899                               12
    128539113854                               20
    128540467531                               16
    128902367377                               14
    128902808824                               10
    129021355012                               10
    129021365256                                8
    129068709505                               13
    129091092912                               16
    129240981829                               19
    129373361417                               11
    129449127768                               10
    129646152319                               12
    129646785618                               13
    129688283955                               15
    129906585967                               16
    129914863562                               10
    129947194891                               19
    129967799471                                6
    130019167965                               11
    130314980229                               11
    130368643967                               12
    130550307749                               12
    130632698132                                9
    130717790747                               15
    130787187317                               13
    130887164330                               20
    130997767268                                4
    131119974485                                5
    131602939746                               21
    131654691944                                8
    131698253161                               13
    131916981718                               10
    131939507151                               13
    132016471183                               18
    132110617651                               20
    132116911995                               17
    132122888292                               18
    132203429999                               20
    132270569510                                7
    132387773662                               21
    132736279226                               16
    132764916464                               16
    132774712580                                9


                                            Page 31 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 121 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    132813102628                                7
    132980712286                               11
    133200158428                                6
    133324365660                               21
    133496433559                               11
    133660753786                               18
    133824426744                               17
    133864488050                               11
    133957152783                               18
    134078880835                               14
    134159447223                               13
    134243494894                               15
    134425598725                                8
    134463852335                               19
    134689361386                               21
    134752738818                               14
    134945540752                               15
    134995692473                               13
    135273916245                               11
    135284512367                               14
    135498420865                               20
    135534396459                               12
    135635506891                                6
    135641207982                               17
    135939107806                               18
    135953910713                               12
    136069763981                               16
    136125878495                                5
    136162643850                                8
    136192637560                               19
    136348699284                               14
    136438064807                               16
    136441763554                               20
    136485630245                               13
    136487049580                               15
    136534936325                               15
    136652757478                               18
    136678766058                               11
    136703195580                               17
    136787000176                               15
    136865700659                               13
    137049206131                                9
    137068409071                               18
    137098893588                               17
    137112119299                               10
    137185168051                               17


                                            Page 32 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 122 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    137341569708                               17
    137345611648                               10
    137460708217                               18
    137552950130                                5
    137618009531                               13
    137722878316                               12
    137769777392                               13
    137791435765                                7
    137871336722                               12
    138277585217                               21
    138423569565                               12
    138549843402                               15
    138575859899                               12
    138640215685                               11
    138769867895                               21
    138795107668                               12
    138848743001                               10
    138860387793                               11
    139035981679                                8
    139099422908                                7
    139218561882                               19
    139295502166                                4
    139322841140                               17
    139377508378                               12
    139447849309                               15
    139465479246                               18
    139595130058                                9
    139600708681                               16
    139943596041                               11
    140051161936                               15
    140120287957                                7
    140137261777                               11
    140228822893                               11
    140359190824                               17
    140410607281                               17
    140413736990                               18
    140475376109                                4
    140493247724                               18
    140566242459                               10
    140569755873                                8
    140581805791                               12
    140651039380                                9
    140787223886                               16
    140921297084                                7
    141028953317                               11
    141200070336                               19


                                            Page 33 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 123 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    141424890674                               20
    141544936757                                7
    141565678242                               13
    141591221626                               10
    141615083508                                8
    141640045747                               17
    141702251110                               14
    141893740810                                9
    141896328955                               17
    142103759173                               18
    142153705071                                9
    142212005864                               19
    142297429099                               20
    142391632378                                1
    142463813137                               12
    142684934262                                9
    142750112407                               18
    142949246869                                2
    143512242075                               19
    143564853419                               10
    143657541901                               10
    143732011386                               12
    143741860588                               14
    143764520131                                6
    143813848563                               13
    143855037235                               17
    143858726670                               15
    143946079605                               14
    144015928332                               18
    144062399000                               13
    144210088600                               18
    144270839703                               18
    144376580671                               15
    144580255796                               11
    144624461953                               11
    144650879384                               10
    144673740093                                8
    144687666626                                6
    144689736490                               17
    144694778205                               17
    144923711264                               18
    145068185006                               16
    145134945002                               12
    145184085772                                9
    145338392419                                4
    145403958460                               14


                                            Page 34 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 124 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    145436170579                               16
    145586014794                                7
    145639419624                               12
    145693676615                                6
    145910201663                               15
    145990112399                               12
    146021590171                               18
    146036746980                               21
    146254328148                               20
    146268145250                               10
    146345564699                               18
    146369643578                                4
    146630071172                               18
    146743151428                                8
    147053252975                                8
    147062150830                               11
    147361624589                               14
    147425580373                                8
    147610372933                                6
    147742892219                               18
    147810149542                               10
    147857338725                               15
    147888449556                                2
    147906152135                               19
    147961316700                               10
    148045784398                               13
    148068747087                               11
    148237588419                               16
    148326410982                                6
    148396575427                               15
    148428443423                                9
    148481582827                               17
    148554642754                               17
    148562004394                               14
    148602966755                                6
    148605966079                               17
    148681667703                               19
    148684834666                               21
    148736785236                               18
    148940319265                               19
    148995111301                               15
    149066999159                               21
    149148934125                               10
    149181371159                               10
    149272129941                               14
    149369187723                                8


                                            Page 35 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 125 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    149687725655                               20
    149916919484                               18
    150426799036                               19
    150455071196                               11
    150517127082                                9
    150613967866                               12
    150673668437                               15
    150806493662                               19
    150832516212                               12
    151016284317                               12
    151311949898                               16
    151359123249                                9
    151387729753                               15
    151466766909                               12
    151618718241                               10
    151646094468                                8
    151714291495                               16
    151768328227                               17
    151770534996                               15
    151778928541                               17
    151863025107                               13
    151885322366                               17
    151893716842                               11
    151948697936                               18
    151953429986                               16
    152041931242                               19
    152049769719                               20
    152192554042                               17
    152313407582                                5
    152402256687                                8
    152493598477                               16
    152617459723                                7
    152690846545                               15
    152793658969                               11
    152815432359                               18
    152858382628                                9
    153080968724                               10
    153327022285                               14
    153351101165                               13
    153378971924                               20
    153602636026                               17
    153861926941                               19
    153875586649                               20
    154175445975                               17
    154342040492                               17
    154344610942                               18


                                            Page 36 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 126 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    154436520373                               11
    154748147892                               20
    154787810592                               18
    154986849593                                8
    155011212526                               20
    155054545568                               19
    155087090636                               20
    155222387592                                9
    155502836293                                6
    155565478912                               11
    155597887075                               15
    155696635673                               18
    156158049198                               18
    156330858896                               10
    156335653810                               15
    156451687756                                6
    156596341709                               20
    156648951656                               20
    156887178848                               20
    156998277715                               19
    156998823936                               15
    157031674012                               13
    157188230268                               12
    157383978441                                9
    157630313727                               12
    157727544270                               21
    157777199596                                4
    157885470967                               15
    157960704602                               12
    157974290270                               11
    158109405618                                9
    158166730385                               12
    158290292211                               11
    158303007092                               21
    158508918322                               12
    158646646030                               14
    158788352348                                9
    158870038651                               16
    158886696752                                8
    159086052869                               11
    159104391076                               18
    159306620788                               10
    159317246713                               11
    159413628355                               17
    159432301373                               12
    159464554005                               10


                                            Page 37 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 127 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    159495313261                                8
    159528171253                               11
    159662433975                                9
    159757147618                               18
    159783226978                               14
    159909483586                               10
    159921732340                               19
    159933992271                               17
    159988180809                               13
    160051679779                               11
    160136558191                               12
    160170663689                               20
    160266882349                               18
    160308879875                                2
    160358185024                               14
    160503523500                               16
    160661273246                               14
    160741291084                               17
    160794783925                               17
    160877993406                               10
    161187165027                               17
    161277667695                               17
    161298215931                               17
    161343918258                                9
    161357535125                                8
    161393571255                               15
    161402352230                               19
    161427337286                               20
    161433169694                               20
    161479262711                               20
    161542301608                               14
    161766993423                               16
    161927901284                               18
    162087035441                               11
    162154099049                               21
    162269212382                                7
    162314793171                               16
    162424871308                               16
    162626750843                               12
    162752120366                               14
    162869734766                                8
    162930385752                               17
    162937220728                               20
    162972304581                               15
    162998586038                               18
    163132540958                               11


                                            Page 38 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 128 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    163139651140                               16
    163187346032                               10
    163443917020                               10
    163598833682                               16
    163659853937                               17
    163683465293                               11
    163701162285                               17
    163856191637                               16
    163872128895                               18
    163878029755                               12
    163932145184                               10
    164207559622                               14
    164484297468                               16
    164485340549                               10
    164492084722                               20
    164508210572                                9
    164649470321                               12
    164958478960                               13
    165025597516                               15
    165104518256                               13
    165125388729                               11
    165264311790                               13
    165316753167                                9
    165400991759                                8
    165467999487                               20
    165717623274                               11
    165830446019                                9
    165938958603                               16
    166049606245                               14
    166083417445                               10
    166101711880                               18
    166157494843                               18
    166162523519                                8
    166254636444                                8
    166310138613                               18
    166537746399                               10
    166861947238                               13
    166918977708                               17
    166988440402                               19
    167040783525                               18
    167188852172                                9
    167351611037                               10
    167423366182                               15
    167638782956                               21
    167714716480                               17
    167827149466                               15


                                            Page 39 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 129 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    167905773581                               21
    167991987043                               12
    168040261683                               16
    168074200940                               10
    168173855249                               18
    168245381755                               15
    168328142338                               13
    168336232272                               16
    168337352187                               21
    168390943748                               15
    168439114545                               15
    168446621005                                8
    168471427248                               20
    168618735936                               20
    168650421393                                8
    168673866973                               18
    168866941784                               20
    168875303199                               18
    169039896769                               15
    169158554250                               15
    169231440020                               13
    169286137992                               13
    169422285245                               12
    169612155375                               14
    169648452741                               10
    169700371647                                9
    169703380750                                6
    169706511856                               12
    169841561080                               16
    169934192286                               20
    170037570955                                6
    170061080331                                8
    170094697350                               20
    170181766232                                8
    170223837798                               15
    170333221169                               18
    170372156506                               19
    170423855619                               13
    170598388264                               17
    170698600436                               20
    170839227350                                6
    170982375821                               17
    171026473945                                7
    171057019929                               16
    171098079613                                8
    171112489035                                7


                                            Page 40 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 130 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    171266696962                               20
    171488328917                                8
    171517140778                                7
    171611446968                               11
    171892663544                               15
    171912015962                               11
    171932670834                               21
    172276837832                               15
    172430749598                               17
    172702697187                                6
    172998600720                                9
    173024813726                               13
    173150057986                               14
    173220860387                               19
    173231321934                               15
    173265209037                               16
    173339506227                               10
    173352192703                               11
    173387678887                               19
    173512025818                               14
    173516909207                               10
    173559117678                               20
    173595352645                               15
    173635657027                               15
    173659882590                               11
    173707162577                               18
    173882353667                               17
    173925968900                               11
    174023085355                                8
    174070209346                               10
    174078544218                               14
    174134599592                               17
    174137087620                               15
    174151558511                               13
    174305478658                               15
    174313892226                               16
    174392886542                               17
    174453052308                               14
    174456469331                               16
    174500120885                               17
    174563064787                               15
    174636392470                               17
    174636482343                               18
    174664896063                               11
    174720487639                               15
    174775757443                               20


                                            Page 41 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 131 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    174813602202                               12
    174913799472                               15
    175063628320                               21
    175072919659                               13
    175105183002                               17
    175128851168                               14
    175133713137                               16
    175145652227                               15
    175322746009                               21
    175353108522                               14
    175399113994                               16
    175481370732                               19
    175535797689                               21
    175580954727                                7
    175757957239                               15
    175935086877                               21
    176459638019                               14
    176619858564                                9
    176841924050                                6
    176963443019                               13
    177090186709                               17
    177263511428                               11
    177268321709                               15
    177273385310                                7
    177313595628                                7
    177453743377                               16
    177478420631                               16
    178065580865                               18
    178075260100                               19
    178177323276                               18
    178180803163                               12
    178232624279                               10
    178347430741                               10
    178433185993                               19
    178577082781                                6
    178664983800                               10
    178764369888                               21
    178819635967                               19
    178823276972                               13
    179045992522                                7
    179208191661                                7
    179239310874                               13
    179250728423                               20
    179455841976                                9
    179480928546                               19
    179482903416                               21


                                            Page 42 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 132 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    179593367121                               19
    179661670784                                6
    179697569544                               10
    179798527239                               19
    179879140659                                9
    179900187152                               19
    179949055976                               19
    180200123313                               13
    180287714201                               10
    180381341456                               16
    180443994320                               14
    180454626298                                7
    180556449658                                8
    180673154156                               12
    180742742578                               18
    180779728657                               16
    180799147665                               13
    180909369226                                9
    180942216507                               14
    180942614182                               10
    181142926301                               18
    181217808361                               18
    181331555910                               10
    181476363532                               19
    181596917185                               16
    181678513150                               21
    181782541882                               16
    181808510880                                6
    181870149068                               20
    181878432717                               14
    181977947793                               18
    182076330848                               15
    182204528331                               17
    182273849465                               11
    182295218195                                8
    182331334885                                5
    182467881210                               20
    182531537108                                7
    182856293481                               19
    183020768307                                9
    183156096462                               21
    183267500337                               21
    183364951603                               11
    183547109451                               10
    183588375423                                9
    183831309520                               20


                                            Page 43 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 133 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    183954538864                               11
    184042339299                               15
    184194013097                                4
    184210441162                               16
    184330132876                                8
    184356896293                               18
    184374020521                               20
    184599301399                                8
    184607683767                               14
    184623743028                               13
    184644173917                               17
    184654767712                               11
    184833632869                                9
    184842133981                                9
    184934317221                               14
    185021141631                               12
    185128020209                                7
    185128693090                               15
    185465836984                               16
    185584857215                               15
    185734153812                               15
    185755494603                               16
    185757039667                               20
    185789515817                               21
    186112481257                               11
    186198594601                                7
    186205230740                               14
    186233203480                               18
    186265605589                                8
    186302612157                               19
    186357616069                               21
    186409774789                               15
    186417016754                                9
    186502261175                               13
    186514072208                               20
    186584045267                                6
    186585683929                                8
    186651667667                                3
    186726178596                                7
    186794147914                                9
    186795639427                                8
    186816826085                               19
    186860045506                               18
    186957239261                               14
    186996589502                               15
    187161590526                               16


                                            Page 44 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 134 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    187177487271                                7
    187276864978                               12
    187371806329                                7
    187409292063                               17
    187480695633                               12
    187565471599                                9
    187665835111                                8
    187667653052                               10
    187899435493                                9
    187911043497                               10
    187976786955                               19
    188118885825                               10
    188291824511                               11
    188320019836                               10
    188484214800                               16
    188490671194                               21
    188532236120                               20
    188554314519                               19
    188765260014                               12
    188833961352                               18
    188838582574                                7
    188863782301                                4
    188911166596                                8
    188992814715                               18
    189092024784                               16
    189451959539                               12
    189467827413                               10
    189503900796                               20
    189919987317                                6
    190045281868                               16
    190118548084                               14
    190219815910                               13
    190221149563                               21
    190239874735                               10
    190244438216                               11
    190254133749                               18
    190301279626                               20
    190374501604                               13
    190430784687                                6
    190467161216                               12
    190568527762                               16
    190592630390                                8
    190719477922                                6
    190758598592                               11
    190777876969                                4
    190828173045                                7


                                            Page 45 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 135 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    190874946859                               18
    190972503364                                8
    190973523628                               11
    191023064867                               14
    191055370119                               14
    191352122553                                8
    191430472393                               14
    191566430588                               14
    191579915207                               14
    191605398987                                6
    191736355514                               21
    191746861764                               17
    191778872718                               15
    191785089761                               20
    192099443727                               20
    192319853787                               15
    192631057088                               19
    192657730167                                4
    192708165009                               11
    192771612757                               16
    192825107460                               19
    192848045004                               11
    192976427821                               11
    193236975555                               21
    193269366955                                9
    193688732663                                6
    193742666950                               13
    193768016619                               13
    193928415047                               12
    194018744954                                4
    194072626622                               16
    194172266496                                8
    194200083239                                5
    194284287838                               21
    194395925475                               10
    194415889306                               19
    194532370286                               19
    194637084471                               19
    194705049133                                5
    194731876811                                7
    194919668695                               17
    195009699183                               14
    195021866446                               16
    195028969644                               17
    195101561582                               19
    195214291195                               15


                                            Page 46 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 136 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    195430854427                               11
    195482804066                               10
    195624355784                               11
    195737034174                                8
    195781598891                                3
    195896451919                                7
    195899449381                                9
    195959915499                               11
    196418586745                               11
    196544400043                               14
    196557057182                               21
    196611324883                                9
    196697099692                               13
    196777747570                               15
    196908099203                               12
    197074694651                                9
    197097898088                               11
    197182844485                               21
    197205562703                               13
    197256371471                                3
    197420304734                                7
    197445327509                               10
    197607708722                               12
    197692135441                               16
    197692960593                                7
    197693712636                               12
    197762493137                               18
    197940241638                               12
    198048223834                               11
    198062552232                               21
    198123463057                               17
    198183233011                               12
    198197641503                               14
    198222135286                               15
    198225592356                               20
    198429860268                                8
    198505590763                               13
    198514569644                               17
    198638386186                               15
    198640599474                                7
    198867899924                               19
    198999676481                               19
    199135992769                               14
    199153035972                               15
    199153424800                               21
    199162348732                               20


                                            Page 47 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 137 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    199230005127                               19
    199230051693                                9
    199283785280                               14
    199306389410                               11
    199427479040                               15
    199531129655                                6
    199998127390                                1
    200000573509                               11
    200093143713                               15
    200149127842                               18
    200152262208                               16
    200185470842                               11
    200270006061                               17
    200277429633                                5
    200357968081                               21
    200594329835                               17
    201082739608                               20
    201215745510                                9
    201416303964                                6
    201433640533                               19
    201637847443                               13
    201693071613                                6
    201704220941                               15
    201734298003                                9
    201761272365                               12
    201909389907                               13
    201914642566                                8
    202062108649                               11
    202099694499                                7
    202212530283                               18
    202270917689                               16
    202283876577                               17
    202414332984                               20
    202471337842                               10
    202484776361                                6
    202551817616                                9
    202699728405                               18
    202840095015                                9
    202875040567                               20
    203021165079                               20
    203340010813                                5
    203459777033                               11
    203602045870                               14
    203627843971                                8
    203808582483                                7
    203813935725                                8


                                            Page 48 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 138 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    203890000565                               10
    203944347429                                3
    204119599986                               11
    204126530888                                9
    204126965816                               14
    204334999996                               15
    204391001354                                6
    204405914622                               21
    204433673157                               13
    204477250206                               17
    204536735642                                8
    204860251958                               10
    204937294221                               20
    204939930796                                7
    205098957851                                7
    205237279277                                6
    205287360682                               19
    205325418248                               18
    205387619886                               21
    205423226211                               18
    205499464742                               18
    205520558267                               18
    205546772204                                9
    205739922918                               12
    205783978667                               21
    206144794453                                9
    206327242408                               10
    206453632660                               20
    206516411718                               20
    206519277863                               15
    206661561135                               17
    206712426249                                9
    206845812131                                9
    206858340748                                8
    206896262806                               19
    206985571519                               20
    207001882702                                3
    207185873859                               13
    207206850968                                9
    207312627793                               15
    207342376098                               10
    207368283164                               13
    207505252775                                7
    207509062816                                6
    207845718231                               19
    207848519650                               13


                                            Page 49 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 139 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    207883145292                                4
    208064498943                               19
    208071669661                               12
    208180329394                               12
    208217604183                               13
    208220956013                                9
    208344010268                               21
    208357615028                               20
    208398249098                                7
    208577078399                               13
    208594977953                               19
    208654441503                                7
    208776398194                               21
    209008073998                               20
    209500272856                                6
    209937834279                               14
    209966608887                               12
    210115848207                               11
    210421498032                                8
    210595399240                                4
    210620347509                                5
    210882401193                                8
    210938987887                               16
    211020827392                               13
    211066108761                               15
    211128857086                               11
    211139115138                               19
    211230456462                               15
    211299087485                                8
    211654971918                               14
    211665861873                               17
    211748091603                               18
    211769238679                               14
    211866009148                               19
    211950071255                                9
    211963271356                               17
    211988874345                               13
    212227803754                               16
    212297258067                               19
    212769154559                                8
    212770682859                               21
    212887208077                               18
    212937825459                                6
    212980703085                               19
    212983731280                                6
    213052656136                               10


                                            Page 50 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 140 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    213068602706                               20
    213200446784                               21
    213291296835                               18
    213295721549                               16
    213363176312                               17
    213385277993                               12
    213498356852                               15
    213544983982                                8
    213578207984                                8
    213700460836                               18
    213839301940                                7
    213842160169                                8
    213878558117                               20
    213884628012                                4
    213916185412                               11
    214099096235                               20
    214111690510                                7
    214220377717                               21
    214227104660                                6
    214288545873                               15
    214307376750                               21
    214463944647                                9
    214544558998                               13
    214573552001                               10
    214793076374                               11
    214800262459                               18
    214846470028                               21
    215213036731                               10
    215243054189                               11
    215492217902                               15
    215529448454                               18
    215537777271                               12
    215557059374                                7
    215624291085                               13
    215649718054                               16
    215995998689                               21
    216004739151                               21
    216170474057                               10
    216407982268                               21
    216585910049                                8
    216765579403                               11
    216793982879                               15
    216895169214                                8
    216897342456                                7
    217196703059                               18
    217302303397                               21


                                            Page 51 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 141 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    217449954347                               15
    217477123355                               14
    217533708186                                7
    217653049258                                2
    217809561276                               14
    217899113995                               15
    218050943324                               19
    218063369495                                5
    218094506869                               11
    218126206295                               19
    218215582529                                4
    218273661202                               17
    218364182962                                8
    218464724822                                9
    218477670206                               11
    218483935678                                7
    218601275338                                7
    218644596739                               16
    218841001028                               13
    218903126298                               11
    218934135614                               14
    218951507108                               19
    219043608857                                8
    219171833350                               20
    219345808597                               13
    219403410433                               10
    219554816475                               13
    219563724110                               16
    219883983592                                3
    219960278003                               13
    220050248886                                9
    220416116166                               20
    220533236964                               15
    220557220849                               15
    220587504665                               16
    220679523992                               12
    220753912917                                6
    220782145495                               17
    220893764972                               11
    221056464697                               14
    221114913105                               18
    221203379437                               13
    221349281362                               12
    221562516048                               20
    221810648787                               17
    221814701903                               19


                                            Page 52 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 142 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    221914481475                                6
    221963233884                               21
    222336133580                               12
    222456215519                               11
    222834085684                               13
    222847528860                               13
    222855717979                               21
    223055216122                                4
    223070777126                                9
    223239775852                                7
    223304960516                               12
    223322451219                               19
    223372358468                               15
    223435141716                                6
    223615379643                               19
    223625786241                               17
    223800990370                               13
    223855935608                               10
    223962913838                               17
    224003238708                               19
    224005214509                               21
    224007798929                               12
    224085851212                                9
    224197079067                               18
    224259019003                                5
    224371148844                                6
    224456460786                               20
    224474341714                               16
    224535331235                               11
    224573862378                               12
    224578795128                               12
    224734060571                                5
    224748885830                               14
    224810931471                               17
    225259270159                                5
    225275570166                               18
    225587261946                                9
    225618524582                               16
    225648998854                                8
    225691955177                                9
    225743688283                               15
    225750404050                               12
    225778965385                                5
    225872736064                               16
    226117456438                               21
    226199939487                               11


                                            Page 53 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 143 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    226264256624                               10
    226329483198                               12
    226347106149                               12
    226349655179                                9
    226521956375                               13
    226610998263                                2
    226615048120                               10
    226858193627                               15
    227119168839                               15
    227128442949                               16
    227279285075                               19
    227296532704                               18
    227437887913                                6
    227752291704                               19
    227762779793                               18
    227795076197                               15
    227819580226                               13
    227986720032                               14
    228302882160                               15
    228421105179                                7
    228481276068                               15
    228741651042                               12
    228831473379                               17
    229092665124                               21
    229412787701                               11
    229473787933                               18
    229512603595                                9
    229539089944                               20
    229559786725                               19
    229621171127                               18
    229663605909                               19
    229672521926                                8
    229678589027                               20
    229755549333                               19
    229871870592                               12
    230070305630                               17
    230145909000                               13
    230242684126                               13
    230260746661                               19
    230310482546                               14
    230504088212                               13
    230603523195                               17
    230698642895                               17
    231004413325                               20
    231143747099                               21
    231327745706                               10


                                            Page 54 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 144 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    231405572143                               15
    231472337261                               18
    231533446923                               14
    231566162423                               19
    231589041293                               11
    231685127240                               21
    231905356158                               10
    232378786538                               13
    232391967547                               19
    232437355087                               17
    232457286787                                8
    232571804539                               13
    232659518362                                8
    232703382258                               12
    232740305007                               20
    232803535757                               11
    233012928736                               21
    233062258099                               11
    233129861408                               18
    233234803301                               21
    233419827295                               20
    233483295997                               15
    233536776264                               17
    233880797976                               21
    234099827816                                4
    234100220834                               12
    234209870563                               11
    234465910231                               21
    234503541717                               17
    234547345543                               18
    234555142576                               17
    234642016346                               19
    234671347884                               19
    234672237297                                7
    234759688022                                4
    234847349225                               14
    234848816989                               10
    234872914495                               19
    235037688742                               19
    235113885364                               19
    235127562767                               15
    235346092953                                8
    235358419938                               19
    235466086416                               18
    235507528873                                9
    235552444699                               14


                                            Page 55 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 145 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    235596574022                                9
    235830593033                               13
    235878196190                                9
    236299746315                               11
    236392961460                               20
    236401585507                               15
    236523838359                               12
    236561261228                               18
    236583071406                               12
    236620264239                                5
    236631819158                                8
    236756489257                               11
    236790234799                                8
    236861439067                               20
    236902517843                               15
    236933178845                               11
    237063528615                               19
    237205832376                               17
    237279143295                                4
    237844385784                               16
    237872111257                               12
    238027918264                               12
    238090823982                               16
    238093576971                               18
    238187635895                               16
    238189905528                               14
    238192689716                               13
    238337207231                               14
    238380801510                               18
    238431128785                               10
    238504235279                                9
    238524881769                               15
    238568610158                                5
    238672596980                               12
    238815456741                               20
    238889533672                                8
    238958540484                                9
    239071567655                                6
    239211946372                               19
    239280582052                               11
    239318342991                               15
    239394571744                               19
    239457380139                               10
    239489341732                               19
    239490876552                               15
    239824289103                                6


                                            Page 56 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 146 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    239916767106                                7
    239999241774                               16
    240116589815                                5
    240162971542                               16
    240231949483                               13
    240460410827                               12
    240487458763                               16
    240497856979                               17
    240538978130                               18
    240678106082                               19
    240692869873                               14
    240786396080                               21
    240826062505                               21
    240866390170                                9
    240995771830                                9
    241016339158                               20
    241034428236                               18
    241401004718                               15
    241401502044                                6
    241661722419                               19
    241775712111                                8
    241811052078                               15
    241856960227                               10
    241864980312                                9
    241968692394                               14
    242240359189                               12
    242314915752                               16
    242505493687                                3
    242738034690                               11
    242797501964                               10
    242802879887                               21
    242959220076                               13
    242959238237                               17
    243074232826                               10
    243325538116                               11
    243381504083                               13
    243445391881                               14
    243518838307                                5
    243602812404                               21
    243604013810                                5
    243684187180                                7
    243801787610                                8
    243804718947                               13
    243872150893                                9
    243880020103                               14
    244160198721                               11


                                            Page 57 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 147 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    244178463819                               17
    244249652720                               10
    244281713034                                8
    244449527117                               11
    244533660470                               16
    244540182057                               16
    244547373730                               12
    244635257984                               20
    244757236562                               11
    244798981233                                6
    244846221640                               12
    244959458823                               17
    244986378702                               19
    245007482472                               12
    245373282231                               10
    245377104844                               13
    245455038383                               12
    245545834883                               13
    245633551966                                9
    245710089452                               19
    245733822345                               10
    245811674393                               14
    245944199733                               20
    246108142774                               14
    246252012089                               13
    246254141092                               11
    246317604206                               18
    246318964403                               20
    246367239974                                9
    246491017401                               19
    246548066031                               16
    246715345535                                5
    246979780145                               18
    247205278486                               20
    247226583887                               11
    247233378351                               14
    247349641402                               11
    247574030072                               15
    247747365035                               21
    247866086312                                5
    248059301287                               21
    248224769835                               19
    248249930911                               18
    248257971950                               13
    248388977837                               14
    248484841664                                7


                                            Page 58 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 148 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    248486198601                                8
    248691519839                                6
    248717222945                               11
    248724228353                               14
    248844219954                               18
    248909894493                               15
    248972923146                               17
    249047350721                                6
    249054487911                               18
    249157951796                               18
    249200686929                               11
    249337003683                               21
    249349204474                               16
    249361678609                               18
    249400748522                                6
    249409048003                                9
    249452735880                                9
    249453061843                               17
    249648354599                               18
    249703899608                               21
    249756209203                               11
    250016557635                               10
    250038916362                               18
    250041337335                               11
    250071684481                               12
    250133648166                               12
    250146540930                               12
    250161265606                                7
    250172417262                               14
    250205887599                                8
    250272821752                               10
    250292934594                               17
    250396110700                               16
    250397927245                               16
    250534535037                                5
    250575787039                                5
    250636354672                                6
    250707790838                               14
    250750338310                                7
    250892199693                               18
    251030940214                               19
    251077179914                               12
    251188456664                                6
    251224231558                               14
    251323001577                               11
    251480268898                               19


                                            Page 59 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 149 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    251497455059                                4
    251685466269                               14
    251712633415                               10
    251804451576                               13
    251831395204                               18
    251880931786                               12
    252020622721                               15
    252080594773                               20
    252198244563                                6
    252281580704                               17
    252282707604                                9
    252300647205                               16
    252417741927                               11
    252474539100                               14
    252518935247                               14
    252651604011                                9
    252752120259                               20
    252915931053                               15
    252981276835                               21
    253230024248                                9
    253244383845                               10
    253271598953                               13
    253363330967                                8
    253393011752                                9
    253436968315                               14
    253608178000                                4
    253825383380                               21
    253881476473                                5
    253957818381                               15
    253959128752                               19
    254272683177                               11
    254348551042                               19
    254392870355                               11
    254408720068                               18
    254428266201                               10
    254503165491                               17
    254521327212                               18
    254549446635                               16
    254557919808                               12
    254625668403                                8
    254658512425                                8
    254665014919                               12
    254783357147                               16
    254996498700                               19
    255141769655                               20
    255195589855                               10


                                            Page 60 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 150 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    255205077239                               18
    255251110651                                9
    255326807153                               11
    255422380407                               14
    255464981430                                7
    255728409280                               21
    255754345216                                9
    255852928039                               21
    255963621781                               20
    256386432451                               14
    256473125079                               21
    256658365139                                9
    256679393471                               19
    256880822246                               15
    256934298323                                7
    257170338304                               18
    257356704333                               16
    257372271856                               16
    257849595630                                9
    258285772176                               19
    258317593140                               21
    258326894724                               11
    258333643554                               17
    258357561780                                8
    258375447830                               13
    258420708710                               16
    258565722620                               19
    258669985579                               12
    258771048048                                7
    258786981581                               17
    258803818496                               12
    258812795049                               20
    258910080539                                9
    258932117494                               16
    258963033212                                5
    259032662148                                8
    259050086262                               13
    259305232791                               19
    259325927245                               15
    259389486751                               15
    259394517290                                7
    259733822318                               12
    259783212683                               14
    259955446357                               20
    260039908002                               10
    260335805948                               10


                                            Page 61 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 151 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    260356256394                                8
    260414846363                               13
    260453517671                               11
    260519403155                               10
    260570627293                               10
    260611031792                               16
    260714262846                               20
    260753849178                               14
    260770394589                               13
    260878265957                               17
    260973887174                                7
    260984640225                               18
    260999700177                               20
    261026071507                               12
    261055245652                               10
    261258862103                                8
    261281821533                               16
    261337654787                                6
    261524669948                               17
    261693781364                               21
    261707951903                                8
    261879969511                               19
    261892480898                               13
    261896012473                               20
    261959285132                                7
    262072664342                                6
    262083432760                               20
    262113814365                               12
    262133188668                               20
    262157606549                               11
    262337701983                               15
    262509766158                               18
    262542150106                               16
    262590967242                               15
    262787773862                                7
    262863361865                               14
    262901765883                               14
    262980155770                               15
    262990129303                                6
    263053775888                                5
    263108293183                               17
    263109321363                               12
    263143739320                               10
    263260909014                               15
    263337473043                               10
    263378021430                               13


                                            Page 62 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 152 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    263632752125                               18
    263700156596                               13
    263746207703                               18
    264085531824                               19
    264106906608                               17
    264161448584                               14
    264417923645                               13
    264548066196                                8
    264620191541                               13
    264703242232                               12
    264857107897                                7
    264897527297                               14
    264979767737                               17
    265002667096                               21
    265112684232                               15
    265118573916                               14
    265132405453                               14
    265194411979                               17
    265238730361                                9
    265364724801                               11
    265462166754                               16
    265729889864                               15
    265925837339                               20
    266065580895                               12
    266099461479                               10
    266452710269                               10
    266456033693                               17
    266456226943                               18
    266486727292                                9
    266506242225                               19
    266555872405                               11
    266558492681                               10
    266572740985                               14
    266660194037                               16
    266666471152                               10
    266783543521                               16
    266816589640                               20
    266817515841                               12
    266826874236                                8
    266916210888                               16
    266931169791                               12
    266966175878                               11
    267248708414                               19
    267301297406                               12
    267394994511                               13
    267417901786                               13


                                            Page 63 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 153 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    267482040109                               11
    267561686816                                9
    267670799172                               14
    267780580683                               12
    267875007945                               11
    267901649358                               18
    267927371091                               21
    267989948052                               21
    268024850296                               10
    268296212549                               21
    268302550199                               13
    268345598723                               14
    268558603837                               11
    268589436668                               20
    268670778847                               14
    268678195435                               17
    268797972365                                6
    268876705444                               10
    269053972452                               19
    269214309412                               14
    269298429261                               13
    269299385729                               11
    269336396489                               18
    269512066744                               21
    269572781525                               14
    269574928223                               10
    269582622345                               15
    269612258892                               14
    269649156495                                8
    269771264992                               18
    269797257740                               15
    269866992380                               21
    269904612224                               12
    270210689526                               14
    270300186366                               20
    270348894536                               15
    270417314615                               12
    270438238639                               11
    270462129857                                8
    270498789973                                9
    270554706115                               18
    270800334062                               13
    270849249452                                9
    270936269440                               11
    271099399902                                5
    271202195097                                8


                                            Page 64 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 154 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    271283556368                               15
    271322468888                               19
    271353974134                               14
    271432191260                               15
    271452350669                                5
    271554525137                               19
    271772883960                               21
    271883227524                               13
    271898504474                               19
    271911151369                               21
    271926803641                               19
    271927920763                               12
    272039878775                               19
    272112863266                               20
    272135071118                               10
    272150772285                                6
    272175688889                                8
    272302091715                               19
    272436948620                               13
    272500427102                               13
    272718971723                                9
    272730163892                               17
    272945753426                                5
    273070203268                                8
    273087431804                               17
    273211760108                               17
    273237534461                                9
    273348549974                               10
    273510729091                                8
    273671995511                               18
    273949198553                               12
    274084919260                               21
    274215438066                                8
    274301219394                               19
    274636448489                               19
    274802133104                                3
    274907884782                               12
    275131397544                               14
    275134761481                               14
    275218872482                                6
    275309951173                               19
    275371645706                               11
    275422306394                               12
    275450765284                               11
    275536409242                               10
    275585769339                               15


                                            Page 65 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 155 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    275627066976                               16
    275654428767                               19
    275655925868                               19
    275712345856                                8
    275749911217                               16
    275774149353                               19
    276148624382                               20
    276432257741                                7
    276436970233                               18
    276489440947                               10
    276549348271                               10
    276595076210                               19
    276637701913                               21
    276791727300                               20
    276939848102                                4
    277037919628                                8
    277154263239                                7
    277154605034                                4
    277220686096                               20
    277236860841                               18
    277380318976                                8
    277442889883                               21
    277463043704                               16
    277627128306                               19
    277649400420                                7
    277701757512                               21
    277746552266                               21
    277769817169                               17
    277859097477                               20
    277868925258                               15
    277893541976                               10
    277895082384                               13
    277951333802                                7
    278076779227                                9
    278339303694                               18
    278430053163                               15
    278698444962                                7
    278848453555                               15
    278986054603                               21
    278993399944                               12
    279030675199                               17
    279300495647                               14
    279306954835                               18
    279450785499                               10
    279594416861                                8
    279607718941                               20


                                            Page 66 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 156 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    279732445851                               14
    279739422854                                7
    280007998124                                7
    280063745231                               20
    280145194047                               12
    280174172614                               21
    280331535396                                7
    280334117022                               19
    280449007303                                6
    280535162092                               14
    280766355936                               17
    280784950257                                6
    280811187011                               18
    280941633173                               13
    280947230888                               18
    280961609577                               15
    281055931599                               12
    281092944686                                8
    281139408835                               11
    281274105088                               21
    281293773689                               10
    281328040772                               15
    281329950449                               14
    281490340495                               12
    281592587141                               18
    281635324602                               21
    281670576093                               14
    281682072339                               20
    281769872775                               11
    281871852131                               19
    281874983238                               14
    281957408079                               21
    282039566563                               20
    282135199887                               15
    282137490941                               13
    282156068964                                7
    282315631995                               18
    282351156829                                3
    282379693018                                8
    282437491363                                3
    282542446295                               14
    282564564274                               16
    282839549838                               18
    282844266055                               18
    282888064293                                6
    282991380097                               16


                                            Page 67 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 157 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    283004596962                               11
    283202848530                               16
    283255745789                               17
    283488005998                               16
    283547150104                               18
    283642063981                                5
    283666021789                                9
    283717969565                               18
    283819694670                               19
    283901303208                               16
    283909491862                               17
    283936295325                               21
    284029292075                               14
    284075942023                               10
    284144107851                               15
    284248127269                               14
    284569962083                               17
    284828823659                               16
    284949028998                                8
    284991845622                               17
    284997753467                               11
    285012337512                                9
    285055240749                               10
    285189351200                               10
    285206717107                                6
    285573879856                               13
    286037541594                               20
    286408716015                               19
    286425593443                                8
    286468832422                                9
    286503254104                               13
    286510138906                               14
    286574890040                               19
    286666562449                               14
    286756303761                               14
    286873188004                               11
    286939735658                               20
    286972923804                               18
    286991092511                               20
    287146203820                               10
    287296865735                               16
    287351392809                               14
    287513727457                               13
    287539129746                               17
    287555670500                                9
    287630995404                               13


                                            Page 68 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 158 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    287655490585                                8
    287797389687                                7
    287912287884                               13
    288042702381                               20
    288109393459                               13
    288290114277                               19
    288372347732                               13
    288425477822                               17
    288577042655                                8
    288730792371                               20
    288993100771                               10
    289037446627                               15
    289216038906                               11
    289249866870                               17
    289444110957                               10
    289454347589                               18
    289597789427                               16
    289631378972                               21
    289675954865                               17
    290014645220                               16
    290018294142                               17
    290103234486                               18
    290129025137                                6
    290174110463                               18
    290176631553                               19
    290201672488                               16
    290253299890                                7
    290326818960                               14
    290412498308                               11
    290457682354                               11
    290500024469                               18
    290505616130                               16
    290515349848                               17
    290606082087                                8
    290648980668                               11
    290687976541                                8
    290813457357                               14
    290908279499                               16
    291041921029                               17
    291065255782                               19
    291096271152                               18
    291207725318                               15
    291369918870                               11
    291376244879                               20
    291378507061                               15
    291441971572                               21


                                            Page 69 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 159 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    291559876545                               13
    291658919907                               11
    291713106117                               19
    291756314828                                7
    291839538744                               12
    291878251030                               11
    291983732624                                9
    292037377736                               16
    292094788651                               21
    292159622206                                5
    292181410032                                8
    292239631663                               10
    292309776551                               19
    292561171713                               21
    292576537139                               13
    292618579368                               14
    292657262317                               16
    292764302480                               20
    292864346082                               13
    292981585159                               12
    293168372146                               11
    293183189954                               15
    293237150784                               20
    293266469284                               11
    293303678881                                6
    293329379193                               19
    293471001691                               11
    293763681452                                8
    293809184476                                7
    293832346469                               18
    293963514871                                5
    293973356157                               17
    294056035716                               20
    294067097034                               11
    294263710871                               11
    294400921695                               14
    294456091381                               11
    294834246997                               20
    294885784060                               15
    294901831679                               14
    294954599950                               13
    295131568469                               16
    295132175692                               13
    295497341685                               16
    295592662551                                8
    296070112519                               14


                                            Page 70 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 160 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    296080425986                               13
    296150054455                               11
    296218814932                               14
    296218851720                               16
    296410000090                               20
    296583110605                               15
    296747280423                               18
    297088368469                               18
    297124465135                               16
    297356588905                               11
    297389551205                                6
    297631823131                               20
    297893951786                               15
    297909555630                               13
    297927536675                                1
    297962775128                               18
    298034225264                               19
    298073700768                                8
    298215042008                               18
    298232036316                               17
    298239944176                               11
    298283015517                               11
    298457699967                               17
    298462291388                               17
    298509048903                               18
    298791364906                               15
    298811467038                               15
    298851420777                               19
    298859425494                               15
    298879183503                               18
    299058745289                               20
    299075877899                               21
    299229440419                               10
    299237799971                               18
    299497143040                               13
    299513709406                                9
    299525149307                               12
    299711149326                               20
    299816062348                                5
    299942047941                               10
    300002200204                               12
    300263396139                               11
    300361380587                               13
    300915854192                               17
    300916339411                                9
    300971842512                               15


                                            Page 71 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 161 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    301068002033                               14
    301105752728                               14
    301177490178                                7
    301319370187                               13
    301675089776                               12
    301675771504                               17
    301693915065                               12
    301811678476                                7
    301917691390                               21
    301993222583                                7
    302101201053                               11
    302136614129                               21
    302282051325                               18
    302312521405                               12
    302332720395                               14
    302345050174                                8
    302393279180                               18
    302430945124                                7
    302525837581                               20
    302621450882                                7
    302740648065                               19
    302779350106                               12
    302796394706                               14
    302809761979                               15
    302990948923                               10
    303031637009                                8
    303082938913                               21
    303109778699                                8
    303140371714                               18
    303289149098                               10
    303295066722                               20
    303387168937                                6
    303436223559                               16
    303580654927                                8
    303704492424                               20
    303852914975                               15
    303911497493                               10
    303934625026                               18
    303969209224                               12
    304206750498                                9
    304225901284                               11
    304257100590                               10
    304331119780                                7
    304348081493                               11
    304355207042                               10
    304451342349                               12


                                            Page 72 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 162 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    304529803947                               10
    304594955549                               21
    304599330903                               19
    304648264454                               20
    304737704948                               12
    304781030540                               13
    304913256460                               20
    304932133437                               14
    304986352243                                8
    305151030564                               11
    305229697985                               11
    305286353131                                9
    305350784821                                5
    305366557700                               14
    305374064625                                9
    305381494251                               17
    305626326383                                9
    305640606352                               18
    305656455134                               11
    305667066624                               13
    305761355584                                5
    305821721585                               16
    305861212922                                5
    306322968708                               15
    306467587271                               18
    306475253919                               20
    306516017908                               12
    306637875879                               11
    306726985289                               18
    306986229172                               20
    307076208903                               14
    307159571586                                8
    307352211936                               18
    307408759980                               16
    307525013717                                7
    307555179721                               20
    307614084943                                8
    307869518320                                4
    307909141904                               20
    308015058427                               15
    308026767014                               10
    308035766384                                5
    308146751630                               11
    308160269311                               12
    308186497683                               20
    308413855876                               12


                                            Page 73 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 163 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    308553676265                               10
    308600400253                                3
    308704846683                               11
    308806935470                               19
    308807141292                                8
    308863741024                               15
    308948600809                               12
    308976844098                               14
    308985390845                               14
    309192970074                                8
    309193641092                               20
    309209036785                               18
    309617743506                                9
    309672341361                               17
    309705305524                               16
    309725903119                                7
    309777451824                               12
    309897593367                               12
    310025424841                                6
    310074120905                               14
    310086123790                                5
    310295990813                                8
    310300911922                                9
    310360041126                               17
    310448543779                               13
    310459297761                                9
    310485153138                               12
    310662945878                               13
    310807496455                                9
    310828862857                               12
    310852172930                                8
    310922739707                               10
    311017834727                               20
    311043372057                               13
    311044007685                                9
    311103374377                                9
    311245256715                                6
    311250317056                                8
    311262860108                                8
    311298126035                               14
    311326530907                               20
    311388148606                               15
    311411214672                               12
    311434095405                               20
    311472003959                               12
    311500319891                                7


                                            Page 74 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 164 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    311560052593                               10
    311563212104                               18
    311571931612                                6
    311657212820                                6
    311668418959                               15
    311726425454                                6
    311894767598                               12
    312206723408                                8
    312398918119                               15
    312495062274                                8
    312591168710                               11
    312609364890                               10
    312622823433                               17
    312648564723                               17
    312675411493                                8
    312725184631                               17
    313151310344                                9
    313205060230                               21
    313359808789                               14
    313394599741                               13
    313404742775                               18
    313792460745                               18
    313797469863                               12
    313861094562                               12
    313877602720                               19
    313907966164                               10
    313941334521                               10
    313963556343                               12
    314025781264                               12
    314238981491                               15
    314376022814                               20
    314524214862                               21
    314636196157                               21
    314700129123                               18
    314830205085                               10
    315040425079                               12
    315364657583                                6
    315373737047                               20
    315375774780                               18
    315393484345                               21
    315406267679                               14
    315465091409                               13
    315494806653                                9
    315554170551                               16
    315598358548                               16
    315618652998                               21


                                            Page 75 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 165 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    315768002680                               19
    315777092854                               10
    316013793143                               15
    316041775661                               19
    316124741601                               11
    316240849121                               17
    316248411460                               13
    316500032934                               17
    316676748133                               15
    316724571082                               12
    316778050418                               20
    316794948335                               13
    316834861095                               14
    316870191283                               15
    316870580110                                6
    316891850120                               13
    317003624662                               16
    317032137102                               15
    317095408830                               19
    317130670565                               19
    317155802771                                7
    317332706097                               18
    317590689901                               12
    317762093767                               10
    317818679064                                9
    317932716719                               17
    318288012556                               14
    318309486992                                4
    318470386006                                8
    318667067364                                5
    318736813180                               11
    318761572856                               10
    318844502009                               10
    318878047783                                7
    318937285952                                7
    319341429193                                9
    319521838483                               13
    319640426115                               10
    319651628528                               15
    319666604195                                7
    319667938780                               19
    319725776706                               13
    319779771530                               18
    319808614124                               18
    319837262538                               13
    319919423350                               10


                                            Page 76 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 166 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    319963754304                               17
    320142118876                                2
    320185414665                               18
    320188651942                               16
    320206131004                               14
    320370982551                               21
    320462019798                               15
    320535492767                               17
    320583209545                               17
    320617576745                                3
    320755706784                               18
    320795368087                               13
    321155890507                                8
    321159059332                               13
    321210239233                               19
    321220382732                               13
    321224884280                               13
    321325704140                                7
    321384838932                               21
    321398957783                                8
    321855077205                               14
    322068092098                               16
    322079998126                                8
    322313791292                               11
    322367393097                               12
    322404098848                               10
    322421145776                                4
    322587877197                               21
    322621695382                               12
    322647572646                               13
    322653041372                               10
    322802734246                               15
    323096381651                               20
    323136670666                               13
    323393654695                               20
    323457717115                               16
    323529145832                               14
    323550539242                               11
    323669232579                               12
    323913843057                               15
    324103726226                                6
    324140124174                                7
    324272583390                               13
    324447572383                               11
    324626546505                               13
    324675119634                               20


                                            Page 77 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 167 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    324706288672                               19
    324853840436                               14
    324942115846                               12
    324943768944                                2
    325233747869                                5
    325580496027                               19
    325718771353                               16
    325739786181                               16
    325985219016                                9
    326184197947                               10
    326267984848                               11
    326459325537                               16
    326485652163                                2
    326577219799                               14
    326599382482                                4
    326691061877                               13
    326764687583                               18
    326808066726                               16
    326869210847                               19
    326906527080                               16
    327046084371                               14
    327051876731                               12
    327055192705                                6
    327339912452                               12
    327392381769                               13
    327552466341                               11
    327556291748                               19
    327597225238                               16
    327633370798                                9
    327633715853                               14
    327723464616                               20
    327730053258                               12
    327849765927                               17
    327880697012                               13
    327943870951                               12
    328003603187                               16
    328126511690                               16
    328133557145                               13
    328302260642                               15
    328394070887                               21
    328539069895                               19
    328628547643                               19
    328710410898                               11
    328789585424                                6
    328792707217                               20
    328824301870                                9


                                            Page 78 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 168 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    328920132634                               11
    329068728876                               15
    329173411862                               21
    329203767856                               18
    329271089439                               16
    329305190281                                4
    329369397988                               21
    329455202134                               19
    329488999364                               19
    329505142910                               20
    329517882937                               20
    329628913352                                8
    329665473816                               10
    329671163266                               17
    329692205568                               14
    329757888024                               18
    330298543596                                7
    330371600264                                8
    330397236781                               17
    330401173481                                9
    330484110551                               19
    330520338533                               10
    330549964370                                8
    330602371754                               15
    330704793954                               21
    330772089926                               12
    330776973316                               14
    330908971993                                8
    331039245861                               21
    331105549509                               15
    331172342567                               19
    331365672095                               19
    331373023490                                9
    331376009310                               15
    331383107385                               16
    331399840923                               20
    331448704159                                3
    331547106771                               11
    331587616043                               16
    331618254694                               11
    331627323913                               19
    331726453888                               17
    331729049949                               11
    331732941946                               11
    331764012264                               11
    331767790175                               11


                                            Page 79 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 169 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    331788460879                               17
    331876207764                               12
    331913647397                               19
    331976812954                               18
    332022327619                               20
    332121082737                               18
    332210004485                               21
    332341062992                               20
    332345791782                               19
    332414928048                                6
    332431309080                               10
    332433367303                               11
    332455565843                                7
    332511604453                               16
    332554433650                               14
    332589412263                               16
    332653144996                               13
    332659539456                               12
    332710934493                                6
    332916942115                               13
    332921142845                               10
    333286294404                               16
    333337322033                               11
    333428753696                               11
    333641611196                               17
    333724754553                               11
    333894715335                                5
    333961219683                               19
    334050196845                                6
    334113449014                               18
    334170279715                               10
    334286407258                               12
    334470094338                               17
    334536391467                               14
    334556707803                               17
    334666661609                               15
    334723724209                                6
    334768639103                               16
    334783112787                               14
    334946963627                               17
    335013832122                               12
    335073116392                               12
    335099421598                                3
    335112590965                               20
    335325722274                                7
    335334643413                               16


                                            Page 80 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 170 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    335500603698                               15
    335883045260                               12
    336623295368                               14
    336644960725                               10
    336671498296                               15
    336705102277                               12
    337044470635                               10
    337074276217                               14
    337079439935                               21
    337234444142                               11
    337251953938                               11
    337350848754                               15
    337605837890                               18
    337606331491                                9
    337699305424                                6
    337884545018                               17
    337903446676                               21
    337944291224                               13
    337956681074                               19
    338012703852                               17
    338042112225                               16
    338142421720                               15
    338181378478                               17
    338281892864                                7
    338380745770                               20
    338619775297                               18
    338827790851                               14
    339147553006                               13
    339256391088                               21
    339342150064                               11
    339431955638                               21
    339449907812                               14
    339730220074                                6
    339803213878                                6
    339869734990                               21
    340102723493                               16
    340105082067                               15
    340108671384                                8
    340205045576                               13
    340279212380                               13
    340398601881                                8
    340557245231                               14
    340578360176                               21
    340629954050                                7
    340687050178                               21
    340744878325                               16


                                            Page 81 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 171 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    340826770450                               21
    341154033943                               14
    341174274377                               18
    341177235982                                4
    341203516043                               10
    341404360879                               15
    341421615026                               21
    341429236970                               14
    341730223663                               15
    341733305875                                7
    341780005648                               20
    341887389469                               11
    341921736180                               12
    342211336523                               18
    342213061798                                8
    342230673108                               14
    342236108772                               14
    342277767297                               11
    342340184536                               18
    342360139984                               12
    342634043816                                9
    342794483688                                6
    342924878627                               11
    342998245891                               14
    343102715604                               11
    343222637821                               13
    343257168934                               15
    343314207319                               10
    343349005722                               12
    343596921929                               11
    343714815259                               10
    343846163407                                9
    344030832101                               10
    344036987678                               18
    344057007853                                6
    344133221239                                7
    344266882327                               13
    344631941219                               15
    344704764590                                9
    344976845359                                3
    344995919776                               15
    345025683914                               16
    345087472976                               19
    345098529638                               17
    345160032318                               20
    345171600741                               20


                                            Page 82 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 172 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    345179643178                                5
    345186981534                               10
    345343357113                               14
    345389593088                                9
    345559089140                               20
    345698057835                                6
    345808700820                               17
    345835659349                               11
    345881324889                               21
    345910484598                               14
    345941874826                               13
    345982009707                                7
    346006084395                               15
    346060694357                               13
    346143954130                               17
    346218110224                               12
    346552599849                               19
    346695224916                               16
    346722218370                               10
    347055381792                               10
    347109783603                               11
    347109962883                               21
    347342019597                                3
    347377695771                               19
    347390169440                               20
    347440275526                               18
    347505782428                                9
    347609041887                               14
    347876182920                                9
    347904376848                               17
    347969795740                               15
    347991627338                               20
    348003774578                                7
    348261494818                               18
    348344860761                                5
    348489407613                               16
    348520320537                               13
    348642334971                                4
    348689539987                                8
    348726246203                               12
    348876735358                               16
    348888684227                               17
    349192355457                               16
    349256595760                               15
    349262110586                               10
    349344739854                               16


                                            Page 83 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 173 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    349357406306                               19
    349440310779                               14
    349472778081                               19
    349526251830                               14
    349545717868                               11
    349560679565                               18
    349573528092                                5
    349723802577                               16
    349790073163                               20
    349805002264                                8
    349811053533                                9
    350017604582                               15
    350075935177                               21
    350146962959                               12
    350162318140                               20
    350391997188                               15
    350435510907                                9
    350533833891                               19
    350584926713                               14
    350719793863                               17
    350840177085                                8
    350929089520                                4
    351189152967                               14
    351303188760                               18
    351380230092                               19
    351503146511                               12
    351541515604                                7
    351628676687                                9
    351822044399                                9
    351830857039                               18
    351873997763                               12
    351923640050                               19
    352066992015                               16
    352277411778                               20
    352381518275                               12
    352601814248                               11
    352646325880                               19
    352741628119                                9
    352852965870                               16
    352902996984                               18
    352930123617                               15
    353035275524                               19
    353200243020                               12
    353217886926                               10
    353368777947                               17
    353445489590                               14


                                            Page 84 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 174 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    353617592880                               15
    353618107436                                9
    353703976774                               13
    353730470107                               18
    353803430849                               14
    353930684903                               15
    353955570774                               17
    353956426193                               10
    353992729613                               10
    354040956290                               14
    354147266762                               18
    354229897892                                8
    354477833656                               10
    354488383213                               21
    354493070094                               16
    354583413971                               13
    354644737838                               13
    354750260411                               20
    354802189095                               21
    355058953332                               20
    355116468554                                6
    355190094726                               11
    355220745018                               20
    355293222403                               20
    355335909574                               12
    355555723122                               11
    355602055488                               18
    355672916098                               18
    356084793972                               14
    356148256155                               16
    356367014515                               13
    356462850868                               10
    356482396534                               18
    356491991020                               12
    356499701905                               11
    356625355481                               12
    356825110204                               17
    356946902982                               10
    356962501238                               18
    357041137460                               19
    357123211659                                9
    357274508271                               11
    357283119279                               18
    357335091735                               14
    357456606048                                6
    357497486453                                8


                                            Page 85 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 175 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    357503596395                               15
    357504227366                               12
    357537822499                               12
    357574951071                                8
    357686563562                               11
    357730978336                                4
    357776335608                               20
    357836279254                               14
    357931802682                               16
    358193475455                               12
    358232953753                                7
    358415077608                               13
    358417540025                                8
    358495945744                               18
    358644116372                               15
    358743072655                               16
    358768562488                               12
    358804590236                               10
    358872735109                               18
    359036649745                               15
    359068430662                                9
    359084200747                               13
    359165215101                               14
    359500302170                                6
    359517579135                               16
    359558314253                                7
    359604144637                               13
    359656094741                                3
    359930207655                               20
    360150121321                               10
    360374844801                               12
    360497467854                                8
    360697228164                               21
    360805353318                                9
    360884273128                               12
    360902156384                                8
    360978255217                               16
    361031114758                               12
    361058630684                               19
    361061415338                                8
    361257031263                               10
    361262195912                               11
    361394259782                                5
    361401486845                               17
    361499610526                               20
    361511825287                                9


                                            Page 86 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 176 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    361803399568                               21
    361906657630                               12
    361968866718                               13
    361983954610                               10
    362413399556                               17
    362459904684                               11
    362733856944                                9
    362806219777                                9
    363030469680                               11
    363151222171                                7
    363153013105                               21
    363309918141                               17
    363443017176                               11
    363603203727                               11
    363634648437                               15
    363731673157                               11
    363942372783                                9
    364112539853                                6
    364116167820                               17
    364247137851                               18
    364295757080                               17
    364380276466                               12
    364441138862                               20
    364609790205                                7
    364701837006                               18
    364777044098                               11
    364940377123                               14
    364941453266                               19
    364988343495                               11
    365672896321                               17
    365700651131                               15
    365700906313                               19
    365747953470                               16
    365755970295                               19
    365854965694                                6
    365864911753                               15
    366136463996                                6
    366191210396                               16
    366198387168                               20
    366207252428                               20
    366227234419                               11
    366564504042                                8
    366578032434                               21
    366659841206                               11
    366673831534                               11
    366719466340                               11


                                            Page 87 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 177 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    366735116750                                8
    366767289288                               17
    366937989540                               19
    366978457835                               14
    367010617334                               16
    367018063724                               12
    367171804592                                6
    367319715847                               16
    367382425986                               15
    367467233151                                8
    367509596687                               10
    367555119269                               12
    367699484978                               10
    367769561880                               20
    368231277154                                5
    368298085113                               17
    368331714705                               13
    368366884240                               18
    368508055513                               19
    368549152915                                9
    368605861147                               18
    368894910612                               20
    368906975896                               21
    368987940424                               10
    369422556539                               16
    369467116599                               15
    369525648360                                9
    369530747817                               16
    369544760031                               12
    369732386605                               18
    369815566750                               13
    369883557023                                7
    370333899917                               13
    370411408307                               20
    370472124485                               12
    370546909222                               11
    370639054743                               17
    370642265944                               12
    370674567936                                7
    371185321534                                9
    371308047498                               11
    371491003489                               10
    371608083776                                9
    371634821115                               15
    371675577654                               11
    371688575657                               18


                                            Page 88 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 178 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    371701922907                               12
    371768440759                               18
    371794430247                               12
    371910384564                                8
    371930001477                               17
    371975986461                                5
    372096562466                               15
    372127903799                               17
    372190801601                               16
    372244031808                               12
    372280448849                               17
    372314672625                               17
    372494008566                               11
    372514711867                                6
    372532389766                               14
    372705223679                               10
    372938365384                               11
    373004860419                               12
    373167284473                               17
    373177922039                               20
    373206517833                               17
    373236641462                               21
    373382038146                                7
    373399307194                               19
    373620273254                               13
    373705554928                               20
    373848109215                               12
    373908657755                               11
    373945565603                               18
    374030820269                               20
    374244305946                               10
    374305580452                               14
    374308338564                               10
    374548168097                               16
    374623921875                               12
    374668228615                                6
    374763275672                               15
    374786434870                               15
    374911470048                               17
    374975034211                                5
    375036278915                               18
    375483148441                               18
    375553130348                               16
    375616849576                               13
    375799126167                                8
    375905007299                               12


                                            Page 89 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 179 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    375964000531                               10
    376053430781                               10
    376063933306                               11
    376353642613                                7
    376389974904                                5
    376394009393                                9
    376668441285                               14
    376907025174                               16
    376950783831                               10
    376971034975                               21
    377078322870                               16
    377122712032                               10
    377333325976                               18
    377436666926                               13
    377441074410                               16
    377611177684                               15
    377613151622                               18
    377947055911                                8
    377971688462                                7
    378063517799                               10
    378066411884                                8
    378166964454                                9
    378455858389                               11
    378487080978                               20
    378510589888                               10
    378527382565                               16
    378639139877                               20
    378655123701                               20
    378703273544                                9
    378712288747                                7
    378893468706                                8
    379064568030                               17
    379217263954                                3
    379425625960                               11
    379485593355                                7
    379873210742                               19
    379885603385                               10
    379968770491                               17
    380058808895                               14
    380199817187                               19
    380234225831                               10
    380521977032                               14
    380540921531                               16
    380580278291                               20
    380646703943                               19
    380672396338                               18


                                            Page 90 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 180 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    380837002481                               14
    380931816242                               20
    381116928711                                9
    381123102448                               15
    381132258746                               19
    381310921340                               12
    381521770443                               19
    381589736968                               13
    381637897986                                6
    381648024722                               18
    381659568000                               13
    381846195265                                8
    381860341589                               21
    381888654727                               14
    381929710686                               14
    381967804107                                9
    382051268305                                8
    382108092486                               19
    382130045157                               18
    382170747213                                6
    382225519690                               19
    382443508778                               14
    382535526242                               21
    382586185999                                9
    382830978084                               10
    382835509434                               16
    382877947010                               21
    383021227729                               15
    383130973384                               10
    383250661839                               19
    383302699022                                4
    383341453217                               20
    383683017169                               20
    384014938672                                7
    384100028493                               15
    384138618775                               10
    384242793259                               12
    384339894813                               16
    384545284037                               10
    384655159612                               20
    384851258893                               12
    384877635346                                9
    384992467419                               17
    385007323411                               20
    385133890149                                5
    385209409234                               20


                                            Page 91 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 181 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    385263347247                               20
    385268154268                               17
    385324716282                               13
    385325835266                               13
    385348211688                                1
    385361920756                                9
    385520202288                               10
    385707858664                               21
    385848386393                               17
    385924685461                               15
    386237013334                               11
    386472036777                                9
    386617582006                               19
    386628970684                               17
    386658575101                                8
    386680136615                               11
    386950374762                               16
    387049579242                                7
    387051311037                                5
    387074025529                               20
    387474653026                               15
    387508609047                               14
    387649308140                               15
    387656112383                               13
    387782864454                                9
    387847325946                               12
    387857878296                               10
    388016098360                               11
    388037394913                               18
    388046450628                               14
    388057385753                                9
    388058282150                               20
    388147613215                               21
    388236032515                                9
    388321634563                               21
    388446683711                               17
    388630256704                               19
    388805621951                               13
    388830203745                               10
    388881784580                                7
    389094006918                               19
    389146810114                               14
    389175008698                                7
    389189409274                               16
    389274063702                               13
    389375064238                               13


                                            Page 92 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 182 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    389665229428                                5
    389846005193                                6
    390004840862                                6
    390110052839                               17
    390265564616                                9
    390350422073                                3
    390500367801                               14
    390632297560                               13
    390707088817                                3
    390724701058                                8
    390820992827                                2
    391110336591                               11
    391133726291                               12
    391159641739                               14
    391226406858                               14
    391419287954                               16
    391420453504                                4
    391489274983                               12
    391907609717                                2
    391923443132                               20
    391998379209                               12
    392013264537                                7
    392162556943                               11
    392199965843                               10
    392210500032                               16
    392232629188                               10
    392280514070                               17
    392428873756                               15
    392516930305                               19
    392639346138                                9
    392695181255                                5
    392763153368                               21
    392952136413                               21
    393023286664                               13
    393073585534                               11
    393190376178                                6
    393374589921                               17
    393441284259                               13
    393498899133                               10
    393509377444                                8
    393559911938                                9
    393577222896                               20
    393578448982                               15
    393703282529                               13
    393735706990                               16
    393741729853                                7


                                            Page 93 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 183 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    393757222404                               14
    393773068858                               13
    394129568429                               16
    394255258327                               16
    394326260498                               16
    394401352571                                8
    394554923473                                9
    394563736578                               13
    394565446487                               11
    394614929983                               14
    394724622553                               18
    394769067595                                5
    394965252092                               20
    395051376613                               20
    395162103417                               11
    395265808979                                8
    395268880015                               16
    395345826352                               10
    395448362639                               14
    395732945947                               11
    395897340214                               13
    395977212301                                7
    396055767032                               21
    396113349310                                8
    396137555780                               15
    396235925330                               12
    396499991602                               16
    396577571704                                9
    396635041757                                4
    396674320753                               15
    396677618100                               13
    396799878403                               21
    396832226961                               16
    396842242404                               20
    397035673912                               10
    397057329490                               16
    397314963116                               21
    397323252353                               12
    397341953776                               18
    397654722165                                9
    397678566351                                6
    397724067047                               11
    397737022209                               14
    397752263303                               15
    397931593656                               13
    397937848884                               15


                                            Page 94 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 184 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    397944438457                               17
    398199017811                               13
    398218934610                               19
    398224003333                               10
    398272150382                                5
    398300429061                               10
    398350704647                               13
    398378019407                               21
    398500674125                                2
    398502410576                               14
    398611191846                                6
    398645889200                               10
    398786644638                               19
    398803771660                                5
    398809141200                               17
    399138893653                               10
    399218350835                               17
    399241274875                               18
    399269226659                               18
    399373901729                               19
    399383420311                               14
    399499295000                                4
    399658712279                                6
    399730412942                               21
    399739212077                               12
    399877879955                               20
    399892152939                                7
    399974579178                               14
    400072003436                               10
    400081713405                               20
    400142758806                                7
    400153399166                               13
    400294347387                                6
    400346283522                                5
    400387160201                               18
    400456155837                               10
    400504173432                               12
    400618512370                               12
    400658398588                               19
    400717245602                               13
    400767029916                                7
    400869809278                                7
    400870880765                               16
    400996119903                               11
    401009726525                               17
    401013709326                               17


                                            Page 95 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 185 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    401146821865                               18
    401257055068                               17
    401322717966                                5
    401348283236                               15
    401348585916                               16
    401399325767                               17
    401408779157                               18
    401427852177                               14
    401484729910                               21
    401571405308                               11
    401717566141                               12
    401784186905                               11
    402083837615                                7
    402096973920                                6
    402345259396                               20
    402439840326                               16
    402468870116                               13
    402554180661                               21
    402716031020                               17
    402807695514                               10
    402901549546                               16
    403038785515                               13
    403133652827                               21
    403237831967                               14
    403404114956                               19
    403437853979                               20
    403454042694                               16
    403509614712                               17
    403584695610                               12
    403625804654                               11
    403628235871                               13
    403694917171                               15
    403752318306                               20
    403832475843                               18
    403850739545                               11
    404084128982                               12
    404214712049                               20
    404222919329                                8
    404616824075                               12
    404679879269                                7
    404726816065                               12
    404783023710                               19
    404863136544                                9
    404952670637                               11
    405014103002                               19
    405063919446                               16


                                            Page 96 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 186 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    405075951203                               13
    405110865089                                9
    405225163981                               13
    405502668771                               17
    405730113577                                7
    405800999332                                5
    405906405489                               19
    405930774942                               17
    406019869450                               10
    406125736147                                7
    406187200643                               13
    406226599313                               13
    406277739167                               16
    406412592347                               19
    406432853270                               16
    406495719407                               12
    406561169963                               17
    406649713129                                1
    406692855716                                7
    406816122312                               19
    406865487996                                7
    406960073117                               13
    406965230316                               14
    407245622672                               17
    407363506224                               19
    407532658618                               14
    407856107414                               13
    408168764044                               13
    408284967025                               15
    408341537886                               13
    408385798991                               17
    408410646678                               21
    408585557905                               17
    408601723802                               21
    408834809628                               12
    409076033817                               21
    409193053567                               16
    409213085850                               14
    409294804284                                9
    409460189478                                8
    409536361886                               13
    409556438872                                8
    409601509297                               20
    409654628211                                3
    409682230284                                4
    409726223168                               19


                                            Page 97 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 187 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    409966262714                               14
    410309490939                                8
    410357807023                               16
    410531540127                               18
    410556307254                                6
    410847847542                               12
    410876995144                               14
    410878609126                               11
    411018917529                               11
    411055652151                               11
    411213895498                               21
    411297155736                               21
    411330602324                               13
    411345408490                               11
    411536314251                                8
    411617384019                               16
    411822258221                               19
    411825972801                               19
    411909728038                               14
    411958219676                               15
    411991534481                               14
    411996631610                               15
    412087205059                               19
    412267510972                               13
    412572109333                                7
    412977341755                               11
    413012834924                                9
    413045903395                               16
    413049250103                                8
    413060210372                               10
    413077683847                               11
    413285024191                               13
    413443440299                               12
    413500677056                               19
    413627783030                               11
    413757307182                               12
    413759026404                                8
    413795764286                               20
    413823670435                               14
    413892422530                               10
    413989315468                               11
    414295465879                               17
    414316964995                               21
    414341944463                               17
    414908797208                               16
    415013212904                                9


                                            Page 98 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 188 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    415224798683                                8
    415404695746                               20
    415407132551                               19
    415428762984                                8
    415576617893                                6
    415614036572                                8
    415616166506                               12
    415832608667                               11
    416065747578                               10
    416119049963                               18
    416130821881                               14
    416136624951                               20
    416161449355                               15
    416290601910                               15
    416312901963                               14
    416322348368                               17
    416324419629                                9
    416438410253                                5
    416647999276                               10
    416743017462                                6
    416821947516                               10
    416849487656                                8
    416941855297                               19
    416962439389                               20
    416967717194                                8
    417008707029                               11
    417033884869                                3
    417157682319                               10
    417413560868                               11
    417468592719                               15
    417580928383                               21
    417869720337                               10
    417963645150                               12
    418041285323                                5
    418252101363                               19
    418343168413                               20
    418372679697                               21
    418409599652                                8
    418478710307                                9
    418485862864                               19
    418555226838                               21
    418601853968                               21
    418839045996                               13
    418976467298                               11
    419005681956                               15
    419024902592                               14


                                            Page 99 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 189 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    419113286501                               21
    419215989960                               17
    419379224265                               15
    419436137853                               20
    419792584340                               11
    419795714980                               11
    419864516901                               12
    419894376500                               14
    419988595145                                7
    420243499997                                9
    420337224110                               20
    420382800708                                6
    420418821937                               17
    420423511146                               18
    420522755674                               15
    420592557835                               16
    420609316054                                8
    420801938242                                9
    420841412815                               21
    421030857797                                7
    421047426025                               18
    421057462889                               16
    421460996579                               14
    421466675318                               20
    421627042081                                2
    421699950203                               21
    421762224484                               14
    421803857397                                8
    421821596298                                5
    421859161194                               16
    421987003844                               15
    422186989534                               15
    422217590466                               15
    422297831356                               13
    422307778347                               10
    422308414906                               13
    422386245999                               20
    422557730891                               15
    422616844263                               10
    422694256727                               19
    422836201463                               15
    422860999789                                8
    422901925363                               13
    422951813985                               19
    423094140563                               19
    423210266244                               11


                                            Page 100 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 190 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    423298480652                               19
    423455614329                               14
    423814370495                                7
    423889941734                               20
    423903383513                                5
    423916090478                               10
    423954726395                               11
    424180268974                               15
    424228888203                                9
    424267856602                               15
    424346874666                                6
    424519253627                               10
    424619887222                               19
    424679354497                               16
    424728848238                               16
    424766023842                               11
    424801676267                               10
    424830185913                                7
    424856272259                               15
    425018378732                               19
    425140942645                               21
    425184432616                               12
    425189581433                               18
    425207216957                               12
    425266052329                               17
    425551259158                               19
    425557610312                               12
    425574325224                               10
    425612362766                               11
    425797852421                                7
    425810005249                                8
    425990253886                               19
    426491819521                                9
    426532575594                               12
    426542237134                               18
    426577449975                               13
    426587768098                               10
    426819716779                               11
    427277143313                               11
    427306357039                               11
    427350403941                               19
    427369958455                               19
    427393079469                               16
    427411480075                                6
    427595300334                                9
    427710636719                               11


                                            Page 101 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 191 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    427738522379                               17
    428001037999                                7
    428149531330                               12
    428335801433                               15
    428378391745                               18
    428479242339                                9
    428572543631                               21
    428604769255                               20
    428624802935                               10
    428967008102                                9
    429182967371                               20
    429206453930                               20
    429224344171                               20
    429265598036                               17
    429284072681                               15
    429286451745                               18
    429301292836                               19
    429351976807                                7
    429453992020                               19
    429487552694                               15
    429703253988                               17
    430077213529                               13
    430174647566                               15
    430234266180                               12
    430250805538                               13
    430327245235                               15
    430444223542                               11
    430448934637                               18
    430489824354                               21
    430491165459                               18
    430808593254                               13
    430940479241                               18
    431057044972                                3
    431162081860                                4
    431237217706                                5
    431278364003                               16
    431301844042                               20
    431366694827                               18
    431471608315                               19
    431481989302                               10
    431492069006                                9
    431494077403                               21
    431592480481                               11
    431684284672                                7
    431732616123                               15
    431752336413                                7


                                            Page 102 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 192 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    431888848745                                8
    432019225989                                7
    432037017976                               17
    432081479315                               18
    432119606264                               12
    432370408640                               16
    432438366783                                7
    432446936347                                9
    432498350010                               19
    432500039895                                9
    432591755145                                8
    432846397364                               15
    432960712553                                8
    433414000289                               20
    433485908636                               14
    433496463781                               10
    433499394187                               12
    433756109530                               13
    433767100067                               17
    433964255934                               17
    434001221990                               15
    434295428188                                8
    434361764898                               11
    434587445779                               11
    434678850898                               14
    434750185551                               14
    435063551383                               19
    435070208943                               13
    435092912724                               12
    435127959790                               17
    435161694622                                3
    435381577088                               10
    435421008354                               14
    435716027132                               11
    435771143733                                3
    435774466692                               13
    435814662574                                6
    435925987287                                8
    435938876791                               13
    435949451028                               12
    436056124250                               15
    436158325261                                7
    436175547278                               15
    436296733766                               14
    436381690874                               19
    436512146349                               20


                                            Page 103 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 193 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    436512694432                                6
    436540160066                               17
    436555607448                               14
    436749422661                               17
    436833925749                               14
    436854865606                               17
    436866363714                               21
    436880404334                               11
    437042139675                               13
    437392025925                               17
    437525088637                                7
    437681050244                               19
    437744100317                               20
    437748621888                               17
    437780098728                               21
    437918849494                               20
    437951378263                               13
    438210259862                               18
    438310201484                               15
    438355241175                               16
    438387816511                                9
    438427058253                               17
    438703314140                               11
    438976840787                                3
    439003518056                               11
    439072409384                                9
    439159247764                               11
    439203607123                               14
    439275351092                               21
    439365054220                               15
    439376111347                               17
    439449061379                               13
    439605648369                               20
    439607441165                               13
    439713246860                               20
    439743242432                                9
    439879001789                               17
    439893208184                               20
    439954004921                               20
    439993804526                                8
    440146935843                                9
    440195872188                               19
    440303943791                               10
    440406903364                               15
    440433246755                               14
    440433313344                                9


                                            Page 104 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 194 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    440547508393                               15
    440562603270                                8
    440614719150                               11
    440631233361                               14
    440755569582                               19
    440792578944                               11
    440933562090                                9
    440947982223                               10
    441067259033                               14
    441317765248                               16
    441412447692                               18
    441465882791                               19
    441661289634                               20
    441665109453                               14
    441820913201                                7
    441895085593                               21
    441941818429                               15
    442067112514                               20
    442074161695                               19
    442088861690                                8
    442359880285                               15
    442576884964                               12
    442603389473                                8
    442606922911                                8
    442705056371                               17
    442828287112                               11
    442918987220                               10
    443329370322                               12
    443357724903                               19
    443377984895                                5
    443558009083                               14
    443625406569                               11
    443629568650                               14
    443708617447                               21
    443788968234                               13
    443855806461                               12
    443874614986                               13
    444105588573                               20
    444213276936                               11
    444238860833                                1
    444340204562                               15
    444419401440                               12
    444465304467                               20
    444644231091                                6
    444677279073                                9
    445089132267                               13


                                            Page 105 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 195 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    445363549723                               15
    445456424470                               17
    445606756232                               15
    445634480774                               10
    445809466972                                7
    445897843897                               17
    445993796665                               11
    445999926630                                7
    446170120243                               19
    446342576503                               12
    446364105887                                2
    446592052676                                7
    446598724671                               15
    446646569505                               18
    446726849046                               19
    446781318378                               13
    446835482702                               20
    446873268321                                6
    446899914391                               12
    447181826200                               17
    447191975754                               11
    447632410772                                6
    447778106410                               16
    447788916272                               14
    447883773338                               10
    448061393317                               16
    448129640170                                3
    448180990503                               16
    448211315297                               17
    448214876209                               11
    448330079415                               20
    448331944854                                6
    448337967251                                8
    448352329642                               16
    448368790303                               11
    448468700726                               15
    448555391026                                8
    448720907071                                8
    448788254731                                8
    448919851542                               12
    448968142946                                8
    448989920528                               12
    449017112819                               10
    449100843375                                7
    449102147226                               15
    449198208493                               12


                                            Page 106 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 196 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    449200323527                               15
    449871796393                               16
    449907576410                               18
    450095005544                               17
    450274771755                               17
    450621007221                               15
    450637041336                                5
    450645307289                               14
    450769001363                               12
    450806155080                               17
    450828414155                               17
    450974160085                               12
    451037212485                               21
    451087007044                               11
    451159205964                                5
    451237709006                               18
    451274470171                                4
    451394308103                                8
    451544083866                                2
    451578909276                               20
    451983601066                               14
    451999814926                               16
    452138822737                               10
    452149297787                               12
    452330851673                               20
    452475625302                               18
    452713883693                               13
    452792817472                               16
    452807360540                               12
    452821273568                               17
    452846429522                               10
    453135750934                               21
    453219094991                               12
    453225318088                               13
    453289536505                                6
    453308096367                               17
    453311263795                               12
    453407211441                                8
    453447944231                               12
    453459150370                                7
    453667177565                               15
    453824820674                               15
    453937194988                               11
    454090100459                               17
    454179067377                               16
    454296242658                               15


                                            Page 107 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 197 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    454310384325                               20
    454444887794                               16
    454477252185                               12
    454507152296                               18
    454636568416                               17
    454644997351                               13
    454655672636                               13
    454666299492                                3
    454831431832                               18
    455033797517                               15
    455119499218                                7
    455175730147                               19
    455181692939                               12
    455210460097                                8
    455265674953                               11
    455405188471                               10
    455420608845                                2
    455601093572                               19
    455667569515                                6
    455711276949                                9
    455753330354                               11
    455760920167                               18
    455821086400                                8
    455979469911                               17
    455980337903                               20
    456071207513                               20
    456153722693                               10
    456171300941                               15
    456189020750                               14
    456366153181                               16
    456549134319                               13
    456575362225                               11
    456582803958                               14
    456590032884                               21
    456689038993                                5
    456774141387                               16
    456779812210                               10
    457001567566                               14
    457055064597                                3
    457231629388                                9
    457300721415                               18
    457405740143                                9
    457502963235                               11
    457536430777                                4
    457746051000                               12
    457762299785                               20


                                            Page 108 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 198 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    457813753494                                7
    457835604650                               17
    457857798999                                3
    457914237147                               19
    457926173443                               18
    458102355925                               21
    458179185381                               15
    458201998593                               17
    458350842101                               17
    458444074010                                9
    458460749807                               20
    458669826602                               11
    458706338638                               19
    458783168560                               17
    458838899368                               18
    458957148930                               13
    459021030674                                9
    459213141101                               21
    459244066598                               17
    459263309585                               20
    459270428149                               16
    459498882508                               19
    459568754053                               16
    459633650938                               16
    459657535171                               11
    459741072478                                8
    459743457130                                7
    459753844170                               17
    459870363335                               17
    459940371318                               11
    459995181980                               15
    460007018624                               13
    460130184638                               20
    460155337332                               17
    460164641245                               16
    460195025644                               15
    460200890648                               13
    460210899572                               16
    460251648194                               10
    460273643239                               20
    460351526486                               16
    460438302933                                8
    460492366208                               16
    460628630343                               12
    461006791080                               14
    461127167783                               18


                                            Page 109 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 199 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    461294741119                               18
    461395982403                               15
    461526829965                               20
    461559226952                                6
    461636781442                               21
    461673285096                               14
    461679810874                                7
    461700020108                               13
    461809733632                               16
    461934175558                               11
    462240101985                               14
    462385826494                               17
    462678559340                               12
    463007267781                               12
    463030257478                               13
    463083665103                                9
    463170419198                               11
    463184063073                                7
    463376636833                                5
    463423607622                                4
    463553096850                                2
    463602300018                               18
    463660482068                               20
    463833946485                                4
    463911563375                               21
    464192565747                               21
    464396361478                                6
    464558609047                               20
    464560579260                               21
    464638421529                               15
    464786531155                               13
    464853259486                               11
    464858975944                               13
    464890999471                               21
    464903404688                                9
    465046508455                                6
    465241756042                               11
    465514024937                               12
    465554245034                                9
    465582351418                               18
    465661534791                               14
    465701022403                               21
    465708987073                                7
    465710420379                                7
    465720852589                                8
    465813545728                               16


                                            Page 110 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 200 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    465840495409                                7
    465887354904                                9
    465911483610                               11
    465961678637                               15
    466027445843                               12
    466082737067                               14
    466175150809                               12
    466232617138                               18
    466309003284                               15
    466671192771                               17
    466679942081                               11
    466702373916                               15
    466750570791                               10
    466768623548                               14
    466773572130                               19
    466991487643                               10
    467119103516                                6
    467194723183                                8
    467241376391                               19
    467344836084                                6
    467457226230                               13
    467534105512                                9
    467938946313                               16
    468130275826                               14
    468181124176                               21
    468346870723                               14
    468476803726                                4
    468515802393                               19
    468565472155                               17
    468570409096                               17
    468579089488                                8
    468590283985                               19
    468691996052                                7
    468753015376                               21
    468763939789                               16
    468864094219                               19
    468929249081                               13
    468945800080                               15
    469035518109                               18
    469087648424                                8
    469212623998                               15
    469287164263                               12
    469345554463                               12
    469428580008                               11
    469538581777                               20
    469718433670                               10


                                            Page 111 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 201 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    469749214813                               21
    469838222242                               13
    469953316018                                5
    469981849413                               12
    469987213365                               20
    470382609159                               15
    470393456273                               13
    470554821413                               16
    470583028845                               11
    470626248732                               10
    470671022996                               10
    470725905370                               21
    470902156770                               11
    470937736552                               16
    470995777041                               21
    470998332124                               15
    471008662820                               10
    471074060757                               13
    471112676650                               20
    471240766101                               20
    471379132230                               15
    471766947523                               17
    471794225030                               12
    471796916552                               12
    471937073615                                7
    471964098268                                6
    472096759581                               11
    472101626672                               11
    472172579948                               10
    472279321157                               19
    472537464683                                8
    472751524054                               21
    472856613562                               14
    473079059494                               21
    473179954325                               11
    473375438933                               13
    473399513622                                9
    473459520133                                6
    473692894203                                6
    473755401780                                9
    473814123997                                6
    473831530416                               13
    473895198421                               16
    473974453507                                7
    474040445162                               20
    474281356426                                9


                                            Page 112 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 202 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    474315382296                               17
    474350108521                                9
    474359099509                               21
    474439255649                               11
    474516048318                               13
    474649328494                               10
    474895007199                               11
    475236288959                               19
    475369221287                               21
    475402771251                               15
    475476390904                                8
    475761820784                               20
    475794148388                               15
    475836239977                               13
    475858893468                               15
    475953078585                                7
    475982004533                               20
    476050960588                               16
    476105455066                               21
    476175046282                               10
    476178498695                               11
    476183757408                               20
    476214967890                               20
    476262614819                               20
    476288909780                               16
    476299469116                               12
    476369547880                               13
    476395922935                               11
    476420882846                               21
    476464628464                               11
    476521235647                               12
    476522092930                               17
    476834692283                               14
    476894241515                               12
    476900705359                               20
    476918389312                                8
    476960255521                               21
    476997782233                               10
    477038824222                                6
    477390669509                               11
    477441843822                               17
    477524782754                               16
    477578955925                                4
    477588339000                               10
    477604937497                                8
    477629366088                               15


                                            Page 113 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 203 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    477714765574                               15
    477732695396                               12
    477809118796                               12
    477938823625                               18
    478231859617                                9
    478273294158                               17
    478464438338                                3
    478467108905                               19
    478501215335                               11
    478604856171                               16
    478666715082                                8
    478796120491                               19
    478826470897                               21
    479308314845                               14
    479364700373                                2
    479471580815                               21
    479666796271                               19
    479706017524                               18
    479938821160                               21
    479941977412                                8
    479945003279                                9
    480016943291                                4
    480196975861                               14
    480321305097                               11
    480326504205                                7
    480435710159                               12
    480518320334                               10
    480609277488                               12
    480779578202                               20
    480894395840                                6
    480983651933                               17
    481159623006                               12
    481245953814                               17
    481247731243                                8
    481555939877                               19
    481679622774                               21
    481728887876                               15
    481767757089                               14
    481908100416                               19
    481943177284                               19
    482228440458                                5
    482371902784                               16
    482431407312                                9
    482442300992                               20
    482477330828                               20
    482793127412                               12


                                            Page 114 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 204 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    482837289797                               12
    482854771653                                8
    482960344052                               20
    482966354342                               21
    483035868725                               11
    483294920290                               11
    483507402467                               12
    483533240615                                8
    483684670871                               12
    483745282742                                5
    483961878570                                9
    483990417554                               15
    484007218147                                8
    484046709950                               21
    484250850736                               19
    484282285667                               20
    484323229867                               14
    484379652182                               18
    484449610340                               13
    484514480683                               17
    484886257670                               20
    484936889953                               14
    484994448948                               18
    485105531517                               18
    485238880611                                8
    485311614576                               15
    485485227539                                9
    485506938066                                7
    485584387317                               20
    485660087544                               11
    485938005376                                8
    485984707012                               19
    486079721007                                5
    486186585616                               16
    486204573180                               10
    486277840793                                4
    486305553693                               12
    486407090671                                3
    486497245025                               12
    487155427918                               10
    487272602733                               10
    487404788606                               10
    487493646093                               16
    487579545234                                7
    487690109987                               17
    487810852699                               13


                                            Page 115 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 205 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    487858955510                               20
    487931162812                                9
    487931703911                               18
    488002437395                               10
    488028176357                               10
    488056248282                               19
    488096278389                               11
    488099390869                                9
    488137321309                                7
    488188606915                                8
    488206169796                               12
    488230557874                               12
    488268575859                               21
    488313062810                                5
    488324678731                                9
    488524080016                               16
    488545392402                                8
    488811190003                               13
    489296499402                               20
    489300069628                               13
    489388331068                               13
    489522276209                               21
    489823864536                               19
    490000072164                               20
    490017836211                               17
    490085301218                               17
    490093389289                                9
    490112036695                               14
    490158684780                               11
    490215682653                               20
    490305274022                               16
    490342755565                                9
    490416592216                               11
    490479313066                               21
    490597164953                                9
    490617836589                               19
    490682727886                               11
    490699899612                               21
    490700777849                                7
    490721031321                               11
    490804165365                               12
    490903577996                               12
    491288674759                               16
    491293876195                                5
    491352891779                               20
    491473610742                               10


                                            Page 116 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 206 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    491637172873                               15
    491659393298                               20
    491692162348                                2
    491724117423                               21
    491782801921                               10
    491793796184                                5
    491922284706                               17
    492040341950                               10
    492049166697                               15
    492084588619                               10
    492094383805                               10
    492196539647                               20
    492208130887                               10
    492353845152                               15
    492357984415                               21
    492487556997                               13
    492646109543                                8
    492664682909                               21
    492754343661                                9
    492759271289                               19
    492903218835                               15
    492990906580                                8
    493128689236                               21
    493303536668                               16
    493381386387                               21
    494087151017                               14
    494217488680                                9
    494228764202                               11
    494425132170                               11
    494547646724                               12
    494565513216                                9
    494661276925                               20
    494779453844                               13
    494791862320                               16
    494831478920                               20
    494923517339                               20
    495038929161                               10
    495283274677                               14
    495374229502                               18
    495404357322                               19
    495411069364                               19
    495435599469                               16
    495511221465                               13
    495602002599                               10
    495710982707                               18
    495808571808                               11


                                            Page 117 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 207 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    496528390095                               12
    496571169467                                9
    496637981617                                4
    496745458570                                4
    496871228562                               19
    496895799645                               15
    497079421532                                9
    497150123817                                8
    497232367982                               21
    497244572499                                2
    497387299081                               10
    497482365695                               16
    497485800413                               16
    497505656210                               11
    497673071687                               14
    497690539574                                7
    497759540332                               20
    497766141546                               16
    497892619809                               15
    497932570287                               11
    498008901951                               16
    498170522740                                9
    498215769184                               11
    498260419583                               17
    498298502294                               16
    498302215943                               11
    498421011725                                6
    498488785466                               14
    498508336721                               16
    498576775426                               17
    498647749191                               17
    498656570213                               10
    498819751898                               20
    498845547205                               20
    498874415411                               16
    498932752525                               14
    499086722033                                8
    499136915198                               19
    499150017975                               15
    499189895811                               19
    499313474400                               10
    499408462784                               11
    499595111935                               19
    499699620298                               13
    499968685909                               20
    499997467502                               12


                                            Page 118 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 208 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    500083783875                               17
    500356483507                               19
    500806623838                               16
    500867717667                               20
    500903381268                               10
    500965245768                               16
    500992709073                               15
    501054972644                               20
    501205763082                                9
    501251607436                               19
    501605384286                                7
    501730032499                               13
    501821882791                               17
    501858299832                               14
    502010409489                               13
    502125002212                               13
    502157286975                               17
    502170738067                               14
    502279997572                               16
    502300965368                                9
    502454985168                               11
    502455557931                               13
    502575827531                               14
    502611523263                               14
    502639600776                               17
    502641121160                               10
    502686904978                               21
    503046695378                               14
    503071312096                               16
    503094898772                               15
    503137972906                                8
    503189973768                               11
    503204167590                               20
    503250222422                                8
    503254363548                               15
    503325863511                                8
    503463725329                               16
    503472874176                               18
    503500601046                               11
    503585897621                                7
    503638905242                               19
    503987406616                               18
    504274083537                               14
    504345421449                               14
    504422387344                               16
    504486851630                               14


                                            Page 119 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 209 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    504537132804                               15
    504580996235                               18
    504625401695                               13
    504661933754                               13
    504793555711                               20
    504941067428                               14
    505124291175                               20
    505150080429                               13
    505269673423                               13
    505325557434                               15
    505521560789                                6
    505669933048                               18
    505857815736                               21
    505959087753                               14
    505984438819                               21
    505988473774                                5
    506013224603                                5
    506107554076                               12
    506130598722                               21
    506299815843                               19
    506301170451                                8
    506307028936                                8
    506502086533                                8
    506582433129                               15
    506751793673                               16
    506752711957                               19
    506892213834                                6
    506895887436                               13
    506938196024                               12
    506992204817                               11
    507007813318                               20
    507039599357                               10
    507070518335                               21
    507225554207                                9
    507249545077                                8
    507250153696                               17
    507383367749                               19
    507454077019                                9
    507519042356                               20
    507766826781                               12
    507797088245                               17
    507847055564                                8
    507934497906                                9
    508019887148                                7
    508150615501                                9
    508380400254                               17


                                            Page 120 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 210 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    508467819313                               16
    508524434878                                9
    508539981912                               10
    508591981376                               19
    508622205122                               12
    508729055296                               21
    508854471385                               20
    509121679938                                9
    509269392356                               11
    509310436207                               19
    509318155474                               21
    509420679654                               10
    509462627354                               19
    509479080565                               11
    509545813552                               15
    509599937830                               13
    509865625068                               13
    510263134964                               12
    510347254347                               10
    510580151580                               20
    511048931867                               20
    511213057913                               15
    511234585434                               14
    511317590956                               14
    511320608907                               13
    511531888746                               16
    511572019901                               21
    511586688698                               15
    511629682273                                5
    511635946349                               16
    511681536917                               19
    511858425342                                5
    512028609641                                7
    512047465198                               16
    512081807253                               16
    512130281196                               16
    512136502430                               13
    512262355775                               21
    512308058568                               12
    512344401569                               17
    512375972473                               16
    512493311201                               10
    512516503927                                7
    512526117970                               21
    512528292143                                9
    512934183476                               10


                                            Page 121 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 211 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    513051946421                               19
    513192921651                               15
    513301905950                               19
    513371987042                               14
    513444482588                               11
    513489029144                                7
    513527354465                               13
    513657907729                               19
    513764133451                               21
    513829869458                               18
    513919110650                               19
    513993255568                                7
    514095137136                                7
    514114518890                               15
    514142871609                               11
    514156902915                               17
    514175236931                               20
    514232830850                                2
    514259191004                                5
    514259482043                               11
    514447199421                               11
    514753728414                               19
    514764246771                               19
    514818200150                               12
    514855730588                               12
    514873057378                               18
    514987510869                               20
    515201250797                               21
    515229184421                               11
    515234488769                               11
    515245208291                               11
    515337997822                               11
    515422094388                               21
    515445903184                               11
    515506139266                               11
    515527914984                               19
    515599415878                                8
    515641660204                                8
    515644481181                               17
    515765303987                               19
    515903213302                                4
    515927091947                                5
    516056710629                               13
    516067629455                                6
    516381434872                                8
    516419275439                               16


                                            Page 122 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 212 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    516432357262                               11
    516452117598                               10
    516452278252                                4
    516505176442                               10
    516543163228                               14
    516576145551                               17
    516595141272                               21
    516722643058                               16
    516741818990                               20
    516836314238                               13
    516926032267                                4
    516940330862                               21
    516982183567                                8
    517155215851                               17
    517260162401                                8
    517286371215                               18
    517310162782                               11
    517528499718                               20
    517560508809                               16
    517582323178                               20
    517619528118                               14
    517682203799                               14
    517737117372                               13
    517876630425                               20
    517932472061                               19
    517946045156                                8
    518055740986                               17
    518145798482                               15
    518301960323                               19
    518401326854                               14
    518681844473                                6
    518722840361                               14
    518841895517                               21
    518945562430                               17
    518951447457                                5
    519026882257                               19
    519143367428                               18
    519172352981                                6
    519187074397                               17
    519320737813                               11
    519465553351                               12
    519480290599                               17
    519576736037                               18
    519603614007                               10
    519733906035                               15
    519911401682                               18


                                            Page 123 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 213 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    519960352928                               11
    520283779372                                5
    520371068512                                9
    520413216912                               12
    520434007757                               17
    520556434766                               16
    520644530897                               13
    520682697893                               16
    520752914493                                9
    520884627254                                8
    520978205149                               17
    521086947304                               18
    521182737556                               17
    521185875648                               17
    521189249830                               13
    521234691852                               12
    521746251044                                8
    521821833925                                6
    521886701473                               20
    521912099571                               14
    522050794458                               17
    522324710862                               17
    522325006092                               18
    522562825365                               21
    522664919274                               12
    522870030032                               14
    522911028249                               19
    522912440134                               18
    523017162235                                9
    523212036362                               11
    523222371714                               19
    523310768662                                8
    523399758863                               19
    523434240150                               16
    523497908620                               14
    523535528465                               11
    523543230502                               17
    523681306990                               13
    523709586135                                9
    523764608207                               21
    523911871726                               15
    523981845251                               20
    524015909771                                9
    524050032033                               17
    524108683935                               14
    524227893690                               10


                                            Page 124 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 214 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    524259304407                               12
    524496256153                               15
    524585066608                               11
    524714650365                               18
    524734650518                               15
    524868097401                               12
    524899750262                                6
    525139241724                               15
    525142087846                               21
    525186999480                               13
    525299762155                               20
    525306892826                               21
    525323536958                               17
    525326949789                               10
    525393822476                               13
    525521287008                               12
    525617722201                               17
    525645665138                               11
    525733080472                               12
    525865032117                               12
    525971707202                               21
    526020710602                               13
    526103945229                               12
    526126120019                               12
    526404157061                               11
    526515979565                                8
    526590015985                               11
    526722061228                               10
    527011031065                               13
    527020318214                               10
    527045553796                               16
    527059488244                                8
    527076854616                               16
    527204982717                               19
    527251596343                                8
    527315703001                               11
    527352200601                                8
    527438267380                               21
    527438570991                               13
    527674779542                               20
    527808070895                               17
    527949018185                               15
    528194559053                               10
    528332200614                               11
    528334953137                               13
    528423142866                               13


                                            Page 125 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 215 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    528425064650                               20
    528916044408                                9
    528917499133                               16
    529104989269                                5
    529155121897                               18
    529320285903                               18
    529411007432                               15
    529517970761                               20
    529555927278                               16
    529670144213                               21
    529718552032                               20
    529966423535                               18
    529979515137                                3
    530199315181                               16
    530283358195                               11
    530364291524                                6
    530508525451                               13
    530542954584                                5
    530544273337                               18
    530588823618                               18
    530624154737                               16
    530800725115                               16
    530981780278                               21
    531047885554                               12
    531053094907                               13
    531063447023                               20
    531073873179                               18
    531083930532                               21
    531211461654                               13
    531255583992                               12
    531294404311                               17
    531623923468                               11
    531879411793                               20
    532058877187                               14
    532304654612                               10
    532415692012                                8
    532423383805                               16
    532451837572                               11
    532453707668                               21
    532503112468                                6
    532752221699                                7
    532767012498                               21
    533112966704                                2
    533122278067                               19
    533200648862                               19
    533229768991                                5


                                            Page 126 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 216 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    533295204180                               12
    533310589629                                8
    533360663585                               16
    533370398700                               19
    533699699927                               10
    533808063965                               10
    533832366362                                8
    533841851882                               11
    533874287985                                4
    534347979136                               17
    534431603055                                9
    534443185448                               14
    534501760516                               13
    534616657317                                8
    534633320540                               19
    534665916365                               11
    534798745781                               12
    534946984861                               17
    535076036368                               20
    535347669170                                9
    535357881122                               10
    535370447457                               11
    535397478163                               13
    535508504387                               15
    535558622115                                7
    535707553633                               21
    535803980444                               12
    535950299137                               15
    535967695311                                5
    536182996136                               17
    536200660065                               14
    536201409314                               14
    536248985928                                7
    536350982048                               11
    536354501516                                7
    536540239368                               12
    536700969347                                9
    536770609458                               11
    536867209961                               13
    536894812965                                9
    536910024722                               13
    537124468730                               10
    537158587732                               19
    537222538394                               21
    537235669577                                5
    537273992104                               20


                                            Page 127 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 217 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    537382717029                               15
    537405117666                               21
    537617153739                               20
    537746905600                               19
    537754887966                                5
    537918390492                                4
    537931434595                                7
    538048805454                                7
    538099691989                               13
    538114789659                                8
    538187836082                               18
    538210872346                               11
    538420504676                               19
    538462586952                               15
    538505398454                               20
    538566135121                               14
    538848842746                               10
    538894450543                               11
    539077060083                                9
    539091404779                               12
    539136988362                               11
    539143903898                               13
    539202536708                                9
    539227405815                               21
    539303370537                                6
    539455101146                               17
    539462514008                               20
    539585364769                                7
    539789533960                               12
    539879797744                               20
    539924096568                                8
    539998309473                               16
    540015695869                               16
    540020080535                               11
    540075213900                               11
    540141768074                               20
    540175301741                                9
    540203314527                               16
    540360392789                               12
    540401230818                               16
    540611186317                                7
    540765115312                               13
    540850790004                               12
    540895703035                               18
    540916622869                               21
    540960696778                               13


                                            Page 128 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 218 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    540978036142                               21
    541027725461                                9
    541042744434                                9
    541071638252                                7
    541073694612                                9
    541144847191                                9
    541202693964                               21
    541269726372                               17
    541350108358                               12
    541411165866                                8
    541470872491                               17
    541526390027                               12
    541531317654                               16
    541537631556                               20
    541546701241                                7
    541672062382                               21
    541678126223                               16
    541724541012                               20
    541732292409                               16
    541799566496                               16
    541863236363                               12
    541882944546                                9
    541886291254                               17
    541985414709                               12
    541993528392                               14
    542091284666                               15
    542166669175                               17
    542202913455                               17
    542268682990                               21
    542361851103                                5
    542375658426                               10
    542618326165                                4
    542684103150                               11
    542701621327                               14
    542747226797                                7
    543084562078                               17
    543090983082                               21
    543091173537                               16
    543152483434                               15
    543227955952                               10
    543302423109                               10
    543313717257                               18
    543452914592                               18
    543664209333                                9
    543749166441                               17
    543777282138                               14


                                            Page 129 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 219 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    543819031932                               11
    543840401594                               18
    543925308876                               17
    543944115073                               11
    544035957914                               17
    544041625944                                9
    544097938829                               11
    544289808974                                6
    544313277372                                9
    544443402693                               12
    544564554256                                7
    544565890704                               13
    544675242410                               16
    544751312838                               20
    544773371679                               21
    544779339128                               21
    544841122602                               21
    544932012235                               11
    545312111986                               17
    545347826344                               21
    545365758960                                2
    545377008871                               13
    545734944542                               16
    545902496458                               17
    545939815020                               13
    546054892497                                5
    546150641305                                7
    546157097233                                6
    546185021078                               10
    546769118657                               21
    547145282174                               19
    547240138309                               15
    547331594652                               11
    547332700132                               21
    547389303589                               10
    547434256668                                8
    547538297041                                9
    547561721666                               12
    547572276810                               17
    547615017532                               13
    547678168187                               12
    547716820402                               14
    547851218166                                8
    547940869606                               13
    548188134818                               20
    548290922097                               20


                                            Page 130 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 220 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    548348115547                               19
    548641954339                               18
    548679414461                               13
    548757220409                               15
    548774718563                               13
    548892074055                               16
    548897644295                               19
    549176385417                                8
    549183209217                               10
    549224182754                                9
    549230023543                               10
    549369957554                               20
    549439894292                               20
    549572309270                                4
    549662569794                               20
    549706121697                                7
    549756857823                               19
    549817628484                               11
    549859181303                                5
    550050723623                                8
    550111271232                               15
    550136694010                               14
    550191845070                               19
    550480416767                               20
    550552798226                               19
    550606306434                                6
    550632484048                               16
    550922377292                               21
    550928975247                               13
    551065386064                               15
    551180729434                                9
    551375078295                               19
    551422341518                               17
    551559773997                               15
    551561939787                                6
    551659265790                               15
    551725243941                               18
    551817545459                                4
    551919752524                                8
    552182983399                               14
    552212463018                               10
    552524921276                               14
    552525426053                               19
    552547486757                               11
    552753204272                                7
    552882481159                                9


                                            Page 131 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 221 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    552975600378                               15
    553198535719                               20
    553205712491                               15
    553312550557                               21
    553320361094                               12
    553365095311                                7
    553387351592                               18
    553415342027                               21
    553550255743                               11
    553841157143                               17
    553866165017                                9
    553984392227                               15
    553999514112                                9
    554124575832                               18
    554226579403                               12
    554244859868                               12
    554395820739                               17
    554619297644                               18
    554705648476                               17
    554705823565                                8
    554708530920                               21
    554831431040                                8
    554842016453                               10
    554890122989                               20
    554972997194                               21
    555004910825                               15
    555072597487                                9
    555295583120                               12
    555417914668                               20
    555431878919                               11
    555441446396                                7
    555484977810                               21
    555770090575                               16
    555775642189                               11
    555787827148                               17
    555883324499                                6
    555894002112                               16
    555945039521                               16
    556481030098                               14
    556693305987                               16
    556727621498                               14
    556986645590                               10
    557054811417                               20
    557090306449                               12
    557123145348                               19
    557180188856                               12


                                            Page 132 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 222 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    557202137335                               15
    557285415269                               18
    557477192748                               13
    557563630193                               17
    557580149993                                4
    557756560184                               11
    557808907031                               15
    558010471314                                8
    558022767100                               21
    558113600388                               18
    558136716280                               11
    558155802339                               12
    558237312622                               15
    558250424247                               21
    558292565196                               17
    558347175158                               15
    558352674618                               19
    558404957670                               19
    558591361418                               14
    558610627688                               21
    558693330064                               18
    558710493408                               14
    558736534119                               19
    558773299940                               16
    558781453669                               12
    558980517350                                9
    559189406019                               16
    559228672441                               15
    559234783314                               14
    559459232521                               16
    559657755569                               19
    559691422880                               10
    559748476632                                6
    559789975435                               12
    560188658797                               12
    560282041114                               15
    560328800027                               12
    560775599238                                8
    561037617997                               20
    561077378952                               14
    561118752026                                7
    561160596349                                9
    561169100721                               18
    561274181848                               10
    561423648876                               11
    561524620542                                7


                                            Page 133 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 223 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    561532680673                                9
    561808711646                               10
    561853795109                               21
    561929134449                               14
    562058395037                               10
    562105047779                                8
    562121932191                               16
    562179928908                               15
    562199184933                               10
    562283031439                                7
    562369474007                                7
    562372475194                               19
    562407137623                               19
    562411119492                               10
    562487801799                                9
    562569428963                               20
    562598238962                               13
    562649109663                               15
    562688063161                                6
    562742498035                               19
    562755638065                               19
    562966801489                               10
    562970389875                               14
    563035289088                               19
    563052207029                               10
    563257124072                               12
    563493901661                               20
    563501795551                               16
    563628416771                               12
    563817995398                               20
    564021048865                                9
    564326860274                               15
    564374794050                               18
    564439904674                                5
    564624323773                               10
    564859288077                                8
    565090647231                               21
    565175025988                               15
    565210443254                               13
    565289319757                                2
    565834209121                               12
    565851003661                               19
    565876810144                               10
    565916586931                               14
    566021809153                               10
    566089735165                               21


                                            Page 134 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 224 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    566197159964                               14
    566332636200                                4
    566431116577                                9
    566516554247                               12
    566789285079                               14
    566821196847                               15
    566926489383                                5
    566950602256                                5
    566977905840                               19
    567017333381                               19
    567122904848                               19
    567300390251                               10
    567316668373                               21
    567438266039                                9
    567462410577                                9
    567482029818                                8
    567492103935                               11
    567846000925                               20
    567909716893                               14
    567934068650                               15
    568099786792                               15
    568209437919                               20
    568234440670                               17
    568348564473                                3
    568506830171                               20
    568511717287                               10
    568553987224                                6
    568630467900                               19
    568829479427                               17
    568959971224                               12
    568996965685                               14
    568997368948                               11
    569045955581                               17
    569314499186                               16
    569330197559                               11
    569387195432                                8
    569487394099                               15
    569578428087                                9
    569605383822                               21
    569851885350                                6
    569952030932                               17
    570226696120                                8
    570283433223                               15
    570389076868                               18
    570548031745                               17
    570769432267                                9


                                            Page 135 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 225 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    570833204115                               20
    570875443784                               13
    570997203967                               10
    571042454137                               12
    571067686925                               10
    571265534764                               13
    571624659734                               17
    571735741837                               21
    571786532911                                7
    571970010443                               19
    571987346547                               15
    572025349631                               20
    572108401253                               17
    572229149087                               12
    572258891805                               18
    572319881326                               11
    572551123599                               13
    572795359685                               14
    572902128368                                9
    573082450579                               12
    573190520319                               10
    573301275994                                5
    573356561165                               14
    573394693702                               10
    573415462661                               16
    573447698995                               11
    573502475198                               13
    573556987371                               16
    573663047782                               21
    573867097765                               18
    573950269062                               18
    573978872306                               12
    573983883753                               13
    573993128061                               13
    574014903314                               11
    574055156473                               14
    574154768873                               15
    574346620392                               13
    574411972694                               11
    574538784835                                9
    574539501488                               11
    574663345970                               21
    574738469709                               14
    574847099174                               12
    574923621759                               20
    575054951746                                6


                                            Page 136 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 226 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    575354051579                                9
    575528980501                               17
    575559836150                               10
    575576379698                               10
    575597800583                               18
    575656980545                               19
    575661299553                               19
    575696536143                                7
    575711963036                               13
    575715057355                               15
    576262159542                               18
    576265486692                               16
    576361017571                               16
    576439724573                                9
    576508498554                               21
    576535788168                               10
    576573698585                               18
    576647242800                                8
    576650178329                               11
    576660382830                               17
    576799158276                               16
    576850461111                               14
    577075524991                               11
    577141674970                               19
    577351088439                               15
    577424564203                                6
    577584155173                               19
    577617538431                               18
    577654106812                                8
    577664002580                               18
    577724824929                               11
    577763531161                               15
    577880443809                               15
    577880936013                                8
    577898416938                               17
    577944379570                                6
    577996278917                               14
    578044087896                               16
    578202859768                               11
    578345326977                               12
    578381412932                               12
    578440718157                               20
    578494013557                               11
    578524608435                               10
    578563425494                               12
    578786384584                               15


                                            Page 137 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 227 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    578787041167                                9
    578841273943                                8
    578870540289                               12
    579124253979                                6
    579242838817                               16
    579285574416                                9
    579431734784                               15
    579515954284                               16
    579527321542                               13
    579769525947                                5
    579831082179                               15
    579943356375                               20
    580119036409                               14
    580209925110                                5
    580217137272                               12
    580221928927                               13
    580235393057                               12
    580419133222                               11
    580441701497                               12
    580476393728                               19
    580553934715                               18
    580556981536                               19
    580568685467                                9
    580661140653                               19
    580707193158                               21
    580911748382                                7
    580939094341                               16
    581049572016                               21
    581115744813                               14
    581173758759                                3
    581462891578                               10
    581591568693                                8
    581599357809                                8
    581638380691                               21
    581874864447                               11
    581913038894                               12
    582053766857                               16
    582177727755                               18
    582218565784                               21
    582275932926                               11
    582428951088                               17
    582524115026                               20
    582596582632                               12
    582603908881                               13
    582919954129                               14
    583016373955                               13


                                            Page 138 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 228 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    583029942859                               11
    583065870956                               16
    583100201834                               13
    583129440241                               14
    583130685885                               13
    583162992533                               13
    583426311419                                8
    583460867211                               20
    583479146745                               12
    583614316576                               11
    583656579994                               18
    583763305836                               14
    583825100951                                9
    584076831390                               12
    584148972568                               16
    584351197623                               19
    584656576433                               14
    584734679007                               10
    584843490080                                7
    584875981131                               10
    585058015578                                4
    585133373545                               11
    585142240201                               15
    585199215722                               14
    585259714437                               10
    585269949206                               17
    585325641365                                8
    585345305775                                6
    585454835830                               14
    585542594821                               16
    585586629615                                9
    585789522429                               20
    585996715160                               11
    586344159947                                8
    586415390758                                9
    586418763077                               18
    586444128113                               12
    586512713501                                9
    586524621391                               21
    586728391046                               19
    586813668063                               12
    586870060576                               10
    587040638825                               17
    587054305518                               16
    587096453453                               12
    587152465986                               21


                                            Page 139 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 229 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    587154617807                               11
    587194448611                               14
    587210740237                               11
    587384445401                               18
    587410636520                               14
    587418938795                               14
    587786841946                               15
    587830721209                               12
    587852354901                               18
    587858167751                               16
    587866128697                               19
    587874956703                               19
    587884515798                               10
    588004707633                                8
    588037734660                               13
    588084458182                               14
    588104837848                               14
    588140911697                               19
    588161623845                               12
    588352270699                               13
    588432988892                               19
    588512509404                               16
    588579314570                               13
    588813933819                               15
    588830265957                               14
    588951538126                                8
    589029169916                               19
    589074963979                               13
    589084622725                               15
    589091878194                               14
    589185437462                                9
    589200297180                               18
    589277848411                               18
    589398408584                                9
    589485177580                               15
    590173211690                                4
    590197960190                               19
    590262451019                               14
    590320513393                               17
    590394983809                                8
    590460310500                               12
    590495300755                               17
    590501732934                               15
    590544685531                               18
    590785158608                               15
    590805290542                               12


                                            Page 140 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 230 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    590970629171                               16
    590984028574                               20
    591010663003                               11
    591124966551                               14
    591129882537                                3
    591257888634                               15
    591280444801                               16
    591283588946                               17
    591499679067                               13
    591508624420                               15
    591591830641                               18
    591617404759                               19
    591727440521                               18
    591918522768                                5
    592300277014                               21
    592324483485                                5
    592561422658                               21
    592657809422                               13
    592741246146                                6
    592762717788                               19
    592815197349                               21
    592938001079                                9
    593048891795                               10
    593137505741                                7
    593370030445                                5
    593903480375                                2
    594314691422                               21
    594333624279                               17
    594356062634                                9
    594386078695                               12
    594419866146                               20
    594587440414                                4
    594614411050                                5
    594617658572                               16
    594652072338                               18
    594728232173                               10
    594820190964                               15
    594989823455                                6
    595007493438                               17
    595030301062                               14
    595106028298                               13
    595209046079                               13
    595312653853                               16
    595456966011                                6
    595720091647                                7
    595742638966                               13


                                            Page 141 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 231 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    595776856689                               14
    595815993192                               11
    595831937900                               18
    595983098539                                9
    596011601666                                9
    596047062239                               13
    596092156878                                9
    596118422038                               18
    596262944209                                9
    596266285329                               20
    596330568473                               21
    596449080202                               14
    596492665632                               13
    596873412653                               18
    596946409716                                8
    597370840888                               13
    597388799581                               18
    597424474824                               19
    597522442042                               13
    597541595157                               18
    597638893686                               14
    598059668485                                7
    598098664358                               13
    598140028584                               12
    598191897664                               19
    598204820696                               11
    598354282602                               19
    598380613420                               17
    598387392517                               19
    598483905941                               17
    598649814539                                9
    598809826001                                9
    598880192079                               13
    599005973246                               15
    599077846669                                7
    599131596554                                8
    599148554076                               21
    599151031859                               20
    599311511778                                6
    599574297015                               20
    599857298937                               19
    599900992867                               10
    599957899005                               14
    600006380864                               12
    600065182709                                5
    600066650939                               10


                                            Page 142 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 232 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    600205436629                                7
    600266651530                               11
    600277657901                               12
    600283367374                                9
    600324723218                               15
    600342288428                               17
    600355141611                               12
    600370171294                               13
    600437708479                               20
    600546305348                                9
    600844906923                               15
    600852758438                               11
    600874136017                               12
    600881848765                               17
    601083072183                               11
    601120786090                                6
    601227190160                               18
    601326258668                               14
    601380551514                               15
    601383006015                               14
    601475157124                               19
    601509136894                               21
    601570822579                                8
    601635137854                               15
    601641224978                               20
    601758311318                                6
    601770757978                               15
    601812820697                               18
    601919671801                                9
    602015325615                                7
    602279586533                               18
    602299907991                               14
    602338331567                               16
    602434587015                               16
    602525426822                               13
    602798391880                                9
    602823454237                               12
    603057900725                                9
    603092202267                               12
    603189468200                               12
    603198950460                               10
    603225854507                                5
    603233494146                               10
    603240582908                               12
    603325953523                               14
    603326144444                               12


                                            Page 143 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 233 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    603412058952                                8
    603583192269                                5
    603639390601                               11
    603710354587                                9
    603729815038                               15
    603847821525                               19
    603926991394                               13
    604056639879                                8
    604285824860                               13
    604306637591                               20
    604453202153                                8
    604508367183                               12
    604564060273                                7
    604568827248                               14
    604609937223                               16
    604636994473                               12
    604678825292                               15
    604680347538                                8
    605057056810                               20
    605234274457                               15
    605264146629                               15
    605300277288                               12
    605343768656                               17
    605422594867                               12
    605434911608                               15
    605607847034                               12
    605774471819                                9
    605802382159                               16
    605842499811                               12
    605870655555                                8
    605883211646                                9
    605940589498                               11
    606162007250                               10
    606387319792                               11
    606486304946                               14
    606567331873                               19
    606675585084                               14
    606804707371                               11
    606819516797                               18
    606910176858                                4
    606916052107                               20
    606917890538                                8
    607084495764                                7
    607242156103                                9
    607416296661                                9
    607417685263                               16


                                            Page 144 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 234 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    607495092139                                9
    607573226378                               16
    607583163124                               14
    607822151207                               14
    607825347972                               13
    607891606451                                6
    607953241844                                2
    607996305734                               12
    608214800064                                9
    608308436633                               13
    608608186063                               18
    608721425109                                9
    608801189163                                8
    608831699290                               17
    608888883428                               13
    609013002650                               12
    609058032562                                3
    609064203971                                9
    609476525155                               10
    609489263320                               18
    609490926662                               16
    609543241379                               13
    609762022091                               20
    609855664247                               16
    609980525733                               17
    610093621822                               13
    610135415388                               18
    610144710453                               14
    610154279792                               20
    610282192291                                9
    610300576133                               18
    610388629423                                6
    610468232823                               10
    610626866395                               10
    610685830755                               10
    610716499673                               18
    610876637796                                8
    610925042355                               19
    611021899903                               15
    611186213145                               15
    611593866075                               21
    611710137507                               12
    611761214031                               12
    611852917174                               13
    611969072657                               16
    612310060120                               12


                                            Page 145 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 235 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    612354270468                                9
    612505072082                               10
    612719922147                               18
    613018265746                               12
    613131304092                               10
    613224261261                               19
    613338558755                               12
    613439970470                               13
    613448211744                               14
    613647844929                                7
    613668182220                               12
    613818088833                                8
    613867594681                               13
    614003940306                               17
    614012549452                               13
    614182038054                               17
    614271591238                               20
    614307475097                               15
    614398166824                               21
    614415158339                               20
    614426330950                               15
    614564186714                               11
    614604379337                               10
    614780040745                               18
    614780214902                               21
    614887875326                               12
    614973848041                                6
    615061586544                               17
    615079878651                               10
    615080647923                                9
    615085308261                               15
    615183349986                               21
    615356240243                               11
    615371062707                               14
    615389245384                               18
    615527016864                                9
    615534863722                                9
    615852445186                               13
    615972926662                                7
    616008711335                               19
    616205783848                               16
    616269727525                               16
    616403872435                               18
    616533643854                               19
    616588912261                               10
    616661600125                                4


                                            Page 146 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 236 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    616679095019                               12
    616713747670                               11
    616720905349                               13
    616818920066                               14
    616906363339                               19
    617088055992                                7
    617115520229                                7
    617347059128                                7
    617395673235                               16
    617484436658                               12
    617568134618                               19
    617700882544                                8
    617746089408                                4
    617856879075                               21
    617910446887                               17
    617911496488                               18
    618277066210                               20
    618344867890                               11
    618460599622                               17
    618640436148                               14
    618642279701                               13
    618694112925                               11
    618776249057                                5
    618855815669                               10
    618937324090                               21
    618952113492                               11
    618953185910                               20
    618962921957                               12
    619041389609                               10
    619127121577                               15
    619138770094                               10
    619206947098                                8
    619252864560                               11
    619283704842                               20
    619295215989                               15
    619341004463                               18
    619424850969                               11
    619440218257                               21
    619454762722                               14
    619602799705                               19
    619869353073                                9
    619937480251                               19
    619982875707                                4
    620028638104                               12
    620071731331                               21
    620074842880                               18


                                            Page 147 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 237 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    620314364611                               21
    620417871336                               17
    620474331836                               17
    620493174820                               21
    620500588613                               11
    620667660433                               17
    620681542727                               18
    620790780346                               13
    620811605650                               12
    620916443701                               11
    621089252467                                8
    621167895674                                4
    621249231800                               17
    621364493679                               20
    621429696038                               10
    621484411705                               20
    621662769291                               19
    621680909126                               18
    621740502130                               14
    621761376328                                8
    621977565635                                7
    622061401896                               16
    622099739790                               10
    622176025353                               12
    622191228263                               17
    622686147980                               11
    622723465145                                7
    622738219622                                6
    622766969085                                9
    622826712497                               11
    622853556007                               16
    623081727710                                9
    623083283484                               21
    623103954654                               14
    623204522126                               14
    623218063090                               20
    623227628704                               17
    623235195235                                8
    623295475088                               17
    623370605812                               17
    623477430374                               17
    623646187421                               14
    623771893151                               21
    623939357989                               11
    624047222838                               14
    624086247583                               11


                                            Page 148 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 238 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    624088747718                               10
    624466376670                               21
    624512130220                                9
    624590232328                               19
    624601472926                                9
    624774989963                               17
    624851744448                               14
    625057810743                               12
    625213122287                               17
    625350100746                               14
    625819966023                               15
    625865178475                               16
    625916578633                                6
    625917099243                               13
    626180779947                                7
    626325944731                               17
    626328627871                               21
    626690657170                                5
    626926224506                               18
    626942212520                                2
    627016302025                               21
    627279791808                               13
    627380445892                               13
    627385471309                                3
    627398102837                               10
    627482974729                                8
    627524155485                               16
    627551517276                               16
    627626092000                               13
    627660042433                               12
    627724077380                               17
    628040357320                               16
    628102655350                               13
    628148248247                               14
    628174622371                               11
    628213461782                                9
    628280877894                                2
    628562454427                                6
    628689460750                                6
    628736060872                                5
    628843016750                                3
    628910891074                               21
    629075317937                               20
    629284339319                               16
    629545592065                                8
    629717323757                               11


                                            Page 149 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 239 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    629797193516                               11
    629859382580                               13
    629967090502                                7
    630106614265                               11
    630175635047                               16
    630194212138                               11
    630463050507                               21
    630610232536                                4
    630662035491                                7
    630958295256                                4
    631043024655                               18
    631099476308                                7
    631315709386                               15
    631389584221                               15
    631493032273                               16
    631687208373                               19
    631735576146                               18
    631795228288                               15
    631823189851                                5
    631865959909                               13
    631880415433                                9
    631895898205                                7
    632163157050                               10
    632206168321                                8
    632252140266                               12
    632315361702                               18
    632368378171                               20
    632392970209                               15
    632462864571                               19
    632515787908                               13
    632597316817                               14
    632694184610                               10
    632714348675                               11
    632716769648                               18
    632727699649                               20
    632746783380                                4
    632973790930                               21
    633065585808                               18
    633194728584                                8
    633201851339                               13
    633226413575                                8
    633326696527                               10
    633618064055                               19
    633671894034                               20
    633744859432                               13
    633853926153                                9


                                            Page 150 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 240 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    633938385469                               17
    633997736794                               21
    634103880094                               19
    634215894451                               17
    634321266150                                9
    634482848288                               10
    634574029425                               13
    634585858153                               16
    634623961819                               13
    634666515345                               16
    634923994837                               13
    634935010986                               20
    635000803338                                7
    635153940244                               12
    635231200902                               16
    635387858672                               13
    635395005176                               18
    635435890237                               21
    635442604607                               16
    635509872174                               20
    635536514053                               12
    635576439387                               12
    635706926993                               15
    635734592395                               15
    635740430857                               17
    635826888791                               12
    635854582133                                5
    636004912498                               10
    636138205713                               12
    636151461227                                9
    636294845788                                6
    636314487847                               15
    636361840478                               10
    636415302585                               19
    636636748741                               11
    636658486276                               16
    636780462990                               12
    636844210624                               16
    637004440016                               13
    637154714036                               21
    637261890172                               15
    637297884393                               12
    637504752557                               15
    637508588209                                8
    637577353343                               20
    637640996668                               15


                                            Page 151 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 241 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    637778717391                               13
    637819962874                               13
    637830734550                               18
    638049353677                               19
    638063201513                               20
    638073773421                               15
    638100014366                               10
    638142300602                               17
    638367504179                               14
    638418652881                               17
    638441309165                               14
    638480908070                               15
    638522680681                                4
    638634750452                               19
    638669875748                                9
    638710334264                               13
    638842494991                               18
    638857729100                               18
    638866694011                               15
    638983768709                               12
    638994261455                               21
    638994459827                               13
    639017248824                               12
    639021405783                               11
    639157743026                               15
    639402038250                               20
    639419366904                               13
    639633960389                                8
    639680103697                               11
    639723932203                               14
    639840227850                               14
    639915070329                               13
    640081192200                               20
    640295404308                               15
    640336794612                               14
    640616172292                               18
    640675696378                               15
    640787774530                               15
    640904458539                                9
    640977151060                                7
    641288075895                               21
    641415930652                               12
    641526584347                               19
    641617860013                               19
    641635207759                                6
    641971635000                                8


                                            Page 152 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 242 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    642062407752                                9
    642097011508                               20
    642223157754                               11
    642252884639                               16
    642264850737                               17
    642638590952                               20
    642687816007                               16
    642713828312                               16
    642914959529                               11
    642943955326                               10
    642973274758                                9
    642977562102                               12
    643027253283                               13
    643130934632                               15
    643155930398                                9
    643251424024                               20
    643269398550                               14
    643343280370                               14
    643343743237                               17
    643391879576                               16
    643404948360                               14
    643419174778                               10
    643673158085                               11
    643772688063                               10
    643795091959                                9
    643800700849                               18
    643840346320                               17
    643855359240                               13
    643924240789                               19
    643967739141                               14
    643972683533                               19
    644215984105                               18
    644228312022                               15
    644255969974                               20
    644262573982                               13
    644480502068                               19
    644565602599                               10
    644631904851                               19
    644641128204                               18
    644671904690                               21
    644956302199                                8
    645050424452                               21
    645178037531                               17
    645270807038                               14
    645423119723                                5
    645509746692                               12


                                            Page 153 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 243 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    645597912207                               16
    645706313032                               10
    645777351524                                8
    645876943435                                8
    646131573546                               17
    646189228467                               16
    646460805855                                9
    646567699335                               21
    646580241456                               20
    646600540563                                8
    646656634588                               17
    646804465283                               16
    647073757205                               20
    647162940655                               12
    647308355965                               13
    647323462483                               20
    647368116606                               15
    647494928748                               17
    648175814957                               17
    648242252716                               12
    648313486320                                6
    648330054548                               18
    648354788613                               21
    648520437372                               11
    648642156110                               16
    648660381161                               15
    648672380787                               19
    648729367950                               19
    648737070453                               18
    648806762719                               18
    648807988805                               11
    649184287363                               18
    649279579357                                8
    649327866570                                8
    649412953598                               18
    649428246380                               13
    649474687246                               17
    649586298806                               11
    649672133685                               16
    649728318048                               21
    649741383107                               11
    649798882497                               20
    649963330781                                2
    650025758264                                9
    650027406239                               10
    650252845907                               21


                                            Page 154 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 244 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    650320751430                               11
    650450147060                                6
    650540725631                               17
    650693961723                               11
    650699385280                               16
    650817775937                                9
    650855022320                               14
    650855567144                               12
    651038050955                               19
    651091466962                               13
    651270056447                               19
    651329991711                               18
    651421187749                               15
    651502454492                               14
    651544946084                               18
    651564786980                               16
    651573574009                               21
    651679653513                                6
    651960471018                                7
    651963554627                               14
    652111240967                                8
    652195585730                               19
    652525743308                               13
    652556843429                               17
    652641450825                               12
    652654004122                               21
    652677180084                               21
    652777793656                               20
    652778453964                               11
    652794307402                               17
    652856632440                               17
    652892164259                               11
    653001907120                                8
    653050902604                               12
    653369517836                               19
    653431934144                               11
    653808426883                                9
    653878711935                               17
    654095074933                               10
    654287482917                                1
    654310384139                                5
    654364477683                               12
    654469010260                                5
    654656803075                                6
    654765601575                               19
    654843851764                                7


                                            Page 155 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 245 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    654878960762                               10
    654946496084                                7
    655071909379                                8
    655129050210                                6
    655233816549                                7
    655295308054                               14
    655380912431                                9
    655404411562                               15
    655490197081                                7
    655548964002                               15
    655571994677                               10
    655672280889                               10
    655823907189                               12
    655903423977                               12
    655912233823                               10
    655926055115                                7
    655950806875                               10
    656004888777                               21
    656223391023                                9
    656320315626                               11
    656351686296                               12
    656612113424                               21
    656616457579                                7
    656630930797                               17
    656701327608                               10
    656821087775                               17
    656887403530                               12
    656914512933                               15
    656936487955                               13
    657001331289                                5
    657210517981                               21
    657282213056                               16
    657349249655                               11
    657563503673                               21
    657707579741                               14
    657753182882                               11
    658056465750                               18
    658115091109                               15
    658340585259                               14
    658361094380                               14
    658442107336                               15
    658607287174                                6
    658728001946                               21
    658797493046                               17
    658881028490                               16
    658908758154                               12


                                            Page 156 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 246 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    658929156447                               14
    659313822007                               11
    659415473538                               19
    659501196659                                8
    659645947004                               11
    659778565942                                9
    659921279485                               21
    659923700458                               15
    660103113233                               10
    660236101440                               17
    660420459072                               19
    660507958225                               14
    660636347561                               15
    660688455059                               16
    661059423658                               17
    661228608648                               15
    661232328351                               18
    661653561361                               14
    661791264854                               11
    661958343192                               20
    661979346845                               19
    661985887058                               21
    662230096601                               20
    662310874864                               12
    662808935467                               19
    662838877954                               10
    662852249883                               12
    662968403038                                9
    663027729217                               11
    663046934020                                6
    663112836268                               19
    663688714460                               12
    663700170193                               12
    664070080344                               11
    664101132967                               20
    664205809899                               14
    664303022281                               21
    664431777627                                8
    664432257258                               11
    664535434761                               14
    664853262094                               16
    664959797946                               19
    665059240845                                4
    665214067635                               21
    665268463859                               15
    665308009678                               11


                                            Page 157 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 247 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    665324218416                               21
    665610313260                               14
    665638355383                               10
    665640629207                               15
    665681219039                               16
    665699880881                                8
    665795280443                               12
    665871385796                               11
    666048228586                               12
    666123700639                                7
    666249644788                               17
    666322334515                                4
    666700460793                               12
    666714031095                               15
    666877247704                                7
    667019526320                                6
    667053489791                                7
    667066023065                               19
    667141621778                               18
    667409723936                               18
    667731730579                               13
    667754079527                               10
    667908315393                               18
    667967682550                               16
    668153745900                               15
    668203610307                               10
    668270464833                               18
    668528371802                               14
    668735526348                                9
    669009367316                                9
    669098899546                               13
    669125430598                               15
    669357701983                               11
    669430531408                               12
    669614068079                               21
    669631914082                               18
    669760576296                               18
    669792786087                                4
    669861030146                                8
    669904519651                               19
    670242932472                                6
    670285522319                               14
    670322573125                               17
    670450471654                                9
    670469888799                               21
    670534186378                                9


                                            Page 158 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 248 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    670557618454                               11
    670612586975                               20
    670669651437                               19
    670860339735                                6
    670871971022                               20
    670915077288                               10
    671015397958                               17
    671018494606                               14
    671109823823                               12
    671189952955                               16
    671371616271                                1
    671381165587                               12
    671432231866                               14
    671508003805                               17
    671513922360                               19
    671556433045                                7
    671570045255                               15
    671660408691                               13
    671681793254                               13
    671775989548                               21
    671907312550                               19
    671988188603                               20
    672013792523                               15
    672051494323                                7
    672225124516                               19
    672467541729                               17
    672519931418                               12
    672664142993                               12
    672907655441                               21
    673038370290                                8
    673355440458                               15
    673406947718                                7
    673429885262                               12
    673564061837                               17
    673582396784                               18
    673884244950                               15
    674214013235                               15
    674245016033                               19
    674250741804                                7
    674401838647                                6
    674423558486                               21
    674490504747                                7
    674534208922                               19
    674664610380                               13
    674728840904                                9
    674768776016                               17


                                            Page 159 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 249 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    674808927195                               20
    674872142578                               12
    675099017413                                7
    675200717839                               10
    675275253447                               14
    675333499292                               21
    675401068608                                8
    675412336679                               11
    675522555447                               21
    675576840377                               20
    675681032090                               15
    675763017813                               17
    675960045157                               19
    676210394910                               16
    676278537455                                8
    676361315268                               16
    676459862700                               16
    676463551204                               10
    676496199648                               10
    676812110784                                6
    676896441578                                9
    676947268507                               21
    676965485643                               13
    677082234378                               11
    677105232923                               21
    677148288432                               11
    677196010332                               18
    677224186565                               21
    677732007894                                8
    677792391590                               16
    677798786982                               13
    677862341366                               14
    677871944233                               14
    677945372499                               14
    677947240732                               12
    677976117320                               10
    677999114003                               19
    678060579430                                8
    678157097045                                7
    678469050526                               17
    678557392061                                4
    678593552522                               13
    678618628848                                8
    678627750687                               13
    678709463067                               12
    679120906480                               11


                                            Page 160 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 250 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    679460804295                               14
    679596265629                                9
    679745588769                               21
    679862618763                               19
    679904338755                                9
    680106329583                               10
    680114107989                               13
    680132530016                               11
    680195665770                               14
    680226403606                                8
    680471113269                               10
    680497809631                               21
    680578157157                                7
    680581711550                               13
    680634735004                                7
    680687751007                               19
    680879458637                               11
    681136644297                               16
    681271076054                               15
    681342840978                               20
    681357648541                                8
    681460290534                               17
    681470356734                               21
    681489796696                               13
    681496771836                               12
    681620047746                               12
    681643309390                               10
    681681369284                               16
    681706629080                               18
    681707057023                               21
    681758225748                               13
    681763596685                                9
    681824026947                                5
    681832061933                                7
    681926495248                               13
    681981589032                                4
    682157310044                               13
    682198399065                               12
    682242481356                               15
    682247528193                               13
    682284825334                                8
    682291429808                               12
    682300934421                               13
    682310678849                               19
    682383300123                                5
    682430142855                               18


                                            Page 161 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 251 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    682505031435                               19
    682664492952                                2
    682675971502                               13
    682768473720                               16
    682837236525                               16
    683034263870                               19
    683079966663                               16
    683190037349                               17
    683556272967                               19
    683580314128                                8
    683713005243                               12
    683723111490                               20
    683856212853                               19
    683949088065                               20
    684130681532                               13
    684184687066                                8
    684195744658                               20
    684228956087                               16
    684611184842                               10
    684640467952                               18
    684786151017                               14
    684990851528                               13
    684999153337                                5
    685056938178                                8
    685162317327                                5
    685260400496                                6
    685292358830                               20
    685386552329                               15
    685669795464                               13
    685682379029                               17
    685960852861                               11
    686055557191                               18
    686144274514                               19
    686150092952                                7
    686274832435                               12
    686451623536                               20
    686490133725                               11
    686686144065                               12
    686792070832                               16
    686824447796                               17
    686885786563                               17
    686990294460                               14
    687188347656                               17
    687272945739                               18
    687277564168                               11
    687298765727                                9


                                            Page 162 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 252 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    687332204398                               19
    687382997334                               17
    687409562845                               10
    687415732857                               14
    687460707356                               12
    687466867123                               17
    687548209302                               12
    687621549093                               21
    687662089099                               15
    687756467931                               20
    687759369467                                8
    688000708208                               13
    688107841038                               13
    688118523773                               19
    688141449210                               17
    688238932606                               16
    688328308374                               16
    688333044615                               18
    688354662009                               10
    688407602575                               10
    688429794130                               13
    688533387934                                9
    688716270816                               10
    688800754812                               17
    688807901316                                8
    689122477868                               16
    689136591130                               20
    689286388313                               10
    689324879875                               16
    689325495479                                7
    689329331597                               16
    689493766842                               11
    689523651586                                7
    689675941454                               11
    689924442065                               11
    689998487798                               10
    690028373474                               10
    690139492830                               18
    690219463171                               21
    690370275495                               20
    690479596002                               18
    690580341356                               19
    690731698038                                4
    690859938828                               21
    690991934711                               19
    691079145620                               18


                                            Page 163 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 253 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    691319008215                               14
    691500350690                               12
    691506640842                                5
    691685017521                               11
    691689420814                               14
    691702243263                               21
    691860718044                               17
    692163289847                               21
    692191020908                               16
    692230685937                                2
    692306843909                                8
    692319189987                                7
    692688715036                               18
    692882674604                                4
    692935129951                               21
    693126659232                               11
    693312028281                                9
    693397060826                               12
    693426177229                                6
    693492945607                               13
    693548459883                               13
    693628358047                               13
    693743616200                               21
    693749544069                               13
    693832860186                               12
    693947071999                               10
    693958975233                               10
    694331215087                                6
    694377683893                               12
    694403260804                               13
    694414774280                               11
    694560616135                               19
    694754859291                               13
    694772550229                               11
    694774004489                               17
    694921902239                               13
    694928182613                               16
    695007688224                               20
    695058885820                               18
    695188467715                               12
    695190106843                               16
    695318150193                               12
    695482462969                               19
    695795078155                               15
    695876817078                               19
    695923504744                               21


                                            Page 164 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 254 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    695973228522                               18
    696135117066                                4
    696197611604                               16
    696207356964                               17
    696316497725                               10
    696424450119                               16
    696913731609                               19
    696989937079                               14
    697098020324                               12
    697180193243                               13
    697266901237                               17
    697361085889                                9
    697447617398                                5
    697575165284                               19
    697648266656                               14
    697858997015                               11
    697868422465                               21
    697888103174                               21
    697895682277                               15
    697895691124                               11
    698254919005                               16
    698321283655                               10
    698357221530                               15
    698416749341                                9
    698484598053                               18
    699280706560                               16
    699309968250                               12
    699426678336                               10
    699522373593                               21
    699537871732                               10
    699605767476                                8
    699643565668                                7
    699743378768                               16
    699808263081                               16
    699929835601                               14
    699971115543                               10
    700039853203                                8
    700044595963                               20
    700115731313                               16
    700157112768                               10
    700229476533                                7
    700287170569                               17
    700300537842                               17
    700498562167                                8
    700503522391                               20
    700642335555                                2


                                            Page 165 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 255 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    700649587764                               12
    700750989701                               20
    700851555309                               18
    700923409174                               12
    700979578170                               15
    701123008831                               12
    701239119611                               20
    701294257633                               21
    701357581048                               12
    701398133162                               19
    701501484822                               13
    701535846434                               18
    701578362241                               16
    701633789438                                8
    701690637368                               20
    701796642366                                8
    701988540452                               19
    702046768136                               15
    702096456524                               16
    702560771584                               15
    702584350344                               14
    703197826028                               18
    703344999209                               17
    703404999200                               11
    703459179357                               17
    703732863862                               12
    703787616782                               15
    703968665891                               13
    704006259192                                8
    704048655324                               16
    704228849013                                8
    704407194958                               10
    704413971261                               14
    704421819516                               10
    704640840975                               11
    704708879211                               20
    704733366475                                8
    704795972773                               10
    705095527557                               20
    705099851688                               15
    705220530604                               18
    705448746545                               20
    705449350042                               13
    705602328622                                7
    705725374029                                9
    705774640528                               16


                                            Page 166 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 256 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    705964667586                               20
    706102259321                               13
    706176277579                                7
    706291088698                               12
    706505291959                                6
    706583489528                               15
    706625907080                                6
    706649282345                               11
    706650108429                               15
    706764235957                               18
    706783688491                                8
    706868074233                               15
    707037976341                                3
    707085698707                               12
    707114984611                               19
    707124548363                               14
    707124872929                               21
    707138727283                               17
    707295138253                               12
    707407920951                               10
    707599588069                               19
    707668897095                               18
    707972127809                                3
    707993214814                               12
    708007255434                                9
    708081983360                                7
    708108015223                               18
    708180635101                                6
    708277175999                                7
    708655922538                               14
    708713791664                               14
    708879770576                               16
    708916919637                                8
    709055466442                               13
    709061365440                               16
    709110888518                               11
    709292894094                               12
    709293782576                                7
    709717705711                               21
    709834022313                                8
    709931409318                                7
    710025004442                                6
    710096986830                               16
    710201936174                               18
    710327262856                               15
    710392309218                                7


                                            Page 167 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 257 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    710480290331                                7
    710522387042                                7
    710530738678                               13
    710549730208                                9
    710621120740                                9
    710625968274                               12
    710660868190                               16
    710741293017                                8
    710821216326                               10
    710974521335                               14
    711027508467                               16
    711101428937                                5
    711111786641                               18
    711128912266                                8
    711132200766                               14
    711210179009                               14
    711319856212                                7
    711352868803                               16
    711387970817                               21
    711436324619                               12
    711588871997                               15
    711648426816                               18
    711900066451                               13
    711908232753                               20
    712107302487                               14
    712186910544                                8
    712288045191                               12
    712289247528                               18
    712386633136                               12
    712403738738                                9
    712507514150                               15
    712688402139                               21
    712776341342                                9
    712816231751                                9
    712942056690                               19
    713021928777                               14
    713072601573                               11
    713098379650                               18
    713109015354                                8
    713305929077                               15
    713351506141                               10
    713426550717                               15
    713471004141                               10
    713492599649                               12
    713514516463                                8
    713571494312                               16


                                            Page 168 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 258 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    713671637566                               21
    713843481482                               12
    713943796565                                5
    714056793468                               21
    714068790765                               20
    714130784718                                6
    714444034600                               19
    714723966883                                8
    714753085615                               11
    714800562577                               21
    714940818826                                7
    715296607332                                2
    715445854103                                9
    715493225361                               12
    715549288186                               13
    715714825185                               17
    716098021584                               15
    716248058117                               21
    716283199246                               19
    716297685968                                8
    716452444772                                9
    716588459312                               17
    716599264516                                9
    716619663275                               19
    716710792257                               11
    716958259567                               17
    717132386620                               19
    717333451714                               11
    717420295215                               10
    717570621855                                8
    717676746528                               12
    717746198512                               12
    717752251643                               14
    717840454876                               11
    717964736614                               16
    718003119211                               11
    718073075506                               14
    718094040975                                6
    718106530476                               13
    718169335611                               16
    718243072144                               16
    718251438681                               11
    718612879384                                7
    718689913731                               20
    718736916650                               20
    718849092126                               17


                                            Page 169 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 259 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    718983352985                               20
    719131314531                                6
    719184084199                               12
    719262431245                               19
    719373092856                               13
    719462100286                               16
    719475212842                               21
    719549932853                               12
    719562444240                               17
    719783334863                                6
    719817669467                               12
    719822237138                               11
    719836371821                               11
    719854535405                               18
    719864931759                               14
    719902749975                               17
    719944217578                               15
    719971333966                                9
    720005977769                               14
    720027998426                               14
    720164924730                               19
    720230127089                               19
    720402805936                                8
    720618737732                               12
    720725386740                               19
    720833564979                               18
    720923982897                               21
    721115619746                               12
    721275266131                                8
    721283546985                                6
    721347304863                                9
    721679902972                                8
    721799914596                               16
    722039394417                                6
    722178705839                               14
    722231267823                                6
    722301284654                               18
    722417059226                               12
    722540316509                               18
    722951887978                               19
    722960688977                               19
    723024221940                               10
    723087716719                               13
    723297167907                               12
    723305624781                               10
    723401347047                               10


                                            Page 170 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 260 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    723408679350                                2
    723431726324                               17
    723568196280                               21
    723584250884                                8
    723630859388                               15
    723631250544                               12
    723632657772                                8
    723649445327                               19
    723900771572                                7
    723949194758                               10
    723977831530                               18
    724074951245                                7
    724103630392                                5
    724373993336                               17
    724382031115                                8
    724393441214                               21
    724403893447                                7
    724605117331                               20
    724611939269                               15
    724671788852                               17
    724694819062                               18
    724785108457                               15
    724801492284                               11
    724870685360                               13
    724923206366                               11
    725041193760                                8
    725084229245                               20
    725138986821                               12
    725246844686                               18
    725266672078                               21
    725350059907                                8
    725465592801                               11
    725474545605                                3
    725737845864                               15
    725808795414                               10
    725908926095                               13
    725977609738                               19
    726234803315                               10
    726322677791                               13
    726323302708                               21
    726370986424                               14
    726380306635                               19
    726424725599                                6
    726608893707                               21
    727011060681                               13
    727386614181                                7


                                            Page 171 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 261 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    727397273168                               21
    727498627141                                9
    727512424685                               16
    727617279034                               13
    727692358069                               13
    727713678837                                9
    727718375497                                9
    727770511400                               21
    727910556704                               16
    727919874121                               16
    728201971263                               15
    728212648877                               15
    728341640779                               14
    729144171686                                5
    729198587933                               18
    729299276010                                1
    729352479209                                4
    729360304182                               18
    729361621537                               10
    729468976953                               19
    729483183348                               15
    729514390105                               17
    729609785942                               14
    729687067089                               17
    729722665963                               11
    729737206237                               11
    729810621464                               10
    729822011074                                7
    729978890499                               17
    730345480950                               19
    730361068962                               12
    730378246275                               11
    730485520666                               15
    730505978098                               15
    730540689887                               13
    730858220128                               12
    730860453906                               17
    730938009793                               12
    731014299547                               11
    731093944857                               13
    731139021335                               11
    731173241386                                9
    731323634150                                9
    731445150791                               14
    731493473860                               15
    731652824084                               14


                                            Page 172 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 262 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    731738952330                               10
    731921297374                               21
    732127827468                               17
    732361503287                               17
    732715781188                               19
    732737488455                               19
    732865704565                               17
    733036518904                               10
    733046285684                                9
    733149650849                               10
    733224226969                                8
    733487058773                                7
    733506747864                               17
    733520608272                               13
    733540207024                               12
    733570395845                               10
    733576673891                               16
    733616163831                               21
    733640547718                                9
    733726539991                                8
    733733844820                               15
    733771423220                               11
    733970159076                               16
    734080465853                               13
    734182445209                               17
    734302251011                                5
    734339490875                               10
    734345643658                               17
    734361829579                               21
    734412483282                               21
    734484737150                               13
    734486471273                               21
    734527610119                               20
    734624695841                               18
    734703759074                                4
    734712233178                               20
    735188661486                               19
    735546281904                               17
    735586297576                               13
    735599489760                                7
    735639060259                               14
    735653223813                                7
    735701038845                                9
    735725602944                               12
    735943321947                               18
    736142522999                               16


                                            Page 173 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 263 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    736175951426                               10
    736185506795                               17
    736267767259                                4
    736341578764                               16
    736422251788                               21
    736564455897                               14
    736648342450                               20
    736751643353                                5
    737060971902                               18
    737090431963                               18
    737116972328                               20
    737151631498                               21
    737324225129                                7
    737344155898                               10
    738070647111                                6
    738294318197                                4
    738299198793                               17
    738343407744                               13
    738391828136                                8
    738408862026                                8
    738413421781                               11
    738635391341                               11
    738808643417                               12
    738990253648                               12
    739016105766                                9
    739078280395                                8
    739088834608                               10
    739100236790                                9
    739367589234                               10
    739493951081                               17
    739669552418                               11
    739717421001                                4
    739975769884                               17
    740041713575                               10
    740174839618                               19
    740222940567                                1
    740239041271                               19
    740335581704                               17
    740381685431                                6
    740529128696                               10
    740543119023                               18
    740632319237                               14
    740636118102                               12
    740661180924                               17
    740702192179                               15
    740789417989                               20


                                            Page 174 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 264 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    740894405517                                9
    740913677840                                3
    741188804033                                9
    741203238136                               18
    741241971842                               10
    741245503417                               18
    741384170364                               18
    741760577887                               10
    741780278153                                3
    741802414294                                5
    741877935707                               17
    741879081234                                8
    741897752389                               15
    741908493798                               18
    741934358954                               17
    742237308409                               14
    742317005407                               20
    742325400348                               13
    742341562055                               21
    742405668713                               11
    742515460469                               15
    742607817866                               12
    742636660460                               13
    742670610428                               18
    742682140667                               15
    742966802672                               18
    743050027520                               14
    743268689953                                6
    743272795223                               10
    743292570461                               13
    743450224746                                8
    743479615890                               20
    743501618386                               21
    743646166168                               18
    743756363515                               11
    744009547283                               12
    744038347036                                8
    744049548053                               21
    744176926904                               20
    744322453041                               18
    744332492233                               17
    744355616507                               15
    744370575410                               12
    744524781939                               12
    744535058153                               12
    744566681676                               13


                                            Page 175 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 265 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    744568950378                               20
    744603171826                               16
    744669045669                               11
    744816113145                               18
    744839118210                               17
    744852294561                               10
    745236842775                               21
    745431548332                               15
    745583596521                               18
    745612943893                               13
    745697300298                               21
    745698508689                                7
    745705229112                               13
    745818316353                               13
    745926028931                               16
    746000344747                               15
    746089762890                               21
    746311471214                                3
    746351923676                               15
    746414870372                               19
    746506319264                               16
    746511741889                                5
    746530607691                               10
    746545364497                               14
    746612405287                               16
    746644111698                               12
    746713988366                                8
    746813830337                               18
    746905995416                               13
    746956481947                               21
    747020129463                               10
    747124480898                               16
    747178238699                               14
    747188092092                               12
    747272298554                               13
    747294405358                               10
    747373126330                               18
    747425196110                               19
    747448531328                               19
    747462896513                                6
    747479563462                               18
    747611215221                               17
    747678179177                               14
    747752114082                               10
    747873727581                                3
    748031360446                               11


                                            Page 176 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 266 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    748033396317                               10
    748103538877                               18
    748176959226                               18
    748196266475                               16
    748197534470                                3
    748234551283                               10
    748251982848                               18
    748281104839                               13
    748349876492                               18
    748491717386                               16
    748531896970                               17
    748534693266                                7
    748684498831                               16
    748885873589                               17
    748904672801                               21
    748920197482                               19
    748941287282                                5
    748998765717                               12
    749522448867                               20
    749667520053                               16
    750006771065                               11
    750026606839                                6
    750049155090                               15
    750564076356                               18
    750631937176                               19
    750658081263                               20
    750687466819                               21
    750703074388                               20
    750915705111                               11
    750936706901                               16
    750977804769                               19
    751178265434                               16
    751473086771                                9
    751599137556                                7
    751611576300                               14
    751737712767                               13
    751842881438                               14
    752087214847                               20
    752161932529                               10
    752176153824                               12
    752202951234                                9
    752222206794                               19
    752269097955                               21
    752272535932                               11
    752483313788                               10
    752527645674                                8


                                            Page 177 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 267 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    752925018665                               12
    752960231041                               12
    753032238108                               14
    753246160110                               14
    753381699209                               12
    753750915059                               12
    754127761235                                5
    754313286280                               21
    754345354045                                8
    754394743943                               11
    754562016463                                9
    754588021783                               11
    754611740706                               13
    754664229581                               10
    754816549251                                3
    754938131085                                6
    755149837004                               20
    755156141592                                7
    755354172437                               18
    755445336344                               11
    755544333140                                8
    755624019428                               17
    755749494655                               20
    755950883383                               16
    756239326092                               15
    756257069650                               18
    756257467790                                7
    756271332855                               13
    756537397745                               19
    756569794266                               11
    756792032978                               21
    756824373155                               20
    756900354641                               15
    757063825036                                8
    757091545853                                4
    757602864298                                3
    757606880627                               19
    757706755660                               19
    757714052107                                8
    757737376615                               16
    757767427600                                3
    757812873814                               16
    757847218662                                8
    757858665082                               13
    758146952260                               15
    758327239547                                8


                                            Page 178 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 268 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    758508277945                                7
    758529916294                               14
    758567897491                               16
    758594265096                               21
    758606666121                               17
    758641293626                               12
    758705062214                               11
    758778919820                               11
    758911928050                               18
    759059841633                               18
    759162487816                                5
    759266784303                               10
    759370693825                               19
    759371077065                               15
    759652898070                               11
    759676082880                               17
    759739639126                               13
    759945799020                               16
    759964676928                               10
    760184376855                               17
    760341722873                               12
    760368645546                               12
    760411990695                               14
    760467119870                               12
    760515475535                                6
    760522736125                               21
    760526408796                               17
    760762512107                               12
    760924845823                               13
    760926375520                               12
    760975713731                               21
    761102680472                               20
    761145846808                                8
    761300363002                               20
    761404582189                                9
    761611687840                               17
    761790382565                               14
    761868011562                               15
    761993216706                               21
    762177870499                                9
    762497584691                                8
    762579314301                                9
    762600075809                                9
    762877446955                               12
    762908584328                               18
    763211328892                               17


                                            Page 179 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 269 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    763442160918                               12
    763566835208                               20
    763581483050                                7
    763696429210                                5
    763709879836                               10
    763716036344                                2
    763775338775                               16
    763845124172                               14
    764017764835                               15
    764174526448                                7
    764193936607                               19
    764322489856                               17
    764446389287                               19
    764472798335                                8
    764515117633                               18
    764553368914                                8
    764571905493                               21
    764581228497                               19
    764588814120                               11
    764618330060                               14
    764684285394                               13
    764998967650                                3
    764999923187                                4
    765052565265                               19
    765089569504                                9
    765180153198                                4
    765218637309                               17
    765257367755                                3
    765263788759                               10
    765273297562                               14
    765348355643                                2
    765673818889                               15
    765806235730                               18
    765878603685                               16
    765905386194                               19
    766082894414                                7
    766093018356                                7
    766157051906                               12
    766158488936                               16
    766180533807                               20
    766183113571                                4
    766248138513                               19
    766366692152                               18
    766375144835                               10
    766501970947                                9
    766522396713                               19


                                            Page 180 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 270 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    766545508880                               17
    766688547920                                9
    766822996907                               16
    766909032486                                9
    767015407685                               16
    767120189391                               16
    767126281638                               19
    767277801301                               10
    767303969138                               17
    767618274208                               10
    767658346225                                8
    767823021286                               14
    767860593167                               16
    767937465463                               11
    767954180841                               21
    767968905051                               14
    768003151645                                9
    768018143610                               12
    768047104482                                6
    768083890327                                9
    768109582257                               19
    768110138257                               21
    768221883927                               15
    768381215059                               11
    768609607951                                5
    768877000441                               14
    769046783806                                8
    769067133204                               21
    769139933759                               17
    769490575777                               19
    769539525160                               15
    769818611802                               18
    769905637377                               15
    770036138022                                8
    770192809296                               13
    770225865194                               16
    770425847625                                9
    770612008298                                9
    770658008182                               10
    770927707558                               14
    771033817330                               12
    771135110768                                9
    771197132195                               19
    771345737750                                7
    771379442780                               16
    771491678791                               10


                                            Page 181 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 271 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    771528625755                                7
    771690937585                               18
    771705102535                               10
    771779879822                               12
    771783426298                               11
    771824336505                               14
    771834880939                               16
    771931816718                               21
    772045399422                                7
    772431497357                               17
    772527129284                               17
    772619326959                                7
    772628076735                               11
    772659147053                               19
    772712500195                               11
    772759610216                               15
    772763205121                               10
    772817870497                               15
    772970973409                               10
    773077263392                               13
    773186159215                               11
    773284190229                               19
    773322989593                                5
    773328825726                                8
    773538502294                               16
    773709104757                               14
    773870708782                               14
    774076525017                               16
    774135775294                                9
    774145475950                               18
    774159433681                               11
    774387675233                                9
    774440039776                               14
    774469361536                               14
    774517652940                                9
    774644869741                               21
    774732636649                               11
    774782231904                               21
    775045603409                                8
    775252763543                               14
    775282513246                               18
    775424887322                                9
    775552824967                                6
    775569744770                               11
    775605897781                                9
    775684507925                               13


                                            Page 182 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 272 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    775727141545                                6
    775806176838                               17
    775946901076                               14
    776056789689                               17
    776076475055                               14
    776279400465                               17
    776658618719                               20
    776695032501                               18
    776746146743                               20
    776828484041                               21
    776928790276                                9
    776929531143                               11
    776940029011                               19
    776963861090                               13
    777119194054                               12
    777198652634                               11
    777230424238                                9
    777290387442                               11
    777351986514                               16
    777362037813                                8
    777398235061                               14
    777776408372                               14
    778133544502                               13
    778195772683                               11
    778382946634                               16
    778441066751                               18
    778539113132                               18
    778649220606                               21
    778661675649                               13
    778689752230                               12
    778733278988                               14
    778852648931                               14
    779024837902                               14
    779102141401                                7
    779205784099                               21
    779206752675                               17
    779332676800                               16
    779356842293                               16
    779370679883                               19
    779614688261                               10
    779651731151                               12
    779690082549                               11
    779697459089                               13
    779730125228                                9
    779771675719                               13
    779779994758                               14


                                            Page 183 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 273 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    779926956995                               13
    779991890668                               13
    780043720166                               15
    780176754473                                2
    780487781754                               19
    780497802320                               15
    780531083132                               20
    780633644099                               13
    780654123883                                6
    780748630772                               20
    780772213723                               12
    780801924310                               13
    780819483465                               11
    780872215415                               13
    780924454230                               13
    780927573695                                7
    780966496459                                3
    780994120418                               16
    780996179572                               18
    781047184850                               19
    781088502045                               20
    781101588058                               14
    781766547255                               14
    781769043199                               16
    781840802535                               21
    781851282242                                9
    781970047757                               20
    782115829542                               12
    782134170077                               19
    782212229810                               13
    782516793247                               19
    782630637187                               18
    782748483486                               18
    782906413443                               13
    782913086835                               11
    782917813763                               14
    783163730420                               21
    783334960129                               16
    783539370068                               12
    783541545637                               14
    783604550075                               11
    783725995936                               18
    783858624652                                6
    784022753493                               11
    784190383174                               21
    784285261196                               20


                                            Page 184 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 274 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    784460655779                               14
    784494552661                               10
    784725555119                                8
    784832713560                               14
    784838100796                               19
    784885359828                               16
    785009105590                               11
    785078913805                                8
    785302396299                                8
    785442011797                               21
    785556191479                               12
    785590819449                               17
    785650445049                               11
    786018197326                               20
    786105822673                                8
    786177527526                               13
    786434776051                                8
    786463055195                                7
    786482406216                               15
    786574575485                               20
    786620271759                                6
    786649659177                               17
    786720053194                               15
    786833689915                               10
    787106600957                               15
    787118779397                               12
    787463380391                               14
    787560955989                               17
    787627652655                               15
    787662011007                               20
    787743624201                               15
    787849464821                                7
    787864947128                               14
    787894436991                               13
    788004303718                               10
    788141251444                               15
    788236082433                               19
    788255221578                                9
    788360943454                               19
    788375563821                               16
    788387315715                                6
    788567335247                               13
    788638384915                               10
    788751666802                                9
    788802522137                               15
    788826904627                               14


                                            Page 185 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 275 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    788932945482                                7
    789048290248                               11
    789228910948                               10
    789267697274                                9
    789292252991                               12
    789386044624                               12
    789413587558                               19
    789426508728                                8
    789631520301                               10
    789845903307                               20
    790150837876                               12
    790188880074                               10
    790214206926                               14
    790296830605                               13
    790474100407                               17
    790696833651                                4
    790892120354                               17
    790948709842                               14
    790951440014                               16
    790987590697                               20
    791067115866                               11
    791271016836                               15
    791360448484                               17
    791522223406                               18
    791626261451                               18
    791975933496                               16
    792089014683                               16
    792300894295                               18
    792486584184                               11
    792546529227                               13
    792574291487                               15
    792578920160                               13
    792807289769                                6
    792929561247                               15
    792942485676                               16
    793036273119                               15
    793041462914                               19
    793046720230                               20
    793047875070                               10
    793088382480                               20
    793186530375                               14
    793191647527                                6
    793202849009                               10
    793350607061                               21
    793416509775                               19
    793662809206                                8


                                            Page 186 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 276 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    793714586084                               17
    793744503425                               19
    793749400785                                2
    793790376650                               16
    793795289842                               16
    793945562930                               13
    794070179944                               15
    794171982815                               11
    794194107314                               18
    794390312766                               20
    794422219878                                4
    794611843208                               12
    794707493761                               17
    794824853444                               13
    794846347904                               21
    794886562413                                9
    794972125812                               16
    794996679200                               13
    795143329909                               18
    795197400635                               15
    795303124374                               17
    795464510935                               15
    795593988056                                8
    795701139978                               19
    795793618447                               16
    795804724468                               12
    795877493358                               20
    795901903322                               16
    795920092518                                7
    795970185100                               19
    796081328204                               15
    796175186428                               15
    796282592601                               15
    796389760355                               13
    796449488400                               20
    796520248427                               14
    796627765893                               15
    796740125771                               11
    796864191442                               17
    796927334647                               10
    797107425890                                9
    797193534578                               18
    797201297152                                6
    797273705154                                3
    797323703206                               21
    797339230682                               13


                                            Page 187 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 277 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    797484889067                                8
    797512226644                               13
    797518529370                               21
    797678656317                               17
    797774010710                                9
    797916557546                               11
    798044581804                               11
    798195312637                               21
    798314124718                               12
    798457207996                                6
    798527007829                               15
    798741053697                               12
    798934241198                               10
    798962018359                                8
    799020294473                               18
    799038404971                               16
    799117205106                               15
    799237555731                               18
    799265322648                                9
    799358419515                               15
    799478651863                                8
    799632757809                               13
    799680975173                               16
    799816763401                               13
    799875427876                               20
    799921968393                               10
    799939225801                                9
    800277363882                               12
    800333813672                               18
    800337311719                                4
    800399930590                               12
    800751245954                               13
    800824440923                               17
    800836810750                               18
    800876904187                               12
    800898576529                               15
    801042050031                               18
    801209147462                               21
    801247828548                               16
    801286255383                               20
    801586878394                                8
    801611309779                               18
    801746235603                               12
    801913921630                               11
    802112426517                               16
    802117556242                               20


                                            Page 188 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 278 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    802431839427                               19
    802444883065                               14
    802448385304                               18
    802605194880                               21
    802684119811                               19
    802744799202                               11
    802788111756                               11
    802788985802                               16
    802810935678                               15
    803119927554                               14
    803214221636                               19
    803355830630                                8
    803401529232                               16
    803421313318                                9
    803458050268                               12
    803524934130                                6
    803540964986                               11
    803586994673                               14
    803753483018                               21
    803846757302                               14
    803956422864                               14
    804020218926                               18
    804120445533                               19
    804337817619                               16
    804360472041                               15
    804395445998                               16
    804475566282                                8
    804685291278                               15
    804697294629                               14
    804767745922                               18
    804894472382                               10
    804905969559                               13
    804914093486                                8
    805012053254                               14
    805015125222                               21
    805022894780                                8
    805051845874                               12
    805171227458                               18
    805222128428                               17
    805224909357                               11
    805344269986                                9
    805350985288                                9
    805418770670                               13
    805514704812                               11
    805665414225                                8
    805760604239                               14


                                            Page 189 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 279 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    805774955455                               20
    805907330852                               18
    806022077243                               15
    806066343937                               12
    806126322507                               16
    806156282689                               15
    806223239660                               12
    806342666413                               12
    806779574048                               19
    806911575519                                7
    807147806421                               11
    807173529085                                8
    807257604696                                6
    807500177905                               17
    807674111709                               12
    807809697375                               16
    808013900560                                9
    808146374677                               18
    808343091891                               18
    808408305426                               14
    808513460592                                9
    808534247712                               16
    808545689476                                8
    808582980097                               18
    808756749057                                9
    808759420090                               18
    808871367392                               21
    808887725142                                9
    809044650202                               21
    809235386928                               13
    809240788599                                6
    809294831385                               21
    809365590480                               12
    809471256011                                5
    809612634038                               16
    809628601098                               12
    809657586185                               10
    809812590857                               18
    809813802508                               15
    809821713628                               11
    809843809256                               11
    809956212440                               11
    809983846644                               11
    810000351077                               14
    810007146006                               16
    810049316292                               21


                                            Page 190 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 280 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    810220191167                               19
    810366960155                                9
    810382166790                               11
    810484485147                               18
    810491392301                               15
    810531794471                               18
    810812166804                               18
    810829826077                                7
    811071264004                               14
    811165765306                               20
    811328806361                               11
    811380385334                               14
    811412270094                                9
    811500113370                                8
    811510265252                               11
    811594571365                               14
    811612116551                               15
    811775080773                               20
    811777712224                               15
    811855166598                                9
    811985031149                               14
    812062891579                                8
    812182016584                                3
    812776427164                               20
    812802633184                               19
    812892044808                                9
    812924615952                                8
    812972872431                               17
    812984594989                               12
    813142760105                               18
    813369148790                               15
    813552379987                               15
    813556697599                               13
    813770115755                               19
    813915703360                               17
    814023308836                               11
    814026509791                               13
    814124907281                               14
    814161433752                               19
    814185169905                               18
    814264511138                               19
    814368278634                               11
    814497128974                               14
    814616392746                               16
    814783209383                               19
    814950662579                               19


                                            Page 191 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 281 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    814988530155                                9
    815043798562                               20
    815047523387                               17
    815090165388                               14
    815148461059                               19
    815524912820                               15
    815649741244                               17
    815688995093                               14
    815725978379                               12
    815858926539                                6
    816010981713                                5
    816028246571                               16
    816092082680                               19
    816178359472                               18
    816196740986                               18
    816218674098                               10
    816221733492                               18
    816298423716                               12
    816352025521                               18
    816485042133                               15
    816739037082                               14
    816755269569                                6
    816965811336                               18
    817082514902                               19
    817136585628                               21
    817385956560                               15
    817424561278                               19
    817450672304                                7
    817518399013                                7
    817593716466                               15
    817702194591                               11
    817992380270                                6
    817994511136                               18
    818016865672                                7
    818604204254                               13
    818706241352                               18
    818882029420                               17
    818913512779                               17
    818915612446                               11
    819065698804                               20
    819119690368                               20
    819229684686                                8
    819377956363                               12
    819424098274                               14
    819486154160                               11
    819553270852                               12


                                            Page 192 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 282 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    819649540736                                9
    819802071816                                4
    819860495078                               17
    819875360383                               11
    819879481951                               19
    819958642507                               18
    820148763164                               11
    820299658841                               12
    820477030623                               12
    820538354489                               18
    820626440841                                8
    820707443553                               12
    820778939324                               15
    820803855929                               21
    820810267153                               12
    820839607074                               12
    820864593527                               19
    821010377641                               11
    821016656618                                6
    821020881563                                9
    821022954687                               17
    821250963873                                7
    821322150446                               20
    821391977287                               18
    821453131187                               15
    821498304057                               16
    821545491378                               17
    821571927901                               21
    821577192667                               21
    821640380576                               18
    821704313076                               17
    821741017430                                8
    821760401979                               12
    821844506461                               17
    822200980421                               20
    822208530653                               20
    822335868526                               20
    822427286684                               14
    822436685126                               12
    822471039753                               10
    822490359574                               18
    822547365364                               14
    822578217286                               21
    822755473118                               18
    822761417750                               21
    822792068042                               17


                                            Page 193 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 283 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    822794803336                               11
    822804199450                                8
    822846243542                               19
    822926571045                                9
    823187885724                                7
    823234372225                               18
    823342454538                                2
    823458226782                                7
    823675381869                                9
    823700553190                               18
    823792916175                               16
    823819443502                               20
    823881378781                               11
    823904039257                               17
    823914274026                                8
    823942872614                               18
    824176263448                               19
    824264554691                                9
    824379736011                               20
    824643112638                                9
    824687734165                               11
    824779360008                                7
    824888919865                               16
    824890848634                               10
    825109280099                               16
    825314152439                               11
    825352055871                               13
    825374377811                               12
    825494648808                               19
    825502637227                               18
    825531827671                                8
    825537049596                                6
    825551682071                               15
    825560995297                               13
    825663241477                                7
    825672200800                               12
    825735780795                                7
    825773637661                                9
    826121940197                               12
    826329764364                               18
    826504594100                               13
    826675368858                               13
    826723474463                                8
    826890794480                                6
    826989892790                               15
    827336857481                               16


                                            Page 194 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 284 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    827356710950                               15
    827391688632                               13
    827470844066                               20
    827556403740                               14
    827570147733                               13
    827657310678                               13
    828290942511                                9
    828833962711                               16
    828853891152                                9
    828968731142                               17
    828992667063                               13
    829076853036                               16
    829130845997                               20
    829153035688                               11
    829153377949                               21
    829254123303                               15
    829294868200                               19
    829322230923                               10
    829328474510                               11
    829508543867                               18
    829550492498                               20
    829573055185                               15
    829685684215                               16
    829778810884                                8
    829863841567                               13
    829974103175                               14
    830096256841                               11
    830137516759                               10
    830233917493                               12
    830291917469                               20
    830581537369                               16
    830612660773                               17
    830644775569                                8
    830649744641                               14
    830701610926                               12
    830754625998                               17
    830760151070                               11
    831066724766                               20
    831107309941                               12
    831173353285                               12
    831195630521                                7
    831255947162                               11
    831281423956                               12
    831303851135                               19
    831525824420                               14
    831605874855                                9


                                            Page 195 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 285 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    831661422659                               16
    831815232911                                2
    831830752004                               14
    831916429956                                8
    832034791742                               16
    832245300912                               11
    832266137392                               15
    832385269382                               12
    832468727526                               19
    832495311198                               20
    832528732640                               15
    832552011047                               21
    832695198168                               21
    832894757778                               14
    832982275558                                4
    832996342254                               13
    833415715878                               20
    833420074002                                8
    833604697061                               17
    833620994740                               20
    833808453677                               12
    833901305606                               11
    833971656782                               14
    834316235425                               16
    834361457189                               11
    834408553241                                6
    834477125125                               11
    834498342516                               21
    834629011264                               12
    834819782449                               19
    834932502748                               11
    835211447364                               14
    835223742684                               14
    835308095364                               15
    835404305177                                9
    835564854479                               12
    835662119480                               13
    835688320844                               20
    835773006006                               13
    835820639430                               12
    836123457103                               17
    836205471231                                7
    836210265680                               15
    836240568588                               17
    836301485466                               15
    836325184832                               17


                                            Page 196 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 286 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    836384155246                               18
    836533839739                                6
    836539388559                               21
    836562356370                               18
    836619233637                               20
    836694118491                                7
    836786639336                               15
    837172966841                               14
    837189327384                               17
    837189659867                                7
    837277910131                               17
    837379630580                               16
    837401782087                                9
    837543341722                               17
    837600396405                                8
    837660430390                               10
    837669270038                                8
    837709290832                                8
    837782285101                                2
    837875001523                               18
    838040643762                               18
    838172369096                                8
    838218248374                               21
    838290502708                               12
    838376172278                               17
    838401195518                                8
    838589107077                               18
    838616728708                               20
    838655605838                               21
    838716302458                               15
    838743050974                               12
    839157142136                               19
    839247046430                                6
    839280181024                               11
    839350880515                               16
    839446429089                               11
    839528920520                               12
    839915941395                               13
    840031125974                               19
    840364833754                               18
    840404808447                                9
    840460124817                               21
    840817451403                               19
    840920040776                               18
    840976109189                               12
    840979757645                               18


                                            Page 197 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 287 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    841089704932                               14
    841221967639                               18
    841254445185                                3
    841272511912                               20
    841412467809                               14
    841472793763                               14
    841629453396                               11
    841756012683                               11
    841934108568                               21
    842016909664                                7
    842088160963                                5
    842117989363                               16
    842132258622                               19
    842247744484                               11
    842421305759                               11
    842491848321                               17
    842536542492                               15
    842579432690                               20
    842663758362                                6
    842747990901                               18
    842940639166                               12
    842945726050                                7
    843079164086                               12
    843150699904                               10
    843159001248                               16
    843285822703                               11
    843301733883                               20
    843433210554                               11
    843524171898                               16
    843838198038                               10
    843939414176                               13
    844178260232                                8
    844230385891                               10
    844232447373                               12
    844381855263                               20
    844657499737                               11
    845073851219                                9
    845146397057                               19
    845197529460                               18
    845368712138                               14
    845369504228                               10
    845484602194                               14
    845525647442                               13
    845538558833                                7
    845689160212                               12
    845717534817                               14


                                            Page 198 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 288 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    845742835592                                8
    845805090315                               13
    846009530056                               14
    846213268045                               16
    846412349421                                6
    846594849065                               21
    846667059161                               13
    846695241447                               17
    846710711181                               19
    846778931957                                8
    846910047274                                8
    846982865524                               20
    847058301721                               12
    847329475381                               19
    847472945158                                7
    847537315846                               19
    847642985568                               13
    847652900428                               16
    847770144161                               11
    847788812057                               12
    847926135570                               19
    848141566780                               18
    848205225472                                6
    848233002633                                4
    848285269853                                7
    848297981010                               21
    848319298052                               18
    848513174732                               12
    848650116403                               17
    848754867376                               10
    848812948377                               15
    848845159099                               19
    848916512844                               17
    848930079886                               14
    848962746956                               12
    848993688752                               21
    849103297968                               16
    849250364048                                9
    849344083504                               17
    849457571213                               17
    849482951616                               13
    849510391639                               20
    849573939503                               18
    849799245992                               11
    849854076212                               20
    849881924619                               12


                                            Page 199 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 289 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    849888663204                                8
    850042791502                                5
    850097179344                               10
    850196595234                               17
    850234051166                               16
    850339831250                               13
    850365361595                               15
    850383783156                               17
    850468006847                               16
    850503139129                               21
    850539363386                               12
    850610160665                                7
    850666644914                               12
    850698963204                               11
    850751710521                               12
    850905084914                                9
    850958977757                               16
    851001930354                               19
    851021018276                               12
    851060791338                                9
    851078795666                               11
    851212869330                                8
    851329206886                               13
    851385937935                               12
    851606239030                               13
    851632507449                               17
    851803296177                               20
    852074040963                               13
    852086086223                               13
    852116640123                               14
    852182354710                               14
    852350707563                               18
    852369368939                               16
    852646696779                               16
    852735740530                               15
    852944721400                               16
    852947971250                               14
    852953480023                               21
    853155206821                                9
    853242095958                               15
    853276241503                               19
    853365665700                               21
    853368950009                               13
    853461628246                               20
    853499013863                               20
    853532316561                               21


                                            Page 200 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 290 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    853558828987                               11
    853618766579                               13
    853714297924                                8
    853800159346                               16
    853847428157                                4
    853908942945                               20
    854170685101                                7
    854259326987                                5
    854905853912                               21
    854987743244                               20
    855027268108                               18
    855121352177                               11
    855227889892                               18
    855356054314                               21
    855416093886                                8
    855420120925                               17
    855462944534                               15
    855570378647                               15
    855894517553                               12
    856101395961                               21
    856129601997                               13
    856197642096                               10
    856306020104                                3
    856338765871                               10
    856457748850                                9
    856471122176                                7
    856571513627                               17
    856593886324                               16
    856611377959                               21
    856621119593                               18
    856630733170                               19
    856631786031                                7
    857013623164                               18
    857193135590                               14
    857328195059                               17
    857375638959                               19
    857392951780                                7
    857487870780                               13
    857506819004                               21
    857541399942                               12
    857893059896                               16
    858250619312                                6
    858457713788                               16
    858469710154                               16
    858526317803                               11
    858588735973                                5


                                            Page 201 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 291 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    858611592958                               15
    858622450316                                7
    858853353122                               13
    858880946347                               17
    859047120372                                2
    859223077009                                8
    859344928460                               11
    859575340459                               11
    859639358176                                9
    859717052831                               14
    859851084585                                5
    859977532579                               17
    860140196914                               11
    860331016062                               18
    860390380892                               15
    860398857790                               12
    860499039228                                9
    860505962214                               10
    860608340642                               18
    860621747496                                9
    860672265692                               18
    860672578151                               12
    860751996684                                8
    860829789127                               16
    860879497538                                2
    860923188209                               10
    861068888503                                6
    861195364903                               10
    861204972427                               15
    861384058773                               10
    861401841446                               12
    861509267177                               14
    861532202858                               13
    861539288360                                9
    861611834198                               13
    861705543409                               14
    861743965122                               10
    861823858629                               14
    861859927821                               10
    861863871507                               18
    862080635905                               17
    862109499920                               10
    862431641139                               14
    862643963128                               21
    862676660932                               10
    862859319366                               17


                                            Page 202 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 292 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    862916539360                                7
    862923960138                               16
    862977690000                               10
    863023430511                               19
    863112881716                               19
    863433667396                               19
    863534183178                                6
    863540114772                               10
    863670375601                                7
    864043632459                               15
    864096459870                               13
    864157953237                               11
    864231015027                                8
    864304552723                               15
    864445713286                               19
    864593768895                               21
    864812146344                               15
    864812612005                               15
    864861275007                               20
    864878855583                                3
    865001659312                                9
    865054482997                               17
    865122795974                               18
    865281979957                               18
    865322924623                               16
    865387447116                               20
    865447852698                               18
    865481590324                               12
    865944573594                               18
    866087707629                               18
    866177884800                               11
    866211667129                               16
    866297250552                               12
    866337043171                               19
    866641676457                               21
    866854743039                               12
    866956724724                               20
    866968648447                               11
    867199904690                               15
    867222582394                               17
    867393370191                               21
    867405888563                               18
    867577543887                               20
    867727910107                               19
    867764777443                               21
    867924621733                                7


                                            Page 203 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 293 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    868150250925                                3
    868209253470                               10
    868590516909                               19
    868604101646                               19
    868620966966                                6
    868630197304                                9
    868683029371                               12
    868689193795                                3
    868699858370                               14
    868787150304                                7
    868864291753                               11
    868994029178                               14
    869009325686                               20
    869201622377                               12
    869287459585                               11
    869291378590                               17
    869331433377                               11
    869349295213                               15
    869478948354                                6
    869507717374                               15
    869553071852                               11
    869577639676                               18
    869827871151                               21
    869857346579                                9
    869911614280                               15
    869948151927                                3
    869982993170                               11
    870618619431                               20
    870668177899                               20
    870772714667                               20
    870812906358                               14
    871096272428                               16
    871243528497                               11
    871263480686                                7
    871408521138                               20
    871466194220                               12
    871800937165                               13
    872092890028                               13
    872168370464                               13
    872264429868                               20
    872265936282                                7
    872685181384                               13
    872884893266                               11
    872974748199                                7
    873145169054                               12
    873145519232                               21


                                            Page 204 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 294 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    873156734684                               10
    873240435903                               16
    873338228499                               13
    873519034067                                9
    873618664162                               15
    873852917401                               19
    873861246684                               10
    873884719273                               11
    873896244855                               12
    874175184814                                8
    874250495283                               16
    874276186282                               18
    874463465007                               15
    874466238485                               17
    874562103709                               15
    874565253908                               17
    874649421254                               20
    874732005818                               20
    874753519369                               13
    874934724009                               10
    875028094219                               19
    875231194252                               12
    875400229300                               17
    875461013465                               20
    875497458445                                8
    875580119377                               12
    875794200169                                6
    875937007776                                9
    875940062514                               13
    875947440451                                7
    876093366592                                7
    876244350279                               14
    876279459743                               18
    876290761809                               18
    876494768484                               11
    876641460172                               19
    876771488636                                6
    876782761830                               14
    876934574394                                9
    877008124664                               14
    877054243757                               17
    877219367250                               11
    877263009492                                9
    877360770422                                9
    877366938572                               20
    877418631166                               15


                                            Page 205 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 295 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    878081707228                               18
    878153637461                                4
    878223941605                               20
    878259128835                               11
    878336979020                               15
    878394819274                                8
    878423050921                               17
    878437206559                               20
    878542533554                               14
    878738543894                               19
    878860171828                                8
    878886479828                               20
    878982745986                               17
    879041822106                               21
    879137619808                               14
    879265717641                               16
    879388092030                               10
    879500524551                               11
    879612399210                                8
    879763330743                               13
    879766339846                               19
    879921180141                               14
    879933445659                               18
    880011446719                               18
    880068212692                               15
    880084997453                               18
    880137756877                               12
    880156256669                               17
    880306522307                               15
    880463771001                               17
    880546809585                               11
    880611865726                               12
    880689833258                               18
    880701665246                               21
    880757386275                               16
    880786307567                               13
    880814289619                               17
    880847323165                               11
    880879270324                                8
    880901362226                                4
    880913210978                               18
    881027159692                               15
    881071173065                               12
    881081728210                               16
    881123301518                               15
    881129294579                               18


                                            Page 206 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 296 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    881271384602                               17
    881375693661                               11
    881379676462                                2
    881424223949                               10
    881441182868                                7
    881570616217                               13
    881717384273                                7
    882027466261                               17
    882099654005                               12
    882119535414                                6
    882301528884                               15
    882429825553                               20
    882662382388                               10
    882711658666                                6
    882889805308                               13
    883049638422                                8
    883103330100                               18
    883299691549                               13
    883304726279                               21
    883356245181                               12
    883488638738                               19
    883684505655                               17
    883852738833                                8
    883893396652                                5
    883896643242                               19
    883956115174                               12
    884039488102                                8
    884510909154                               20
    884588907420                                8
    884599319140                                8
    884687611314                                9
    884801263868                               10
    884847999963                               11
    884931829705                               17
    885052932373                                9
    885067019093                               10
    885337532911                                9
    885389538429                               11
    885417782183                               10
    885588185343                               18
    885653384908                               14
    885655900411                               19
    885839556757                               15
    885934244323                               15
    886177571904                               21
    886267046857                               18


                                            Page 207 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 297 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    886286197643                                8
    886297835450                                5
    886354880355                               19
    886439922213                               20
    886525232758                               20
    886665531848                               21
    886751822144                               17
    886907708779                               16
    886949420389                               14
    886975328852                                5
    887016013678                               16
    887129398476                                9
    887168429274                               13
    887227360573                               20
    887303389091                                9
    887518830080                               16
    887718876772                               15
    887757865195                               12
    887772961934                               12
    887792640314                               12
    887882427261                               21
    887952096709                               15
    888127634716                               18
    888129086648                               21
    888137715817                               15
    888138527465                               18
    888189569995                               18
    888199856919                               18
    888370040753                               18
    888373276633                               18
    888595177741                               10
    888716828958                                9
    888780927234                               21
    888794333157                               15
    888841438056                               11
    888862369996                               14
    888965160535                                8
    889079628461                               21
    889099766449                               19
    889134660778                               14
    889237411269                               15
    889280743380                               21
    889296133486                               16
    889584732657                               14
    889604308126                                7
    889766443936                               10


                                            Page 208 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 298 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    889829591331                               20
    889892660962                               10
    889950595745                                9
    890234520608                               17
    890268060794                               15
    890299066851                               12
    890300124833                               13
    890417274503                               18
    890439490737                               10
    890550197517                               20
    890556565901                               21
    890638423568                               16
    890773771280                                2
    890895782920                               14
    891076837616                               17
    891338019582                               20
    891340458250                               17
    891411091617                               16
    891576588104                               10
    891666625576                               16
    891768409355                                7
    891996692816                               15
    892001888199                                7
    892024529582                               20
    892181557088                               21
    892276560372                               11
    892287083386                               11
    892389013382                               16
    892484215504                               16
    892692225936                                6
    892710301510                               16
    892736727322                               10
    892742438658                               19
    892876463893                               19
    893019681281                               18
    893175794228                               13
    893234638448                                5
    893293298732                                2
    893307491622                               10
    893374686546                               21
    893531024407                                5
    893545719746                               20
    893557696089                               12
    893598956007                               14
    893964721307                               10
    894125702742                               10


                                            Page 209 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 299 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    894162185441                               17
    894256338428                               19
    894283190787                               18
    894331701051                               21
    894498525604                               15
    894585042678                               16
    894933039274                                2
    895003981374                               17
    895099502940                               10
    895201966118                               20
    895367152941                                2
    895411225919                               21
    895724606652                                5
    895752813153                               13
    895832244724                               12
    896092557300                               11
    896118011743                                6
    896240824786                               12
    896328072482                               21
    896386425894                                5
    896517441560                               16
    896548643661                               18
    896551737514                                9
    896619101939                                8
    896723516703                               13
    896861774334                               20
    896862424863                               10
    896887704683                               12
    896913767279                               15
    896978007582                               20
    897099439473                               16
    897114231669                                7
    897146802348                               11
    897558753331                               20
    897646781010                               18
    897770273918                               19
    897815260523                               13
    897869369434                                9
    897871080739                               12
    897912632627                               13
    897982669482                               14
    898055578069                               12
    898072617082                               20
    898228944698                               17
    898404393764                               11
    898425918026                               14


                                            Page 210 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 300 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    898446473246                                9
    898454648861                               18
    898498157458                               10
    898786664894                               12
    898798093153                               20
    898970137769                               19
    898992747953                               17
    899009630503                                6
    899080421263                               10
    899298400106                               16
    899323200295                               12
    899361769622                                5
    899623981165                               17
    899693547702                               15
    899741321290                               11
    899849981023                               13
    899874764448                               13
    899995029858                                8
    900081785350                               11
    900110322470                               18
    900167190424                               18
    900291162963                               12
    900349650952                               19
    900459248061                               11
    900516398205                               20
    900721407915                                9
    900784512936                               12
    900785161137                               11
    900808178774                               20
    900997528295                               14
    901037180285                               14
    901133462741                                7
    901186545334                               18
    901207410219                               13
    901254887181                               15
    901309665247                               20
    901331122454                               15
    901592509776                               18
    901692006226                                9
    901761345520                               11
    901842016682                               16
    901918556030                               19
    901969150129                                9
    901971393685                                6
    901994144965                               13
    902049848299                                4


                                            Page 211 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 301 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    902115163348                               19
    902265734460                               13
    902334961995                               11
    902355026874                               18
    902382349550                                6
    902547936842                               13
    902592228215                               17
    902602759145                               19
    902839894362                               12
    903017885473                                7
    903023876671                                6
    903051515531                               19
    903080134142                               18
    903104506854                               18
    903117079709                                2
    903209462252                               19
    903261821207                               10
    903394781474                                8
    903561376456                               20
    903587293767                               14
    903740555935                               11
    903801264663                               11
    903925268867                               12
    904182101556                               16
    904199825090                               10
    904384287962                               18
    904393762772                               20
    904525603589                               10
    904644138136                                6
    904871373859                               16
    904933108904                               20
    904961851382                               16
    905101757919                               12
    905150819526                               11
    905241787390                                3
    905356495598                               19
    905456735709                               20
    905555209101                               13
    905671658882                               12
    905688114887                               20
    905798594890                               11
    906085051087                               21
    906118469270                               18
    906151573596                               14
    906161941545                               19
    906574727459                               10


                                            Page 212 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 302 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    906810869420                               18
    906811059875                               19
    907080351332                               18
    907084964639                               10
    907285565468                                9
    907366202170                               13
    907466496764                               19
    907488154205                                9
    907581451772                               13
    907585129099                               12
    907605071975                               15
    907662977888                               17
    907696005380                               17
    907784013966                               17
    907844084738                               11
    907973039853                               17
    907999871256                               15
    908094403292                               12
    908166171009                               15
    908226995221                               14
    908363507087                               18
    908396591856                               16
    908452996942                               18
    908585312734                               17
    908608695916                                9
    908763583708                                7
    908804750959                                9
    908959507435                               18
    909082875080                                9
    909202523953                               11
    909441357437                               21
    909491686574                                6
    909623989794                               18
    909863728523                                6
    909876139327                                3
    910035629250                               12
    910094900481                               13
    910258042119                               15
    910281977575                               15
    910333761438                               12
    910402691416                                7
    910442215349                               19
    910711891908                                8
    911060566042                                8
    911516786978                               17
    911568220664                                4


                                            Page 213 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 303 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    911653588020                                5
    911665451207                               21
    911713780329                               13
    911735656165                               19
    911821129691                               16
    912073354196                               10
    912234115840                               17
    912257095758                               12
    912306125235                               19
    912663115614                               17
    912689048291                               10
    912737994880                               21
    912861786277                                4
    912888187409                               13
    913259493613                               12
    913356777241                               18
    913479469677                               17
    913570821246                                6
    913607930725                                8
    913867636078                               14
    914071831347                               10
    914135046264                               11
    914151683876                               17
    914171836299                                9
    914173211397                               15
    914179705975                                9
    914232981352                               18
    914240305738                               16
    914296097083                               20
    914407704452                               14
    914571362043                               16
    914607190488                                6
    914676472505                               21
    914717342200                               16
    915051553825                               19
    915321502330                               14
    915425963195                                6
    915427868681                                6
    915677593982                               10
    915749574041                               11
    915751061364                               18
    915758810433                               17
    915803130212                               17
    915820487271                               21
    916075608189                               18
    916097897066                               14


                                            Page 214 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 304 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    916171919050                               15
    916179419922                               10
    916234154216                               20
    916250468659                               13
    916535869202                               20
    916671242527                               14
    916852395012                               11
    916882683950                               20
    916998791936                               15
    917142959274                               15
    917157931681                               10
    917311114221                               13
    917431156113                               16
    917504236530                                7
    917944951877                               16
    918394905012                               20
    918530530724                                9
    918561857156                               18
    918770402633                                7
    918856483381                                8
    918980868030                               17
    919311821889                               13
    919345589783                                9
    919388843198                               10
    919521280527                               14
    919525428638                               10
    919564066418                               14
    919634020850                               16
    919686987494                               18
    919720222205                               17
    919727072083                               16
    919730423913                               21
    919802161828                               15
    919886180163                                9
    919991265946                                5
    920021135789                                5
    920171436817                                8
    920183702335                                8
    920252627191                               11
    920293653813                               17
    920418858492                               14
    920562206265                               11
    920718632136                               17
    921006490440                               14
    921052470767                               14
    921080399268                               15


                                            Page 215 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 305 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    921117339713                                9
    921152109710                               19
    921249257364                               11
    921577888505                               21
    921716090256                                5
    921793200040                                9
    921800410805                               16
    921914772560                               17
    921936101710                               17
    922136204747                               19
    922149350831                                8
    922245236544                               21
    922448831575                               14
    922482400631                               14
    922683035454                               19
    922775393782                                1
    922894337179                               19
    922914823016                               17
    922972694935                                8
    923134219332                               10
    923514415009                                8
    923516151926                               11
    923536288517                               19
    923599023803                               17
    923670800833                                7
    923695031518                               10
    923810549511                                7
    923938058747                                9
    924067194073                                5
    924123265280                               14
    924130835070                               14
    924293670769                               18
    924329876865                               18
    924386457040                               17
    924394248950                               20
    924455691094                               12
    924600857275                               19
    924702267128                               12
    924710062298                               21
    924715520780                               20
    924903014175                               12
    924952232710                               18
    925138363580                                6
    925195176120                               18
    925251373521                                7
    925260033424                               11


                                            Page 216 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 306 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    925303038175                               18
    925333685673                                9
    925366087317                               12
    925554200507                               10
    925610530156                                7
    925756005536                               19
    925759359229                               11
    925766750205                                7
    925796245656                               14
    925900484401                               11
    925936778973                               16
    925945165067                               15
    925963652752                                6
    926263307653                               21
    926288863145                               18
    926316416789                               20
    926413479227                               18
    926507765394                                9
    926550936851                                6
    926765115898                               19
    926800684038                               10
    926808997955                               10
    926810078289                               17
    926967529081                               17
    926986642614                               15
    927006940790                               20
    927036744509                               13
    927052527167                               11
    927219925415                                7
    927375446506                               18
    927384068225                                9
    927398509778                               15
    927424469929                               10
    927540731583                                6
    927552821081                               21
    927556493752                               19
    927628568340                               14
    927939068493                                8
    928005297170                               17
    928050679122                                9
    928134182435                               21
    928219145597                               10
    928252236419                               20
    928461776548                               16
    928565829028                                7
    928621809897                               14


                                            Page 217 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 307 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    928634949927                               20
    928733210047                               16
    928781986204                                5
    928890318577                                8
    928996817642                               13
    929079934922                               14
    929270267454                                7
    929292168436                               17
    929519872149                               19
    929539856469                               21
    929626060617                               18
    929670454902                                8
    929731725217                               21
    929784944714                               21
    930072172978                               21
    930168990945                               12
    930203305060                               21
    930465960843                               17
    930472805133                               14
    930481066430                               15
    930561305923                               20
    930577489050                               12
    930583602251                               17
    930673933091                               17
    931024296178                               11
    931321828595                               12
    931384575987                               21
    931551375861                                8
    931640911816                               20
    931730315524                               17
    931750676563                               19
    931778847674                               17
    931872942454                               13
    931929379205                               20
    931960654414                               19
    931973555094                               14
    932040413810                               21
    932046075786                                7
    932582588370                               17
    932643323640                               13
    932652848742                               13
    932843472778                                6
    933065279822                               18
    933269279513                                9
    933436244696                               18
    933593782566                               14


                                            Page 218 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 308 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    933653427723                               20
    933658435910                               11
    933855494454                               14
    933906070392                               11
    933910887192                               20
    934056830097                               18
    934174178604                               10
    934237340901                               18
    934314282115                                9
    934376248594                               10
    934592304721                               21
    935094873391                               21
    935107571974                               16
    935245875705                               15
    935517183941                               17
    935587508574                               17
    935685900476                               12
    935747377545                                2
    935807505127                               10
    936016363994                               20
    936034182057                               15
    936308501259                               21
    936335246050                               15
    936354584031                               10
    936393550568                               12
    936535869230                               13
    936638292362                               20
    936778962118                                7
    936854771309                                8
    936873583094                               11
    936881612026                               16
    936984585569                               10
    937099650473                               20
    937206804258                               15
    937233942998                                6
    937390132313                               20
    937651316607                               20
    937711626728                               11
    937900477992                                6
    938163461601                                8
    938181597246                                4
    938246058738                               21
    938599540358                               18
    938631859580                               20
    938655189210                                9
    938666694304                               13


                                            Page 219 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 309 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    938721809508                               10
    938812860725                               14
    938849335043                               11
    938903485397                               17
    938961982233                                7
    939009258961                               10
    939134050133                                9
    939222839167                                2
    939243754810                               15
    939294422018                               17
    939339964623                               17
    939454113106                               12
    939657357959                               19
    939817368025                               20
    939873803845                               10
    939981763689                               14
    939985812149                               16
    940008844222                               12
    940169727868                               18
    940176719772                                6
    940185619491                               15
    940216578050                                8
    940227845191                               20
    940324494588                               18
    940336393631                               10
    940387935816                               14
    940560745979                                7
    940677324283                               21
    940767621129                                2
    940804338987                               12
    940819670419                               18
    940860557809                               20
    940897848430                                7
    940919051385                                4
    940940066214                                9
    940953094951                               17
    941069310970                               17
    941119155354                               15
    941165217637                                7
    941228730577                               10
    941547491095                               10
    941559616450                                3
    941976641278                               11
    942107226207                               17
    942155466854                                5
    942225509297                                7


                                            Page 220 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 310 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    942271730836                               16
    942323611092                               20
    942462779555                               14
    942561711158                               18
    942564935397                               14
    942727979712                               16
    942816629048                               11
    942852086361                               19
    942860380720                                6
    942896007534                               20
    942950806089                               10
    943022362862                                7
    943060634632                               20
    943115953330                               21
    943464578569                               10
    943487452317                               11
    943487883054                               13
    943686663613                                6
    943727459267                                8
    943890535247                               10
    943914689564                               14
    943965135117                               20
    943982297529                               21
    944533508711                               14
    944823222210                               14
    944828037613                               19
    944855511629                                7
    944894880963                               19
    945023995333                               15
    945152049859                               13
    945157316488                               13
    945159756088                                9
    945175225356                                6
    945352556159                               15
    945367123441                               18
    945465382629                                9
    945506141030                               11
    945557251082                                3
    945601824646                               18
    945625432276                               17
    945774714903                               20
    945784526387                               14
    945862919533                               19
    945956399640                               13
    946136498799                               12
    946317777013                               11


                                            Page 221 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 311 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    946318472245                               16
    946349893672                                9
    946535492291                                1
    946831614686                                9
    946832983265                               14
    946871953061                               21
    946934422454                                7
    947028954024                                6
    947117938170                                9
    947130584600                               18
    947233405406                               11
    947331143053                               16
    947382240998                               13
    947406124300                               17
    947480314853                                8
    947518323059                               12
    947528058639                               21
    947577850404                               10
    947586027881                               10
    947685618861                               15
    947778949025                               15
    947816854785                               19
    947868376947                               11
    947884254134                               16
    947966211452                               16
    948145932494                                1
    948226605984                               14
    948323268885                               18
    948363538342                               16
    948368112533                               20
    948383918940                                6
    948417155514                               13
    948535173642                                7
    948637708067                               11
    948664993956                               13
    948718361999                               11
    948728145077                               18
    948775087460                               14
    948825451522                               20
    948925322830                               17
    948947166535                                2
    948974569771                               17
    949099573749                               11
    949137186608                               19
    949159341375                               14
    949170296989                               12


                                            Page 222 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 312 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    949194075982                               17
    949219666864                               13
    949278802122                               14
    949297266058                               16
    949573653261                               12
    949638185534                               20
    949672907568                               13
    949680579338                               20
    949770966522                               12
    949877289567                               16
    949899438280                               20
    949936852302                                8
    949975128728                               11
    950051040832                               10
    950165584661                               14
    950165618654                               19
    950171950251                               17
    950290262676                               18
    950377298962                               11
    950433521975                               11
    950502606086                               20
    950585318707                                8
    950704079565                               10
    950720378175                               10
    950806971617                               10
    950829563640                               12
    951024552319                               10
    951110848669                                7
    951282320988                               17
    951370160539                               17
    951402696759                               11
    951583002672                                2
    951624207642                               12
    951761709504                               12
    951787349746                               18
    951796462272                               13
    951876496874                               14
    951911144402                               16
    952229287919                               13
    952247542773                               21
    952276498058                               17
    952578311299                                8
    952603591584                                8
    952765525297                               18
    952890349996                               17
    953160441925                               16


                                            Page 223 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 313 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    953176632037                                5
    953203571008                               13
    953257596099                               15
    953374136218                               13
    953410651048                               20
    953453133793                               10
    953705890549                               18
    953848991988                                7
    954028712099                                5
    954237029401                                8
    954272840617                               15
    954275827368                               13
    954538596773                               13
    954570573734                               11
    954619332662                               11
    954704635290                               13
    954904648455                                7
    954938390737                               11
    955020284725                               20
    955076208318                               20
    955177784411                                9
    955356196014                               16
    955361521317                               21
    955580285730                               15
    955621751005                               10
    955666928066                               13
    955705764683                               16
    956005498747                               16
    956055912635                               20
    956225367243                               14
    956364293097                               11
    956405843123                               10
    956445789876                               20
    956499648261                               13
    956503150499                                7
    956517326626                                3
    956585966031                               21
    956597341671                               21
    956631304677                               11
    956873099766                               20
    956954887583                               19
    957003310769                               11
    957331053428                               18
    957362559139                               18
    957523974571                                9
    957970138620                               21


                                            Page 224 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 314 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    958141128048                               20
    958143520150                               12
    958182033598                               21
    958260064460                               12
    958316639978                               19
    958430952839                               16
    958433584291                               18
    958548490405                                8
    958559676986                               17
    958627206720                               18
    958806890976                               13
    958904964365                               13
    959008656889                               12
    959149912913                               15
    959286005683                               12
    959313584939                               16
    959550773707                                9
    959569187817                               15
    959608278219                               13
    959636998810                               18
    959654497430                                8
    959729810693                               15
    959814862796                               10
    959977762755                               11
    960024772194                               19
    960228490625                               16
    960267175902                                8
    960276043490                               15
    960304146615                               14
    960353869927                               15
    960380822402                               17
    960468062182                                9
    960760291648                               18
    960771310591                               17
    960812907648                               15
    960906924197                               10
    960966299736                               19
    960996655730                               17
    961082669889                               19
    961153683701                               11
    961261147616                                9
    961391791218                                6
    961877344159                                7
    961936729943                                8
    962005591934                                6
    962120554858                               18


                                            Page 225 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 315 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    962300946453                               15
    962431553269                                9
    962677195186                                7
    962700460089                               10
    962776466722                               15
    962800763996                               15
    963074492274                               11
    963119602745                                8
    963153292408                               10
    963196625916                               17
    963302707749                               14
    963467096893                               20
    963586827258                               13
    963644715010                               10
    963798917814                               13
    963933902311                               13
    964135163913                               10
    964284182510                               10
    964318669385                               13
    964414887114                               13
    964466123826                               17
    964547959140                               21
    964685763682                               13
    965052896629                                6
    965174133874                                8
    965425752088                               15
    965468990135                               21
    965501296318                               21
    965813157599                               17
    965891919083                               20
    965968566000                               15
    966095672905                               15
    966165774021                               17
    966251477584                               15
    966256818253                                8
    966366205815                               20
    966532896723                                9
    966649633352                               14
    966671933871                               13
    966681996345                                6
    966777408946                               18
    966819697976                                8
    966855932943                                8
    966926663633                               17
    967100648195                                8
    967155418344                               19


                                            Page 226 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 316 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    967394805033                               12
    967746688970                               12
    967783804968                                9
    967801215113                               12
    967905782149                               10
    967920036972                               16
    967955533401                                7
    967981422771                               17
    967986308955                               15
    968114363481                               15
    968415785101                               15
    968467641142                               19
    968475935966                               15
    968635899932                               12
    968671669238                               17
    968683923115                               11
    968721767873                               21
    968841595096                               21
    969012721893                               18
    969219035455                               17
    969327050713                               17
    969333058209                               20
    969370758613                               20
    969374938389                               18
    969463009374                               10
    969494055012                               19
    969563864158                               11
    969687752412                               11
    969691656051                               20
    969790304066                               17
    969880100792                               18
    970097288942                               16
    970223229365                               21
    970292560277                               15
    970317464774                               10
    970331098871                               14
    970514684437                               13
    970680062180                                6
    970795987161                               10
    970808371888                               12
    970862272648                               13
    970909852987                               16
    971093096292                               10
    971414088724                                6
    971598376042                               20
    971665355364                                9


                                            Page 227 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 317 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    971677567797                                8
    971800073503                               21
    972057963709                               13
    972127190313                               17
    972226224362                               14
    972284442733                               18
    972386460273                               17
    972467513277                               20
    972535138472                               19
    972614319517                               19
    972646920930                                6
    972678556560                               15
    972930976643                               16
    972954512562                               14
    973313179786                               20
    973519498471                               12
    974140483874                               14
    974190103344                               21
    974290699221                               10
    974393615022                               18
    974431829516                               14
    974626185361                                8
    974701896299                               15
    974759898137                               19
    974849356793                               21
    974891836278                               11
    974913789880                               13
    974939954456                               16
    974954535242                               18
    974987413723                               15
    975007689547                               16
    975045680057                               15
    975171387185                               13
    975196073286                               14
    975207859639                               20
    975351918943                                6
    975408287708                                3
    975512997236                               16
    975714485616                               17
    975730089460                               15
    975736399636                               16
    975790217042                               10
    975798936084                               11
    975838658389                               10
    975919816632                               12
    976041408711                               12


                                            Page 228 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 318 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    976100117423                               11
    976256332350                               12
    976450534993                                4
    976781607595                               10
    976784597141                                8
    976823132941                               11
    977047101584                               13
    977055781511                               14
    977106300638                               18
    977368251876                               14
    977368472134                               18
    977434246325                               18
    977576395487                               16
    977765886569                               11
    977767084715                               10
    977944020172                               19
    977982288682                               12
    977992239864                               16
    978058055965                               18
    978102998798                                9
    978182203127                               16
    978225972494                               16
    978323846115                                9
    978607506016                               16
    978654242577                               11
    978666022410                               16
    978676968245                               13
    978714649090                               13
    978838108005                               17
    978967549270                               12
    979044604106                               12
    979183746958                               21
    979356487738                               11
    979376835739                               17
    979612134388                                6
    979642990968                                9
    979754357124                               14
    979797331142                               17
    980020158450                               12
    980067196759                                9
    980195644303                               17
    980434220276                                8
    980482707257                               17
    980764404862                               18
    980780951670                               15
    980787503990                                5


                                            Page 229 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 319 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    980861680108                               11
    980869966085                               10
    981101950622                               12
    981189851641                               20
    981226550873                               21
    981498896136                               10
    981641835059                               10
    981660146258                               19
    981782202135                                5
    981785054776                               12
    981786204494                               13
    981892852570                               14
    981947010375                               13
    982020165298                               19
    982260497279                               12
    982395573046                                9
    982608535785                               20
    982737642240                                9
    982795915559                               10
    982919425696                               17
    983282551162                               17
    983302809291                                8
    983332623720                               15
    983349891838                                7
    983388820190                               15
    983401667785                               19
    983425969251                               20
    983666311477                               18
    984190938522                               20
    984257201192                               10
    984345789526                               14
    984361359377                               15
    984463818365                               10
    984551637427                                5
    984726474614                                7
    985218636685                               12
    985392066644                               14
    985396509984                               12
    985407247667                               19
    985422892024                                8
    985462753096                               19
    985797019669                               21
    985941275017                               18
    986013288138                                6
    986105200363                               19
    986130709288                               12


                                            Page 230 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 320 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    986325270025                               11
    986389499617                                9
    986411122134                                4
    986418177368                               12
    986454084044                               12
    986672613298                               21
    986803947011                               15
    986825626804                               13
    986899268342                               11
    987050012680                               13
    987070148340                               19
    987113863690                               18
    987130440300                               15
    987225131592                               12
    987311579282                               18
    987529037515                               20
    987592197949                               19
    987756922370                                8
    987806077576                               20
    987915027882                               21
    987945260941                                6
    988059367514                               11
    988065235312                                8
    988321884065                               11
    988339228085                                7
    988381081721                               10
    988495638124                               11
    988549825265                               11
    988586941729                               16
    988628721791                               16
    988719397685                                5
    988773530810                               10
    988841371606                               18
    988868538286                               12
    989000491328                               18
    989028498526                               17
    989185920912                               15
    989222090221                               20
    989407778713                                8
    989468506999                               21
    989533715877                               11
    989601651202                               13
    989654225293                               21
    989707094147                                7
    989736816842                               19
    989889882966                               13


                                            Page 231 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 321 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    989932595748                               19
    990474590562                               20
    990643297784                               14
    990673678458                               11
    990683334410                               17
    990687640380                               16
    990691179871                               21
    990740815639                               20
    990787263956                                2
    990883620452                               12
    990911917292                               15
    990947118957                                5
    990969651841                               18
    990996545177                                9
    991024496030                               21
    991056735624                               17
    991285372056                               13
    991521717511                               21
    991597391196                               21
    991607765198                               16
    991730286736                                8
    991736216002                               17
    991837606762                               18
    992057323918                               16
    992123623375                               18
    992197246288                               14
    992235423528                               14
    992723159023                               19
    992769542147                               21
    992783070073                               12
    992824797516                               18
    993006278758                               18
    993046435059                               14
    993332247247                               13
    993340607730                                7
    993435314854                               10
    993466842451                               15
    993568905627                               18
    993787525685                                9
    994124776682                               16
    994136005172                               18
    994385572614                               11
    994443895759                               11
    994482047388                               20
    994487140326                               10
    994497179983                                7


                                            Page 232 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 322 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    994531101545                               15
    994657547211                               15
    994719122069                               14
    994728470685                               21
    994958011432                               15
    995027838739                               12
    995050065218                               21
    995098441372                               12
    995113262439                               11
    995278768705                               11
    995318535248                               13
    995449651497                                4
    995550833641                               18
    995602144858                               12
    995672617106                               11
    995772861408                               16
    995872556696                                8
    995934552977                                6
    995968460570                                8
    996073707471                               11
    996075154746                               12
    996077721937                                9
    996119593269                               12
    996276255696                               17
    996377274393                               15
    996379966846                                9
    996540855615                               13
    996564235537                               16
    996572399976                               11
    996836547739                               15
    996950526255                               11
    996959617826                               13
    997001637238                               14
    997065790928                                7
    997121746185                                9
    997260602656                                8
    997279921546                                8
    997315454296                               15
    997448862530                                9
    997469964902                               15
    997628040611                               20
    997697265352                               20
    997852438129                               13
    997888055164                               14
    997960770502                               16
    998249100987                               11


                                            Page 233 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 323 of 446
                                            Interrogatory 8

Unique Identifier Age as of September 30, 2019
    998327241279                               14
    998515711631                               13
    998533030506                               16
    998637680430                               16
    998711238615                               19
    998720700387                               10
    998729639221                               16
    998785273638                               13
    998844405636                               20
    999117436819                               15
    999319229275                               15
    999472399242                               11
    999484593980                               10
    999496709090                               13
    999587522354                                8
    999609757215                               15
    999688280747                               19
    999727820512                               11
    999830252026                                8




                                            Page 234 of 234
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 324 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    950171950251                               17
    184581254695                               21
     40463653412                               17
    338142421720                               15
    712112318591                               20
    600342288428                               17
     84962992969                               21
    645575912970                               18
    619440218257                               21
    737151631498                               21
    929539856469                               21
    436866363714                               21
    198062552232                               21
    838655605838                               21
    544773371679                               21
    113317108301                               21
    277701757512                               21
    994728470685                               21
    974190103344                               21
    382431105423                               21
    668846413805                               21
    277442889883                               21
    712688402139                               21
    453135750934                               21
    909441357437                               21
    157727544270                               21
    867764777443                               21
    229092665124                               21
    492357984415                               21
    123023964057                               21
    183267500337                               21
    430952009480                               21
    482966354342                               21
     91100148900                               21
    106716889938                               21
    582218565784                               21
    932040413810                               21
    651573574009                               21
    138277585217                               21
    247747365035                               21
    968721767873                               21
    146036746980                               21
    764571905493                               21
    810049316292                               21
     77613536771                               21
    199153424800                               21


                                             Page 1 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 325 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    664303022281                               21
    652654004122                               21
    388147613215                               21
      9403602225                               21
    249337003683                               21
    398378019407                               21
    691702243263                               21
    256473125079                               21
    281957408079                               21
    363153013105                               21
    535184277937                               21
     78971438147                               21
    892181557088                               21
    473079059494                               21
    965468990135                               21
    680497809631                               21
    512526117970                               21
    339431955638                               21
    341421615026                               21
     28969481601                               21
    692935129951                               21
    492664682909                               21
    714056793468                               21
    314636196157                               21
    226117456438                               21
    928909757142                               21
    955361521317                               21
    316553994230                               21
    633997736794                               21
    638994261455                               21
    443708617447                               21
     37521913200                               21
    658728001946                               21
    292094788651                               21
    337771202595                               21
    372430527291                               21
    484046709950                               21
    873145519232                               21
    797518529370                               21
    418372679697                               21
    271625011821                               21
    449239235581                               21
    558022767100                               21
    926263307653                               21
    253825383380                               21
    439275351092                               21


                                             Page 2 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 326 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    846982865524                               20
    768110138257                               21
    598457980715                               21
    723568196280                               21
    535707553633                               21
    543090983082                               21
     51309015161                               21
    880701665246                               21
     28059923569                               21
    456590032884                               21
    340826770450                               21
    527674779542                               20
    856101395961                               21
    805015125222                               21
    276637701913                               21
    947528058639                               21
    366578032434                               21
    869827871151                               21
    496186571893                               21
    718180582262                               21
    505662297600                               21
      9948766330                               21
    550922377292                               21
    231685127240                               21
     47829551645                               21
    727397273168                               21
    866641676457                               21
    754313286280                               21
    776828484041                               21
    461636781442                               21
    529670144213                               21
    368906975896                               21
    671775989548                               21
    299075877899                               21
    853499013863                               20
    531083930532                               21
    539227405815                               21
    508729055296                               21
    714800562577                               21
    952247542773                               21
     51032806305                               20
    592561422658                               21
    693743616200                               21
    746089762890                               21
    162154099049                               21
    473868604039                               21


                                             Page 3 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 327 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    542268682990                               21
    734361829579                               21
    488268575859                               21
    227919788672                               20
    163982322051                               21
    509318155474                               21
    502686904978                               21
    361803399568                               21
    531289409628                               21
    603007977178                               20
    249703899608                               21
    212005310325                               21
    175935086877                               21
    269512066744                               21
    521895510854                               20
     44362650740                               21
    247205278486                               20
    624984856521                               20
    697868422465                               21
    476183757408                               20
    383777863991                               21
    355779483615                               21
    671988188603                               20
    725266672078                               21
    889280743380                               21
    153378971924                               20
     37721438351                               20
    355293222403                               20
    283936295325                               21
    149687725655                               20
    528425064650                               20
     51048042743                               21
    217420335495                               20
      6627289116                               20
    750703074388                               20
    877366938572                               20
    332022327619                               20
    829550492498                               20
    561037617997                               20
     11818087200                               20
    638063201513                               20
    142442016929                               21
    281682072339                               20
    339256391088                               21
    431494077403                               21
     81169974097                               20


                                             Page 4 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 328 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    898072617082                               20
    213878558117                               20
    902852965008                               20
    981189851641                               20
     62798202068                               21
     50919740951                               21
    570833204115                               20
    665324218416                               21
    146254328148                               20
    457762299785                               20
    182225958064                               20
    304913256460                               20
    380580278291                               20
    632727699649                               20
    165467999487                               20
    822200980421                               20
    895201966118                               20
    898798093153                               20
    663565239713                               20
    849854076212                               20
    373705554928                               20
    367769561880                               20
    627016302025                               21
    874649421254                               20
    544751312838                               20
    838616728708                               20
    939507864388                               20
    870668177899                               20
     68259011055                               20
    888780927234                               21
    823819443502                               20
    809044650202                               21
    929784944714                               21
    439954004921                               20
    378487080978                               20
     90382505251                               20
    111412136402                               20
    623218063090                               20
    113952301496                               20
    637771867047                               20
    629075317937                               20
    718736916650                               20
    802117556242                               20
    206453632660                               20
    113521555492                               21
    598472112138                               20


                                             Page 5 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 329 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    939817368025                               20
    191785089761                               20
    821194379973                               20
    324675119634                               20
    313533712325                               20
    142297429099                               20
    339869734990                               21
    416962439389                               20
    170094697350                               20
    155011212526                               20
    704708879211                               20
     81053406970                               21
    965761200975                               20
    323393654695                               20
    618953185910                               20
    469538581777                               20
    587003549369                               20
    531879411793                               20
    482477330828                               20
     66826350553                               20
    937651316607                               20
    700503522391                               20
    945774714903                               20
    110878711618                               20
    192099443727                               20
    990474590562                               20
     92715420338                               20
    246318964403                               20
    103994790048                               20
     69248717777                               20
     72632802219                               20
    658249522866                               20
    986672613298                               21
    439605648369                               20
    277458221316                               20
    459263309585                               20
    327723464616                               20
    845146397057                               19
    233419827295                               20
     22055306948                               20
    545845838984                               19
    674120704027                               19
    489296499402                               20
    593195124340                               20
    304648264454                               20
    870772714667                               20


                                             Page 6 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 330 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    670751491874                               20
    628910891074                               21
    596266285329                               20
      5818501584                               20
    469987213365                               20
    276148624382                               20
    181870149068                               20
    213068602706                               20
    772659147053                               19
    986105200363                               19
    698651752761                               20
    311434095405                               20
    705964667586                               20
    184374020521                               20
    973711211223                               21
    900627572975                               20
    396842242404                               20
    901309665247                               20
    649728318048                               21
    116901445723                               19
    596106744649                               20
    574923621759                               20
    175535797689                               21
    507782484642                               20
    415404695746                               20
    816849730824                               19
    265925837339                               20
    291376244879                               20
    359930207655                               20
     34757212752                               20
    404637885003                               20
    522562825365                               21
    756824373155                               20
    455892913722                               20
    315373737047                               20
    354092182757                               20
    644255969974                               20
    890264430033                               20
    351380230092                               19
    408601723802                               21
    651329991711                               18
    220416116166                               20
     99508842966                               20
    815043798562                               20
    578016171036                               19
    916535869202                               20


                                             Page 7 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 331 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    544841122602                               21
    476900705359                               20
    599857298937                               19
    500867717667                               20
    498819751898                               20
    407373107694                               20
    566089735165                               21
     56140438215                               20
    897558753331                               20
    428603921751                               20
    261879969511                               19
    609762022091                               20
    260287307790                               20
    633161347655                               19
    350162318140                               20
    757606880627                               19
    175481370732                               19
    734712233178                               20
    621364493679                               20
    841272511912                               20
    900808178774                               20
    517528499718                               20
    182856293481                               19
    357041137460                               19
    239287480824                               19
    681342840978                               20
    726608893707                               21
    681294187290                               21
    904933108904                               20
    652777793656                               20
    112265401573                               20
    118997179493                               20
    886439922213                               20
    187976786955                               19
    683949088065                               20
    380931816242                               20
    909632922574                               19
    309193641092                               20
     80239499026                               20
     59032592950                               20
    635509872174                               20
      4795319869                               20
    452330851673                               20
    126772632882                               20
    787662011007                               20
    773362329590                               20


                                             Page 8 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 332 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    105034678293                               19
    229559786725                               19
    338380745770                               20
    206516411718                               20
    518194176033                               19
    206985571519                               20
    405906405489                               19
    794390312766                               20
     93871485952                               20
    529718552032                               20
    534633320540                               19
    707124872929                               21
    496262254425                               21
    312121572584                               20
    793088382480                               20
    366164244882                               20
    490608934076                               19
    385209409234                               20
    394965252092                               20
    886519800354                               19
    463237390138                               19
    261309443164                               19
    625348465809                               20
    795701139978                               19
    528480510474                               21
    359274187293                               19
    811775080773                               20
    824379736011                               20
    153875586649                               20
    983401667785                               19
    437681050244                               19
     22993086383                               20
    771197132195                               19
    188532236120                               20
     37830771896                               19
    425018378732                               19
     10681536054                               20
    850708342088                               20
    458583274605                               20
    112671947160                               19
    690580341356                               19
    496871228562                               19
    485826542828                               19
    784838100796                               19
    762995610369                               19
    142556598477                               20


                                             Page 9 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 333 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    541537631556                               20
    308806935470                               19
     23906176456                               19
    159921732340                               19
    805008909109                               20
    404404659944                               19
    267248708414                               19
     67255380595                               20
    515765303987                               19
    847537315846                               19
    139218561882                               19
    740239041271                               19
      5266499243                               20
    719262431245                               19
    306986229172                               20
    126537679754                               19
    443357724903                               19
    275654428767                               19
     76514837834                               19
    166988440402                               19
    178103570910                               19
    521188329683                               19
    523399758863                               19
     18619835852                               20
    575661299553                               19
    764193936607                               19
    230260746661                               19
    331365672095                               19
    566977905840                               19
    406879000090                               19
    749522448867                               20
    516649987324                               19
    129947194891                               19
     53877743918                               19
    320472309981                               20
    537995490962                               19
    861538720719                               19
    795970185100                               19
    906161941545                               19
    247682739165                               19
      9286451158                               19
    152049769719                               20
    252295268352                               19
    922136204747                               19
     44653666693                               19
    222236985910                               19


                                             Page 10 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 334 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    641617860013                               19
    229663605909                               19
    509740852057                               19
    255503715601                               20
    899204641534                               19
    450955685439                               18
    468590283985                               19
    207303071026                               19
    510075341217                               19
    779570669765                               19
    592762717788                               19
    238629915397                               19
    380646703943                               19
    902866668023                               19
    874732005818                               20
    586728391046                               19
    989151562094                               19
     49978599907                               19
    495404357322                               19
    450867722953                               19
    409076033817                               21
    498303675325                               20
    709009010675                               19
    722960688977                               19
    529291931321                               19
     41702559238                               19
    259305232791                               19
     91651593378                               19
     72148930781                               21
    683800343743                               19
    667066023065                               19
    329455202134                               19
    573623977869                               20
    847329475381                               19
    587874956703                               19
    296411041775                               19
    299456528062                               19
    921152109710                               19
    293237150784                               20
    636415302585                               19
    670669651437                               19
    272302091715                               19
    431155997064                               19
    186302612157                               19
    271554525137                               19
    388630256704                               19


                                             Page 11 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 335 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    281871852131                               19
    649624807597                               19
    141476114813                               19
      6565506574                               19
    290176631553                               19
    810007126914                               19
     69886830203                               19
     73016996064                               19
    208236510032                               19
    981660146258                               19
     55244942222                               19
    223149005894                               19
    712817743753                               18
    261596172239                               19
     42008450741                               18
    179480928546                               19
    481555939877                               19
    808871367392                               21
    647323462483                               20
    987070148340                               19
    430445701550                               18
    389313529893                               18
    922894337179                               19
    951161372453                               19
    108848966709                               19
    204405914622                               21
    230172020491                               18
    863023430511                               19
    432498350010                               19
    572741776972                               19
    715957601423                               20
    740174839618                               19
    814650976013                               18
    105004877833                               19
    364941453266                               19
    880594865830                               19
    671907312550                               19
    333241680327                               19
    580661140653                               19
    662808935467                               19
    420423511146                               18
    840979757645                               18
    293329379193                               19
    416941855297                               19
    883896643242                               19
    964547959140                               21


                                             Page 12 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 336 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    229683509204                               19
    847926135570                               19
    695367791549                               19
    638634750452                               19
    271322468888                               19
    436381690874                               19
    161402352230                               19
    275309951173                               19
    724784312642                               18
    810484485147                               18
    443986384405                               20
    248059301287                               21
    475236288959                               19
     66437865173                               19
     43223100735                               18
    567122904848                               19
    732737488455                               19
    618945033578                               19
    426839521354                               18
    362620136404                               21
    746414870372                               19
    333961219683                               19
    695058885820                               18
    659323470043                               18
    181217808361                               18
    557149031459                               19
    456159506206                               19
     15350146692                               18
    769490575777                               19
    750645266730                               19
    211748091603                               18
    354488383213                               21
      3911655399                               20
    533200648862                               19
    720230127089                               19
    101824661299                               19
    575656980545                               19
    411822258221                               19
    965667734373                               18
    121052477100                               19
     81410076508                               21
    932861505511                               20
    740543119023                               18
    735943321947                               18
    429301292836                               19
     73717491270                               18


                                             Page 13 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 337 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    108073458592                               19
    205287360682                               19
    109273679606                               19
    905688114887                               20
    119872221314                               19
     62539638515                               19
    455391125035                               19
    696335837570                               19
    987592197949                               19
    974759898137                               19
    206929640941                               19
    423094140563                               19
    778931139400                               19
    398612095229                               19
     66753451278                               20
    211139115138                               19
    936183556419                               19
    331399840923                               20
    606567331873                               19
    506299815843                               19
    666998080289                               18
    312735381217                               19
    757706755660                               19
    834819782449                               19
     63046181604                               19
    761993216706                               21
    275655925868                               19
    332345791782                               19
     46110898744                               19
    681329228767                               19
     28067904072                               19
    407363506224                               19
    765806235730                               18
    660420459072                               19
    194532370286                               19
    892876463893                               19
    888748710458                               19
    330973065613                               18
    601227190160                               18
     15584800400                               19
    436799404881                               19
    875260126719                               19
    647708546207                               19
     95058102671                               19
    548641954339                               18
    640601342843                               19


                                             Page 14 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 338 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
      5522549155                               19
    610716499673                               18
    114216306766                               18
    648881842685                               19
    436512146349                               20
    610300576133                               18
    514685186332                               18
    782134170077                               19
    934056830097                               18
    179949055976                               19
    257170338304                               18
     32441710138                               18
     82792196462                               19
    549253638159                               18
    102067702032                               18
    312722956442                               18
    586418763077                               18
    492262898708                               18
    306770094814                               18
    315375774780                               18
    891037020316                               18
    383250661839                               19
    934237340901                               18
    238125812839                               21
    741203238136                               18
    366492023863                               19
    296410000090                               20
    668270464833                               18
    727039371491                               18
    855027268108                               18
    590544685531                               18
    608258192711                               18
    353730470107                               18
    564374794050                               18
    865281979957                               18
    491176991953                               18
     82018872762                               18
     46004340075                               18
    945367123441                               18
    763587698231                               18
    916075608189                               18
    985941275017                               18
    554124575832                               18
    320755706784                               18
    908363507087                               18
    935981637769                               18


                                             Page 15 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 339 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    430448934637                               18
     95471925613                               18
    715266295577                               19
    903051515531                               19
     61560866918                               18
    369732386605                               18
    522325006092                               18
    479666796271                               19
    213700460836                               18
    213291296835                               18
    505634844539                               18
    319779771530                               18
     74282560533                               18
    800635499322                               18
    849573939503                               18
    431257158719                               18
    801611309779                               18
    319808614124                               18
    399241274875                               18
    345171600741                               20
    946838180045                               18
    197762493137                               18
    913356777241                               18
    202462470719                               19
    950290262676                               18
    969012721893                               18
    636006645224                               18
    966777408946                               18
    476960255521                               21
    638049353677                               19
    644215984105                               18
    838040643762                               18
    316842959410                               18
    632716769648                               18
    489355470282                               18
    133414938643                               18
    829508543867                               18
    631735576146                               18
    792300894295                               18
    140569784744                               18
    648330054548                               18
    200085129217                               18
    473254424741                               18
    120763695856                               18
    255963621781                               20
    700851555309                               18


                                             Page 16 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 340 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    448352329642                               16
    147906152135                               19
    155696635673                               18
    111215468083                               18
    290500024469                               18
    509489857829                               18
    381132258746                               19
    778539113132                               18
    948323268885                               18
    620314364611                               21
    885796501714                               18
    931563683288                               18
    823700553190                               18
    957062717508                               19
    146021590171                               18
    883233003264                               18
    567742360089                               18
    799020294473                               18
    198999676481                               19
    933653427723                               20
    948450909904                               18
    261383597861                               18
    174742351834                               18
    820803855929                               21
    945601824646                               18
     69319123435                               18
    620681542727                               18
     91952952600                               18
    969374938389                               18
     71561920956                               18
    978058055965                               18
    998711238615                               19
    701535846434                               18
    291096271152                               18
    235113885364                               19
     98266653763                               18
     25648653985                               18
    248249930911                               18
    150717310212                               18
    652856632440                               17
    989000491328                               18
    123151782958                               18
    112422368076                               18
    856920513724                               18
    863009438321                               18
     61556235916                               18


                                             Page 17 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 341 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    916975506078                               18
    586693000788                               18
    307589115253                               21
    688333044615                               18
    879933445659                               18
     63084224735                               18
    331172342567                               19
    286939735658                               20
    741384170364                               18
    577664002580                               18
    780996179572                               18
    924293670769                               18
     87359562557                               18
    227168875853                               19
    628574735313                               18
    250916175662                               18
    223413618386                               18
    878081707228                               18
    747479563462                               18
    788190678130                               18
     93052858996                               18
    213583250164                               18
    377333325976                               18
    403304841092                               18
     11576198047                               18
    257155538191                               18
    564117132949                               18
    466871758675                               18
    918561857156                               18
    254521327212                               18
    178826395972                               18
    135939107806                               18
    164858591820                               18
    886278190132                               18
     52766947101                               18
    365672896321                               17
    483451072818                               18
    371768440759                               18
    206916204751                               18
    641655430031                               18
    734580446843                               18
    858149397587                               18
    985008162440                               19
    524714650365                               18
    306726985289                               18
    101829025942                               18


                                             Page 18 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 342 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    128877956015                               18
    755325372217                               19
    888127634716                               18
    503472874176                               18
    385268154268                               17
    802448385304                               18
    233129861408                               18
    384714810823                               18
    576262159542                               18
    987113863690                               18
    136652757478                               18
    726380306635                               19
    596118422038                               18
    741934358954                               17
    855582940791                               21
     76634876932                               18
    774998881750                               18
     76915749385                               17
    548608026723                               20
    701239119611                               20
    598380613420                               17
    914232981352                               18
    878982745986                               17
    260984640225                               18
    568234440670                               17
    185736047191                               18
    853532316561                               21
    299237799971                               18
    952148797434                               18
    858524125004                               20
    619341004463                               18
    554619297644                               18
    471766947523                               17
    969880100792                               18
    425053093315                               18
    831947467678                               18
      9160597348                               18
    591731009815                               18
    808343091891                               18
    960169304610                               18
    908959507435                               18
    633065585808                               18
    681087961738                               18
    776279400465                               17
    648254006006                               18
     67738364483                               18


                                             Page 19 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 343 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    693184759325                               19
    528943641358                               18
    842491848321                               17
    669904519651                               19
    848319298052                               18
    205240712597                               18
    298879183503                               18
    298509048903                               18
    320185414665                               18
    995550833641                               18
    907084154388                               18
    974393615022                               18
    379067213452                               18
     83931090815                               18
    885588185343                               18
    816178359472                               18
     68207133594                               19
    703197826028                               18
    390021420732                               18
    400879390725                               18
    195962395145                               18
    621484411705                               20
    375483148441                               18
    695973228522                               18
    683190037349                               17
    814980822530                               19
    240073433724                               18
    498655908974                               17
    225275570166                               18
    748103538877                               18
     84402624092                               20
    640330236704                               17
    230070305630                               17
    682310678849                               19
     18428259073                               18
    317332706097                               18
     21537750970                               18
    233456418027                               18
    549709519628                               18
    308186497683                               20
    595126641261                               17
    719675547313                               17
    211963271356                               17
    499547184678                               18
    947130584600                               18
    711648426816                               18


                                             Page 20 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 344 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    221810648787                               17
    116695973146                               18
    232671522644                               17
    351303188760                               18
    577141674970                               19
    112834972848                               18
    940324494588                               18
    756257069650                               18
    181142926301                               18
    358872735109                               18
    610135415388                               18
    886267046857                               18
    388818051382                               18
    829801415946                               18
    826977401426                               18
    991837606762                               18
    988841371606                               18
    348261494818                               18
      7657718849                               18
    133446044351                               17
    362413399556                               17
    867405888563                               18
    572086663718                               18
    730180098084                               18
    190874946859                               18
    720725386740                               19
    832552011047                               21
    255728409280                               21
    117730908617                               21
    656442992230                               17
    775806176838                               17
    788360943454                               19
    132545615609                               18
    722301284654                               18
    904393762772                               20
    681460290534                               17
    786649659177                               17
    168673866973                               18
    840922578164                               18
    159757147618                               18
    460155337332                               17
    822755473118                               18
    124543787970                               18
     70827967986                               18
    853707854103                               18
    597388799581                               18


                                             Page 21 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 345 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    432081479315                               18
    525396052062                               19
    850185056613                               17
    690139492830                               18
    557285415269                               18
    209405308687                               18
    658240652019                               17
    907697941134                               18
    748349876492                               18
    541269726372                               17
    643840346320                               17
    440493795761                               18
    166101711880                               18
    635740430857                               17
    857328195059                               17
    862586116355                               17
    577617538431                               18
    495374229502                               18
     20147568556                               16
    714436939319                               17
    133824426744                               17
    270554706115                               18
    683556272967                               19
    101707336541                               18
    554920963736                               17
    144923711264                               18
    312725184631                               17
    140493247724                               18
    568692262084                               17
    723254304717                               17
    836325184832                               17
     95481507991                               18
    875028094219                               19
    388642184152                               17
    840817451403                               19
    305381494251                               17
    748251982848                               18
     29798853691                               17
     43587010375                               17
    965813157599                               17
    237152095995                               17
    761611687840                               17
    448211315297                               17
     16135991559                               17
    544035957914                               17
    541886291254                               17


                                             Page 22 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 346 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
     10687377775                               17
    268678195435                               17
    194919668695                               17
    406561169963                               17
    170598388264                               17
    247985515859                               17
    862227933418                               19
     77571468930                               17
    730207417501                               17
    125530111197                               17
    914151683876                               17
    552504136951                               17
    148481582827                               17
    899629587727                               17
    328495980860                               17
    459753844170                               17
    136476710968                               17
    381907834850                               17
    532808869860                               17
    420390285748                               17
    907649165443                               17
    952890349996                               17
    151408547607                               17
    585269949206                               17
    544106175911                               17
    642426503191                               17
    608831699290                               17
    514873057378                               18
    280811187011                               18
    121624310092                               17
    693421604901                               17
    700300537842                               17
    661059423658                               17
    454090100459                               17
    895914890290                               17
    298457699967                               17
    312648564723                               17
    759059841633                               18
    687382997334                               17
    686943132751                               17
    673564061837                               17
    932582588370                               17
    375120314945                               17
    940600909266                               15
    980195644303                               17
    837875001523                               18


                                             Page 23 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 347 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    179443839090                               17
    529500502874                               17
    923599023803                               17
    273039302916                               17
    385848386393                               17
    738537113527                               17
    987651272206                               17
     12771553832                               17
    468626791364                               17
    495293672893                               17
    996276255696                               17
    969327050713                               17
     97631554631                               17
    305659350616                               17
    433964255934                               17
    106502896691                               17
    588144541061                               17
    573029091383                               17
     78379425723                               17
    438427058253                               17
    970758107943                               19
    540895703035                               18
    656630930797                               17
    959424075652                               17
    681136644297                               16
    688141449210                               17
    877054243757                               17
    793714586084                               17
     39790705797                               17
    245413558207                               17
    713571494312                               16
    989028498526                               17
    696913731609                               19
    359898227901                               17
    545312111986                               17
    388446683711                               17
     49210274615                               17
    515644481181                               17
    489746258357                               17
    234671347884                               19
    924386457040                               17
    864861275007                               20
    524048417585                               17
    436854865606                               17
    883684505655                               17
    765905386194                               19


                                             Page 24 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 348 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    301675771504                               17
    696207356964                               17
    810056899121                               17
    592320650161                               17
    911516786978                               17
    498576775426                               17
     78735781405                               17
    205423226211                               18
    720164924730                               19
    317932716719                               17
    697266901237                               17
    781878104332                               17
     49568523676                               16
    799800886680                               17
    285416059329                               17
    557563630193                               17
    435127959790                               17
     42178203838                               21
    507797088245                               17
    372127903799                               17
    880463771001                               17
    416322348368                               17
    195294182373                               17
    661225384410                               17
    625213122287                               17
    614003940306                               17
    582428951088                               17
    542202913455                               17
    949194075982                               17
    664970915609                               17
    196625240239                               18
    406535073373                               17
    498260419583                               17
    198123463057                               17
    331383107385                               16
    199179403111                               18
    356148256155                               16
     51042116737                               17
    110259274073                               16
     62919886347                               16
    748885873589                               17
    289249866870                               17
    683079966663                               16
    414033516038                               17
    623227628704                               17
    533090473401                               17


                                             Page 25 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 349 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    147172343986                               17
    269771264992                               18
    355672916098                               18
    398811413161                               17
     41436194462                               18
     79891028852                               17
    733576673891                               16
    330792640490                               17
    515527914984                               19
    402901690641                               16
    220782145495                               17
    968671669238                               17
    762999869308                               17
    810220191167                               19
    483916789985                               17
    414869381774                               17
    915758810433                               17
    620365061155                               17
    383975573995                               17
    492727100148                               17
    403244827597                               17
    924173337373                               17
    812972872431                               17
    390110052839                               17
    155086217521                               17
    522050794458                               17
    251831395204                               18
    671508003805                               17
    264956123319                               17
    789011660400                               17
    290018294142                               17
    755624019428                               17
    208594977953                               19
    437748621888                               17
    591138523348                               17
    830754625998                               17
    363974975126                               17
    631615841590                               17
    114680010879                               17
    536716288206                               17
    991736216002                               17
    184210441162                               16
    231149642371                               17
    276097278240                               17
    258887520647                               17
    590237708572                               17


                                             Page 26 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 350 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    503536206439                               17
    674768776016                               17
    336819555768                               17
    490017836211                               17
    675763017813                               17
    386628970684                               17
     14629297897                               17
    766686779339                               17
    631493032273                               16
    990687640380                               16
    551422341518                               17
    623477430374                               17
    490215682653                               20
    969790304066                               17
    427393079469                               16
    912234115840                               17
    414341944463                               17
     25429523562                               16
    136107483943                               16
    845846031721                               16
    693107299830                               17
     73530138039                               17
    693623984090                               17
    671015397958                               17
    205956434462                               17
    953658281339                               16
    521182737556                               17
    966926663633                               17
    305681251132                               17
    348888684227                               17
    725084229245                               20
    969219035455                               17
    451766763093                               16
    890638423568                               16
    234503541717                               17
    908396591856                               16
    188833961352                               18
    401009726525                               17
    110384129505                               16
    151953429986                               16
     19040052323                               17
    393374589921                               17
    592066835423                               17
    951282320988                               17
    101408608771                               16
    152192554042                               17


                                             Page 27 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 351 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    114420569090                               16
    542166669175                               17
    425266052329                               17
    946318472245                               16
    403509614712                               17
    931730315524                               17
    829685684215                               16
    738299198793                               17
    357283119279                               18
    259955446357                               20
    550552798226                               19
    862080635905                               17
    605802382159                               16
    419215989960                               17
    616205783848                               16
    699280706560                               16
    500806623838                               16
    290515349848                               17
    816605606497                               16
    267989948052                               21
    846198330097                               16
     50119039161                               16
     40885346030                               16
    767120189391                               16
    357401040550                               16
    505966939268                               16
    658881028490                               16
    770225865194                               16
    959648750238                               18
    750936706901                               16
    930673933091                               17
    402439840326                               16
    165938958603                               16
    711179920338                               17
    928733210047                               16
    545596216129                               16
    456774141387                               16
    542823649265                               16
    896978007582                               20
     42875380276                               20
    577135086329                               16
     80652044658                               16
    327597225238                               16
    799680975173                               16
     38854192495                               16
    328003603187                               16


                                             Page 28 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 352 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
     32413368129                               16
    520942545739                               16
    906118469270                               18
    681681369284                               16
    682768473720                               16
     15558328953                               16
    391419287954                               16
    795893010123                               16
    627524155485                               16
    642252884639                               16
     61640608154                               20
    915076428054                               17
    914571362043                               16
    258291956624                               17
    618013715660                               16
    696424450119                               16
    748684498831                               16
     49648311013                               16
    266916210888                               16
    600787955151                               16
    243333410585                               16
    352852965870                               16
    623370605812                               17
    419835688742                               16
    375553130348                               16
    478604856171                               16
    145436170579                               16
    369530747817                               16
    322754916420                               16
    160503523500                               16
    634585858153                               16
    852684528964                               20
     82636225542                               17
     97758804028                               16
    822792068042                               17
    936730353133                               17
    238187635895                               16
    760526408796                               17
    938066734904                               16
    548892074055                               16
    330237643482                               16
    983701807440                               16
      3162018025                               16
    504793555711                               20
    459270428149                               16
     73919623194                               16


                                             Page 29 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 353 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    367319715847                               16
    616906363339                               19
    132764916464                               16
    358743072655                               16
    623571425502                               16
    487493646093                               16
    570374401552                               16
    409193053567                               16
     69794836021                               16
    607573226378                               16
    921800410805                               16
    943202539321                               16
    470554821413                               16
    359992089384                               16
    710660868190                               16
    289135420830                               16
    873924600368                               16
    113244871196                               16
    623066300351                               18
      1668503975                               16
    473784155899                               16
    372712530835                               16
    636658486276                               16
    228395542702                               19
    612542719866                               16
     80460023173                               16
    607417685263                               16
    354303301943                               16
     49349052855                               16
    862923960138                               16
    522064440662                               16
    507308745062                               17
    111949985900                               16
    722328197548                               16
    295497341685                               16
    883304726279                               21
    527204982717                               19
    484915217611                               16
    511234585434                               14
    328714790908                               18
    583065870956                               16
    343462027770                               19
     45615054223                               16
    649164832966                               16
    334556707803                               17
    880850830526                               16


                                             Page 30 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 354 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
     88051028591                               16
     37126416824                               16
     81481901967                               16
    694684334889                               16
    600881848765                               17
    339383457946                               16
    931778847674                               17
    998637680430                               16
     89193902486                               15
    227128442949                               16
    402901549546                               16
    958430952839                               16
    283901303208                               16
    925936778973                               16
    393180102759                               17
    181977947793                               18
    593334734251                               20
    765878603685                               16
    890550197517                               20
    956005498747                               16
    988586941729                               16
    744603171826                               16
    372190801601                               16
    144694778205                               17
    283165068498                               16
    484994448948                               18
     26925188968                               15
    331587616043                               16
    258784509385                               17
    406432853270                               16
    254783357147                               16
    365747953470                               16
    490305274022                               16
    970305454904                               16
    745926028931                               16
    933231375150                               16
    858469710154                               16
    448061393317                               16
    150052933558                               17
    525913825970                               16
    458179185381                               15
    284991845622                               17
    833645468501                               16
     32858347070                               18
    131463938920                               16
    136223478307                               16


                                             Page 31 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 355 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    117205019164                               16
    449102147226                               15
    502279997572                               16
    369710604367                               16
    257372271856                               16
     33895100018                               16
    874276186282                               18
    175925925922                               16
     16805902132                               16
    676210394910                               16
    953242647906                               16
    939593791468                               16
    668024126752                               16
    352066992015                               16
    180779728657                               16
    838218248374                               21
    919634020850                               16
    667860139939                               16
    802788985802                               16
    778382946634                               16
    102773418233                               16
    476214967890                               20
    921914772560                               17
    979850872411                               16
    940696123495                               16
    461809733632                               16
    625557294407                               16
    369913268076                               16
    504422387344                               16
    357931802682                               16
    397937848884                               15
    734139927074                               15
    329203767856                               18
    150806493662                               19
    228162094126                               16
    793795289842                               16
    115100200342                               16
    795901903322                               16
    622853556007                               16
    408284967025                               15
    877889416124                               18
    382840630311                               16
     43822037077                               16
    335500603698                               15
    328301838287                               16
    689324879875                               16


                                             Page 32 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 356 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    382074923433                               16
    207803914886                               16
    741897752389                               15
    526403432492                               16
    290201672488                               16
    397875253297                               16
    510616734397                               19
    367010617334                               16
    746506319264                               16
    208235727721                               16
    567482029818                                8
    624242422462                               16
    981054669238                               16
    869507717374                               15
    499273586320                               16
    512136502430                               13
    600060496759                               17
    894585042678                               16
    242314915752                               16
    155523465554                               16
    230750035137                               16
    646804465283                               16
    627551517276                               16
    857893059896                               16
    920080106203                               16
    991607765198                               16
    105477913332                               15
    145068185006                               16
    993466842451                               15
    802810935678                               15
    359036649745                               15
    174563064787                               15
    143858726670                               15
    414293429542                               17
    171892663544                               15
    688238932606                               16
    681271076054                               15
    717435470651                               15
    894414374556                               15
    305955226210                               16
    431278364003                               16
    835363026632                               16
    297124465135                               16
    978990984140                               16
    889296133486                               16
    998729639221                               16


                                             Page 33 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 357 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    497482365695                               16
    346695224916                               16
    976502470196                               16
    188475313685                               16
    831661422659                               16
    290908279499                               16
    320141057168                               15
    254764055487                               16
     77461093701                               16
    543452914592                               18
    572025349631                               20
    744839118210                               17
    594617658572                               16
     76344456560                               16
    432370408640                               16
    436056124250                               15
    421267973456                               16
    727512424685                               16
    266660194037                               16
    778274482479                               16
    696197611604                               16
    995223779230                               16
    667141621778                               18
    447778106410                               16
    799531715829                               16
    810007146006                               16
    562649109663                               15
    843524171898                               16
    470382609159                               15
    305640606352                               18
    135641207982                               17
    271432191260                               15
    611821156746                               18
    255205077239                               18
    162314793171                               16
     70772397365                               16
    988628721791                               16
     19809917557                               18
    874565253908                               17
    322068092098                               16
    377078322870                               16
    271283556368                               15
    168439114545                               15
    886907708779                               16
    298859425494                               15
    263260909014                               15


                                             Page 34 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 358 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    511681536917                               19
    287443983969                               18
    858457713788                               16
    442337637042                               15
    440547508393                               15
    513192921651                               15
    888622147911                               15
    441317765248                               16
    111313543800                               16
    314986447485                               15
    495435599469                               16
    676361315268                               16
    947778949025                               15
    759371077065                               15
    444497918452                               15
    983388820190                               15
    424267856602                               15
     44650303687                               16
    422557730891                               15
    660913427669                               15
    853788813509                               15
    136787000176                               15
    334666661609                               15
    116146591547                               16
    314238981491                               15
    264410045587                               15
    976863003791                               16
    184042339299                               15
    638857729100                               18
    462190995209                               15
    386950374762                               16
     29946191716                               15
    500992709073                               15
    297962775128                               18
    724611939269                               15
    106826008348                               15
    536144650791                               15
    448468700726                               15
    168390943748                               15
    546589807397                               15
    997469964902                               15
    981736592940                               15
    648660381161                               15
    152690846545                               15
     79232592639                               15
    646621954929                               15


                                             Page 35 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 359 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    226858193627                               15
    265729889864                               15
    365700651131                               15
    569487394099                               15
    417468592719                               15
    144376580671                               15
    589084622725                               15
    858611592958                               15
     89662975674                               19
    958572239131                               15
    777211018735                               15
     76631191688                               14
     66553444167                               15
    492903218835                               15
    514114518890                               15
    687662089099                               15
    494845978681                               15
    511213057913                               15
    509111916418                               15
    505325557434                               15
    451113289898                               15
    643381337470                               15
     29294284540                               20
    102629775695                               15
    806156282689                               15
    887718876772                               15
    245337889179                               16
    498545347480                               17
    141278635311                               15
    340105082067                               15
    220557220849                               15
     82300926132                               15
    804685291278                               15
     77030831984                               15
    828188714492                               15
        538033434                              17
     82498681305                               15
    963660178690                               15
    186996589502                               15
    914173211397                               15
    191917547115                               15
    269352466925                               15
    255670679387                               15
    114308307467                               15
    703801589881                               15
    800898576529                               15


                                             Page 36 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 360 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    527255605687                               15
    587892087451                               15
     56822638986                               15
    948363538342                               16
    173231321934                               15
    256880822246                               15
    917142959274                               15
    758146952260                               15
    291065255782                               19
    217449954347                               15
    106541910259                               15
    937206804258                               15
    758567897491                               16
    939243754810                               15
    229195494312                               15
    985835374793                               15
    384100028493                               15
    822760248475                               15
    136069763981                               16
    596873412653                               18
    980780951670                               15
    320462019798                               15
    544022758280                               15
    408842855790                               15
    122105882560                               15
    793036273119                               15
    373206517833                               17
    855462944534                               15
    833971656782                               14
    660690630629                               15
    996377274393                               15
    557202137335                               15
    253647221837                               15
    353930684903                               15
    269582622345                               15
    787560955989                               17
    993002817032                               15
    278430053163                               15
      8817904168                               16
    635734592395                               15
    865436368094                               15
    867452951087                               15
    523911871726                               15
    344631941219                               15
    659923700458                               15
    549310262106                               15


                                             Page 37 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 361 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    919802161828                               15
    347969795740                               15
    455979469911                               17
     37198754977                               15
    768221883927                               15
    396055767032                               21
    117187256980                               19
    644228312022                               15
      5541056863                               15
    823489380453                               15
    821453131187                               15
    688360973117                               15
    671570045255                               15
    742515460469                               15
    665268463859                               15
    453513506546                               15
    484151988982                               15
     39068019968                               15
    243880020103                               14
    832266137392                               15
    359340265095                               15
    189847737174                               15
    441941818429                               15
    589485177580                               15
    960396442544                               15
     83208032923                               15
    611186213145                               15
     57413014611                               15
    451983601066                               14
    764017764835                               15
    650131422398                               15
    744355616507                               15
    268218065737                               15
    795464510935                               15
    291041921029                               17
    850196595234                               17
    439365054220                               15
    743444331803                               15
    252915931053                               15
    172276837832                               15
    619127121577                               15
     60854560724                               14
    511586688698                               15
    707747679068                               16
    644671904690                               21
    829254123303                               15


                                             Page 38 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 362 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    619295215989                               15
    185128693090                               15
    610144710453                               14
    722775265446                               15
    936034182057                               15
    302809761979                               15
    160879413207                               14
    565955266155                               15
    829573055185                               15
    791271016836                               15
    350733379532                               16
    116774021237                               14
    308015058427                               15
    853800159346                               16
    940185619491                               15
    204334999996                               15
    836301485466                               15
    400387160201                               18
    216793982879                               15
    553984392227                               15
    852735740530                               15
    559228672441                               15
     68608398116                               14
    614276635747                               15
    567096426416                               15
    548188134818                               20
    431732616123                               15
    726370986424                               14
    372096562466                               15
    974701896299                               15
    639157743026                               15
    241401004718                               15
    311388148606                               15
    530800725115                               16
    407773563363                               15
    978182203127                               16
    759676082880                               17
     50396916015                               17
    799117205106                               15
    453667177565                               15
    241968692394                               14
    238337207231                               14
    260753849178                               14
    816485042133                               15
    424856272259                               15
    702560771584                               15


                                             Page 39 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 363 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    756900354641                               15
    312398918119                               15
    767968905051                               14
    485718305449                               15
    282107096763                               14
    780497802320                               15
    166873223226                               15
    386414912710                               15
    310758067906                               15
    815524912820                               15
    403694917171                               15
    112659594563                               15
    278848453555                               15
    357503596395                               15
    107456843419                               15
    134243494894                               15
    154469475223                               14
    497892619809                               15
    960184449778                               15
    446598724671                               15
    814124907281                               14
    199135992769                               14
    814264511138                               19
    962800763996                               15
    165443489871                               14
    502300965368                                9
    864304552723                               15
    804360472041                               15
    954771244412                               15
    615085308261                               15
    999688280747                               19
    811612116551                               15
    434001221990                               15
    175145652227                               15
    110747789085                               15
    180443994320                               14
    745431548332                               15
    397057329490                               16
    879921180141                               14
    194402092227                               14
    577763531161                               15
    940819670419                               18
    726514974017                               15
    518145798482                               15
    293862226556                               15
    502575827531                               14


                                             Page 40 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 364 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    309838129818                               15
    640787774530                               15
    428335801433                               15
    935587508574                               17
    700827508560                               15
    587786841946                               15
    590785158608                               15
    677814405728                               15
    926986642614                               15
    732778461992                               15
    432846397364                               15
    108860643166                               17
    140844203132                               15
    727910556704                               16
    188554314519                               19
    292537781081                               15
    294842993047                               15
    810491392301                               15
    173595352645                               15
    159783226978                               14
    485311614576                               15
    424882996094                               14
    519480290599                               17
    178202856416                               15
     97915174486                               17
    170223837798                               15
    269612258892                               14
    860390380892                               15
    420522755674                               15
    248388977837                               14
     88339895983                               19
     54220998685                               14
     77779317311                               15
    264417923645                               13
    798527007829                               15
    679134457689                               19
    211066108761                               15
    713305929077                               15
    303673207436                               14
    231533446923                               14
     15620609287                               14
    239318342991                               15
    992235423528                               14
    437053218688                               14
    214288545873                               15
    419005681956                               15


                                             Page 41 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 365 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    282075449956                               15
    239999241774                               16
    389146810114                               14
    134078880835                               14
    386373706342                               16
    665076945753                               15
    677871944233                               14
    804697294629                               14
    857193135590                               14
     37509363628                               14
    724605117331                               20
    634152184536                               14
    383439237431                               14
    252405346024                               14
    517983784209                               14
    768877000441                               14
    357335091735                               14
    861509267177                               14
    901254887181                               15
    511317590956                               14
    930481066430                               15
    975196073286                               14
    751611576300                               14
    204126965816                               14
    265132405453                               14
    658929156447                               14
    361058630684                               19
    330249671979                               15
    751842881438                               14
    551659265790                               15
    174453052308                               14
    722178705839                               14
    518722840361                               14
    357836279254                               14
    441665109453                               14
    651544946084                               18
    186205230740                               14
    974140483874                               14
    325878574665                               16
      3682846206                               14
    590262451019                               14
     78954743259                               14
    262863361865                               14
    495283274677                               14
    583763305836                               14
    315554170551                               16


                                             Page 42 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 366 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    421460996579                               14
     50283245766                               14
    341429236970                               14
    735639060259                               14
    196777747570                               15
    942889791422                               17
    795197400635                               15
    337074276217                               14
    495411069364                               19
    963933902311                               13
    342998245891                               14
    302796394706                               14
    275131397544                               14
    547815368766                               14
    229926917344                               14
    889584732657                               14
    130123908693                               14
    259783212683                               14
    629815277472                               14
    245811674393                               14
    349526251830                               14
    186957239261                               14
    837172966841                               14
    679460804295                               14
    178325545592                               15
    131730922094                               14
    561929134449                               14
    349440310779                               14
     49958586717                               14
         82559884                              14
    997001637238                               14
    815688995093                               14
    905289224305                               14
    397737022209                               14
    556727621498                               14
    301068002033                               14
    979754357124                               14
    877008124664                               14
    587418938795                               14
    540627123575                               14
    591124966551                               14
    259271294931                               14
    803119927554                               14
    197054936177                               21
    392276939653                               14
    411991534481                               14


                                             Page 43 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 367 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    876438693086                               14
     33724864495                               14
    246953122433                               14
    256386432451                               14
    850313733728                               14
    998327241279                               14
    387508609047                               14
    331531105718                               14
    580119036409                               14
    296070112519                               14
     85172762203                               14
    303711869430                               14
    933855494454                               14
    522870030032                               14
    842242953295                               14
    191566430588                               14
     47065541636                               14
    824052765884                               14
    656242697340                               14
     40899166857                               14
    552524921276                               14
    269214309412                               14
    861705543409                               14
    664535434761                               14
     36364466435                               14
     81232202743                               14
    258565722620                               19
    592512671646                               14
    287490510050                               14
    302393279180                               18
    876244350279                               14
    949159341375                               14
      6892673209                               13
     17137069264                               14
     70462369393                               14
    595776856689                               14
    311126732878                               18
     51978188592                               15
    307076208903                               14
    345910484598                               14
    810000351077                               14
    229539089944                               20
    658340585259                               14
    628849915988                               14
    141702251110                               14
    269572781525                               14


                                             Page 44 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 368 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    452467983800                               14
    320206131004                               14
    302332720395                               14
    168004682832                               13
    831830752004                               14
    211031557160                               14
     35690202861                               14
    893598956007                               14
    292618579368                               14
    928621809897                               14
    234847349225                               14
    576850461111                               14
    779024837902                               14
     84464783820                               14
    164057888633                               14
     17891473611                               13
    350584926713                               14
    184934317221                               14
    686990294460                               14
    963408458961                               14
    927556493752                               19
    734380491420                               17
    349256595760                               15
    692099532901                               14
    584656576433                               14
    743050027520                               14
    977368251876                               14
    281874983238                               14
    337944291224                               13
     18000152902                               14
    425199651358                               19
    286510138906                               14
    981892852570                               14
    910094900481                               13
    788826904627                               14
    830649744641                               14
    217477123355                               14
    763321468497                               14
    362600609829                               14
    710974521335                               14
    862431641139                               14
    655295308054                               14
    137708447473                               13
    558347175158                               15
     12773965958                               14
    290326818960                               14


                                             Page 45 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 369 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    852947971250                               14
    132451255402                               14
    852086086223                               13
    888189569995                               18
    450072059152                               13
    347609041887                               14
    548624901357                               18
    270315682176                               13
    632597316817                               14
     93019136271                               14
    358884512149                               14
    498488785466                               14
    977992239864                               16
    574055156473                               14
    332554433650                               14
    478694868497                               14
    543777282138                               14
    689136591130                               20
    340205045576                               13
    224748885830                               14
    573356561165                               14
    416130821881                               14
     20754480745                               14
    720413422548                               14
    759755522833                               14
    167040783525                               18
     80726990980                               14
    287351392809                               14
    176963443019                               13
    416312901963                               14
     44602771777                               14
    699929835601                               14
    893699147224                               14
     90492457660                               14
    836240568588                               17
    398502410576                               14
    120190515705                               14
    481767757089                               14
    121603958831                               14
    294274414096                               14
    171171470625                               15
    908226995221                               14
    566789285079                               14
    463030257478                               13
    916097897066                               14
    279300495647                               14


                                             Page 46 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 370 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    327046084371                               14
    621740502130                               14
    832894757778                               14
    126264901425                               14
    774469361536                               14
    536200660065                               14
    383284523796                               14
     18594536939                               14
    625828690187                               18
    884931829705                               17
    160358185024                               14
    888862369996                               14
    201637847443                               13
    509684232301                               14
    717177109662                               14
    939981763689                               14
    443558009083                               14
     51884870535                               14
    537382717029                               15
    408341537886                               13
    556481030098                               14
    851606239030                               13
     87169583462                               14
    567909716893                               14
    652556843429                               17
    634574029425                               13
    601391159744                               14
     65835726013                               13
    370333899917                               13
    211020827392                               13
    157031674012                               13
    780801924310                               13
    509831927955                               13
     35297856217                               13
    998785273638                               13
    715549288186                               13
    396677618100                               13
    259050086262                               13
    333736887358                               13
    339147553006                               13
    115111394839                               13
    296080425986                               13
    835773006006                               13
    771947949553                               13
     40107727070                               13
    500066805864                               13


                                             Page 47 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 371 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    562598238962                               13
    996959617826                               13
    753032238108                               14
    890343501182                               13
    129068709505                               13
    601717748029                               13
    461700020108                               13
    874753519369                               13
    534501760516                               13
    592657809422                               13
    243381504083                               13
    825551682071                               15
    207185873859                               13
    821704313076                               17
    211230456462                               15
    127017301567                               13
    597522442042                               13
    964414887114                               13
     55974982240                               15
    250396110700                               16
    291596661458                               13
    727692358069                               13
    911713780329                               13
    102696117993                               13
    375220526185                               16
    153327022285                               14
    583016373955                               13
    603665177061                               13
    733520608272                               13
    918624583594                               13
    452526639893                               13
    656936487955                               13
    574346620392                               13
    588037734660                               13
    633201851339                               13
    680114107989                               13
     83078636827                               13
    671432231866                               14
    340557245231                               14
     46941082016                               13
    539143903898                               13
    912888187409                               13
     69468274280                               13
    103942395702                               13
    227986720032                               14
    856129601997                               13


                                             Page 48 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 372 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    781095706291                               13
    344266882327                               13
     16691625127                               15
    835571690386                               14
    251804451576                               13
    368331714705                               13
    519733906035                               15
    398199017811                               13
    679139808137                               13
    190219815910                               13
    638994459827                               13
    486218034051                               13
    430077213529                               13
    153351101165                               13
    287912287884                               13
    827570147733                               13
    548774718563                               13
     20504569645                               12
    829974103175                               14
    694754859291                               13
    536867209961                               13
    709055466442                               13
    114322553443                               13
    207848519650                               13
    936535869230                               13
    435938876791                               13
     84620681631                               13
    180799147665                               13
    643855359240                               13
    633744859432                               13
    717746198512                               12
    991285372056                               13
    202875040567                               20
    861532202858                               13
    248257971950                               13
    826675368858                               13
    919311821889                               13
    433463715685                               13
    626765037713                               13
    276623893658                               13
    474516048318                               13
    999496709090                               13
    789873173829                               13
    222847528860                               13
    168328142338                               13
    115051996483                               15


                                             Page 49 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 373 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    304737704948                               12
      1483580099                               13
    745818316353                               13
     98403876694                               13
    688000708208                               13
    470393456273                               13
    643027253283                               13
    966671933871                               13
    818604204254                               13
    597455967031                               12
     89138212656                               13
    998515711631                               13
    607091207340                               13
    986825626804                               13
    115270575097                               13
     11526954832                               13
    650359423669                               13
    727011060681                               13
    685669795464                               13
    472207371366                               13
    848940503714                               13
    517737117372                               13
    109188230294                               13
    870461526267                               12
    902547936842                               13
    240231949483                               13
    958806890976                               13
    450732629957                               13
    753246160110                               14
    585144343128                               13
    671024125382                               13
    356367014515                               13
    131698253161                               13
    678593552522                               13
    805935970883                               13
    719373092856                               13
    280145194047                               12
    989601651202                               13
    286503254104                               13
    857487870780                               13
    253271598953                               13
    997852438129                               13
    319725776706                               13
    328394070887                               21
    401348283236                               15
    782733428657                               13


                                             Page 50 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 374 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    540765115312                               13
    694199488356                               13
    512632081059                               13
    312045247905                               13
    190374501604                               13
     57120925308                               13
    385324716282                               13
    826504594100                               13
    861611834198                               13
    981947010375                               13
    611852917174                               13
    294954599950                               13
    996540855615                               13
    688429794130                               13
    659689189243                               13
    734484737150                               13
    576361017571                               16
    267250919374                               13
    300361380587                               13
     48477292084                               13
    881570616217                               13
    327392381769                               13
    713843481482                               12
    197205562703                               13
     68632454178                               13
    188765260014                               12
     82208285147                               14
    420905166968                               14
    200152262208                               16
    790296830605                               13
    878542533554                               14
    677798786982                               13
    783799353421                               13
     53231498252                               13
    260714262846                               20
    566356079917                               20
    604678825292                               15
    964318669385                               13
    831348732501                               13
     91094203336                               13
    489497132362                               13
    136865700659                               13
    629859382580                               13
    292576537139                               13
    531053094907                               13
    449198208493                               12


                                             Page 51 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 375 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    430808593254                               13
    970862272648                               13
    405775305539                               13
    458702510903                               13
    595209046079                               13
    888205924951                               13
    682157310044                               13
    301319370187                               13
    439607441165                               13
     19335806379                               13
    454444887794                               16
    801516611968                               13
    682675971502                               13
    543242901351                               12
    453035594176                               13
    987050012680                               13
    401013709326                               17
    807674111709                               12
    519187074397                               17
    223800990370                               13
    615852445186                               13
    498604650842                               17
    601635137854                               15
    164958478960                               13
    182815074541                               13
     52251988115                               21
    598880192079                               13
    108939026534                               13
    483058672624                               13
    408168764044                               13
    121068878156                               20
     59430974564                               12
    136485630245                               13
    105183454746                               13
    845805090315                               13
    343222637821                               13
    967394805033                               12
    861823858629                               14
    435774466692                               13
    853618766579                               13
    128022839375                               18
    608308436633                               13
    821760401979                               12
    269904612224                               12
    964685763682                               13
     54300074957                               13


                                             Page 52 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 376 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
     77236442863                               12
    311043372057                               13
    792578920160                               13
    131939507151                               13
    489300069628                               13
    381589736968                               13
    268560239239                               13
     75447201299                               13
    186039594555                               17
    603092202267                               12
    113661044796                               15
    321224884280                               13
    130550307749                               12
    710530738678                               13
    315406267679                               14
    794996679200                               13
    390632297560                               13
    839432685562                               14
    342328873157                               13
    215624291085                               13
    184623743028                               13
    580221928927                               13
    982260497279                               12
    893557696089                               12
    111365846876                               13
    859977532579                               17
    688246945240                               13
    332210004485                               21
    848953592521                               13
    565210443254                               13
     31750044801                               15
    514446884168                               16
    350968154777                               13
    940796208541                               13
    375616849576                               13
    426577449975                               13
    693832860186                               12
    221829748816                               12
    400618512370                               12
    245545834883                               13
    880137756877                               12
    605607847034                               12
    480435710159                               12
    978714649090                               13
    476299469116                               12
    102644376971                               12


                                             Page 53 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 377 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    758641293626                               12
    705562671510                               12
    591643302512                               12
    656351686296                               12
    900291162963                               12
    720618737732                               12
    840031125974                               19
    838743050974                               12
    660636347561                               15
    345808700820                               17
    706291088698                               12
    446342576503                               12
    618962921957                               12
    545377008871                               13
    636138205713                               12
    658908758154                               12
    323669232579                               12
    456549134319                               13
    645509746692                               12
    102931629915                               12
    301675089776                               12
     93415353491                               14
      5811030048                               13
    560328800027                               12
    221071852940                               17
     55815768920                               12
    924702267128                               12
    819553270852                               12
    514818200150                               12
    765273297562                               14
    596047062239                               13
    337884545018                               17
    580441701497                               12
    228741651042                               12
    262113814365                               12
    510263134964                               12
     51494313428                               18
    111298114114                               12
    502246764723                               13
    996119593269                               12
    559789975435                               12
     22720546473                               12
     76683783009                               17
    554226579403                               12
    224007798929                               12
    822436685126                               12


                                             Page 54 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 378 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    603189468200                               12
    318841616306                               17
    531255583992                               12
      5399002697                               12
    974410979997                               12
    957362559139                               18
    932129468738                               12
    297909555630                               13
    137871336722                               12
    123208420409                               12
    687621549093                               21
    421987003844                               15
    541350108358                               12
    950829563640                               12
    373848109215                               12
    103361925159                               12
    836619233637                               20
    930472805133                               14
    996718114707                               13
    725220834709                               12
    734371778432                               12
    911061288282                               12
    590460310500                               12
    958143520150                               12
    875580119377                               12
    865430921254                               12
    996075154746                               12
    396789285074                               12
    178180803163                               12
    488206169796                               12
    358768562488                               12
    309777451824                               12
    829382535923                               12
    163878029755                               12
    335073116392                               12
    718849092126                               17
    381310921340                               12
    566516554247                               12
    665640629207                               15
    323728469352                               12
    370642265944                               12
    442067112514                               20
    913259493613                               12
    747188092092                               12
    682291429808                               12
    220679523992                               12


                                             Page 55 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 379 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    779991890668                               13
    604508367183                               12
    169422285245                               12
    946136498799                               12
    805661695454                               12
    812984594989                               12
    488230557874                               12
    578381412932                               12
    110053452249                               12
    208577078399                               13
    197607708722                               12
    910035629250                               12
    623646187421                               14
    851021018276                               12
    539091404779                               12
    771779879822                               12
    931872942454                               13
      5699376113                               12
    525186999480                               13
    426532575594                               12
    250133648166                               12
    709292894094                               12
    379214169169                               12
    332916942115                               13
    785556191479                               12
    309897593367                               12
    300002200204                               12
    980020158450                               12
    848513174732                               12
    167991987043                               12
    939454113106                               12
    391110336591                               11
    899323200295                               12
    936393550568                               12
    719184084199                               12
    850666644914                               12
    682198399065                               12
     28555330369                               12
    127699064151                               12
    968635899932                               12
     48161556502                               12
    868683029371                               12
    654364477683                               12
    503500601046                               11
     66755040580                               12
    474994544627                               12


                                             Page 56 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 380 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    947518323059                               12
     58667360367                               13
    126213866811                               12
    616667141494                               12
    236583071406                               12
    410847847542                               12
     32608202674                               14
    731652824084                               14
    887757865195                               12
    535803980444                               12
    613668182220                               12
    665339450197                               12
    306516017908                               12
    944823222210                               14
    820707443553                               12
    598140028584                               12
    138795107668                               12
    992783070073                               12
    886843306892                               12
    233635996578                               12
    797678656317                               17
    281055931599                               12
    673884244950                               15
    715493225361                               12
    342277767297                               11
    455181692939                               12
    866854743039                               12
    838290502708                               12
    636780462990                               12
    878822446279                               11
    560986519587                               18
    258669985579                               12
    698357221530                               15
    291378507061                               15
    563257124072                               12
    271927920763                               12
    245455038383                               12
    138423569565                               12
    537273992104                               20
    614887875326                               12
    905671658882                               12
    346143954130                               17
    327339912452                               12
    355335909574                               12
     27630060925                               13
    600874136017                               12


                                             Page 57 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 381 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    804339494931                               12
    708655922538                               14
    669430531408                               12
    723631250544                               12
    873896244855                               12
    169706511856                               12
    482960344052                               20
    157960704602                               12
     48401015368                               12
    457746051000                               12
    446781318378                               13
    640464579520                               12
     46975371916                               12
    760926375520                               12
    760411990695                               14
    707993214814                               12
     87597505231                               12
    701649324830                               12
    374623921875                               12
    919498227034                               12
    401717566141                               12
    924903014175                               12
    782913086835                               11
    336955624324                               15
    949573653261                               12
    629797193516                               11
    653876213196                               12
    268302550199                               13
    369544760031                               12
    435949451028                               12
    725141547958                               12
    578401762796                               12
    587830721209                               12
     43086889686                               16
    980861680108                               11
    986454084044                               12
    284267741388                               12
    605300277288                               12
    620500588613                               11
    126439388901                               12
    914044821130                               12
    471796916552                               12
    790948709842                               14
    317744391653                               12
    209966608887                               12
    625057810743                               12


                                             Page 58 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 382 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    335087386116                               12
    949770966522                               12
    435092912724                               12
    204285685069                               11
    305645852027                               12
    481159623006                               12
    370472124485                               12
    112221642916                               12
    662310874864                               12
    996572399976                               11
    232803535757                               11
     55511333075                               14
    507766826781                               12
    394565446487                               11
    695188467715                               12
    930168990945                               12
    900785161137                               11
    138860387793                               11
    803458050268                               12
     38325675316                               13
    140581805791                               12
    305656455134                               11
    399218350835                               17
    789386044624                               12
    603240582908                               12
    230242684126                               13
    809365590480                               12
     81328143404                               12
    400504173432                               12
    326808066726                               16
     55465023991                               12
    861401841446                               12
     13850656345                               12
    404616824075                               12
     23472238809                               14
    350131356787                               12
    528991953717                               12
     18948932188                               17
    878886479828                               20
    948925322830                               17
    865481590324                               12
    720027998426                               14
    869331433377                               11
    924455691094                               12
    685015566967                               11
    181596917185                               16


                                             Page 59 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 383 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    711132200766                               14
    482793127412                               12
    150613967866                               12
    580047306410                               12
    213025666407                               15
    823881378781                               11
    920562206265                               11
    110069698240                               12
    766157051906                               12
     97547604283                               12
    780772213723                               12
    308413855876                               12
    232201726284                               12
    313861094562                               12
    707085698707                               12
    885796332679                               11
    790150837876                               12
    681496771836                               12
    446899914391                               12
    580419133222                               11
    951680324018                               12
    879137619808                               14
    351873997763                               12
    738952107606                               12
    753750915059                               12
    244620297219                               11
    530498508146                               12
     10783696553                               12
    418976467298                               11
    100369952666                               12
    113447604754                               17
    611710137507                               12
    687460707356                               12
    949328751280                               12
     16688909390                               11
    133864488050                               11
    694414774280                               11
     22139231685                               11
    293471001691                               11
    526245181229                               11
    431592480481                               11
    186462204991                               11
    198371655866                               12
    618344867890                               11
     29769324246                               11
    466027445843                               12


                                             Page 60 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 384 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    405014103002                               19
    537889104587                               11
    459940371318                               11
    483294920290                               11
    145134945002                               12
     14277741320                               11
    649741383107                               11
    895996469025                               11
    758778919820                               11
    393073585534                               11
    665308009678                               11
    214793076374                               11
    215243054189                               11
    438703314140                               11
    297356588905                               11
    652451332032                               11
    347109783603                               11
    242738034690                               11
    148068747087                               11
    536201409314                               14
    988059367514                               11
    998249100987                               11
    743479615890                               20
    236756489257                               11
    813847782470                               11
     89620910161                               11
    423954726395                               11
    994443895759                               11
    648520437372                               11
    766522396713                               19
    694772550229                               11
    614564186714                               11
    455265674953                               11
    948637708067                               11
    366722421426                               11
    151893716842                               11
    731014299547                               11
    839528920520                               12
    356499701905                               11
    803540964986                               11
    144580255796                               11
    898404393764                               11
    706649282345                               11
    237752148061                               11
    162087035441                               11
    697895691124                               11


                                             Page 61 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 385 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    363731673157                               11
    695318150193                               12
    112464305066                               12
    400996119903                               11
    523535528465                               11
    260364869266                               11
    549817628484                               11
    986899268342                               11
    318736813180                               11
    264134714503                               11
    968074630000                               11
    333428753696                               11
     25044997235                               11
    435716027132                               11
    842421305759                               11
    900459248061                               11
    809821713628                               11
    905798594890                               11
    601083072183                               11
    290648980668                               11
     37932930067                               11
    663700170193                               12
    789048290248                               11
    391998379209                               12
    938849335043                               11
    445993796665                               11
    629717323757                               11
    779690082549                               11
    839280181024                               11
    915749574041                               11
    355555723122                               11
    296777522330                               11
    876494768484                               11
    411345408490                               11
    740325919698                               11
    198048223834                               11
    398218934610                               19
    135273916245                               11
    343596921929                               11
     75615563466                               11
    350075935177                               21
    480321305097                               11
    819673052440                               11
    729978890499                               17
    839446429089                               11
    327614601855                               11


                                             Page 62 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 386 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    110610822733                               11
    758705062214                               11
    849799245992                               11
    331767790175                               11
    767937465463                               11
    217809561276                               14
    362459904684                               11
    859575340459                               11
    695800109160                               12
    963644715010                               10
    157974290270                               11
    773186159215                               11
     73233812616                               11
    190244438216                               11
    811510265252                               11
    578202859768                               11
    974891836278                               11
    576650178329                               11
    637894084509                               11
    905150819526                               11
    203046707997                               11
    427306357039                               11
    408043301855                               11
    543819031932                               11
    806342666413                               12
     73230959975                               11
    943487452317                               11
    372938365384                               11
    275585769339                               15
    744345798039                               11
     79269381743                               11
      8763134950                               11
     78122399319                               11
    842247744484                               11
    434361764898                               11
    175613208291                               13
    293266469284                               11
    476178498695                               11
    156330858896                               10
    136678766058                               11
    440792578944                               11
    961153683701                               11
    128902367377                               14
    343314207319                               10
    730434676042                               19
    723087716719                               13


                                             Page 63 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 387 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    306637875879                               11
    322621695382                               12
    218903126298                               11
    954570573734                               11
    898856756231                               11
    494228764202                               11
    513444482588                               11
    186112481257                               11
    499408462784                               11
    995672617106                               11
    798044581804                               11
    989533715877                               11
     97191911702                               11
    231589041293                               11
    911153343000                               11
    632714348675                               11
    323550539242                               11
    802788111756                               11
    603639390601                               11
    246254141092                               11
    761817010009                               11
    567492103935                               11
    600852758438                               11
    519623406940                               11
    574411972694                               11
    792486584184                               11
    677585190012                               12
    506505134286                               11
    970285050092                               11
    975798936084                               11
    456575362225                               11
    807147806421                               11
    173352192703                               11
    852363822448                               13
    853558828987                               11
    768381215059                               11
    642223157754                               11
    521234691852                               12
    538210872346                               11
    931024296178                               11
    210115848207                               11
    122090609336                               11
    532494680273                               11
    833901305606                               11
    539136988362                               11
    122118454484                               11


                                             Page 64 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 388 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
     73756299016                               11
    927424469929                               10
    111879174184                               12
    509894968714                               11
     83037798798                               10
    530283358195                               11
    855121352177                               11
    195009699183                               14
    152793658969                               11
     26583770769                               12
    227987222480                               11
    691319008215                               14
    476464628464                               11
     72021160774                               10
    914042283741                               11
    190973523628                               11
    327730053258                               12
    880546809585                               11
    725465592801                               11
    516452117598                               10
    464853259486                               11
    776929531143                               11
    189487547237                               13
    524259304407                               12
    986325270025                               11
    159528171253                               11
    729722665963                               11
    404952670637                               11
    652892164259                               11
    584076831390                               12
    638359533921                               14
    528332200614                               11
     68227452724                               11
    544932012235                               11
    211128857086                               11
    260770394589                               13
     38640841860                               11
    395829644239                               11
    218094506869                               11
    413989315468                               11
    976100117423                               11
    620916443701                               11
    469718433670                               10
    880847323165                               11
    949975128728                               11
    328920132634                               11


                                             Page 65 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 389 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    899741321290                               11
    357274508271                               11
    379425625960                               11
    305151030564                               11
    628083351361                               11
    533699699927                               10
    777198652634                               11
    677148288432                               11
    409957841230                               11
    486204573180                               10
    111780217436                               11
    220893764972                               11
     26655104024                               11
     34582875220                               15
    800651411434                               11
    771783426298                               11
    606804707371                               11
    105270186954                               11
    577711078142                               11
    387029772339                               12
     72913704474                               11
    544302473564                               11
    178915029475                               13
    417413560868                               11
    835688320844                               20
    346967227919                               17
    534299778070                               16
    261281821533                               16
    818915612446                               11
    903925268867                               12
    192848045004                               11
    364988343495                               11
    570997203967                               10
     26422461973                               13
     69143017787                               11
    736175951426                               10
    361906657630                               12
    574539501488                               11
    960996655730                               17
    975919816632                               12
    353992729613                               10
    130019167965                               11
    545092588079                               11
    593930882213                               10
    967905782149                               10
    275536409242                               10


                                             Page 66 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 390 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    911344349809                               15
    787778054731                               12
    502454985168                               11
    434587445779                               11
    615413270246                               11
    296218851720                               16
    605940589498                               11
    869287459585                               11
    892736727322                               10
    413627783030                               11
    811328806361                               11
    320188651942                               16
    901761345520                               11
    251323001577                               11
    859344928460                               11
    587154617807                               11
    802744799202                               11
    741241971842                               10
    322647572646                               13
    536350982048                               11
    890299066851                               12
    237248735613                               12
    140137261777                               11
    439159247764                               11
    503650845729                               11
    869982993170                               11
    990673678458                               11
    901207410219                               13
    619252864560                               11
     24365945265                               11
    213385277993                               12
    774732636649                               11
    731139021335                               11
    193478196019                               11
    515337997822                               11
    891576588104                               10
    789228910948                               10
    531623923468                               11
    869553071852                               11
     89745180724                               12
    200000573509                               11
    223615379643                               19
    831525824420                               14
    726322677791                               13
    798934241198                               10
    624086247583                               11


                                             Page 67 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 391 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    548679414461                               13
    717333451714                               11
    959977762755                               11
    515245208291                               11
    147062150830                               11
    685960852861                               11
     79904283900                               10
    932906866974                               10
    904253307686                               11
    825672200800                               12
    459657535171                               11
    807860969942                               11
    643772688063                               10
    303911497493                               10
    389189409274                               16
    704795972773                               10
    819875360383                               11
    790502693407                               17
    734740451321                               10
    169648452741                               10
    872710537572                               10
    400456155837                               10
    372494008566                               11
     88764409576                               10
    390709835287                               11
    141896328955                               17
    784460655779                               14
    943464578569                               10
    151466766909                               12
    603198950460                               10
    235358419938                               19
    400072003436                               10
    913118232933                               10
    873338228499                               13
    332921142845                               10
    308026767014                               10
    495808571808                               11
    173339506227                               10
    197097898088                               11
     38968724217                               11
    308146751630                               11
    299942047941                               10
    767618274208                               10
    144624461953                               11
    502641121160                               10
    528194559053                               10


                                             Page 68 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 392 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    862977690000                               10
    982795915559                               10
    226264256624                               10
    941228730577                               10
    175482278306                               10
    388199162851                               10
    302672071990                               17
    133496433559                               11
    943890535247                               10
    738635391341                               11
     42002755237                               10
    339342150064                               11
    272135071118                               10
    368849701420                               10
    474649328494                               10
    303289149098                               10
    616588912261                               10
    393578448982                               15
    269574928223                               10
    129914863562                               10
    147961316700                               10
    951024552319                               10
    226615048120                               10
    299229440419                               10
    779614688261                               10
    791975933496                               16
    639680103697                               11
     38687184472                               10
    624811243092                               10
    360150121321                               10
    374244305946                               10
    497387299081                               10
    271534540352                               10
    538848842746                               10
    304781061274                               10
    904199825090                               10
    319640426115                               10
    931155260155                               14
    483035868725                               11
    606162007250                               10
    395897340214                               13
    624088747718                               10
    612716789178                               10
    440303943791                               10
    116375890149                               10
      1309718006                               15


                                             Page 69 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 393 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    353956426193                               10
     43658291476                               10
    111188671604                               10
    136441763554                               20
    578524608435                               10
    949899438280                               20
    180942614182                               10
    206327242408                               10
    149181371159                               10
    700090631238                               10
    593647332208                               10
    636004912498                               10
     73715684039                               10
    492084588619                               10
    959814862796                               10
    844230385891                               10
    244249652720                               10
     18160918736                               10
    763709879836                               10
    899080421263                               10
    160877993406                               10
    615079878651                               10
    765263788759                               10
    884801263868                               10
    384473466494                               11
     14452328447                               10
    739367589234                               10
    414316964995                               21
    709403464901                               13
    556455850861                               11
     91971031433                               10
    214573552001                               10
    748234551283                               10
    925719972666                               10
    830137516759                               10
    729361621537                               10
     80954533109                               10
      6066433623                               10
    270849249452                                9
    739088834608                               10
    935807505127                               10
    232351679464                               10
    330520338533                               10
    615477101699                               11
    542375658426                               10
    210938987887                               16


                                             Page 70 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 394 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    572551123599                               13
    317762093767                               10
    279964398724                               10
    492208130887                               10
    873861246684                               10
    770658008182                               10
    126398538299                               16
    887644609850                               14
    456779812210                               10
    926800684038                               10
     21890550863                               12
    422307778347                               10
    487272602733                               10
    699537871732                               10
    544443402693                               12
    213052656136                               10
    275450765284                               11
    195482804066                               10
    476175046282                               10
    934174178604                               10
    250272821752                               10
     69247853509                               10
    955992061159                               10
    679488383085                               10
    586523257935                               10
    574014903314                               11
    452138822737                               10
    556986645590                               10
    260335805948                               10
    596204467862                               10
    895099502940                               10
    898793279147                               15
    136560898338                               17
    322404098848                               10
     49077542988                               10
    452846429522                               10
    932710781663                               10
    246979780145                               18
    178347430741                               10
    203890000565                               10
    927052527167                               11
     66910599390                               12
      9518202399                               12
    844232447373                               12
    384138618775                               10
    266452710269                               10


                                             Page 71 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 395 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    645706313032                               10
     57792633334                               10
    603233494146                               10
    376182705805                               10
    332431309080                               10
    940336393631                               10
    287146203820                               10
    302990948923                               10
    356946902982                               10
    276549348271                               10
    186207305727                               14
    470626248732                               10
    740041713575                               10
    609476525155                               10
    988321884065                               11
     28954454712                               10
    729810621464                               10
    598483905941                               17
    376718663786                               15
     11427393189                               17
     73349823744                               10
    285189351200                               10
    861743965122                               10
    926171454101                               16
    314830205085                               10
    426587768098                               10
    920414298271                               10
    733137157622                               11
    470740067992                               10
    216170474057                               10
    156288355662                               10
    219403410433                               10
    861384058773                               10
    650693961723                               11
    537124468730                               10
    245373282231                               10
    994719122069                               14
    881375693661                               11
    727056892462                               10
    931960654414                               19
    379885603385                               10
    197445327509                               10
    283004596962                               11
    533808063965                               10
    562566831505                               11
    570877019117                               10


                                             Page 72 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 396 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    163443917020                               10
    414862887196                               10
    715633634812                               17
    551068507858                               17
    368987940424                               10
    123875744699                               10
    106300400620                               19
    465554245034                                9
    891096573738                               10
    779730125228                                9
    955621751005                               10
    396137555780                               15
    424519253627                               10
    522352603974                                9
    970510493951                               10
    951624207642                               12
    976781607595                               10
    480518320334                               10
     94810839321                               10
    533841851882                               11
    115925667396                               10
    268876705444                               10
    183547109451                               10
    315777092854                               10
     72811359574                               10
    507039599357                               10
    936881612026                               16
    889892660962                               10
    155159059053                               18
    476997782233                               10
    632163157050                               10
     56082955588                               10
    314898757411                                9
    639024695214                               18
    105876581328                               10
    561808711646                               10
    587040638825                               17
     85458044469                               14
    328031076272                               16
    454107730861                               10
    814988530155                                9
    390570299882                               10
    107849144428                               10
    700815799507                               16
    703968665891                               13
    939009258961                               10


                                             Page 73 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 397 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    963153292408                               10
    455405188471                               10
    132832059233                               10
    304225901284                               11
    282315631995                               18
    828290942511                                9
    388378782845                               10
    568511717287                               10
    468945800080                               15
    291369918870                               11
    643419174778                               10
    379555092370                               10
    587884515798                               10
    188320019836                               10
    975790217042                               10
     53273721158                                9
    146268145250                               10
    114828496294                               10
    835662119480                               13
     58051049271                               10
    345186981534                               10
    281293773689                               10
    515445903184                               11
    947577850404                               10
     42676459087                               10
    134023406140                                9
    621429696038                               10
    633326696527                               10
    699971115543                               10
    564065748623                               20
    650027406239                               10
    662838877954                               10
    490597164953                                9
    387782864454                                9
    887303389091                                9
    428967008102                                9
    775424887322                                9
    805344269986                                9
    993787525685                                9
    768003151645                                9
    164485340549                               10
    622093664307                                9
    299513709406                                9
    584875981131                               10
    187147954567                                9
    737344155898                               10


                                             Page 74 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 398 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    409294804284                                9
    752202951234                                9
    143657541901                               10
    776940029011                               19
    315494806653                                9
    132774712580                                9
     79738869835                                9
    913479469677                               17
    225691955177                                9
    165125388729                               11
    771135110768                                9
    454636568416                               17
    256658365139                                9
    650165037090                                9
    861539288360                                9
    520752914493                                9
    229512603595                                9
    535347669170                                9
    907285565468                                9
     30684276964                               10
    928662552000                                9
    598649814539                                9
    206845812131                                9
    404863136544                                9
    211654971918                               14
    371608083776                                9
    544313277372                                9
    207206850968                                9
    496571169467                                9
    479945003279                                9
    197074694651                                9
    539077060083                                9
    765089569504                                9
     66712464703                                9
    885052932373                                9
    252282707604                                9
    413060210372                               10
    985462490929                                9
    880082767401                                9
    270498789973                                9
    353618107436                                9
    608721425109                                9
    631880415433                                9
    186417016754                                9
    245633551966                                9
    464377710812                                9


                                             Page 75 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 399 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    896862424863                               10
    382586185999                                9
    508539981912                               10
    777818689485                                9
    564021048865                                9
    331373023490                                9
    197432984225                                9
    631389584221                               15
    662650762435                                9
    399863645621                                9
    799939225801                                9
    569578428087                                9
    490093389289                                9
    667754079527                               10
    172998600720                                9
    220050248886                                9
    743059656464                                9
    199230051693                                9
    179980093698                               10
     54982463855                               10
    741342536985                                9
    325985219016                                9
    962431553269                                9
    152858382628                                9
    567438266039                                9
    570769432267                                9
    607359697860                                9
    811855166598                                9
     99924888509                                9
    808013900560                                9
    311103374377                                9
    959550773707                                9
    716921717728                                9
    359068430662                                9
    684990851528                               13
    752925018665                               12
    868630197304                                9
    541042744434                                9
    600283367374                                9
    205546772204                                9
    867580468705                                9
    509121679938                                9
     65593274807                                9
    670534186378                                9
    674728840904                                9
    731323634150                                9


                                             Page 76 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 400 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    523017162235                                9
    929292168436                               17
    266344592100                                9
    860621747496                                9
    835079097113                               13
    286568762868                                9
    643155930398                                9
    634321266150                                9
    825773637661                                9
    596092156878                                9
    536700969347                                9
    831605874855                                9
    224206387636                                9
     69738425813                                9
    241864980312                                9
    305888605447                                9
    391301629316                                9
    615534863722                                9
    256931169544                                9
    388057385753                                9
    211950071255                                9
    394724622553                               18
     80505607688                               19
    963302707749                               14
    278855820782                               13
    650320751430                               11
    754590134488                               12
    828853891152                                9
    392639346138                                9
    751473086771                                9
    354656153524                               13
    762497584691                                8
    304206750498                                9
    719971333966                                9
    359689028636                               15
    740894405517                                9
    727713678837                                9
    493734100133                                9
    919886180163                                9
    908082439056                                9
    536894812965                                9
    756792032978                               21
     94447524797                                9
    363942372783                                9
    543664209333                                9
    204126530888                                9


                                             Page 77 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 401 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    777230424238                                9
    592938001079                                9
    516381434872                                8
    187899435493                                9
     37785030454                                9
    787991562294                                9
    715566951184                               19
    541144847191                                9
    751087155543                               13
    132431893206                                9
    157383978441                                9
    566431116577                                9
     56411331081                                9
    653001907120                                8
     76652072872                                8
    211090446083                               17
    388236032515                                9
    552882481159                                9
     16911180233                                9
    615080647923                                9
    351822044399                                9
    911035628483                               10
    413012834924                                9
    906284903599                               12
    982395573046                                9
    655380912431                                9
    546769118657                               21
    712816231751                                9
    520884627254                                8
    446646569505                               18
    938655189210                                9
    474940595904                                9
    612354270468                                9
    208153588329                                9
    492754343661                                9
    638392268046                                9
    445811837188                               10
    124944702315                                9
    741188804033                                9
    388805621951                               13
     12476172305                                8
    716599264516                                9
    142684934262                                9
     40818025378                               10
    788751666802                                9
    272718971723                                9


                                             Page 78 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 402 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    986513022328                               13
    252638796928                                9
    442918987220                               10
    432446936347                                9
     85381354246                                9
    457405740143                                9
    432119606264                               12
    957523974571                                9
    762600075809                                9
    306108712827                               20
    943917417873                               15
    776928790276                                9
    747020129463                               10
    722814834548                                9
    486242753215                               10
    254557919808                               12
    106460789269                                8
    347768380003                               15
    300916339411                                9
     79026069995                               11
    534570718434                                9
    679596265629                                9
    264897527297                               14
    332652124732                               14
    821020881563                                9
    619869353073                                9
     17059557148                                9
    940940066214                                9
    432500039895                                9
     32425491621                                9
     21447863440                                9
    820626440841                                8
    122833498811                                9
    774387675233                                9
    945465382629                                9
    715445854103                                9
    300227220776                                9
    502059236403                                9
    129646785618                               13
     21267537969                                9
    150517127082                                9
    766688547920                                9
    164207559622                               14
    371185321534                                9
    645295965321                                9
    266826874236                                8


                                             Page 79 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 403 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    161343918258                                9
    873716472124                                8
    722737755498                                9
    589398408584                                9
    886286197643                                8
    855667155635                                8
    342634043816                                9
    947427422250                                9
    223070777126                                9
     40563030653                                8
    840404808447                                9
    633853926153                                9
    710621120740                                9
    642685703302                                9
    506502086533                                8
     34262087213                               14
    510034402139                                9
    273237534461                                9
    322079998126                                8
    332895652081                                9
    881123301518                               15
    681643309390                               10
    961936729943                                8
    264180071310                                9
    111931018118                                9
    653808426883                                9
    430508888993                                8
    682284825334                                8
     71858625427                                9
    208746447326                               20
    485485227539                                9
    954998184906                                9
    320746594259                                9
    375834658917                               18
    188911166596                                8
    258357561780                                8
    386237013334                               11
    950433521975                               11
    852116640123                               14
    733640547718                                9
     77894266266                               14
    459741072478                                8
    708916919637                                8
    837600396405                                8
    588004707633                                8
    137956552738                                8


                                             Page 80 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 404 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    541411165866                                8
    619206947098                                8
    811500113370                                8
     78328723591                                8
    127452223156                               10
    900784512936                               12
    304986352243                                8
    725041193760                                8
    479941977412                                8
    250205887599                                8
    168650421393                                8
    311250317056                                8
    193196117968                               10
      1766436269                               14
    717625067438                               14
    743329925809                               12
      5580722357                                8
    913607930725                                8
    394570866784                                8
    310459297761                                9
    330401173481                                9
    769046783806                                8
    652362828447                                8
     35299617814                               10
    712186910544                                8
    561160596349                                9
    642813770400                               18
     64693337803                                8
    174023085355                                8
    523310768662                                8
    677862341366                               14
    431888848745                                8
    303580654927                                8
    879612399210                                8
    617700882544                                8
    180556449658                                8
    287655490585                                8
    521746251044                                8
    943727459267                                8
    440933562090                                9
    381846195265                                8
     37441521901                                8
    607822151207                               14
    883049638422                                8
    586344159947                                8
    748033396317                               10


                                             Page 81 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 405 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    309192970074                                8
    354229897892                                8
    659617720014                                8
    864231015027                                8
    610876637796                                8
    461294741119                               18
    786434776051                                8
    838401195518                                8
    274215438066                                8
    637508588209                                8
    337170617347                                8
    586444128113                               12
    588403676911                               12
     10382398503                                8
     76907420102                                8
    248486198601                                8
     10005736263                                8
    406965230316                               14
    596946409716                                8
    655233816549                                7
    959205664210                               18
    120391224102                                7
    772763205121                               10
    997260602656                                8
    432591755145                                8
    544827866622                                8
     84388858679                                8
    558010471314                                8
    733726539991                                8
    560775599238                                8
    523206802795                                8
     78562662974                                8
    442603389473                                8
    316944806053                                8
    536212834780                                8
    425810005249                                8
    453637159641                                8
    999830252026                                8
    590394983809                                8
    290687976541                                8
    259032662148                                8
    884588907420                                8
    533832366362                                8
    982148575123                                8
    587054305518                               16
    927939068493                                8


                                             Page 82 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 406 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    710741293017                                8
     52293233133                                8
    777362037813                                8
    939134050133                                9
    799478651863                                8
     73145802633                               13
    103295915343                                8
    467534105512                                9
    780819483465                               11
    984028316096                                8
    765052565265                               19
     48092540842                                8
    113142836892                                8
     20136377784                                8
     30269349008                                8
    817436690823                               10
    506301170451                                8
    655071909379                                8
    903394781474                                8
     27184330406                                8
    329628913352                                8
    476918389312                                8
    738408862026                                8
    931538965522                               15
    677947240732                               12
    534616657317                                8
      6526359826                                8
    842117989363                               16
      5743057936                                8
    451037212485                               21
    399461836741                                8
    949802253838                                8
    190239874735                               10
    320535492767                               17
    999319229275                               15
     80824037586                               13
    622686147980                               11
    640904458539                                9
    855689217735                               14
    475974459423                               12
    131654691944                                8
    634361551439                                8
    307614084943                                8
    713514516463                                8
    704733366475                                8
    166254636444                                8


                                             Page 83 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 407 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    241775712111                                8
    680226403606                                8
    358920855615                                8
    272175688889                                8
    913965001663                               16
    187665835111                                8
    873519034067                                9
    606917890538                                8
    843150699904                               10
    860751996684                                8
    437525088637                                7
     71562309783                                8
    554831431040                                8
    187565471599                                9
    212034895650                                7
    622723465145                                7
    785078913805                                8
    676278537455                                8
    482837289797                               12
    140569755873                                8
    525326949789                               10
    144673740093                                8
     26797667159                                8
     33534070959                                8
    312206723408                                8
    665699880881                                8
    845742835592                                8
    701796642366                                8
    503137972906                                8
    743450224746                                8
    724382031115                                8
    213842160169                                8
    321155890507                                8
    456153722693                               10
    688706064918                               12
    916171919050                               15
    448788254731                                8
    118176903631                               20
    938353217179                                8
    118829312790                                8
    635246136522                               15
     82630062980                                8
    293763681452                                8
    416849487656                                8
    966855932943                                8
     98034471320                                7


                                             Page 84 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 408 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    608801189163                                8
    767298315078                                8
    633089335931                                9
    394401352571                                8
    700923409174                               12
    704228849013                                8
    396113349310                                8
    577880443809                               15
    123299758939                                8
     39683171101                                8
    947480314853                                8
    666702241948                               13
    840364833754                               18
    389175008698                                7
    737324225129                                7
    826343849687                               15
    604056639879                                8
    367467233151                                8
    418409599652                                8
    235346092953                                8
    366198387168                               20
    599131596554                                8
    621761376328                                8
    757063825036                                8
    723584250884                                8
    805022894780                                8
    989407778713                                8
     66308557553                                8
    527059488244                                8
    512028609641                                7
    107988206720                               18
    236790234799                                8
    681357648541                                8
     95477040436                                7
    731738952330                               10
    234672237297                                7
    402468870116                               13
     11802326428                               10
    375799126167                                8
    435058323404                                7
    581591568693                                8
    666161975203                               14
    419988595145                                7
    455821086400                                8
    397656560130                                7
    689325495479                                7


                                             Page 85 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 409 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    259394517290                                7
    697895682277                               15
    186585683929                                8
     52314982774                                9
    710392309218                                7
    567462410577                                9
    672051494323                                7
    340629954050                                7
    575354051579                                9
    223962913838                               17
    280331535396                                7
    167761626732                               12
    953848991988                                7
    571786532911                                7
    275749911217                               16
    613647844929                                7
     10772103449                                7
    590838176940                               18
    602215409094                               10
    768018143610                               12
    907844084738                               11
    198183233011                               12
    305821721585                               16
    370674567936                                7
    132094424746                                7
    303333362706                                7
    599962554221                                7
    782917813763                               14
    892001888199                                7
     65450964527                               18
     65982978357                                7
    352601814248                               11
    406004612058                               11
    541071638252                                7
    635000803338                                7
    723900771572                                7
    787849464821                                7
    385786219214                               17
    309725903119                                7
    736647805543                                7
    330298543596                                7
    981498896136                               10
    801586878394                                8
    928554458977                                7
    623939357989                               11
    535929430061                                7


                                             Page 86 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 410 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    287797389687                                7
    197692960593                                7
    318878047783                                7
    345559089140                               20
    113517913089                                7
      7577927787                                7
    688533387934                                9
    666877247704                                7
    983349891838                                7
     72991143015                                7
    357537822499                               12
    654843851764                                7
    307525013717                                7
    114073487052                                7
     73829703068                               21
    317155802771                                7
    790674019042                               21
    137791435765                                7
    547331594652                               11
    633160937407                                7
    498804400908                                7
    145586014794                                7
    694053331714                                8
    868787150304                                7
    915051553825                               19
    400142758806                                7
    981948006890                                7
    617131285192                                7
    319666604195                                7
    607416296661                                9
    187371806329                                7
    573983883753                               13
    516505176442                               10
    558550343644                               13
    200185470842                               11
    139099422908                                7
    473755401780                                9
    364609790205                                7
    923670800833                                7
    648267645691                               16
    876093366592                                7
    946934422454                                7
    245452568515                                7
    764472798335                                8
    250161265606                                7
     27698714299                               11


                                             Page 87 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 411 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    718094040975                                6
    680634735004                                7
    152617459723                                7
    538025554986                                7
    617347059128                                7
    809294831385                               21
    656612113424                               21
    782630637187                               18
    180454626298                                7
    346722218370                               10
    105588769124                                9
    378527382565                               16
    379485593355                                7
    893307491622                               10
     51096893871                               10
    748534693266                                7
    779814158464                                7
    300971842512                               15
    384014938672                                7
     79422560092                                7
    207505252775                                7
    838309501689                                7
    392674965036                               18
     16439647888                                7
    208654441503                                7
    120952089374                                7
     76994458715                                7
    406125736147                                7
    901133462741                                7
     57315794313                                7
    612052840932                               12
    385527163924                               16
    858622450316                                7
     74146257748                               12
    432518310115                                7
    507632732163                                7
    463184063073                                7
    671681793254                               13
    145639419624                               12
     87096981745                                6
    997186871710                                8
    926207086038                                7
    651679653513                                6
     46377528015                               10
    997065790928                                7
    170839227350                                6


                                             Page 88 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 412 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    519172352981                                6
    679904338755                                9
    783858624652                                6
    828968731142                               17
    497690539574                                7
    359500302170                                6
    459244066598                               17
    397752263303                               15
     97417530184                                6
    585345305775                                6
    140921297084                                7
    685260400496                                6
    546157097233                                6
    293303678881                                6
     36445559020                                9
    180619265969                                6
    153509843701                               11
    620811605650                               12
    366673831534                               11
    836697356700                               15
    519963842594                               13
    654656803075                                6
    719131314531                                6
    255141769655                               20
    156451687756                                6
     72465156239                                6
    433756109530                               13
    502455557931                               13
    663046934020                                6
    676115466131                                6
    163932145184                               10
    834408553241                                6
    997628040611                               20
    398611191846                                6
    315364657583                                6
    335112590965                               20
    845361403584                                6
    412853802747                                9
    674401838647                                6
    321159059332                               13
    661979346845                               19
    623083283484                               21
    107217015749                               11
    461559226952                                6
    568553987224                                6
    896118011743                                6


                                             Page 89 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 413 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    658607287174                                6
    803524934130                                6
    202270917689                               16
    423210266244                               11
    352277411778                               20
    181808510880                                6
    202991773004                                6
    127990364623                               13
    686792070832                               16
    985162520775                                8
    577944379570                                6
    119021202494                               10
    903023876671                                6
    204949861488                               14
    858250619312                                6
    494425132170                               11
    896517441560                               16
    148602966755                                6
    190719477922                                6
    579124253979                                6
    290129025137                                6
    911665451207                               21
    577424564203                                6
    877219367250                               11
    708180635101                                6
    788012778288                               17
    660212348989                                7
    936354584031                               10
    612310060120                               12
    925963652752                                6
    284949028998                                8
    781088502045                               20
    464396361478                                6
    145693676615                                6
    821016656618                                6
    179661670784                                6
    170037570955                                6
    393498899133                               10
     88589157951                               20
    845473548326                               16
     41154134573                                7
    737060971902                               18
    566821196847                               15
    953256777466                               16
    601120786090                                6
     33021453318                               10


                                             Page 90 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 414 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    324103726226                                6
    977055781511                               14
    825537049596                                6
    775727141545                                6
    448232322209                               15
    704640840975                               11
    351628676687                                9
    613562401670                               17
    867727910107                               19
    372514711867                                6
    995934552977                                6
    514259482043                               11
    516067629455                                6
    394614929983                               14
    742670610428                               18
    931551375861                                8
    471964098268                                6
     58686315110                               12
    366227234419                               11
    845369504228                               10
    337699305424                                6
    260356256394                                8
    516836314238                               13
    282564564274                               16
    151768328227                               17
    980787503990                                5
    353445489590                               14
    542361851103                                5
    110431216709                                5
    532878882035                               18
     88691079565                               14
    589029169916                               19
    411996631610                               15
    837189659867                                7
    353293147103                                9
    285055240749                               10
    376063933306                               11
    936854771309                                8
    312622823433                               17
    435381577088                               10
    418041285323                                5
    395051376613                               20
    420382800708                                6
    414295465879                               17
    513051946421                               19
    603225854507                                5


                                             Page 91 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 415 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    205739922918                               12
    682006658839                                8
     25767962926                                5
    824021703948                                8
    812776427164                               20
    375905007299                               12
    547434256668                                8
    241856960227                               10
    467938946313                               16
    109724719129                                5
    491793796184                                5
    247866086312                                5
    299058745289                               20
    975207859639                               20
    669599886830                                5
     48435935774                               21
    985819578165                               16
    670322573125                               17
    459743457130                                7
    114805958753                                9
    334723724209                                6
    430940479241                               18
    920021135789                                5
    701690637368                               20
    406187200643                               13
    822926571045                                9
    573082450579                               12
    569330197559                               11
    311560052593                               10
    615972926662                                7
    337965254364                               14
    662968403038                                9
    577121669230                               13
     97361305774                               12
    805665414225                                8
    832489861564                                8
    863670375601                                7
    573301275994                                5
    543227955952                               10
     79357154705                               14
    104253779214                               20
    918770402633                                7
    371491003489                               10
    110840996314                                7
    518681844473                                6
    861859927821                               10


                                             Page 92 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 416 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
     46764577296                               12
    555775642189                               11
    422616844263                               10
    734339490875                               10
    161357535125                                8
     56960825370                               18
    427679969663                               14
    871800937165                               13
    509750518720                               15
    637830734550                               18
     42264515089                               14
    897099439473                               16
    987521868194                               12
    107600673618                                5
     78072148412                                9
    976450534993                                4
    808437576429                               18
    468476803726                                4
    277627128306                               19
    585952117381                               16
    473459520133                                6
    383341453217                               20
    162752120366                               14
    608214800064                                9
    182002188723                               17
    797986062616                                8
     41893415173                               15
    535558622115                                7
    280741221868                               14
    680471113269                               10
    995027838739                               12
    245580403249                               19
    576508498554                               21
    851212869330                                8
    562970389875                               14
    658797493046                               17
    611342970101                                9
    392210500032                               16
    544758000665                               14
    549706121697                                7
    763211328892                               17
    397323252353                               12
    475836239977                               13
    681824026947                                5
    965529290478                               17
     54588559575                               16


                                             Page 93 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 417 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    791808687520                               15
    516744280941                               16
    188838582574                                7
     94148196790                                9
    292312113239                               17
    472101626672                               11
    898137482302                               12
    944967063584                               13
     81234716849                               16
    107001620395                                6
    990883620452                               12
    469212623998                               15
    803355830630                                8
    395448362639                               14
    246941981953                               18
    211866009148                               19
     39597852175                                4
    866177884800                               11
    735188661486                               19
    204433673157                               13
    665059240845                                4
    216004739151                               21
    353703976774                               13
     64677261312                               16
    981785054776                               12
    184956509241                               18
    695190106843                               16
    657753182882                               11
    997315454296                               15
    140228822893                               11
    631687208373                               19
    705448746545                               20
    447181826200                               17
    129018678390                               21
     13805112343                               18
    961391791218                                6
    201215745510                                9
     10254147933                               18
    726893560369                               21
    980764404862                               18
    186198594601                                7
    107496766890                                9
    252417741927                               11
    491473610742                               10
    863112881716                               19
    437780098728                               21


                                             Page 94 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 418 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    463376636833                                5
    772628076735                               11
    330776973316                               14
    314123314486                                9
    736269116745                               14
    456689038993                                5
    311262860108                                8
    905241787390                                3
    359558314253                                7
    399658712279                                6
    673429885262                               12
    447788916272                               14
    438976840787                                3
    360884273128                               12
    517286371215                               18
    255251110651                                9
    274802133104                                3
    263143739320                               10
    400294347387                                6
     22789775405                               15
    703404999200                               11
    422297831356                               13
    634935010986                               20
    313941334521                               10
    390500367801                               14
    488137321309                                7
     53510981172                               16
    586524621391                               21
    421030857797                                7
    217533708186                                7
    198925315961                               16
    899849981023                               13
    718073075506                               14
    972226224362                               14
    537746905600                               19
    947382240998                               13
    628843016750                                3
    736267767259                                4
    542521159418                               14
    101120050578                               21
    425140942645                               21
     89316031006                               21
    429206453930                               20
     34250866173                               10
    958141128048                               20
    529847819605                               17


                                             Page 95 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 419 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    723632657772                                8
    219043608857                                8
    934376248594                               10
    150426799036                               19
    442576884964                               12
    275218872482                                6
    174456469331                               16
    942225509297                                7
    289216038906                               11
    274084919260                               21
    392158632815                               17
     26270642889                               21
    405063919446                               16
    577415322689                               13
    706281274421                               13
     16417460524                                7
    238093576971                               18
    328937471998                               21
    222456215519                               11
    189467827413                               10
    497244572499                                2
      9360559755                               21
    388321634563                               21
    344016428732                               18
    752269097955                               21
    721115619746                               12
    410309490939                                8
    620893099635                               20
    331105549509                               15
    810812166804                               18
    142391632378                                1
    628736060872                                5
    350461983286                               19
    552212463018                               10
    252518935247                               14
    498302215943                               11
    161427337286                               20
    297927536675                                1
    396799878403                               21
    748065707157                               10
    509269392356                               11
    907084964639                               10
    560118335095                               10
    711387970817                               21
    878437206559                               20
    766822996907                               16


                                             Page 96 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 420 of 446
                                            Interrogatory 9

Unique Identifier Age as of September 30, 2019
    339917028016                               15
    973313179786                               20
    738808643417                               12
    847770144161                               11
     31612110339                               20
    208217604183                               13
    662230096601                               20
    539585364769                                7
    948368112533                               20
    100815075031                                5
     75353698375                                9
     83461748475                                7
    784885359828                               16
    158528906368                               13
     58504274143                               20
    205783978667                               21
    310807496455                                9
    421466675318                               20
     75590214262                               21




                                             Page 97 of 97
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 421 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    648672380787                               19
    262133188668                               20
    331913647397                               19
    846594849065                               21
    622912926424                               21
    426627524396                               21
    772972196701                               21
    639198054392                               21
    541202693964                               21
    331807927849                               21
    302136614129                               21
     66375139666                               21
    413500677056                               19
     77247115354                               21
    478826470897                               21
    421699950203                               21
    659921279485                               21
     44177145253                               21
    771931816718                               21
    692163289847                               21
    827379042668                               21
    537539297500                               21
    430489824354                               21
    170377170747                               21
    744603271478                               21
    506116731794                               21
    910347295884                               21
    258317593140                               21
    272167231549                               21
    863726877544                               21
    858292837562                               21
    906333920037                               21
    193236975555                               21
    337365251658                               21
    637154714036                               21
    558250424247                               21
    464257298254                               21
     47155998204                               21
    518841895517                               21
    103898399093                               21
     71114630472                               21
    864146028117                               21
    547949411696                               21
    817136585628                               21
    464560579260                               21
     50301908539                               20


                                              Page 1 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 422 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    914548459889                               21
     72356488590                               21
    495159427401                               21
        821407885                              21
     82969368475                               20
    803864534853                               20
    146705220522                               21
    785442011797                               21
    685209590330                               21
    551120238170                               20
    887227360573                               20
    494301541008                               21
    135498420865                               20
    987107057585                               21
    488671990340                               21
    452840334482                               20
    865387447116                               20
    890556565901                               21
     65430096382                               21
    581638380691                               21
    350901938207                               20
    395284248701                               20
    642193936111                               20
    756344271245                               20
    455501219005                               20
    554708530920                               21
    182467881210                               20
    578440718157                               20
    156887178848                               20
    675576840377                               20
    793241395985                               20
     87628665887                               20
    616733474479                               20
     85688300937                               20
    403752318306                               20
    793046720230                               20
    831066724766                               20
    464071966459                               20
    892024529582                               20
    638762496710                               20
    769984425405                               20
     25597496902                               20
      1734286082                               20
    484282285667                               20
    568209437919                               20
    399877879955                               20


                                              Page 2 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 423 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    355868623293                               20
    420337224110                               20
    940227845191                               20
    653810730043                               20
    928634949927                               20
    490000072164                               20
    723649445327                               19
    480516352915                               20
    829130845997                               20
    476550182550                               20
    505124291175                               20
    778090596096                               20
    471112676650                               20
    881322538425                               19
    370411408307                               20
    843564411553                               20
    835546310449                               20
    236861439067                               20
    307909141904                               20
     67651147521                               20
    758744794298                               20
    435570930800                               20
    444465304467                               20
    299711149326                               20
    485584387317                               20
    570101373164                               20
    324936773314                               21
    252591926257                               20
    533450938544                               20
    737811432564                               20
    859248404326                               20
      9750866336                               20
    910297801211                               20
    400081713405                               20
     26044191805                               20
    627398463259                               20
    685292358830                               20
    600562247728                               20
    384044928656                               20
    525227435644                               19
    409726223168                               19
    261422044254                               20
    515146700906                               19
    610154279792                               20
    795877493358                               20
      1153238119                               20


                                              Page 3 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 424 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    901918556030                               19
    214486506868                               20
    110968363989                               20
    947718220273                               20
     50790301083                               20
    416136624951                               20
    399356351420                               19
      9094459941                               19
    514764246771                               19
    352646325880                               19
    373236641462                               21
    513106583857                               19
     64186218691                               19
    552525426053                               19
     98079865379                               19
    253959128752                               19
    357776335608                               20
    350889140904                               19
     43097178007                               19
    543879329015                               20
    817424561278                               19
    365700906313                               19
    906811059875                               19
    866337043171                               19
    563529631852                               19
    435496098100                               19
      4218272867                               19
    194376343021                               21
    501251607436                               19
    868764942451                               19
    865134169285                               21
    142212005864                               19
    945131307908                               19
    913452486933                               19
    759370693825                               19
    389094006918                               19
    707207527807                               19
     10212411178                               19
    100889496553                               19
     76881172637                               19
    218126206295                               19
    562407137623                               19
    911853608169                               19
     14868150938                               19
     90018627276                               19
    406412592347                               19


                                              Page 4 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 425 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    201715819632                               19
    112689041120                               19
     14009577229                               19
    289294446954                               20
    816854249601                               19
    142703390747                               19
    725977609738                               19
     94701971903                               19
    862671230856                               19
    267763971476                               20
    623797181819                               19
    591804270443                               19
    892153595524                               19
    698606097000                               19
    821391977287                               18
    385059159429                               19
    881232060903                               19
    317095408830                               19
    536372081161                               19
    544337705032                               19
    194415889306                               19
    123848304676                               18
    331818068089                               19
    619602799705                               19
    481422777047                               19
    227752291704                               19
    905890734823                               18
    551645076160                               18
    865384506931                               18
     54086414657                               19
    565463740177                               20
    103129264481                               21
    931289944766                               19
    290097868206                               19
    985407247667                               19
    848980586440                               19
    894283190787                               18
     89294095566                               18
    274636448489                               19
    701398133162                               19
    271898504474                               19
    996873996220                               18
    187478144275                               20
    410531540127                               18
    454485188450                               18
    942827379771                               18


                                              Page 5 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 426 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    418178243292                               19
    840100332089                               18
    917975121140                               18
    201938484890                               21
    746666573802                               19
    966864575617                               18
    673582396784                               18
    637083900924                               20
    742966802672                               18
    373945565603                               18
    898970137769                               19
    105541891934                               18
    643800700849                               18
    858866963470                               18
    317322973310                               18
    118865899798                               18
    437069057225                               18
    140413736990                               18
    186233203480                               18
    525116452727                               12
    667409723936                               18
    722540316509                               18
    937343125203                               18
    273950405547                               18
    808634262443                               18
    217196703059                               18
    893467520780                               20
    400196402521                               18
    477938823625                               18
    486186585616                               16
    888138527465                               18
     14990919277                               18
    428097093212                               21
     53120177264                               18
    648506695707                               18
    153411226419                               18
    594465134011                               19
    649412953598                               18
    351830857039                               18
    811188806227                               21
    839979325813                               21
    767981251594                               21
    200149127842                               18
    374095391657                               18
    844500225431                               18
    833845084456                               17


                                              Page 6 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 427 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    342211336523                               18
    734624695841                               18
    695124193885                               18
    700798734418                               18
    897646781010                               18
    551522183489                               18
    907080351332                               18
    155036917029                               18
    601812820697                               18
    689352749237                               18
    603920477259                               18
    969796162551                               18
    572971307009                               18
    178819635967                               19
    676260765026                               18
    215529448454                               18
    420418821937                               17
    859182275767                               18
    505669933048                               18
    362884459721                               18
    965924383126                               17
    186834859284                               18
    455475402743                               18
    685572162590                               19
    794126883054                               19
    154787810592                               18
     62136737194                               17
    686055557191                               18
    788567566215                               17
    799237555731                               18
    214800262459                               18
    640617438425                               18
    119699988105                               17
    860608340642                               18
    963856045606                               18
    896061581977                               21
    619856897099                               20
    161462200416                               17
    344075834074                               18
    925689633902                               19
    558693330064                               18
    524004843796                               18
    144210088600                               18
     28702890049                               18
    365740176927                               18
    814185169905                               18


                                              Page 7 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 428 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    338478783304                               18
    864177303326                               18
    982919425696                               17
    958433584291                               18
    897268923418                               17
    614648428101                               17
    471007380854                               18
    724276402372                               18
    978958433485                               17
    843470094187                               18
    463602300018                               18
    200270006061                               17
    850383783156                               17
    725732596930                               17
    649474687246                               17
    275056944357                               18
     76602055262                               18
     25585299836                               17
    871489183452                               18
    192987484016                               16
    109642173681                               18
    610828402737                               19
    412969588029                               17
    932435841269                               18
    206146760009                               17
    151885322366                               17
    139322841140                               17
    571624659734                               17
     87418619585                               18
    590601895746                               17
    582177727755                               18
    141054256420                               18
    857263883044                               17
    983282551162                               17
    576660382830                               17
    791360448484                               17
     93401976905                               17
    975924781513                               17
    838376172278                               17
     87814551820                               17
    202784876900                               17
    782286736548                               17
    518945562430                               17
    703344999209                               17
    180138826920                               17
    730999388142                               17


                                              Page 8 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 429 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
      9241351863                               17
     42628958842                               17
    730860453906                               17
    973229831538                               17
     89136056178                               17
    746578052057                               17
     12753514114                               19
    850970227668                               17
      2259199509                               17
    372280448849                               17
    882347358336                               17
     38019516989                               17
    573867097765                               18
    643844079527                               17
    241661722419                               19
    772891410987                               17
    821545491378                               17
    250412325492                               21
     70648597587                               21
    643343743237                               17
    662794754218                               17
    401399325767                               17
    314668232256                               17
    270305917725                               16
    152470717744                               17
    302740648065                               19
    986409462051                               17
    730107073547                               17
    671003921270                               19
    539455101146                               17
      2089608928                               16
    815649741244                               17
    986499321641                               16
    939661491635                               17
    379155323086                               17
    591617404759                               19
    912663115614                               17
    739975769884                               17
    269866992380                               21
    386713218590                               17
     86163634941                               17
    368401411162                               19
    572108401253                               17
    751178265434                               16
     96354947005                               17
    497766141546                               16


                                              Page 9 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 430 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    656536430427                               21
      9527686057                               17
    291919449481                               19
    114519979859                               16
    109827281028                               17
    584148972568                               16
    418444415284                               17
    939339964623                               17
     90831292836                               16
    280995376074                               16
    760987490770                               17
    802431839427                               19
    918464968875                               16
    558292565196                               17
      6700699221                               17
    210871942440                               16
      8015775126                               16
    569884449044                               16
    240083632172                               16
    891340458250                               17
    707462326022                               17
      5884510003                               16
    463996301156                               16
    832034791742                               16
    179482903416                               21
    794946129339                               16
    117286431658                               16
    825109280099                               16
    833640599081                               16
    978607506016                               16
    771231607428                               16
    468763939789                               16
    940953094951                               17
    539973972617                               20
    110436084267                               16
    944828037613                               19
    332746728945                               16
    212227803754                               16
    515531010235                               16
    585378601023                               16
    563501795551                               16
    503463725329                               16
     85851627908                               19
     48089992744                               16
    997960770502                               16
    495080087565                               16


                                             Page 10 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 431 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    625865178475                               16
    611969072657                               16
    837379630580                               16
    498315190663                               16
    282138431111                               16
    804337817619                               16
    696082563464                               15
    969771411256                               20
    830581537369                               16
    394326260498                               16
    334768639103                               16
     59420541423                               16
     30879296377                               20
    352343173862                               16
    534203475590                               16
    235068764648                               16
    660688455059                               16
    515043237953                               16
    382533005152                               18
    736185506795                               17
    588512509404                               16
    994531101545                               15
    331199517628                               19
    559259051252                               16
    457445449875                               16
    471814501785                               20
    549989650283                               17
    793415752609                               18
     69600984021                               16
    442359880285                               15
    999356750865                               16
    809812590857                               18
    599924081285                               16
    175399113994                               16
    850167194778                               16
    898011636408                               15
    213299956273                               16
    447407698002                               16
    165025597516                               15
    675062686520                               15
    771834880939                               16
    888794333157                               15
    270348894536                               15
    248909894493                               15
    746351923676                               15
     12743315200                               15


                                             Page 11 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 432 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    848916512844                               17
    878423050921                               17
     17699603466                               18
    466702373916                               15
    598826507851                               21
     78353143800                               15
    374515159230                               15
    175757957239                               15
    147857338725                               15
     32983456754                               15
     29675429701                               15
    265975739931                               15
    656914512933                               15
    224003238708                               19
    312255296071                               15
    289037446627                               15
    666876374124                               16
    925945165067                               15
    918504666034                               18
    790718060356                               15
    491637172873                               15
    236838854029                               15
    736405301251                               15
     39841918759                               15
    252020622721                               15
    886733993836                               15
     81070240625                               15
    477714765574                               15
    374763275672                               15
    706368931433                               15
    565175025988                               15
    148614517483                               15
    746000344747                               15
     90316805565                               15
    687323707011                               15
    327740537156                               15
    127843783763                               15
    737367603340                               16
    749800715014                               15
    687415732857                               14
    545687539758                               14
    604533667958                               16
    873618664162                               15
    175645286300                               19
    419379224265                               15
    590501732934                               15


                                             Page 12 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 433 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    422680941142                               17
    277187789920                               14
    546226863073                               15
    838077844046                               15
    825900797186                               15
    445606756232                               15
    889237411269                               15
     97944113006                               15
    105751712391                               14
    668153745900                               15
    925303038175                               18
    130550373407                               15
    790253083590                               15
    148642728641                               18
    538462586952                               15
      3029327842                               15
    347764702676                               15
    456171300941                               15
    830175149642                               15
    539290124336                               15
    915111524014                               14
    271676098589                               14
    705099851688                               15
    941355430494                               14
    596449080202                               14
     31202276252                               14
    587410636520                               14
    588084458182                               14
    931025338793                               14
    302179651942                               14
    430425081603                               14
    207045751255                               14
      7313453596                               14
    848930079886                               14
    147974364529                               14
    419274531501                               14
    189124315134                               15
    844179081658                               14
    772406562126                               14
    176410751966                               13
    924656790181                               15
    275134761481                               14
    443629568650                               14
    886949420389                               14
    561077378952                               14
    643343280370                               14


                                             Page 13 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 434 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    223635094345                               14
    547615017532                               13
    249587125262                               14
    990643297784                               14
    573227078456                               19
    776067681507                               16
    818981206426                               15
    754611740706                               13
    603847821525                               19
    702096456524                               16
    424274045241                               14
     68910481441                               14
    378018136778                               14
    871271137554                               14
    820429980206                               20
    523497908620                               14
    143741860588                               14
    284144107851                               15
    262901765883                               14
     34390423929                               14
    949278802122                               14
    135377562203                               14
    851329206886                               13
    134752738818                               14
    468556553810                               14
    284029292075                               14
    738343407744                               13
    523981845251                               20
    887168429274                               13
    783469849166                               13
    614012549452                               13
    409536361886                               13
    186502261175                               13
    685391472507                               14
    872092890028                               13
    315465091409                               13
     84104435558                               16
    413285024191                               13
    970514684437                               13
    819485958116                               13
    472392658924                               14
    146235869800                               13
    617775577409                               13
    832996342254                               13
    201909389907                               13
    751364043333                               13


                                             Page 14 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 435 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    102850826506                               13
    683241149729                               16
    271930840459                               12
    622061401896                               16
    583130685885                               13
    708842065982                               13
    697180193243                               13
    652525743308                               13
    540960696778                               13
    778130523292                               13
    635678390338                               18
    951796462272                               13
    327880697012                               13
    196697099692                               13
     69728422477                               13
    474315382296                               17
    579527321542                               13
    338619775297                               18
    431471608315                               19
    911176963668                               13
    382815751426                               13
     93550358012                               13
    764684285394                               13
     57052969494                               13
    975300264999                               13
    258375447830                               13
    666932534272                               18
     34377157239                               20
    383352036301                               13
    316724571082                               12
    243524925432                               13
    737090431963                               18
    269298429261                               13
    610093621822                               13
     74011361727                               13
    443788968234                               13
    263378021430                               13
    204088301959                               12
    236523838359                               12
    924488696701                               12
    929060410676                               12
    250321224915                               12
    651904161858                               13
    985396509984                               12
    493862604487                               13
    315406508891                               12


                                             Page 15 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 436 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    200357968081                               21
    694377683893                               12
    896240824786                               12
    238192689716                               13
    384851258893                               12
    263281867497                               12
    804050006347                               12
    117413207012                               12
    342360139984                               12
    902265734460                               13
    493212240047                               12
    723297167907                               12
    270952167116                               12
      1537710895                               12
    554244859868                               12
     98373255273                               12
    776963861090                               13
    818603088995                               12
     53604134850                               12
    166861947238                               13
    792021099382                               12
    940008844222                               12
    251077179914                               12
    369815566750                               13
    104323611178                               12
    371794430247                               12
     42024807559                               12
    948876431189                               12
    834629011264                               12
    648242252716                               12
    512157775701                               12
    143732011386                               12
    748143276083                               12
    616818920066                               14
    346218110224                               12
    976041408711                               12
    266783543521                               16
    287630995404                               13
    906582028096                               12
    940817230820                               12
     41957559084                               12
    310999950539                               12
    238027918264                               12
     52016484110                               12
    692993600710                               12
    613018265746                               12


                                             Page 16 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 437 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    531047885554                               12
      1348429361                               12
    585133373545                               11
    225750404050                               12
    710625968274                               12
    525521287008                               12
    336705102277                               12
    480609277488                               12
    847788812057                               12
    248717222945                               11
    517310162782                               11
    457502963235                               11
    353200243020                               12
    175063628320                               21
    128047885899                               12
    506938196024                               12
    958260064460                               12
    380199817187                               19
    224053175759                               11
    819377956363                               12
    800399930590                               12
     66268723489                               12
    771824336505                               14
    199917129335                               15
    335113402613                               12
    333255195215                               12
    642977562102                               12
    277825161479                               12
    706102259321                               13
     53024737190                               11
    182474115949                               11
    892287083386                               11
    513555876685                               12
    567101118419                               11
      8859534753                               11
    640191539024                               11
    327552466341                               11
    408385798991                               17
    713072601573                               11
    237899243943                               11
    141028953317                               11
    814368278634                               11
    300180545217                               11
     76243385243                               18
    689493766842                               11
    976823132941                               11


                                             Page 17 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 438 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    878259128835                               11
    565834209121                               12
    735408688773                               11
    697858997015                               11
    539998309473                               16
    260453517671                               11
    949099573749                               11
    538894450543                               11
    225618524582                               16
    922330080030                               11
    294067097034                               11
    300263396139                               11
    880689642803                               11
     37515881955                               11
    924383931759                               11
    119165471811                               10
    798719813023                               11
    322653041372                               10
    183954538864                               11
    234209870563                               11
    579516354287                               11
    270489759404                               11
    820148763164                               11
    999472399242                               11
    703207382795                               11
    376841879160                               11
    671189952955                               16
    974441256828                               20
    367900327020                               10
    443625406569                               11
    809843809256                               11
    946101899700                               10
    142463813137                               12
    714753085615                               11
    967883592457                               14
    759945099596                               17
    557323491461                               11
    528575176620                               11
    276489440947                               10
    713719066100                               11
    139104610374                               10
    794262362549                               10
    261055245652                               10
    525018574449                               10
    125300443790                               10
    178664983800                               10


                                             Page 18 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 439 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
     19430067865                               13
    490158684780                               11
    543302423109                               10
    614574161645                               10
     71757983916                               10
    920974127912                               11
    424801676267                               10
    134042325958                               10
    215213036731                               10
     89930059896                               10
     81776397807                               12
    131916981718                               10
    744852294561                               10
    654878960762                               10
    221279445674                               10
    978365376582                               10
    575576379698                               10
    738085829531                               11
    892085877197                               10
    715243690049                               18
    900081785350                               11
    984463818365                               10
    997985794674                               10
    808621036731                               13
    310922739707                               10
    594728232173                               10
    804894472382                               10
    919770493601                               10
    297056880453                               10
    123372677772                               10
    700157112768                               10
    966902023166                               10
     98381018312                               10
    874187432171                               10
    981641835059                               10
    562199184933                               10
    502010409489                               13
    572902128368                                9
    106224039619                               18
    304470294297                               10
    318051154408                               10
    789267697274                                9
    539559843736                                9
    391458730396                               14
    499313474400                               10
    195668215489                                9


                                             Page 19 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 440 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
     87365805213                               10
    985317113803                               10
    833636791368                               18
    440332282540                                9
    165316753167                                9
     72548915201                                9
    772411798953                                9
    803753483018                               21
    283666021789                                9
    458444074010                                9
    595118723622                                9
    477629366088                               15
    280497634915                                9
    985759780736                                9
    909970203839                                9
    711097653821                               14
    633387032726                                9
    140228394019                                9
    746644111698                               12
    907469574319                                9
     43957088164                               13
    378703273544                                9
    946831614686                                9
    221145433943                                9
     69165069177                                9
    869857346579                                9
    742613911044                               19
    517315831742                               15
    449135823385                                9
    708007255434                                9
    897869369434                                9
    978323846115                                9
    934314282115                                9
      8525949907                                8
    415930530716                                9
    693947071999                               10
    866297250552                               12
    641896632799                                8
    120596486666                                9
    999101653695                               12
     12681601575                                9
    343612154175                                8
    675401068608                                8
    586813668063                               12
    662549861084                                8
    310295990813                                8


                                             Page 20 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 441 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    991730286736                                8
    875528349018                               19
    527775648296                                8
    953453133793                               10
    423746552516                                8
    757847218662                                8
    426876407316                                8
    455210460097                                8
    615462652695                                8
    134425598725                                8
    174070209346                               10
    154889205543                               11
    832594216724                                8
    721679902972                                8
    229672521926                                8
    288577042655                                8
     71800442912                                8
    841661394966                                8
    928890318577                                8
     21195132296                                8
     81646948160                                8
    421803857397                                8
     22788807295                               10
    187127200509                                8
    513501759858                               15
    448214876209                               11
     48005844489                               12
    361061415338                                8
    600205436629                                7
    230782191377                                8
    344133221239                                7
    422860999789                                8
     76747727151                                7
    960267175902                                8
    345982009707                                7
    831410246358                               12
    675099017413                                7
    670424496602                               16
    137341569708                               17
    435462853143                                7
     48235454620                                7
    882462339887                                7
    576347308037                                7
    112424907327                                7
    175580954727                                7
     14920567170                                7


                                             Page 21 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 442 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
     67798629435                               10
    318844502009                               10
    799298566207                                7
    455053209540                                7
    363151222171                                7
     61888441007                                7
    186726178596                                7
    956723226215                                7
    557180188856                               12
    129373361417                               11
    617115520229                                7
     97387837758                               18
     30590441558                                7
    128097279057                               13
     75307499653                                7
    387074025529                               20
    346182385621                                6
    951146089450                               16
    889033673746                                6
    334857359685                                6
    775253247831                               18
    808513460592                                9
    412267510972                               13
    968131845803                               12
    684382791950                                6
    770612008298                                9
    233062258099                               11
    492348752214                                8
    955177784411                                9
    410556307254                                6
    292309776551                               19
    579769525947                                5
    888528034971                               13
    990683334410                               17
    706656241188                               11
    647162940655                               12
    552975600378                               15
    486079721007                                5
    885417782183                               10
    392162556943                               11
    551375078295                               19
    879000833202                               16
    616713747670                               11
    264109393705                               21
    178577082781                                6
    821605157025                               20


                                             Page 22 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 443 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    316053218356                               21
    795649613625                               16
    492355970430                               15
    168319663577                                4
    394129568429                               16
    790224963702                               12
    890846315255                                5
    970808371888                               12
    944855511629                                7
    208216879149                               11
    627660042433                               12
    501818633407                               18
    829322230923                               10
      3967737781                               14
    344030832101                               10
    816070326984                               13
    779651731151                               12
    506992204817                               11
    600266651530                               11
    712431082834                               19
    671934678533                               18
    155043469815                               21
    334589622140                               17
    398809141200                               17
    829153377949                               21
    895752813153                               13
    452713883693                               13
    269053972452                               19
    732715781188                               19
    123538523505                               11
    787106600957                               15
    422308414906                               13
    664853262094                               16
    963798917814                               13
    228481276068                               15
    256235231765                               17
    450974160085                               12
    673585404956                               10
    516982183567                                8
     60888695094                               12
    507519042356                               20
    757091545853                                4
    549230023543                               10
    966508236233                               16
    752894202133                               18
    910714027431                               13


                                             Page 23 of 24
         Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 444 of 446
                                            Interrogatory 10

Unique Identifier Age as of September 30, 2019
    805774955455                               20
    752527645674                                8
    366655617658                                9
    255326807153                               11
    108788977894                               19
    910402691416                                7
    218934135614                               14




                                             Page 24 of 24
    Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 445 of 446

EXHIBIT C


                     List of Additional Documents Reviewed


Beg. Bates     End Bates       Name of           Doc.               Date
                               Agency            Type/Name
MJ-DEF-        MJ-DEF-         DBH (DMH)         CBI Practice       12/21/10
0000007        0000012                           Guidelines
MJ-DEF-        MJ-DEF-         DBH (DMH)         Comparison:        1/7/11
0000022        0000028                           MST, IHCBS,
                                                 and FFT Models
                                                 Adopted by
                                                 DMH
MJ-DEF-        MJ-DEF-         DBH (DMH)         Referral for       10/1/10
0000036        0000040                           Community
                                                 Based
                                                 Intervention
                                                 (CBI) Face sheet
MJ-DEF-        MJ-DEF-         DBH (DMH)         DMH Policy No.     undated
0000075        0000078                           340.9
                                                 Subject:
                                                 Community
                                                 Based
                                                 Intervention
                                                 (CBI) Services
                                                 for Children and
                                                 Youth
MJ-DEF-        MJ-DEF-         DBH (DMH)         DMH Policy         1/10/11
0000444        0000469                           340.9
                                                 Subject:
                                                 Community
                                                 Based
                                                 Intervention
                                                 (CBI) Services
                                                 for Children and
                                                 Youth
MJ-DEF-        MJ-DEF-         DBH (DMH)         Comparison:        1/7/11
0000479        0000485                           MST, IHCBS,
                                                 and FFT Models
                                                 Adopted by
                                                 DMH
MJ-DEF-        MJ-DEF-         DBH               DBH Evidence-      6/19
0000564        0000570                           Based Practices
                                                 Fact Sheet
MJ-DEF-        MJ-DEF-         DBH/Evidence-     Families First:    12/12/17
0000571        0000635         Based             Guidelines and
                               Associates
      Case 1:18-cv-01901-EGS Document 74-4 Filed 07/19/21 Page 446 of 446

EXHIBIT C


                                               Practices
                                               Manual
N/A              N/A            DBH            Mental Health   1/20
                                               and Substance
                                               Use Report on
                                               Expenditures
                                               and Services
                                               (MHEASURES)
                                               January 2020
                                               (Fiscal Year
                                               2019)
N/A              N/A            DBH            MHEASURES       1/21
                                               Annual Report
                                               FY20 (Oct.
                                               2019-Sept.30,
                                               2020)
N/A              N/A            DC             DC CDCR 22-     9/4/20
                                               A3425
                                               Community
                                               Based
                                               Intervention
